Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                            Desc Main
                                      Document    Page 1 of 247


  Joshua A. Sussberg, P.C. (admitted pro hac vice)              Michael A. Condyles (VA 27807)
  Emily E. Geier (admitted pro hac vice)                        Peter J. Barrett (VA 46179)
  AnnElyse Scarlett Gains (admitted pro hac vice)               Jeremy S. Williams (VA 77469)
  KIRKLAND & ELLIS LLP                                          Brian H. Richardson (VA 92477)
  KIRKLAND & ELLIS INTERNATIONAL LLP                            KUTAK ROCK LLP
  601 Lexington Avenue                                          901 East Byrd Street, Suite 1000
  New York, New York 10022                                      Richmond, Virginia 23219-4071
  Telephone:         (212) 446-4800                             Telephone:          (804) 644-1700
  Facsimile:         (212) 446-4900                             Facsimile:          (804) 783-6192

  -and-

  Joshua M. Altman (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  300 North LaSalle Street
  Chicago, Illinois 60654
  Telephone:          (312) 862-2000
  Facsimile:          (312) 862-2200

  Co-Counsel to the Debtors and Debtors in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                              )
  In re:                                      )   Chapter 11
                                              )
  PIER 1 IMPORTS, INC., et al.,1              )   Case No. 20-30805 (KRH)
                                              )
                    Debtors.                  )   (Jointly Administered)
                                              )
              ORDER, PURSUANT TO SECTIONS 105, 363, AND 365 OF
                   THE BANKRUPTCY CODE (I) AUTHORIZING
               THE SALE OF INTELLECTUAL PROPERTY ASSETS
            FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
          AND OTHER INTERESTS, AND (II) GRANTING RELATED RELIEF


          The relief set forth on the following pages is hereby ORDERED.

          In connection with the Bidding Procedures Order,2 the Notice of Auction and Designation



           1
                   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II)
 Granting Related Relief [Docket No. 76]. The location of the Debtors’ service address is 100 Pier 1 Place, Fort
 Worth, Texas 76102.
          2
                 The “Bidding Procedures Order” means the Order Establishing Bidding Procedures, (II)
 Scheduling Bid Deadlines and an Auction, (III) Approving the Form and Manner of Notice thereof, (IV) Approving
Case 20-30805-KRH            Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                           Desc Main
                                    Document    Page 2 of 247



 of   Stalking     Horse     Bidder     for    Sale    of       Intellectual   Property    [Docket     No.     828]

 (the “Notice of Auction”),3 and upon the hearing held on July 15, 2020 (the “Sale Hearing”), the

 above-captioned debtors and debtors in possession (collectively, the “Debtors”) seek entry of an

 order, pursuant to pursuant to 105(a) and 363 of title 11 of the United States Code, 11 U.S.C. §§

 101-1532 (the “Bankruptcy Code”), and Rules 2002, 6004, and 9014 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), (i) authorizing the sale of the Acquired Assets

 (the “Sale”), on an “as is, where is” basis, free and clear of all liens, claims, encumbrances, and

 interests, to Pier 1 Imports Online, Inc. (the “Purchaser”) as set forth in the Asset Purchase

 Agreement, dated July 1, 2020 (as may be amended from time to time), annexed hereto as

 Exhibit 1 (the “Purchase Agreement”)4 between the Debtors party to the Purchase Agreement (the

 “Sellers”), the Purchaser, and Retail Ecommerce Ventures LLC, as guarantor under the Purchase

 Agreement and (ii) granting related relief; and this Court having determined that the relief set forth

 in this Order is in the best interests of the Debtors, their estates, creditors, and other parties in

 interest; and due and adequate notice of the Sale having been given under the circumstances; and

 upon the entire record in these chapter 11 cases; and after due deliberation thereon, and good and

 sufficient cause appearing therefor, it is hereby




 the Form of Asset Purchase Agreement, (V) Authorizing Assumption of the Plan Support Agreement and (VI)
 Granting Related Relief [Docket No. 102].
          3
                  Pursuant to the Bidding Procedures Order and the Notice of Auction, the Debtors and their
 advisors conducted an auction for the Acquired Assets on July 8, 2020 (the “Auction”).

         4
                   Capitalized terms used but otherwise not defined herein have the meanings ascribed to them in the
 Bidding Procedures Order, Purchase Agreement, or the Amended Joint Chapter 11 Plan of Reorganization of Pier 1
 Imports, Inc. and Its Debtor Affiliates [Docket No. 803] (the “Plan”).


                                                            2
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                                 Document    Page 3 of 247



         Found and Determined That:

         A.     Findings of Fact and Conclusions. The findings and conclusions set forth herein

 constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,

 made applicable to this proceeding pursuant to Bankruptcy Rule 9014.

         B.     Jurisdiction and Venue. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1334

 and 157 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

 States District Court for the Eastern District of Virginia, dated August 15, 1984. This is a core

 matter pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order consistent with

 Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

 1409.

         C.     Statutory and Legal Predicates.          The statutory predicates for the relief are

 Bankruptcy Code sections 105, 363, and 365 and Bankruptcy Rules 2002, 6004, and 9014.

         D.     Notice. Due and adequate notice of the proposed Sale, the Sale Hearing, and the

 subject matter thereof has been provided to all parties in interest herein, and no other or further

 notice is necessary. A reasonable opportunity to object or be heard with respect to the Sale has

 been afforded to all interested persons and entities.

         E.     Interests Property of the Estate. The Acquired Assets sought to be transferred by

 Sellers to the Purchaser pursuant to the Purchase Agreement are property of the Debtors’ estates

 and title thereto is vested in the Debtors’ estates within the meaning of section 541(a) of the

 Bankruptcy Code. Each Seller is the sole and rightful owner of such Acquired Assets with all

 right, title, and interest to transfer and convey the Acquired Assets to the Purchaser, and no other

 person has any ownership right, title, or interests therein.




                                                   3
Case 20-30805-KRH            Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                           Desc Main
                                    Document    Page 4 of 247



         F.       Sufficiency of Marketing. (i) The Debtors and their advisors engaged in a robust

 and extensive marketing and sale process for Acquired Assets through their prepetition marketing

 efforts and the postpetition sale process, as set forth in the First Day Declaration,5 the Savini

 Declaration6 (with respect to the marketing process), the Frejka Declaration7 (with respect to the

 ability to sell the intellectual property assets), and by conducting the sale process in accordance

 with the Bidding Procedures Order and the Bidding Procedures;8 (ii) the Debtors and their advisors

 conducted a fair and open sale process; (iii) the sale process, the Bidding Procedures, and the

 Auction and the actions of the Debtors and the Purchaser in connection therewith were

 non-collusive, duly noticed, and provided a full, fair, and reasonable opportunity for any entity to

 make an offer to purchase Acquired Assets; and (iv) the process conducted by the Debtors pursuant

 to the Bidding Procedures Order and the Bidding Procedures afforded a full and fair opportunity

 for any entity to make a higher or otherwise better offer to purchase Acquired Assets; and (v) the

 process conducted by the Debtors pursuant to the Bidding Procedures Order and the Bidding

 Procedures obtained the highest or otherwise best value for Acquired Assets for the Debtors’

 estates, and any other transaction would not have yielded as favorable an economic result. No


          5
                   The Debtors filed the Declaration of Robert J. Riesbeck, Chief Executive Officer and Chief
 Financial Officer of Pier 1 Imports, Inc., in Support of Chapter 11 Petitions and First Day Motions [Docket No. 30]
 (the “First Day Declaration”) on February 17, 2020.
         6
                   The Debtors filed the Declaration of Durc Savini in Support of the Debtors’ Motion for Entry of an
 Order (I) Establishing Bidding Procedures, (II) Scheduling Bid Deadlines and an Auction, (III) Approving the Form
 and Manner of Notice Thereof, (IV) Approving the Form of Asset Purchase Agreement, (V) Authorizing the
 Assumption of the Plan Support Agreement, and (VI) Granting Related Relief [Docket No. 35] (the
 “Savini Declaration”) on February 17, 2020.

          7
                   The Debtors filed the Declaration of Elise S. Frejka, CIPP/US, in Support of the Debtors’ Motion
 for Entry of an Order (I) Establishing Bidding Procedures, (II) Scheduling Bid Deadlines and an Auction, (III)
 Approving the Form and Manner of Notice Thereof, (IV) Approving the Form of Asset Purchase Agreement, (V)
 Authorizing the Assumption of the Plan Support Agreement, and (VI) Granting Related Relief [Docket No. 36] (the
 “Frejka Declaration”) on February 17, 2020.
         8
                  The “Bidding Procedures” were attached as Exhibit 1 to the Bidding Procedures Order.


                                                          4
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                                  Document    Page 5 of 247



 other person or entity or group of persons or entities has offered to purchase Acquired Assets for

 an amount that would give equal or greater economic value to the Debtors than the value being

 provided by the Purchaser pursuant to the Purchase Agreement. Among other things, the sale of

 the Acquired Assets pursuant to the Purchase Agreement (the “Sale”) is the best alternative

 available to the Debtors to maximize the return to their creditors. The terms and conditions of the

 Purchase Agreement, including the Bidding Protections (including the break-up fee and expense

 reimbursement), are fair and reasonable. Approval of the Motion, the Purchase Agreement, and

 the transactions contemplated thereby, including the Sale, is in the best interests of the Debtors,

 their estates and creditors, and all other parties in interest.

         G.      Compliance with Bidding Procedures. The Bidding Procedures were substantively and

 procedurally fair to all parties. The Debtors, the Purchaser, and their respective counsel and other

 advisors have complied with the Bidding Procedures and the Bidding Procedures Order in all respects.

 The Auction was conducted pursuant to the Bidding Procedures and the Bidding Procedures Order.

 The Purchaser was the Successful Bidder for the Acquired Assets and SP BBW GP LLC

 (the “Backup Bidder”) was the Backup Bidder in accordance with the Bidding Procedures.

         H.      Financial Wherewithal of Purchaser. The Purchaser has demonstrated its financial

 wherewithal to satisfy its obligations under the Purchase Agreement and otherwise provided

 adequate assurance of future performance of the Purchase Agreement.

         I.      Corporate Authority.      Each Seller:     (i) has full requisite corporate or other

 organizational power and authority to execute, deliver, and perform the Purchase Agreement and

 all other documents contemplated thereby, and the Transactions (defined below) have been duly

 and validly authorized by all necessary corporate action of each of the Debtors; and (ii) has taken

 all requisite corporate or other organizational actions and formalities necessary to authorize and

 approve the execution, delivery, and performance of the Purchase Agreement and to consummate

                                                     5
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                                Document    Page 6 of 247



 the transactions contemplated by the Purchase Agreement (including the Sale) (collectively, the

 “Transactions”), including as required by their respective organizational documents, and, upon

 execution thereof, the Purchase Agreement and the related documents have been or will be duly

 and validly executed and delivered by such Seller and enforceable against such Seller in

 accordance with its terms and, assuming due authorization, execution, and delivery thereof by the

 other parties thereto, will constitute a valid and binding obligation of each such Seller. No

 government, regulatory, or other consents or approvals are required for the execution, delivery,

 and performance by the Sellers of the Purchase Agreement and the consummation of the

 Transactions (including the Sale) contemplated thereby.

        J.      Compliance with Bidding Procedures and Bidding Procedures Order.                As

 demonstrated by the testimony and other evidence proffered or adduced at the Sale Hearing and

 the representations of counsel made on the record at the Sale Hearing, the Debtors have adequately

 marketed the Acquired Assets and conducted the sale process in compliance with the Bidding

 Procedures and the Bidding Procedures Order, and the bidding process was duly noticed and

 conducted in a non-collusive, fair, and good faith manner. In accordance with the Bidding

 Procedures Order, the Debtors designated the Purchaser as the Stalking Horse Bidder for the

 Acquired Assets and executed the Purchase Agreement, including the Bidding Protections. The

 Debtors and their professionals conducted the sale process in compliance with the Bidding

 Procedures and the Bidding Procedures Order and have afforded potential purchasers a full and

 fair opportunity to participate in the bidding process for the Acquired Assets and make higher or

 better offers. In accordance with the Bidding Procedures Order, the Purchase Agreement was

 deemed a Qualified Bid and the Purchaser was a Qualified Bidder eligible to participate at the

 Auction. Additionally, the Backup Bidder submitted a bid that was substantially in line with the



                                                 6
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 7 of 247



 Purchase Agreement and was deemed a Qualified Bid. The Purchaser and Backup Bidder acted

 in compliance with the Bidding Procedures and the Bidding Procedures Order and conducted

 themselves in a non-collusive, fair, and good faith manner. In accordance with the Bidding

 Procedures and the Bidding Procedures Order, the Debtors determined that the bid submitted by

 the Purchaser and memorialized by the Purchase Agreement is the Successful Bid and the bid

 submitted by the Backup Bidder is the Backup Bid.

        K.      Arm’s-Length and Purchaser’s Good Faith. The Purchase Agreement and each of

 the Transactions contemplated therein were negotiated and proposed and are being undertaken by

 the Debtors, their management, independent boards of directors or equivalent governing bodies,

 officers, directors, employees, agents, members, managers, and representatives, and the Purchaser

 and its management, board of directors or equivalent governing body, officers, directors,

 employees, agents, members, managers, and representatives, from arm’s-length bargaining

 positions without collusion or fraud, and in good faith within the meaning of section 363(m) of the

 Bankruptcy Code. The Purchaser has proceeded in good faith, including by: (i) recognizing that

 the Debtors were free to deal with any other party interested in acquiring the Acquired Assets; (ii)

 complying with the applicable Bidding Procedures and the Bidding Procedures Order in all

 respects, including the provisions prohibiting collusion with other prospective bidders; (iii)

 willingly subjecting its bid to the competitive Bidding Procedures approved in the Bidding

 Procedures Order; (iv) negotiating and entering into the Purchase Agreement and all documents

 related thereto (the “Related Documents”) without collusion, without fraud, and from arm’s-length

 bargaining positions; and (v) guaranteeing the absence of common identity of directors,

 incorporators, or any controlling shareholders between the Purchaser and any of the Debtors. The

 Debtors and the Purchaser have not engaged in any conduct that would cause or permit the



                                                  7
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                                Document    Page 8 of 247



 Purchase Agreement or the consummation of the Sale to be avoided, or costs or damages to be

 imposed, under section 363(n) of the Bankruptcy Code. All payments to be made by the Purchaser

 and other agreements or arrangements entered into by the Purchaser in connection with the Sale

 have been disclosed, and neither the Purchaser, nor the Debtors have violated section 363(n) of

 the Bankruptcy Code by any action or inaction. As a result of the foregoing, in the absence of a

 stay pending appeal, the Purchaser will be acting in good faith within the meaning of 11 U.S.C. §

 363(m) in closing and consummating the Sale at any time after the entry of this Sale Order, and,

 accordingly, such closing and consummation in the face of an appeal will not deprive the Purchaser

 of their status as good faith purchasers. Without limiting the generality of the foregoing, the

 reversal or modification on appeal of the authorization provided herein to consummate the Sale or

 any portion thereof, shall not affect the validity of the Sale. The Purchaser and the Debtors are

 entitled to all of the protections afforded by section 363(m) of the Bankruptcy Code.

        L.      Highest or Best Offer. The total consideration provided by the Purchaser for the

 Acquired Assets as reflected in the Purchase Agreement is the highest and best offer received by

 the Debtors for the Acquired Assets. Following the Auction, the Debtors determined that the

 Purchase Agreement constituted the highest and best offer for the Acquired Assets in accordance

 with the process set forth in the Bidding Procedures and selected the Purchase Agreement as the

 Successful Bid. The Debtors’ determination that the Purchase Agreement constitutes the highest

 and best offer and the Debtors’ selection of the Purchase Agreement as the Successful Bid each

 constitute a valid and sound exercise of the Debtors’ business judgment, and the Debtors’ decision

 to enter into the Purchase Agreement and the Transactions constitutes a proper exercise of the

 fiduciary duties of the Debtors and their officers and managers. The offer of the Purchaser, upon

 the terms and conditions set forth in the Purchase Agreement, including the total consideration to



                                                 8
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                 Document    Page 9 of 247



 be realized by the Debtors thereunder, (i) is the highest and best offer received by the Debtors after

 extensive marketing, including through the Bidding Procedures and (ii) is in the best interests of

 the Debtors, their creditors, their estates, and other parties in interest. The Purchase Agreement

 and Transactions will present the best opportunity to realize the value of the Acquired Assets on a

 going concern basis and avoid decline and devaluation of the Acquired Assets. Unless the Sale

 and all of the other Transactions contemplated by the Purchase Agreement are concluded

 expeditiously, as provided for in the Motion and pursuant to the Purchase Agreement, recoveries

 to creditors may be diminished. Taking into consideration all relevant factors and circumstances,

 no other entity has offered to purchase the Acquired Assets for greater economic value to the

 Debtors or their estates than that provided by the Purchase Agreement. In the event the Purchaser

 is unable to complete the Sale, the Debtors shall enter into the Sale with the Backup Bidder, upon

 the terms of the Backup Bid.

        M.      No Fraudulent Purpose. The Purchase Agreement was not entered into, and none

 of the Sellers nor the Purchaser have entered into the Purchase Agreement, or propose to

 consummate the Sale, for the purpose of hindering, delaying or defrauding the Debtors’ present or

 future creditors. None of the Sellers nor the Purchaser have entered into the Purchase Agreement,

 or are proposing to consummate the Sale, fraudulently for the purpose of statutory and common

 law fraudulent conveyance and fraudulent transfer claims whether under the Bankruptcy Code or

 the laws of the United States, any state, territory, possession thereof, the District of Columbia, or

 any other applicable jurisdiction with laws substantially similar to the foregoing.

        N.      No Successor or Other Liability. The Purchaser is not a mere continuation of the

 Debtors, or their estates, and there is no continuity of enterprise or common identity between the

 Purchaser and the Debtors. The Purchaser is not holding itself out to the public as a successor or



                                                   9
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                     Desc Main
                                 Document    Page 10 of 247



 continuation of the Debtors, or their estates. The transfer of the Acquired Assets to the Purchaser,

 and the assumption of the Assumed Liabilities by the Purchaser under the Purchase Agreement,

 does not, and will not, subject the Purchaser to any liability whatsoever, with respect to the Debtors

 or the operation or winding down of their businesses prior to the Closing or by reason of such

 transfer including under the laws of the United States, any state, territory, or possession thereof,

 or the District of Columbia, or any foreign jurisdiction, based, in whole or in part, directly or

 indirectly, on any, or any theory of, successor liability, vicarious liability, antitrust liability,

 environmental liability, revenue, pension liability, ERISA liability, tax liability, labor (including

 any WARN Act) liability, employment or benefits liability, merger or de facto merger, business

 continuation, substantial continuity, alter ego liability, derivative liability, transferee liability, veil

 piercing, escheat, continuity of enterprise, mere continuation, product line liability, or products

 liability or law, or other applicable law, rule, or regulation (including filing requirements under

 any such law, rule, or regulation), or theory of liability, whether legal, equitable, or otherwise

 (collectively, the “Successor or Other Liabilities”). Pursuant to the Purchase Agreement, the

 Purchaser is not purchasing all of the Debtors’ assets in that the Purchaser is not purchasing any

 of the Excluded Assets or assets other than the Acquired Assets, or assuming any liabilities except

 as set forth in the Purchase Agreement, and shall have no liability for any liabilities except as set

 forth in the Purchase Agreement.          The Purchaser asserts that it will not consummate the

 Transactions contemplated by the Purchase Agreement unless such agreement specifically

 provides, and the Court specifically orders, that neither the Purchaser nor their affiliates, members

 or shareholders or the Acquired Assets be required to satisfy in any manner, whether at law or in

 equity, whether by payment, setoff or otherwise, directly or indirectly, any liability, other than as

 set forth in the Purchase Agreement.



                                                     10
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 11 of 247



        O.      Sale Free and Clear. Except as expressly provided for in the Purchase Agreement

 or any Related Document, or this Sale Order, if at all, the Purchaser is not acquiring or assuming

 any liability, warranty or other obligation of the Debtors, including without limitation the Excluded

 Liabilities and the Encumbrances (except with respect to the Assumed Liabilities and Permitted

 Encumbrances). The transfer of the Acquired Assets to the Purchaser will not subject the

 Purchaser to any liability whatsoever with respect to the operation of the Debtors’ businesses prior

 to the Closing, including, without limitation, any liability arising from the Excluded Liabilities and

 the Encumbrances, including without limitation (except with respect to the Assumed Liabilities

 and Permitted Encumbrances) any of the following: (a) amounts due to employees, independent

 contractors, consultants, or advisors of the Sellers, including the Employee Obligations; (b) any

 obligations that arise from the Employee Retirement Income Security Act of 1974, as amended,

 the Fair Labor Standard Act, Title VII of the Civil rights Act of 1964, the Age Discrimination and

 Employment Act of 1967, as amended, the Federal Rehabilitation Act of 1973, or the National

 Labor Relations Act; (c) any Taxes of any Seller for any taxable period; (d) all Environmental

 Liabilities of the Sellers; (e) all accounts payable, trade debt, and loan obligations of the Sellers;

 (f) all Liabilities of the Sellers to any owner or former owner of capital stock or warrants, holder

 of indebtedness for borrowed money, or current or former officer or director of Sellers; (g) all

 Liabilities of the Sellers under any futures contracts, options on futures, swap agreements or

 forward sale agreements; (h) drafts or checks of the Sellers outstanding at the Closing; (i) all

 workers’ compensation claims and occupational health claims related to the Acquired Assets,

 including and with respect to the Sellers’ employees and former employees of the Sellers who

 worked or who were employed at the Acquired Assets, in each case arising out of acts prior to the

 Closing, even if the claims are instituted after the Closing; (j) all Liabilities with respect to the



                                                  11
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 12 of 247



 Sellers’ employees, or the Sellers’ former employees, or both (or their representatives or

 beneficiaries, contractors, or consultants of the Sellers, and employees, contractors, or consultants

 of any ERISA Affiliate, for any action or inaction of the Sellers (or any predecessor of the Sellers))

 occurring prior to or on the Closing, including with respect to vacation, payroll, sick leave,

 unemployment benefits, retirement benefits, pension benefits, employee stock option, equity

 compensation, employee stock purchase or profit sharing plans, health care and other welfare

 plans, policies, programs, agreements, arrangements, practices or benefits (including COBRA),

 WARN, or any other employee plans, policies, programs, practices, agreements, arrangements, or

 benefits or other compensation of any kind to any employee, including under any benefit of any

 subsidiary or ERISA Affiliate, to the extent arising or accruing prior to or on the Closing; (k) any

 and all Liabilities of the Sellers accruing, arising out of, or relating to any federal, state or local

 investigations of, or claims or actions against, the Sellers, to the extent arising out of (i) actions

 taken prior to the Closing, and (ii) notices of such claims delivered to the Sellers prior to the

 Closing; (l) any and all Liabilities for the Sellers’ costs and expenses incurred or owed in

 connection with (i) the administration of the Bankruptcy Case, and (ii) the negotiation, execution,

 and consummation of the transactions contemplated hereby, in each case, except as otherwise set

 forth herein; and (m) all Liabilities of the Sellers arising from the Excluded Assets.

        P.      Sale as an Exercise of Business Judgment. The Debtors have demonstrated good,

 sufficient, and sound business purposes and justifications for approval of and entry into the Sale,

 the Purchase Agreement, and any Related Documents. The Sellers’ entry into and performance

 under the Purchase Agreement and any Related Documents and the consummation of the

 Transactions contemplated thereby, including the Sale, constitutes sound business judgment and

 such acts are in the best interests of each Debtor, its estate, and all parties in interest. The Court



                                                   12
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                 Document    Page 13 of 247



 finds that each Debtor has articulated good and sufficient reasons justifying the Transactions. Such

 reasons include, but are not limited to, that the Transactions: (i) are a result of due deliberation by

 the Debtors and constitute a sound and reasonable exercise of the Debtors’ business judgment

 consistent with their fiduciary duties; (ii) provide value to and are beneficial to the Debtors’ estates,

 and are in the best interests of the Debtors and their estates, creditors, and other parties in interest;

 and (iii) are reasonable and appropriate under the circumstances. Business justifications for the

 Sale include, but are not limited to, the following: (x) the consideration provided by the Purchaser

 under the Purchase Agreement constitutes the highest or otherwise best offer received for the

 Acquired Assets; (y) the Purchase Agreement and the Transactions contemplated thereby present

 the best opportunity to maximize the value of the Acquired Assets; and (z) the value of the Debtors’

 estates will be maximized through the sale of the Acquired Assets pursuant to the Purchase

 Agreement.

         Q.      Compelling Reasons for an Immediate Sale. The sale of the Acquired Assets must

 be approved and consummated promptly in order to preserve the value of the Acquired Assets.

 Therefore, time is of the essence in consummating the Transactions, and the Debtors and the

 Purchaser intend to close the Transactions as soon as reasonably practicable. The Debtors have

 demonstrated compelling circumstances and a good, sufficient, and sound business purpose and

 justification for the immediate approval and consummation of the Transactions contemplated by

 the Purchase Agreement outside: (a) the ordinary course of business, pursuant to section 363(b) of

 the Bankruptcy Code; and (b) a plan of reorganization or liquidation (as the case may be), in that,

 among other things, the immediate consummation of the Sale to the Purchaser is necessary and

 appropriate to preserve and to maximize the value of the Debtors’ estates. Accordingly, there is




                                                    13
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 14 of 247



 cause to lift the stay contemplated by Bankruptcy Rules 6004 and 6006 with respect to the

 transactions contemplated by this Sale Order.

        R.      IP License Back. From and after entry of this Sale Order, the Debtors, the

 Consultants, and their respective agents may continue to use the Acquired Assets in accordance

 with Sections 6.10-6.16 of the Purchase Agreement.

        S.      No Sub Rosa Plan. The Purchase Agreement and the Sale do not constitute a sub

 rosa chapter 11 plan for which approval has been sought without the protection that a disclosure

 statement would afford. Neither the Purchase Agreement nor the Sale impermissibly restructures

 the rights of the Debtors’ creditors, nor impermissibly dictates the terms of a chapter 11 plan for

 the Debtors.

        T.      Final Order. This Sale Order constitutes a final order within the meaning of

 28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

 necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as

 made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason

 for delay in the implementation of this Sale Order, waives any stay, and expressly directs entry of

 judgment as set forth herein. The Debtors have demonstrated compelling circumstances and a

 good, sufficient, and sound business purpose and justification for the immediate approval and

 consummation of the Sale as contemplated by the Purchase Agreement. Purchaser, being a good

 faith Purchaser under section 363(m) of the Bankruptcy Code, may close the Sale contemplated

 by the Purchase Agreement at any time after entry of this Sale Order.

        It is Hereby Ordered That:

        1.      Objections Overruled. All objections to the Motion or relief provided herein that

 have not been withdrawn, waived, or settled are hereby overruled and denied on the merits.



                                                 14
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 15 of 247



        2.      Notice. Notice of the Motion, Bidding Procedures, Bidding Procedures Order, Sale

 (and the Transactions and Purchase Agreement contemplated in connection therewith), Sale

 Hearing, and all deadlines related thereto was fair and equitable under the circumstances and

 complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002

 and 6004, and the Bidding Procedures Order.

        3.      Approval. The Debtors are authorized to enter into the Purchase Agreement, the

 Sale, the other Transactions (including any amendments, supplements, and modifications thereto,

 and all of the terms and conditions therein), and any transaction contemplated under the Related

 Documents. Pursuant to sections 105, 363, and 365 of the Bankruptcy Code, the Debtors are

 authorized and directed to consummate the Sale, including, without limitation, the sale and transfer

 of the Acquired Assets to the Purchaser in accordance with, and subject to, the terms and conditions

 of the Purchase Agreement, and to transfer and assign all right, title and interest (including

 common law rights) to all property, licenses, and rights to be conveyed free and clear of all

 Excluded Liabilities (except for the Assumed Liabilities and Permitted Encumbrances), liens,

 claims, interests, and encumbrances to the extent set forth in, and in accordance with and subject

 to, the terms and conditions of the Purchase Agreement. The Debtors and the Purchaser are each

 hereby authorized and directed to take any and all actions necessary or appropriate to:

 (a) consummate the Sale of the Acquired Assets to the Purchaser and the Closing of the Sale and

 the Transactions pursuant to the Purchase Agreement and this Sale Order and (b) perform,

 consummate, implement, and close fully the Purchase Agreement together with any and all

 additional instruments and documents that may be reasonably necessary or desirable to implement

 the Purchase Agreement. The Debtors are hereby authorized and directed to perform each of their

 respective covenants and undertakings as provided in the Purchase Agreement prior to or after the



                                                 15
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 16 of 247



 Closing of the Sale without further order of the Court. The failure to specifically include any

 particular provision of the Purchase Agreement in this Sale Order shall not diminish or impair the

 effectiveness of such provision, it being the intent of the Court that the Purchase Agreement

 (including, but not limited to, all ancillary agreements and Related Documents contemplated

 thereby) be authorized and approved in its entirety. All Persons are prohibited from taking any

 action to adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets

 to the Purchaser in accordance with the Purchase Agreement and this Sale Order. The Acquired

 Assets sold pursuant to the Purchase Agreement to the Purchaser are being sold “AS IS-WHERE

 IS,” without any representations or warranties from the Debtors as to the quality or fitness of such

 assets for either their intended or any other purposes.

        4.      Fair Purchase Price. The consideration provided by the Purchaser under the

 Purchase Agreement is fair and reasonable and constitutes (i) reasonably equivalent value under

 the Bankruptcy Code and the Uniform Voidable Transactions Act (f/k/a Uniform Fraudulent

 Transfer Act), (ii) fair consideration under the Uniform Fraudulent Conveyance Act, and

 (iii) reasonably equivalent value, fair consideration, and fair value under any other applicable laws

 of the United States, any state, territory or possession or the District of Columbia.

        5.      Amendments to Purchase Agreement; No Plan Modifications.                 The Purchase

 Agreement and any Related Documents, documents, or other instruments may be modified,

 amended, supplemented, waived, or restated by the parties thereto in a writing signed by such

 parties and in accordance with the terms thereof, without further order of this Court; provided that

 any such modification, amendment, supplement, waiver or restatement does not have a material

 adverse effect on the Debtors’ estates. The Purchase Agreement, any Related Document and the

 Debtors’ obligations therein shall not be altered, amended, rejected, discharged, or otherwise



                                                   16
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                Document    Page 17 of 247



 affected by any chapter 11 plan proposed or confirmed in the Chapter 11 Cases without the prior

 written consent of the Purchaser. The provisions of this Sale Order and any actions taken pursuant

 hereto shall survive the entry of any order which may be entered confirming any plan of

 reorganization for the Debtors or converting the Debtors’ cases, or any of them, from chapter 11

 to a case under chapter 7 of the Bankruptcy Code.

         6.      Transfer Free and Clear.          One or more of the standards set forth in

 section 363(f)(l)-(5) of the Bankruptcy Code has been satisfied. Pursuant to sections 105, 363,

 and 365 of the Bankruptcy Code, the Acquired Assets are transferred by the Debtors to the

 Purchaser free and clear of the Excluded Liabilities, Encumbrances, any lien (statutory or

 otherwise), hypothecation, encumbrance, security interest, mortgage, pledge, restriction, charge,

 instrument, license, preference, priority, security agreement, easement, covenant, encroachment,

 option, or other interest in the subject property, including, without limitation, any right of recovery,

 tax (including foreign, federal, state, and local tax), order of any governmental authority, or other

 claim with respect thereto, of any kind or nature (including (i) any conditional sale or other title

 retention agreement and any lease having substantially the same effect as any of the foregoing,

 (ii) any assignment or deposit arrangement in the nature of a security device, and (iii) any claims

 based on any theory that the Purchaser is a successor, transferee or continuation of the Debtors or

 the Acquired Assets, or that a de facto merger resulted from the transfer of the Acquired Assets,

 and (iv) any leasehold interest, license, or other right, in favor of a person other than the Purchaser,

 to use any portion of the Acquired Assets), whether secured or unsecured, choate or inchoate, filed

 or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or

 non-contingent, material or nonmaterial, known, or unknown (collectively, and except the

 Permitted Encumbrances, the “Interests”). Each holder of any Interest against the Debtors, their



                                                   17
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                 Document    Page 18 of 247



 estates, or any of the Acquired Assets: (i) has, subject to the terms and conditions of this Sale

 Order, consented to the Sale or is deemed to have consented to the Sale; (ii) could be compelled,

 in a legal or equitable proceeding, to accept money satisfaction of such Interest; or (iii) otherwise

 falls within the provisions of 11 U.S.C. § 363(f). Those holders of Interests who did not object, or

 who withdrew their objections, to the Motion and the Sale are deemed, subject to the terms of this

 Sale Order, to have consented pursuant to 11 U.S.C. § 363(f)(2). All holders of Interests are

 adequately protected by having their Interests attach to the proceeds ultimately attributable to the

 Acquired Assets against or in which such Interests are asserted, subject to the terms of such

 Interests, with the same validity, force, and effect, and in the same order of priority, that such

 Interests had prior the Sale, subject to any rights, claims, and defenses the Debtors or their estates,

 as applicable, may possess with respect thereto. The Debtors are authorized and directed to

 transfer the Acquired Assets to the Purchaser in accordance with the terms of the Purchase

 Agreement and this Sale Order. Upon the Closing, such transfer shall: (i) be valid, legal, binding,

 and effective; (ii) vest the Purchaser with all right, title, and interest of the Debtors in the Acquired

 Assets; and (iii) be free and clear of all Interests, Encumbrances, Excluded Liabilities and any

 other claims and interests (except for the Assumed Liabilities and Permitted Encumbrances) in

 accordance with section 363(f) of the Bankruptcy Code. All Persons having claims or interests of

 any kind or nature whatsoever against the Debtors or the Acquired Assets, including without

 limitation Interests, Encumbrances (except for the Permitted Encumbrances), or Excluded

 Liabilities (except for the Assumed Liabilities), shall be forever barred, estopped, and permanently

 enjoined from creating, perfecting, pursuing, enforcing, attaching, collecting, recovering, or

 asserting such claims or interests against the Purchaser or any of its assets, property, affiliates,

 successors, assigns, or the Acquired Assets.



                                                    18
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 19 of 247



         7.     IP License Back. From and after entry of this Sale Order, the Debtors, the

 Consultants, and their respective agents may continue to use the Acquired Assets in accordance

 with Sections 6.10-6.16 of the Purchase Agreement.

         8.     Proceeds of the Sale. The proceeds of the sale of the Acquired Assets shall be

 subject to the distribution procedures as provided in the Plan.

         9.     Surrender of Possession. Any Acquired Assets in the possession or control of any

 person or entity, including any vendor, supplier, attorney, or employee of the Debtors, shall be

 delivered to the Purchaser free and clear of all Interests, including without limitation free and clear

 of the Encumbrances (except for the Assumed Liabilities and Permitted Encumbrances, and

 subject to Sections 6.10-6.16 of the Purchase Agreement) and the Excluded Liabilities, and

 deemed delivered at the time of Closing (or such other time as provided in the Purchase

 Agreement).

         10.    Vesting of Assets in the Purchaser. Effective upon the Closing, the transfer to the

 Purchaser of the Acquired Assets pursuant to the Purchase Agreement shall be, and hereby is

 deemed to be, a legal, valid, and effective transfer of the Acquired Assets, and vests with or will

 vest in the Purchaser all the Acquired Assets free and clear of Interests, including without

 limitation free and clear of Encumbrances (except for the Assumed Liabilities and Permitted

 Encumbrances, and subject to Sections 6.10-6.16 of the Purchase Agreement) and Excluded

 Liabilities.

         11.    Use of Pier 1 Cards. Unless otherwise agreed to by Comenity Bank in a separate

 written agreement with the Debtors and the Purchaser, upon the Closing Date, the My Pier 1

 Rewards Credit Cards offered by Comenity to qualifying Pier 1 customers shall not be accepted

 for any purchases or returns through or related to the ecommerce platform, online web business,



                                                   19
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 20 of 247



 or any online sales or return channels maintained by the Debtors or the Purchaser immediately

 following the Closing Date.

        12.     Injunction. Except as expressly provided in the Purchase Agreement (including,

 without limitation, Sections 6.10-6.16 of the Purchase Agreement) or by this Sale Order, effective

 upon the Closing all persons and entities, including, but not limited to, all debt holders, equity

 security holders, governmental, tax and regulatory authorities, lenders, vendors, suppliers,

 employees, trade creditors, litigation claimants, and other persons holding Excluded Liabilities or

 Encumbrances (except with respect to the Assumed Liabilities and Permitted Encumbrances) on

 the Acquired Assets shall be and hereby are forever barred, estopped, and permanently enjoined

 from asserting, prosecuting or otherwise pursuing such Excluded Liabilities or Encumbrances

 (except with respect to the Assumed Liabilities and Permitted Encumbrances). All persons are

 hereby enjoined from taking any action that would interfere with or adversely affect the ability of

 Sellers to transfer the Acquired Assets in accordance with the terms of the Purchase Agreement

 and this Sale Order.

        13.     Direction to Creditors and Parties in Interest. On the Closing, each of the Debtors’

 creditors and the holders of any claims are authorized and directed to execute such documents and

 take all other actions as may be necessary to terminate, discharge or release their Encumbrances

 against the Acquired Assets, if any, as such Encumbrances may otherwise exist.

        14.     Direction to Government Agencies. Each and every filing agent, filing officer, title

 agent, recording agency, governmental department, secretary of state, federal, state and local

 official, and any other person and entity who may be required by operation of law, the duties of its

 office, or contract, to accept, file, register, or otherwise record or release any documents or

 instruments or who may be required to report or insure any title in or to the Acquired Assets, is



                                                 20
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 21 of 247



 hereby authorized and directed to accept any and all documents and instruments necessary and

 appropriate to consummate the Sale and any other Transactions contemplated by the Purchase

 Agreement and approved by this Sale Order.

        15.     Good Faith Purchaser. The Purchaser is entitled to all of the protections afforded

 by section 363(m) of the Bankruptcy Code, and the Purchaser has proceeded in good faith in all

 respects in connection with the Sale.

        16.     Consummation of Sale. Pursuant to sections 105, 363 and 365 of the Bankruptcy

 Code, the Debtors, as well as their officers, employees, and agents, are authorized to enter into,

 execute, deliver, and perform their obligations under and comply with the terms of the Purchase

 Agreement and the Related Documents and to close and consummate the Sale, including by taking

 any and all actions as may be reasonably necessary or desirable to implement the Sale and each of

 the Transactions contemplated thereby pursuant to and in accordance with the terms and conditions

 of the Purchase Agreement, the Related Documents, and this Sale Order.

        17.     Transfer of Marketable Title. Upon the Closing (and subject to Sections 6.10-6.16

 of the Purchase Agreement), this Sale Order shall be construed and shall constitute for any and all

 purposes a full and complete general assignment, conveyance, and transfer of the Acquired Assets

 or a bill of sale transferring good and marketable title in the Acquired Assets to the Purchaser at

 the Closing pursuant to the terms of the Purchase Agreement, free and clear of all Encumbrances

 and Excluded Liabilities (except for the Assumed Liabilities and Permitted Encumbrances).

        18.     No Successor Liability. By virtue of the Sale, the Purchaser and its affiliates,

 successors, and assigns shall not be deemed or considered to: (i) be a legal successor, or otherwise

 be deemed a successor to any of the Debtors; (ii) have, de facto or otherwise, merged with or into

 any or all Debtors; (iii) be a consolidation with the Debtors or their estates; or (iv) be an alter ego



                                                   21
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 22 of 247



 or a continuation or substantial continuation, or be holding itself out as a mere continuation, of any

 of the Debtors or their respective estates, businesses, or operations, or any enterprise of the

 Debtors, in each case by any law or equity.

        19.     Approval to Release Encumbrances. If any person or entity that has filed financing

 statements or other documents or agreements evidencing Encumbrances on the Acquired Assets

 shall not have delivered to the Debtors before the Closing, in proper form for filing and executed

 by the appropriate parties, termination statements, instruments of satisfaction, releases of liens,

 and any other documents necessary for the purpose of documenting the release of all

 Encumbrances (other than the Permitted Encumbrances) that the person or entity has or may assert

 with respect to the Acquired Assets, the Debtors and the Purchaser are hereby authorized to execute

 and file such statements, instruments, releases, and other documents on behalf of such person or

 entity with respect to the Acquired Assets. The Purchaser is hereby authorized to file, register, or

 otherwise record a certified copy of this Sale Order.

        20.     Inconsistencies with Prior Orders, Pleadings or Agreements. To the extent this Sale

 Order is inconsistent with any prior order or pleading in these Chapter 11 Cases, the terms of this

 Sale Order shall govern. To the extent there is any inconsistency between the terms of this Sale

 Order and the terms of the Purchase Agreement (including all ancillary documents executed in

 connection therewith), the terms of this Sale Order shall govern.

        21.     Subsequent Orders and Plan Provisions. Unless otherwise agreed to by the Debtors

 and the Purchaser, this Sale Order shall not be modified by any chapter 11 plan confirmed in these

 Chapter 11 Cases or any subsequent order(s) of this Court.

        22.     Binding Effect of Sale Order. This Sale Order and the Purchase Agreement shall

 be binding in all respects upon the Debtors, their estates, all creditors of, and holders of equity



                                                  22
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 23 of 247



 interests in, the Debtors, any holders of liens on the Acquired Assets (whether known or unknown),

 the Purchaser, and all successors and assigns of the Purchaser, notwithstanding the dismissal of

 any of the Debtors’ cases or any subsequent appointment of any trustees, examiners, “responsible

 persons,” or other fiduciaries in the Chapter 11 Cases or upon a conversion to chapter 7 under the

 Bankruptcy Code, and the Purchase Agreement shall not be subject to rejection or avoidance under

 any circumstances.

        23.     No Avoidance of Purchase Agreement. Neither the Debtors nor the Purchaser have

 engaged in any conduct that would cause or permit the Purchase Agreement to be avoided or costs

 or damages to be imposed under section 363(n) of the Bankruptcy Code. Accordingly, the

 Purchase Agreement and the Sale shall not be avoidable under section 363(n), chapter 5 of the

 Bankruptcy Code, or under any other applicable laws of the United States, any state, territory or

 possession or the District of Columbia, and no party shall be entitled to any damages or other

 recovery pursuant to section 363(n) of the Bankruptcy Code in respect of the Purchase Agreement

 or the Sale.

        24.     Entire Purchase Agreement Approved. The failure to specifically include any

 particular provisions of the Purchase Agreement or any Related Documents in this Sale Order shall

 not diminish or impair the effectiveness of such provision, it being the intent of the Court, the

 Debtors and the Purchaser that the Purchase Agreement and any Related Documents are authorized

 and approved in their entirety with such amendments thereto as may be made by the parties in

 accordance with this Sale Order.

        25.     Nonseverable. The provisions of this Sale Order are nonseverable and mutually

 dependent.




                                                23
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                               Document    Page 24 of 247



          26.   Immediate Effect. This Sale Order constitutes a final order within the meaning of

 28 U.S.C. § 158(a). Notwithstanding any provision in the Bankruptcy Rules to the contrary, the

 terms of this Order shall be immediately effective and enforceable upon its entry and not subject

 to any stay, notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d) or

 otherwise.

          27.   Satisfaction of Conditions Precedent. Neither the Purchaser nor the Sellers shall

 have an obligation to close the Transactions until all conditions precedent in the Purchase

 Agreement to each of their respective obligations to close the Transactions have been met,

 satisfied, or waived in accordance with the terms of the Purchase Agreement.

          28.   Bulk Sales; Taxes. No bulk sales law, bulk transfer law, or similar law of any state

 or other jurisdiction shall apply in any way to the transactions contemplated by the Purchase

 Agreement, the Sale Motion, or this Sale Order. Except as otherwise expressly provided in the

 Purchase Agreement, all obligations of the Debtors relating to taxes, whether arising under any

 law, by the Purchase Agreement, or otherwise, shall be the obligation of and fulfilled and paid by

 the Debtors.

          29.   Automatic Stay. The Purchaser shall not be required to seek or obtain relief from

 the automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies under

 the Purchase Agreement, and any Related Documents, documents or other instruments. The

 automatic stay imposed by section 362 of the Bankruptcy Code is modified to the extent necessary

 to implement the provisions of the Purchase Agreement, any Related Document, and this Sale

 Order.

          30.   Retention of Jurisdiction. The Court shall retain jurisdiction to, among other things,

 interpret, implement, and enforce the terms and provisions of this Sale Order, the Purchase



                                                 24
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                Document    Page 25 of 247



 Agreement, all amendments thereto, and the Related Document in connection with any disputes

 involving the Debtors, and to adjudicate, if necessary, any and all disputes concerning the Debtors

 and related in any way to the Sale; provided, however, that in the event the Court abstains from

 exercising or declines to exercise jurisdiction or is without jurisdiction, such abstention, refusal,

 or lack of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise

 of jurisdiction of any other court having competent jurisdiction with respect to any such matter.
           Jul 16 2020                                /s/ Kevin R Huennekens
  Dated: ____________
  Richmond, Virginia                                    United States Bankruptcy Judge



                                                        Entered on Docket: Jul 16 2020




                                                   25
Case 20-30805-KRH               Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                                  Desc Main
                                      Document    Page 26 of 247


  WE ASK FOR THIS:

   /s/ Jeremy S. Williams          x
  Michael A. Condyles (VA 27807)
  Peter J. Barrett (VA 46179)
  Jeremy S. Williams (VA 77469)
  Brian H. Richardson (VA 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-4071
  Telephone:           (804) 644-1700
  Facsimile:           (804) 783-6192

  - and -

  Joshua A. Sussberg, P.C. (admitted pro hac vice)
  Emily E. Geier (admitted pro hac vice)
  AnnElyse Scarlett Gains (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:         (212) 446-4800
  Facsimile:         (212) 446-4900

  - and -

  Joshua M. Altman (admitted pro hac vice)
  300 North LaSalle Street
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  Chicago, Illinois 60654
  Telephone:          (312) 862-2000
  Facsimile:          (312) 862-2200

  Co-Counsel to the Debtors and Debtors in Possession


                                           CERTIFICATION OF ENDORSEMENT
                                        UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
  or served upon all necessary parties.

                                                               /s/ Jeremy S. Williams
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 27 of 247



                                  EXHIBIT 1

                              Purchase Agreement
Case 20-30805-KRH            Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                          Desc Main
                                   Document    Page 28 of 247
                                                                                                     Execution
                                                                                                   Confidential

                                FOR DISCUSSION PURPOSES ONLY

 ______________________________________________________________________________

                                  ASSET PURCHASE AGREEMENT

                                       DATED AS OF JULY 1, 2020

                                              BY AND AMONG

                       PIER 1 IMPORTS ONLINE, INC., AS PURCHASER,

                                                      AND

                           PIER 1 IMPORTS, INC., AS THE COMPANY,

                                                      AND

                              THE OTHER SELLERS NAMED HEREIN

 ______________________________________________________________________________

 This is a draft agreement only, and delivery or discussion of this draft agreement is not, and will
 not be deemed or construed to be, an offer or commitment with respect to the proposed
 transaction to which this draft agreement relates. Notwithstanding the delivery of this draft
 agreement or any other past, present or future written or oral indications of assent, or
 indications of the result of negotiations or agreements, no party to the proposed transaction (and
 no person or entity related to any such party) will be under any legal obligation whatsoever
 unless and until the definitive agreement providing for the transaction has been executed and
 delivered by all parties thereto; provided, however, that any party who submits a marked up
 version of this draft agreement as part of a binding Qualified Bid pursuant to the Bidding
 Procedures will be subject to the legal obligation related thereto, as set forth in the Bidding
 Procedures Order. 1




 1
     Capitalized terms in this paragraph have the meaning ascribed to such terms in the Bidding Procedures Order.



 K&E 67530223
Case 20-30805-KRH                    Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                                                Desc Main
                                           Document    Page 29 of 247



                                                     TABLE OF CONTENTS

                                                                                                                                             Page


 Article I Purchase and Sale of the Acquired Assets; Assumption of Only Assumed
        Liabilities ............................................................................................................................1
            1.1        Purchase and Sale of the Acquired Assets...............................................................1
            1.2        Excluded Assets .......................................................................................................2
            1.3        Assumption of Only Certain Liabilities...................................................................4
            1.4        Excluded Liabilities .................................................................................................5
            1.5        Assumption/Rejection of Certain Contracts ............................................................5

 Article II Consideration; Closing .................................................................................................7
            2.1        Consideration; Payment ...........................................................................................7
            2.2        Deposit .....................................................................................................................7
            2.3        Closing .....................................................................................................................8
            2.4        Closing Deliveries by Sellers...................................................................................8
            2.5        Closing Deliveries by Purchaser..............................................................................9
            2.6        Withholding .............................................................................................................9

 Article III Representations and Warranties of Sellers...............................................................9
            Sellers represent and warrant to Purchaser as follows as of the date hereof and as
                    of the Closing Date. .................................................................................................9
            3.1     Organization and Qualification................................................................................9
            3.2     Authorization of Agreement ..................................................................................10
            3.3     Conflicts; Consents ................................................................................................10
            3.4     Title to Properties...................................................................................................11
            3.5     Insurance ................................................................................................................11
            3.6     Contracts ................................................................................................................11
            3.7     Litigation................................................................................................................12
            3.8     Permits; Compliance with Laws ............................................................................12
            3.9     Intellectual Property...............................................................................................13
            3.10 Data Security..........................................................................................................15
            3.11 Brokers...................................................................................................................15
            3.12 Taxes ......................................................................................................................15
            3.13 Absence of Certain Changes ..................................................................................16

 Article IV Representations and Warranties of Purchaser.......................................................16
            4.1        Organization and Qualification..............................................................................16
            4.2        Authorization of Agreement ..................................................................................17
            4.3        Conflicts; Consents ................................................................................................17
            4.4        Financing................................................................................................................17
            4.5        Brokers...................................................................................................................18
            4.6        No Litigation..........................................................................................................18
            4.7        Certain Arrangements ............................................................................................18


                                                                         ii
Case 20-30805-KRH                   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                                             Desc Main
                                          Document    Page 30 of 247



           4.8        No Additional Representations or Warranties .......................................................18
           4.9        No Outside Reliance ..............................................................................................18

 Article V Bankruptcy Court Matters.........................................................................................19
           5.1        Bankruptcy Actions ...............................................................................................19
           5.2        Cure Costs..............................................................................................................21
           5.3        The Sale Order .......................................................................................................21
           5.4        Approval ................................................................................................................21

 Article VI Covenants and Agreements ......................................................................................21
           6.1        Conduct of Business of Sellers ..............................................................................21
           6.2        Access to Information ............................................................................................22
           6.3        Regulatory Approvals ............................................................................................24
           6.4        Reasonable Efforts; Cooperation ...........................................................................24
           6.5        Notification of Certain Matters..............................................................................25
           6.6        Further Assurances.................................................................................................26
           6.7        Insurance Matters...................................................................................................26
           6.8        Receipt of Misdirected Assets ...............................................................................26
           6.9        Acknowledgment by Purchaser .............................................................................26
           6.10       IP License Back .....................................................................................................28
           6.11       Going Out of Business Sale Domain Name and Subdomain Support and
                      Preservation............................................................................................................29
           6.12       Going Out of Business Sale Social Media Accounts Support and
                      Preservation............................................................................................................30
           6.13       Wind-Down Use of The Customer Data, User Data, and PI Databases ................31
           6.14       Stop-Gap Licenses .................................................................................................32
           6.15       Messaging; Cooperation; Character; Encumbrance...............................................32
           6.16       Data Use Requirements..........................................................................................32
           6.17       Purchaser Parent Guaranty.....................................................................................33

 Article VII Conditions to Closing...............................................................................................33
           7.1        Conditions Precedent to the Obligations of Purchaser and Sellers........................33
           7.2        Conditions Precedent to the Obligations of Purchaser ..........................................33
           7.3        Conditions Precedent to the Obligations of Sellers ...............................................34
           7.4        Waiver of Conditions.............................................................................................34

 Article VIII TERMINATION.....................................................................................................35
           8.1        Termination of Agreement.....................................................................................35
           8.2        Effect of Termination.............................................................................................36

 Article IX Taxes ...........................................................................................................................37
           9.1        Transfer Taxes .......................................................................................................37
           9.2        Allocation of Purchase Price..................................................................................37
           9.3        Cooperation............................................................................................................37
           9.4        Tax Apportionment................................................................................................37


                                                                      iii
Case 20-30805-KRH                  Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                                               Desc Main
                                         Document    Page 31 of 247



           9.5       Preparation of Tax Returns and Payment of Taxes ...............................................38

 Article X Miscellaneous...............................................................................................................38
           10.1      Non-Survival of Representations and Warranties and Certain Covenants;
                     Certain Waivers .....................................................................................................38
           10.2      Expenses ................................................................................................................39
           10.3      Notices ...................................................................................................................39
           10.4      Binding Effect; Assignment...................................................................................40
           10.5      Amendment and Waiver ........................................................................................41
           10.6      Third Party Beneficiaries .......................................................................................41
           10.7      Non-Recourse ........................................................................................................41
           10.8      Severability ............................................................................................................41
           10.9      Construction...........................................................................................................41
           10.10     Schedules ...............................................................................................................41
           10.11     Complete Agreement .............................................................................................42
           10.12     Specific Performance .............................................................................................42
           10.13     Jurisdiction and Exclusive Venue..........................................................................43
           10.14     Governing Law; Waiver of Jury Trial ...................................................................43
           10.15     No Right of Set-Off ...............................................................................................44
           10.16     Counterparts and PDF............................................................................................44
           10.17     Publicity .................................................................................................................44
           10.18     Bulk Sales Laws.....................................................................................................45
           10.19     Fiduciary Obligations.............................................................................................45

 Article XI Additional Definitions and Interpretive Matters....................................................45
           11.1      Certain Definitions.................................................................................................45
           11.2      Index of Defined Terms .........................................................................................53
           11.3      Rules of Interpretation ...........................................................................................53


                                                     INDEX OF EXHIBITS

           EXHIBIT A            FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
                                AGREEMENT

           EXHIBIT B            FORM OF IP ASSIGNMENT AGREEMENTS

           EXHIBIT C            FORM OF ESCROW AGREEMENT




                                                                      iv
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 32 of 247




                              ASSET PURCHASE AGREEMENT

         This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 1, 2020,
 by and among Pier 1 Imports Online, Inc., a Delaware corporation (“Purchaser”), Retail
 Ecommerce Ventures LLC, a Delaware limited liability company (the “Guarantor”), Pier 1
 Imports, Inc., a Delaware corporation (the “Company”), and the Subsidiaries of the Company
 that are indicated on the signature pages attached hereto (together with the Company, each a
 “Seller” and collectively “Sellers”). Purchaser and Sellers are referred to herein individually as a
 “Party” and collectively as the “Parties.” Capitalized terms used in herein shall have the
 meanings set forth herein or in Article XI.

         WHEREAS, the Company and the other Sellers are engaged in the business of (i)
 operating the E-Commerce Platform (as conducted by the Sellers, the “Acquired Business”) and
 (ii) marketing and selling home furnishings and accessories under the Transferred Trademarks,
 including through sales of such home furnishings and accessories through the E-Commerce
 Platform (the “Business”);

        WHEREAS, a portion of the Business is conducted by Sellers by operating brick-and-
 mortar retail stores under the Transferred Trademarks and designing, marketing, and selling
 home furnishings and accessories at such retail stores (collectively, the “Excluded Business”);

         WHEREAS, on February 17, 2020, the Company and the other Sellers filed voluntary
 petitions for relief under chapter 11 of the United States Bankruptcy Code,
 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
 Eastern District of Virginia (Richmond Division) (the “Bankruptcy Court”), which chapter 11
 cases will be jointly administered for procedural purposes (collectively, the “Bankruptcy Case”);
 and

         WHEREAS, Purchaser desires to purchase the Acquired Assets and assume only the
 Assumed Liabilities from Sellers, and Sellers desire to sell, convey, assign, and transfer to
 Purchaser the Acquired Assets together with only the Assumed Liabilities, in a sale authorized
 by the Bankruptcy Court pursuant to, inter alia, sections 105, 363 and 365 of the Bankruptcy
 Code, in accordance with the other applicable provisions of the Bankruptcy Code and the Federal
 Rules of Bankruptcy Procedure and the local rules for the Bankruptcy Court, all on the terms and
 subject to the conditions set forth in this Agreement and subject to entry of the Sale Order.

        NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
 warranties, covenants, and agreements set forth herein, and intending to be legally bound hereby,
 Purchaser and Sellers hereby agree as follows.

                                            ARTICLE I

                   PURCHASE AND SALE OF THE ACQUIRED ASSETS;
                    ASSUMPTION OF ONLY ASSUMED LIABILITIES

         1.1   Purchase and Sale of the Acquired Assets. Pursuant to sections 105, 363 and 365
 of the Bankruptcy Code, on the terms and subject to the conditions set forth herein and in the


                                                  1
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 33 of 247



 Sale Order, at the Closing, Sellers shall sell, transfer, assign, convey, and deliver to Purchaser,
 and Purchaser shall purchase, acquire, and accept from Sellers, all of Sellers’ right, title and
 interest in and to the following assets, properties and rights of Sellers, free and clear of all
 Encumbrances other than Permitted Encumbrances (the “Acquired Assets”) but excluding in all
 cases the Excluded Assets:

               (a)     all Contracts listed on Schedule 1.1(a), to the extent assignable under
 applicable Law (the “Assigned Contracts”);

                (b)     all rights in Intellectual Property owned by the Company or any of its
 Subsidiaries and primarily used in the Acquired Business; provided, that Acquired Assets shall
 include the following Intellectual Property owned by the Company or any of its Subsidiaries
 whether or not primarily used in the Acquired Business: (i) all such patents, patent applications
 and patent disclosures listed in Schedule 1.1(b)(i), (ii) all such trademarks, service marks, trade
 dress and corporate names (common law or otherwise, registered or not registered) and any
 registrations and all applications therefor (including intent to use applications), in each case
 listed in Schedule 1.1(b)(ii), and all goodwill associated therewith; (iii) all such copyright listed
 in Schedule 1.1(b)(iii); (iv) all such Internet domain names and Social Media Accounts listed in
 Schedule 1.1(b)(iv), (v) other such Intellectual Property listed in Schedule 1.1(b)(v), and (vi) all
 rights to collect royalties and proceeds in connection with the foregoing with respect to the
 period from and after the Closing, all rights to sue and recover for past, present and future
 infringements, dilutions, misappropriations of, or other conflicts with, such Company Intellectual
 Property and any and all corresponding rights that, now or hereafter, may be secured throughout
 the world (collectively, the “Company Intellectual Property”);

                (c)     all goodwill associated with the Company Intellectual Property;

                 (d)     all Documents primarily used in the Acquired Business; provided, Sellers
 shall retain copies of such Documents that are used in connection with or related to the Excluded
 Business;

                (e)     all transferrable rights of Sellers under non-disclosure, confidentiality,
 non-compete, or non-solicitation Contracts relating to the Company Intellectual Property and that
 are primarily used in the Acquired Business; and

                (f)     all Permits.

          1.2     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
 no event shall Sellers be deemed to sell, transfer, assign, or convey, and Sellers shall retain all
 right, title and interest to, in and under all assets, properties, interests and rights of such Sellers
 that are not included in the definition of “Acquired Assets” in Section 1.1 (collectively, the
 “Excluded Assets”), including the following:

                (a)     all Cash and Cash Equivalents, all bank accounts, and all deposits
 (including maintenance deposits, customer deposits, and security deposits for rent, electricity,
 telephone or otherwise) or prepaid or deferred charges and expenses, including all lease and
 rental payments, that have been prepaid by any Seller, and any retainers or similar amounts paid
 to Advisors or other professional service providers;


                                                   2
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 34 of 247



                (b)     all Contracts of Sellers other than the Assigned Contracts (the “Excluded
 Contracts”);

                 (c)      all Documents (i) to the extent they are primarily used in or primarily
 related to any of the other Excluded Assets, Excluded Liabilities or Excluded Business
 (including information stored on the computer systems, data networks or servers of any Seller);
 (ii) that are Sellers’ financial accounting Documents, all minute books, organizational
 documents, stock registers and such other books and records of any Seller as pertaining to
 ownership, organization or existence of such Seller, Tax Returns (and any related work papers)
 and any other Tax information or records, corporate seal, checkbooks, and canceled checks; (iii)
 that any Seller is required by Law to retain or (iv) that any Seller is prohibited under Law from
 selling, transferring, assigning, conveying, or delivering to Purchaser; provided that, to the extent
 not prohibited by applicable Law, Purchaser shall have the right to make copies of any portions
 of such Documents referenced in clauses (i) and (iii) that, but for such clauses (i) or (iii),
 respectively, would be Acquired Assets.

                  (d)    all Documents prepared or received by any Seller or any of its Affiliates in
 connection with the sale of the Acquired Assets, this Agreement, or the transactions
 contemplated hereby, including (i) all records and reports prepared or received by Sellers, any of
 their respective Affiliates or Advisors in connection with the sale of the Acquired Assets and the
 transactions contemplated hereby, including all analyses relating to the business of Purchaser or
 its Affiliates so prepared or received, (ii) all bids and expressions of interest received from third
 parties with respect to the acquisition of any of Sellers’ businesses or assets; and (iii) all
 privileged materials, documents and records of a Seller or any of its Affiliates;

                (e)     all current and prior insurance policies of any of Sellers, including for the
 avoidance or doubt all director and officer insurance policies, and all rights and benefits of any
 nature of Sellers with respect thereto, including all insurance recoveries thereunder and rights to
 assert claims with respect to any such insurance recoveries;

                 (f)   all membership interests or other equity interests of any Seller or any of
 their respective Subsidiaries or securities convertible into, exchangeable, or exercisable for any
 such membership interests or other equity interests;

                 (g)     the sponsorship of all benefits plans, and any right, title or interest in any
 of the assets thereof or relating thereto;

                 (h)      (i) all preference or avoidance claims or actions arising under the
 Bankruptcy Code or applicable Law, (ii) all other rights, claims, causes of action, rights of
 recovery, rights of set-off, and rights of recoupment as of the Closing of any Seller, in each case,
 arising out of or relating to events occurring on or prior to the Closing Date, except as set forth in
 Sections 1.1(b) and 1.1(e), and (iii) all claims that any of Sellers may have against any Person
 with respect to any other Excluded Assets or any Excluded Liabilities;

                (i)   Sellers’ claims or other rights under this Agreement, including the
 Purchase Price hereunder, or any agreement, certificate, instrument, or other document executed
 and delivered between any Seller and Purchaser in connection with the transactions contemplated



                                                   3
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 35 of 247



 hereby, or any other agreement between any Seller and Purchaser entered into on or after the
 date hereof;

                  (j)    all Tax refunds (and claims in respect thereof) to the extent relating to
 Taxes that would be Excluded Liabilities if such Taxes were not refundable, and any Tax
 attributes not transferred by the operation of applicable Tax Law;

                 (k)    all real estate and all interests in real estate, including leases with respect
 thereto;

                 (l)    all demands, allowances, refunds, rebates (including any vendor or
 supplier rebates), rights (including under or with respect to express or implied guarantees,
 warranties, representations, covenants and indemnities), claims, counterclaims, defenses, credits,
 causes of action, rights of set off, rights of recovery or rights of recoupment relating to or arising
 against suppliers, vendors, merchants, manufacturers and counterparties to leases, licenses or any
 Contract, arising out of or relating to events occurring on or prior to the Closing Date;

                 (m)    the properties and assets set forth on Schedule 1.2(m);

                 (n)    all Intellectual Property that is not owned by the Company or any of its
 Subsidiaries;

                (o)   all Intellectual Property owned by the Company or any of its Subsidiaries,
 other than the Company Intellectual Property;

                 (p)    all Systems;

                 (q)    all rights in Software and any rights therein;

                 (r)    copies of Documents retained pursuant to Section 1.1(d);

                 (s)     data, information and other Documents licensed from third parties that are
 in the business of enhancing or supplementing customer relationship management data as a service
 for other business; and

                 (t)    all Inventory.

         1.3     Assumption of Only Certain Liabilities. On the terms and subject to the
 conditions set forth herein and in the Sale Order, effective as of the Closing, Purchaser shall
 irrevocably assume from Sellers (and from and after the Closing pay, perform, discharge, or
 otherwise satisfy in accordance with their respective terms), and Sellers shall irrevocably convey,
 transfer, and assign to Purchaser, only the following Liabilities, without duplication and only to
 the extent not paid prior to the Closing (collectively, the “Assumed Liabilities”):

                 (a)    all Liabilities of Sellers under the Assigned Contracts that become due
 from and after the Closing, other than any Liability as a result of any pre-Closing breach by any
 Seller thereof, default by any Seller thereunder, or misrepresentation or fraud by any Seller in



                                                   4
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 36 of 247



 connection therewith, in each case to the extent not cured by the payment of the Cure Cost in
 respect thereof;

               (b)   all cure costs required to be paid pursuant to section 365 of the
 Bankruptcy Code in connection with the assumption and assignment of the Assigned Contracts
 (the “Cure Costs”);

               (c)   all Liabilities arising out of the conduct of the Acquired Business or the
 ownership of the Acquired Assets, in each case, by Purchaser from and after the Closing Date;
 and

                (d)    all Liabilities agreed to be assumed by Purchaser or for which Purchaser
 has agreed to be responsible in accordance with this Agreement.

         1.4     Excluded Liabilities. Purchaser shall not assume, be obligated to pay, perform or
 otherwise discharge or in any other manner be liable or responsible for any Liabilities
 whatsoever of, or Action against, Sellers or relating to the Acquired Assets or the Acquired
 Business, of any kind or nature whatsoever, whether absolute, accrued, contingent or otherwise,
 liquidated or unliquidated, due or to become due, known or unknown, currently existing or
 hereafter arising, matured or unmatured, direct or indirect, and however arising, whether existing
 on the Closing Date or arising thereafter, other than the Assumed Liabilities (all such Liabilities
 that are not Assumed Liabilities being referred to collectively herein as the “Excluded
 Liabilities”). For the avoidance of doubt, Excluded Liabilities shall include any and all
 Liabilities and obligations for (i) Taxes relating to the Business, the Acquired Assets, or the
 Assumed Liabilities for any taxable period (or portion thereof) ending on or prior to the Closing
 Date (as determined and paid in accordance with the principles set forth in Section 9.4), (ii) any
 Taxes of any Seller for any taxable period, (iii) gift cards, rewards points or loyalty rewards
 issued by any Seller, (iv) any Seller’s retail store leases, and (v) amounts due to employees,
 independent contractors, consultants or Advisors of Sellers (other than any such amounts owed
 under any Assigned Contract after the Closing).

        1.5     Assumption/Rejection of Certain Contracts.

                 (a)     Assumption and Assignment of Executory Contracts. Sellers shall provide
 timely and proper written notice of the motion seeking entry of the Sale Order to all parties to
 any executory Contracts to which any Seller is a party that are Assigned Contracts and take all
 other actions reasonably necessary to cause such Contracts to be assumed by Sellers and
 assigned to Purchaser pursuant to section 365 of the Bankruptcy Code to the extent that such
 Contracts are Assigned Contracts at Closing. The Sale Order shall provide that as of and
 conditioned on the occurrence of the Closing, Sellers shall assign or cause to be assigned to
 Purchaser, as applicable, the Assigned Contracts, each of which shall be identified by the name
 or appropriate description and date of the Assigned Contract (if available), the other party to the
 Assigned Contract and the address of such party for notice purposes, all included on an exhibit
 attached to either a notice filed in connection with the motion for approval of the Sale Order or a
 separate motion for authority to assume and assign such Assigned Contracts. Such exhibit shall
 also set forth Sellers’ good faith estimate of the amounts necessary to cure any defaults under
 each of the Assigned Contracts as determined by Sellers based on Sellers’ books and records or


                                                 5
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 37 of 247



 as otherwise determined by the Bankruptcy Court. Schedule 1.5(a) sets forth Sellers’ good faith
 estimate, as of the date hereof, of the amounts necessary to cure any such defaults. At the
 Closing, Sellers shall, pursuant to the Sale Order and the Assignment and Assumption
 Agreement(s), assume and assign to Purchaser (the consideration for which is included in the
 Purchase Price), all Assigned Contracts that may be assigned by any such Seller to Purchaser
 pursuant to sections 363 and 365 of the Bankruptcy Code, subject to adjustment pursuant to
 Section 1.5(b). At the Closing, Purchaser shall (i) pay all Cure Costs and (ii) assume each
 Assigned Contract pursuant to section 365 of the Bankruptcy Code.

                (b)      Excluding or Adding Assigned Contracts Prior to Closing. Purchaser shall
 have the right to notify Sellers in writing of any Assigned Contract that it does not wish to
 assume or a Contract to which any Seller is a party that Purchaser wishes to add as an Assigned
 Contract up to one (1) Business Day prior to the Bid Deadline (as defined in the Bidding
 Procedures Order), and (i) any such previously considered Assigned Contract that Purchaser no
 longer wishes to assume shall be automatically deemed removed from the Schedules related to
 Assigned Contracts and automatically deemed added to the Schedules related to Excluded
 Contracts, in each case, without any adjustment to the Purchase Price, and (ii) any such
 previously considered Excluded Contract that Purchaser wishes to assume as an Assigned
 Contract shall be automatically deemed added to the Schedules related to Assigned Contracts,
 automatically deemed removed from the Schedules related to Excluded Contracts, and assumed
 by Sellers to sell and assign to Purchaser, in each case, without any adjustment to the Purchase
 Price. Purchaser shall be solely responsible for the payment, performance and discharge when
 due of the Liabilities under the Assigned Contracts arising or that are otherwise payable from the
 time of and after the Closing.

                 (c)     Non-Assignment. Notwithstanding the foregoing, a Contract shall not be
 an Assigned Contract hereunder and shall not be assigned to, or assumed by, Purchaser to the
 extent that such Contract (i) terminates or expires by its terms, on or prior to such time as it is to
 be assumed by Purchaser as an Assigned Contract hereunder and is not continued or otherwise
 extended upon assumption or (ii) requires a Consent or Governmental Authorization (other than,
 and in addition to, that of the Bankruptcy Court) in order to permit the sale or transfer to
 Purchaser of the applicable Seller’s rights under such Contract, and such Consent or
 Governmental Authorization has not been obtained prior to such time as it is to be assumed by
 Purchaser as an Assigned Contract hereunder. In addition, a Permit shall not be assigned to, or
 assumed by, Purchaser to the extent that such Permit requires a Consent or Governmental
 Authorization (other than, and in addition to, that of the Bankruptcy Court) in order to permit the
 sale or transfer to Purchaser of the applicable Seller’s rights under such Permit, and no such
 Consent or Governmental Authorization has been obtained prior to the Closing. In the event that
 any Assigned Contract is deemed not to be assigned pursuant to clause (ii) of the first sentence of
 this Section 1.5(b), the Closing shall nonetheless take place subject to the terms and conditions
 set forth herein and, thereafter, through the earlier of such time as such Consent or Governmental
 Authorization is obtained and twelve (12) months following the Closing (or the remaining term
 of such Contract or the closing of the Bankruptcy Case, if shorter), Sellers and Purchaser shall
 (A) use reasonable best efforts to secure such Consent or Governmental Authorization as
 promptly as practicable after the Closing and (B) cooperate in good faith in any lawful and
 commercially reasonable arrangement reasonably proposed by Purchaser, including
 subcontracting, licensing, or sublicensing to Purchaser any or all of any Seller’s rights and


                                                   6
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                                 Document    Page 38 of 247



 obligations with respect to any such Assigned Contract, under which (1) Purchaser shall obtain
 (without infringing upon the legal rights of such third party or violating any Law) the economic
 rights and benefits under such Assigned Contract with respect to which the Consent and/or
 Governmental Authorization has not been obtained and (2) Purchaser shall be responsible for
 any related burden and obligation (including performance) with respect to such Assigned
 Contract. Upon satisfying any requisite Consent or Governmental Authorization requirement
 applicable to such Assigned Contract after the Closing, such Assigned Contract shall promptly
 be transferred and assigned to Purchaser in accordance with the terms of this Agreement, the
 Sale Order and the Bankruptcy Code.

                                          ARTICLE II

                                CONSIDERATION; CLOSING

        2.1     Consideration; Payment.

                (a)     The aggregate consideration (collectively, the “Purchase Price”) to be paid
 by Purchaser for the purchase of the Acquired Assets shall be equal to: (i) the assumption of
 Assumed Liabilities, plus (ii) a cash payment of the amount equal to $20,075,000, and plus or
 minus, as applicable, (iii) the Tax Apportionment Amount (the “Cash Payment”).

                (b)     At the Closing, Purchaser shall deliver, or cause to be delivered, to the
 Company the Cash Payment less the Deposit (the “Closing Date Payment”). The Closing Date
 Payment and any payment required to be made pursuant to any other provision hereof shall be
 made in cash by wire transfer of immediately available funds to such bank account as shall be
 designated in writing by the applicable Party to (or for the benefit of) whom such payment is to
 be made at least two (2) Business Days prior to the date such payment is to be made.

        2.2     Deposit.

                 (a)    Purchaser has, on or prior to the date hereof, made an earnest money
 deposit with SRS Acquiom, Inc. (the “Escrow Agent”) in the amount of $2,007,500 (the
 “Deposit”), by wire transfer of immediately available funds for deposit into a separate escrow
 account (the “Deposit Escrow Account”), established pursuant to the escrow agreement, dated as
 of the date hereof, by and among the Company, Purchaser and the Escrow Agent, substantially in
 the form attached hereto as Exhibit C (the “Escrow Agreement”). The Deposit shall not be
 subject to any lien, attachment, trustee process, or any other judicial process of any creditor of
 any of Sellers or Purchaser and shall be applied against payment of the Cash Payment on the
 Closing Date.

                (b)     If this Agreement has been terminated by the Company pursuant to
 Section 8.1(f) or 8.1(h), then the Company shall retain the Deposit together with all received
 investment income, if any (the “Retained Amount”). In such event, Purchaser shall have no
 further Liability hereunder and shall not be subject to Section 10.12. Each of the Parties
 expressly acknowledges and agrees that in the event that the Retained Amount is retained by the
 Company pursuant to this Section 2.2(b), (x) the Company’s right to receive payment of such
 amount shall constitute the sole and exclusive remedy of the Seller Parties against the Purchaser



                                                 7
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 39 of 247



 Group for all losses and damages in respect of the Transaction Documents or the transactions
 contemplated thereby; and (y) none of the Seller Parties shall be entitled to commence or pursue
 any Action against any member of the Purchaser Group arising out of or in connection with the
 Transaction Documents (including the failure to consummate the transactions contemplated
 thereby). The maximum aggregate liability of the Purchaser Group for losses in connection with
 the Transaction Documents shall be limited to the Retained Amount, and no Seller Party shall
 seek or obtain, nor shall it cause or direct any of its representatives or Advisors or any other
 Person on its or their behalf to seek or obtain, any recovery or award or any losses of any kind
 (including damages for the loss of the benefit of the bargain, opportunity cost, loss of premium,
 time value of money or otherwise, or any consequential, special, expectancy, indirect or punitive
 damages), in the aggregate, in excess of the Retained Amount against the Purchaser Group,
 collectively.

                 (c)     If this Agreement has been terminated by any Party, other than as
 contemplated by Section 2.2(b), then the Deposit, together with all received investment income,
 if any, shall be returned to Purchaser within five (5) Business Days after such termination.

                (d)     The Parties agree that the Company’s right to retain the Deposit, as set
 forth in Section 2.2(b), is not a penalty, but rather is liquidated damages in a reasonable amount
 that will compensate Sellers for their respective efforts and resources expended and the
 opportunities foregone while negotiating this Agreement and in reliance on this Agreement and
 on the expectation of the consummation of the transactions contemplated hereby, which amount
 would otherwise be impossible to calculate with precision.

                (e)     If the Closing occurs, the Deposit shall be transferred to the Company.

         2.3     Closing. The closing of the purchase and sale of the Acquired Assets, the delivery
 of the Closing Date Payment, the assumption of the Assumed Liabilities and the consummation
 of the other transactions contemplated by this Agreement (the “Closing”) will take place by
 telephone conference and electronic exchange of documents (or, if the Parties agree to hold a
 physical closing, at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle, Chicago,
 Illinois 60654) at 8:00 a.m. Chicago time on the second (2nd) Business Day following full
 satisfaction or due waiver (by the Party entitled to the benefit of such condition) of the closing
 conditions set forth in Article VII (other than conditions that by their terms or nature are to be
 satisfied at the Closing, but subject to the satisfaction or waiver of those conditions), or at such
 other place and time as the Parties may agree. The date on which the Closing actually occurs is
 referred to herein as the “Closing Date.”

        2.4     Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall deliver to
 Purchaser:

               (a)     a bill of sale and assignment and assumption agreement substantially in
 the form of Exhibit A (the “Assignment and Assumption Agreement”) duly executed by Sellers;

               (b)     each IP Assignment Agreement substantially in the form of Exhibit B,
 duly executed by the Sellers party thereto;

                (c)     a copy of the Sale Order, as entered by the Bankruptcy Court;


                                                  8
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 40 of 247



                (d)    a duly executed IRS Form W-9 with respect to each Seller (or, in the case
 of any disregarded entity, the regarded parent entity of such Seller);

                (e)    an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of the Company certifying that the conditions set forth in Sections 7.2(b)
 and 7.2(c) have been satisfied; and

                (f)     a joint written instruction, duly executed by Sellers, instructing the Escrow
 Agent to release to the Company by wire transfer of immediately available funds, the Deposit.

         2.5     Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver to (or at
 the direction of) the Company:

                (a)     the Closing Date Payment;

                (b)     the Assignment and Assumption Agreement, duly executed by Purchaser;

                (c)    an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of Purchaser certifying that the conditions set forth in Sections 7.3(a), 7.3(b)
 and 7.3(c) have been satisfied; and

              (d)    a joint written instruction, duly executed by Purchaser, instructing the
 Escrow Agent to release to the Company by wire transfer of immediately available funds, the
 Deposit.

        2.6    Withholding. Purchaser shall be entitled to deduct and withhold from any
 payment to be made under this Agreement all Taxes that Purchaser is required to deduct and
 withhold with respect to such payment under any provision of applicable Tax Law. Taxes
 withheld pursuant to this Section 2.6 by Purchaser will be treated for all purposes of this
 Agreement as having been paid to the Person in respect of which such deduction and
 withholding was made. If Purchaser determines that any such deduction or withholding is so
 required with respect to any payments under this Agreement (excluding any withholding with
 respect to any failure to deliver an applicable IRS Form W-9 pursuant to Section 2.4(d)),
 Purchaser will promptly notify the Sellers and shall in good faith cooperate to eliminate or
 otherwise reduce any such deduction or withholding to the extent permitted by applicable Tax
 Law.

                                           ARTICLE III

                  REPRESENTATIONS AND WARRANTIES OF SELLERS

        Sellers represent and warrant to Purchaser as follows as of the date hereof and as of the
 Closing Date.

         3.1     Organization and Qualification. Each of the Company and its Subsidiaries (a) is
 an entity duly incorporated or organized, validly existing and in good standing under the Laws of
 the jurisdiction of its incorporation or organization, as applicable, (b) has all requisite power and
 authority to own and operate its properties and to carry on its businesses as now conducted,


                                                  9
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 41 of 247



 subject to the provisions of the Bankruptcy Code, and (c) is qualified to do business and is in
 good standing (or its equivalent) in every jurisdiction in which its ownership of property or the
 conduct of its business as now conducted requires it to qualify, except where the failure to be so
 qualified would not reasonably be expected to have a Material Adverse Effect.

         3.2    Authorization of Agreement. The execution, delivery, and performance of the
 Transaction Documents by the Sellers party thereto, and the consummation by such Sellers of the
 transactions contemplated thereby, subject to requisite Bankruptcy Court approvals, have been
 duly and validly authorized by all requisite corporate or similar organizational action, and no
 other corporate or similar organizational proceedings on their part are necessary to authorize the
 execution, delivery or performance of the Transaction Documents by such Sellers. Subject to
 requisite Bankruptcy Court approvals, this Agreement has been, and the other Transaction
 Documents will be, when delivered pursuant to the terms hereof, duly and validly executed and
 delivered by such Sellers, and, assuming this Agreement and each of the other Transaction
 Documents is a valid and binding obligation of Purchaser, this Agreement constitutes, and each
 other Transaction Document will constitute, when delivered pursuant to the terms hereof, a valid
 and binding obligation of such Sellers, enforceable against such Sellers in accordance with its
 terms, except as limited by the application of bankruptcy, insolvency, reorganization, fraudulent
 conveyance, moratorium, or other Laws relating to or affecting creditors’ rights or general
 principles of equity (whether considered in a proceeding in equity or at law) (the “Enforceability
 Exceptions”).

        3.3     Conflicts; Consents.

                  (a)    Except as set forth on Schedule 3.3(a) and assuming that (w) requisite
 Bankruptcy Court approvals are obtained, and (x) the notices, authorizations, approvals, Orders,
 permits or consents set forth on Schedule 3.3(b) are made, given or obtained (as applicable), the
 execution, delivery and performance by Sellers of this Agreement and the consummation by
 Sellers of the transactions contemplated hereby, do not: (i) violate the certificate of formation,
 limited liability company agreement or equivalent organizational documents of the Company or
 any of its Subsidiaries; (ii) violate any Law applicable to the Company or any of its Subsidiaries
 or by which any property or asset of the Company or any of its Subsidiaries is bound; or
 (iii) result in any breach of, constitute a default (or an event that, with notice or lapse of time or
 both, would become a default) under, create in any party thereto the right to terminate or cancel,
 or require any consent under, or result in the creation or imposition of any Encumbrance (other
 than a Permitted Encumbrance) on any property or asset of the Company or any of its
 Subsidiaries under, any Assigned Contracts; except, with respect to the foregoing clause (iii), for
 any such breaches, defaults or other occurrences that are not material to the Acquired Business
 taken as a whole.

                 (b)   Except as set forth on Schedule 3.3(b), Sellers are not required to file, seek
 or obtain any notice, authorization, approval, Order, permit, or consent of or with any
 Governmental Body in connection with the execution, delivery and performance by Sellers of
 this Agreement or the consummation by Sellers of the transactions contemplated hereby, except
 (i) requisite Bankruptcy Court approvals or (ii) where failure to obtain such consent, approval,
 authorization or action, or to make such filing or notification, is not material to the Acquired
 Assets and Assumed Liabilities taken as a whole.


                                                  10
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                                Document    Page 42 of 247



         3.4    Title to Properties. Subject to requisite Bankruptcy Court approvals and
 assumption by the applicable Seller of the applicable Contract in accordance with applicable
 Law (including satisfaction of any applicable Cure Costs), and except as a result of the
 commencement of the Bankruptcy Case or as otherwise set forth on Schedule 3.4, the Company
 and its Subsidiaries own good and marketable title to, or hold a valid leasehold interest in, all of
 the assets included within the Acquired Assets, free and clear of all Encumbrances, except for
 Permitted Encumbrances.

        3.5     Insurance. Each insurance policy maintained by the Company and its Subsidiaries
 on the Acquired Assets is legal, valid, binding, enforceable on the Company or its Subsidiaries,
 as applicable and in full force and effect, and all premiums with respect thereto covering all
 periods up to and including the date hereof have been paid, and no notice of cancellation,
 termination or denial of coverage for any claim has been received with respect to the Acquired
 Assets under any such insurance policy.

        3.6     Contracts.

                (a)     Schedule 3.6(a) sets forth, as of the date of this Agreement, a list of each
 Contract that is (x) included in the Assigned Contracts or (y) of the type set forth below to the
 extent primarily used in or primarily related to the Acquired Business:

                        (i)    a Contract (or group of related Contracts with respect to a single
        transaction or series of related transactions) that involves payments, performance or
        services or delivery of goods or materials to or by any Seller of any amount or value in
        excess of, or reasonably expected to exceed, $100,000 in any twelve (12) month period;

                      (ii)   a Contract for the furnishing or receipt of services, the
        performance of which will extend over a period of more than twelve (12) months;

                       (iii) a Contract that is a joint venture agreement or similar agreement
        involving the sharing of profits and losses;

                       (iv)    a Contract that contains any (i) “most favored nation” pricing in
        favor of any customer of the Acquired Business in a manner material to the Acquired
        Business, (ii) a provision expressly requiring the purchase of goods or services
        exclusively from another Person or (iii) express restriction on the ability to compete in
        any line of business or with any Person or to provide services generally or in any market
        segment or any geographic area ;

                        (v)    a Contract granting an option to acquire, sell, lease or license any
        Acquired Asset or granting any right of first offer, right of first refusal or right of first
        negotiation in respect of any Acquired Asset;

                       (vi)  a Contract with or for the benefit of any present officer, director,
        employee or Affiliate of a Seller (each, a “Related Party” and each such Contract, a
        “Related Party Contract”);

                        (vii)   a power of attorney that is currently effective and outstanding;


                                                 11
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 43 of 247



                       (viii) any settlement, conciliation or similar agreement with any
        Governmental Body, or that will require a Seller to pay consideration after the date
        hereof in excess of $100,000; and

                      (ix)  any endorsement or influencer Contract related to any of the
        Transferred Trademarks or the E-Commerce Platform.

                 (b)    Subject to requisite Bankruptcy Court approvals, and assumption by the
 applicable Seller of the applicable Contract in accordance with applicable Law (including
 satisfaction of any applicable Cure Costs) and except as a result of the commencement of the
 Bankruptcy Case, each of the Assigned Contracts is in full force and effect and is a valid,
 binding and enforceable obligation of the Company and its Subsidiaries and, to the knowledge of
 the Company, each of the other parties thereto, except as may be limited by the Enforceability
 Exceptions. Except as a result of the commencement of the Bankruptcy Case, neither the
 Company nor any of its Subsidiaries, as applicable, is in material default, or is alleged in writing
 by the counterparty thereto to have materially breached or to be in material default, under any
 Assigned Contract, and, to the knowledge of the Company, the other party to each Assigned
 Contract is not in material default thereunder. The Company has made available to Purchaser
 complete and correct copies of all Assigned Contracts, each as amended to the date hereof. None
 of the Assigned Contracts has been canceled or otherwise terminated, and neither the Company
 nor its Subsidiaries has received any written notice from any Person regarding any such
 cancellation or termination.

               (c)    Except for normal employment relationships between an employer and
 employee, no Related Party directly or indirectly is a party to any Assigned Contract.

         3.7    Litigation. Except as set forth on Schedule 3.7 and other than the Bankruptcy
 Case, since the Reference Date there have been no Actions pending or, to the Knowledge of the
 Company, threatened in writing, against or by the Company or any of its Subsidiaries with
 respect to the Acquired Business, at law or in equity, or before or by any Governmental Body,
 other than any Action relating exclusively to the Excluded Business.

        3.8     Permits; Compliance with Laws. Except as set forth on Schedule 3.8:

                (a)     Each of the Company and its Subsidiaries holds and is in compliance, in
 all material respects, with all permits, certificates, licenses, approvals, registrations and
 authorizations that are necessary for the conduct of the Acquired Business under applicable Laws
 (the “Permits”). All of the Permits are valid and in full force and effect.

                (b)     Since the Reference Date, the Company and its Subsidiaries have been in
 compliance, in all material respects, with all applicable Laws with respect to the conduct of the
 Acquired Business, and neither the Company nor any of its Subsidiaries have received any
 written notice of any action or proceeding against it alleging any failure to comply in any
 material respect with any such Laws. No investigation by any Governmental Body with respect
 to the conduct of the Acquired Business by the Company or any of its Subsidiaries is pending or,
 to the Knowledge of the Company, threatened, and since the Reference Date, neither the
 Company nor any of its Subsidiaries has received any written notice of any such investigation.



                                                 12
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 44 of 247



                  (c)     With respect to the Acquired Business, Sellers have not (i) made or agreed
 to make any contribution, payment or gift to any government official, employee or agent where
 the contribution, payment or gift or the purpose thereof was illegal, (ii) established or maintained
 any unrecorded fund or asset for any purpose or made any false entries on the books and records
 of Sellers for any reason, or (iii) made or agreed to make any contribution, or reimbursed any
 political gift or contribution made by any other Person, to any candidate for public office.

        3.9     Intellectual Property.

                 (a)     Schedule 3.9(a) sets forth a correct and complete list as of the date hereof
 of (i) all Company Intellectual Property that is registered, filed or issued under the authority of
 any Governmental Body, and all applications for Company Intellectual Property filed with any
 Governmental Body, specifying as to each, as applicable: the title of the patent, the mark, the
 copyright or the design; the jurisdiction by or in which it has been issued, registered or filed; the
 patent, registration or application serial number; and the issue, registration or filing date; and (ii)
 all material unregistered Transferred Trademarks. Except as set forth on Schedule 3.9(a), the
 Company or one or more of its Subsidiaries owns all right, title and interests in and to the
 Company Intellectual Property, free and clear of all Encumbrances, other than Permitted
 Encumbrances, and the Company Intellectual Property identified on Schedule 3.9(a) is
 subsisting, and to the Knowledge of the Company, valid and enforceable.

                 (b)     Schedule 3.9(b) sets forth a correct and complete list as of the date hereof
 of all material Intellectual Property Agreements. Subject to requisite Bankruptcy Court
 approvals, and assumption by the applicable Seller of the applicable Contract in accordance with
 applicable Law (including satisfaction of any applicable Cure Costs) and except as a result of the
 commencement of the Bankruptcy Case, (i) each Intellectual Property Agreement is valid and
 binding on the Company and its Subsidiaries and, to the knowledge of the Company, each of the
 other parties to such Intellectual Property Agreement in accordance with its terms, except as may
 be limited by the Enforceability Exceptions and (ii) to the Knowledge of the Company, is in full
 force and effect. Except as a result of the commencement of the Bankruptcy Case, neither the
 Company nor its Subsidiaries, as applicable, is, or is alleged by the counterparty thereto in
 writing to be, in material breach of or material default under, or received any written notice of
 cancellation or termination of, any material Intellectual Property Agreement, and, to the
 knowledge of the Company, the other party to each such Intellectual Property Agreement is not
 in material default thereunder.

                 (c)    The Company and its Subsidiaries have sufficient rights to use all
 Company Intellectual Property in the manner in which such Company Intellectual Property is
 used in connection with the Acquired Business as of the date hereof, and all such rights shall
 survive materially unchanged, and without any material change in the terms and conditions under
 which the Company and/or its Subsidiaries, respectively, currently have such rights, following
 the Closing Date; provided, that, this representation and warranty shall not be construed to be a
 representation or warranty regarding the violation, infringement, or misappropriation of
 Intellectual Property. Neither the Company nor any of its Subsidiaries has received, since the
 Reference Date, any written notice (or to the Knowledge of the Company, any oral notice) that it
 is violating, misappropriating or infringing upon the Intellectual Property of other Person in
 connection with the Company’s or such Subsidiaries’ use of the Company Intellectual Property,


                                                   13
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 45 of 247



 nor have any reasonable grounds for such a claim been made in writing (or to the Knowledge of
 the Company, orally) to the Company or any Subsidiary since the Reference Date. To the
 Knowledge of the Company, neither the Company’s nor any of its Subsidiaries’ respective use of
 the Company Intellectual Property since the Reference Date until the date hereof infringes,
 misappropriates or otherwise violates any Intellectual Property of any other Person in any
 material respect.

                 (d)    Since the Reference Date, neither the Company nor any of its Subsidiaries
 has made any written claim of any violation, misappropriation or infringement by other Persons
 of any of the material Company Intellectual Property, nor have any reasonable grounds for such
 a claim been brought in writing (or to the Knowledge of the Company, orally) to the attention of
 the Company or any of its Subsidiaries. To the Knowledge of the Company, no third party has,
 since the Reference Date until the date hereof, infringed, misappropriated or otherwise violated
 any material Company Intellectual Property. The Company and its Subsidiaries have taken steps
 reasonable under the circumstances, in any event no less than commercially reasonable efforts, to
 maintain the secrecy of all material Confidential Information and Trade Secrets, in each case
 included in the Company Intellectual Property. Since the Reference Date, neither the Company
 nor its Subsidiaries have authorized the disclosure of any such Confidential Information or Trade
 Secrets, nor has any such Confidential Information or Trade Secrets been disclosed to any Person
 (other than to employees of the Company or its Subsidiaries), other than pursuant to a written
 confidentiality agreement which agreements, to the Knowledge of the Company and subject to
 requisite Bankruptcy Court approvals, and assumption by the applicable Seller of the applicable
 Contract in accordance with applicable Law (including satisfaction of any applicable Cure Costs)
 and except as a result of the commencement of the Bankruptcy Case, are valid and binding on
 the counterparty thereto, except as may be limited by the Enforceability Exceptions. To the
 Knowledge of Company, there has been no material breach of any such obligations of
 confidentiality with respect to any such Confidential Information and/or Trade Secrets. Except
 as a result of the commencement of the Bankruptcy Case, the Company and each of its
 Subsidiaries, as applicable, is in compliance with the terms of any agreements or understandings
 relating to any such Confidential Information or Trade Secrets to which the Company or such
 Subsidiary is a party or that otherwise binds the Company or any of its Subsidiaries.

                 (e)    Except for office actions issued in the ordinary course of prosecution by
 the United States Patent and Trademark Office or analogous foreign Governmental Body, (i)
 neither the Company nor any of its Subsidiaries has received from the Reference Date to the date
 hereof any written notice challenging or contesting the validity or ownership of any Company
 Intellectual Property nor have any reasonable grounds for such a claim been made in writing or,
 to the Knowledge of the Company, been made orally, and (ii) since the Reference Date to the
 date hereof, no written claim by any third party contesting the validity or enforceability of any of
 the Company Intellectual Property has been made or, to the Knowledge of the Company, has
 been threatened against the Company or any of its Subsidiaries.

                (f)     The Company and its Subsidiaries have taken commercially reasonable
 steps to protect the portions of the E-Commerce Platform included in the Company Intellectual
 Property and all Confidential Information received, used or transmitted thereby, from any
 unauthorized intrusion, breach, use, access, interruption or modification by any third party.
 Since the Reference Date to the date hereof, there have been no (i) failures, breakdowns, outages


                                                 14
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 46 of 247



 or bugs affecting the Acquired Business that have caused any material disruption or interruption
 in or to the use of the E-Commerce Platform or the operation of the E-Commerce Platform, in
 each case with respect to such portions thereof, which have not been remediated or (ii) to the
 Knowledge of the Company, security breaches of, or other unauthorized access to, such portions
 of the E-Commerce Platform and/or any such Confidential Information or customer sensitive or
 personal information included in the Company Intellectual Property that is associated with, used
 or transmitted by, the E-Commerce Platform.

                (g)    To the Knowledge of the Company, the portions of the E-Commerce
 Platform included in the Company Intellectual Property do not contain any viruses, back doors,
 worms, Trojan horses, disabling code, drop dead devices, time locks, or spyware. Since the
 Reference Date to the date hereof, the Company and the Subsidiaries have used commercially
 reasonable efforts to detect, discover and remediate any viruses, back doors, worms, Trojan
 horses, disabling code, drop dead devices, time locks, or spyware in the portions of the E-
 Commerce Platform included in the Company Intellectual Property.

         3.10 Data Security. The Company and its Subsidiaries have complied at all times since
 the Reference Date and in all material respects with all of the applicable published privacy
 policies and with all applicable Privacy Laws pertaining to privacy, User Data, Personal
 Information and the PI Databases. Except as set forth on Schedule 3.3(a) and assuming that
 (w) requisite Bankruptcy Court approvals are obtained, and (x) the notices, authorizations,
 approvals, Orders, permits or consents set forth on Schedule 3.3(b) are made, given or obtained
 (as applicable), neither the execution, delivery or performance by Sellers of this Agreement nor
 the consummation by the Sellers of any of the transactions contemplated by this Agreement, nor
 the assignment to Purchaser of the User Data or any PI Databases included in the Acquired
 Assets, will result in any material violation of any such privacy policy or any Privacy Laws
 pertaining to privacy, User Data or Personal Information except, in each case, for any such
 violation that is not material to the Acquired Business taken as a whole. Since the Reference
 Date, the Company and Subsidiaries have implemented and maintained a security plan designed
 to protect, including commercially reasonable administrative, technical and physical safeguards
 designed to protect, Personal Information against loss, damage, and unauthorized access, use,
 modification, or other misuse. Since the Reference Date to the date hereof, no legal proceedings
 have been asserted or, to the Knowledge of the Company, are threatened against the Company or
 its Subsidiaries by any Person with respect to the security of Personal Information or User Data,
 in each case, as included in the Acquired Assets.

         3.11 Brokers. Except as set forth on Schedule 3.11, there is no investment banker,
 broker, finder or other such intermediary that has been retained by, or has been authorized to act
 on behalf of, the Company or any of its Subsidiaries and is entitled to a fee or commission in
 connection with the transactions contemplated by this Agreement from the Company or any of
 its Subsidiaries.

        3.12 Taxes. Except as set forth on Schedule 3.12, in each case, to the extent relating to
 the Business, the Acquired Assets, or the Assumed Liabilities:

               (a)    Each Seller has timely filed (taking into account any valid extensions) all
 material Tax Returns required to be filed by such Seller and has timely paid all material Taxes


                                                15
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 47 of 247



 (whether or not shown or required to be shown on any Tax Return). No Seller is currently the
 beneficiary of any extension of time within which to file any material Tax Return relating to the
 Business or the Acquired Assets other than extensions of time to file Tax Returns obtained in the
 ordinary course of business.

                 (b)    No deficiencies for any material amount of Taxes have been proposed,
 asserted or assessed against any Seller in writing as of the date hereof that are still outstanding.

             (c)     There are no Encumbrances               for Taxes     (other than     Permitted
 Encumbrances) on any of the Acquired Assets.

                (d)    No examination or audit of any material Tax Return of any Seller or any
 administrative or judicial proceeding in respect of any material amount of Tax is currently
 pending or threatened in writing.

                (e)     No claim has ever been made or is expected to be made by any
 Governmental Body in a jurisdiction where any Seller does not file Tax Returns that such Seller
 is or may be subject to taxation by that jurisdiction.

                 (f)      No Seller has given or been requested to give waivers or extensions (or is
 or would be subject to a waiver or extension given by any other Person) of any statute of
 limitations relating to the assessment or payment of material Taxes that are still outstanding.

                 (g)    No Seller is a party to or bound by any Tax allocation or sharing
 agreement (other than commercial agreements the primary subject of which is not Taxes)
 relating to the Acquired Assets or Assumed Liabilities.

         3.13 Absence of Certain Changes. Since December 31, 2019, (a) Sellers have
 conducted the Acquired Business in the Ordinary Course of Business, except as a result of the
 commencement of the Bankruptcy Case or actions related to this Agreement, (b) there has not
 been any Material Adverse Effect and (c) no action has been taken with respect to the Acquired
 Business or the Acquired Assets that would have required the consent of Purchaser under Section
 6.1 if undertaken after the date hereof.

                                           ARTICLE IV

               REPRESENTATIONS AND WARRANTIES OF PURCHASER

         Purchaser represents and warrants to the Company as follows as of the date hereof and as
 of the Closing Date.

         4.1    Organization and Qualification. Purchaser (a) is an entity duly incorporated or
 organized, validly existing and in good standing under the Laws of the jurisdiction of its
 incorporation or organization, as applicable, (b) has all requisite power and authority to own and
 operate its properties and to carry on its businesses as now conducted, and (c) is qualified to do
 business and is in good standing (or its equivalent) in every jurisdiction in which its ownership of
 property or the conduct of its business as now conducted requires it to qualify, except where the
 failure to be so qualified would not reasonably be expected to have, individually or in the


                                                 16
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 48 of 247



 aggregate, a material adverse effect on Purchaser’s ability to consummate the transactions
 contemplated hereby.

         4.2    Authorization of Agreement. The execution, delivery and performance of the
 Transaction Documents by Purchaser, and the consummation by Purchaser of the transactions
 contemplated thereby, have been duly and validly authorized by all requisite corporate or similar
 organizational action, and no other corporate or similar organizational proceedings on its part are
 necessary to authorize the execution, delivery or performance of the Transaction Documents by
 Purchaser. This Agreement has been, and the other Transaction Documents will be, duly and
 validly executed and delivered by Purchaser, and, assuming this Agreement and each of the other
 Transaction Documents is a valid and binding obligation of Sellers, this Agreement constitutes,
 and each other Transaction Document will constitute, a valid and binding obligation of
 Purchaser, enforceable against Purchaser in accordance with its terms, except as limited by the
 Enforceability Exceptions.

        4.3     Conflicts; Consents.

                 (a)     Except as set forth on Schedule 4.3(a) and assuming that (x) the notices,
 authorizations, approvals, Orders, permits or consents set forth on Schedule 4.3(b) are made,
 given or obtained (as applicable), and (y) any filings required by any applicable federal or state
 securities or “blue sky” Laws are made, the execution, delivery and performance by Purchaser of
 this Agreement and the consummation by Purchaser of the transactions contemplated hereby, do
 not: (i) violate the certificate of formation, limited liability company agreement or equivalent
 organizational documents of Purchaser; (ii) violate any Law applicable to Purchaser or by which
 any property or asset of Purchaser is bound; or (iii) result in any breach of, constitute a default
 (or an event that, with notice or lapse of time or both, would become a default) under, create in
 any party thereto the right to terminate or cancel, or require any consent under, or result in the
 creation or imposition of any Encumbrance on any property or asset of Purchaser under, any
 Contract; except, in each case, for any such violations, breaches, defaults or other occurrences
 that would not, individually or in the aggregate, reasonably be expected to prevent or materially
 delay the ability of Purchaser to consummate the transactions contemplated hereby.

                (b)     Except as set forth on Schedule 4.3(a), Purchaser is not required to file,
 seek or obtain any notice, authorization, approval, Order, permit or consent of or with any
 Governmental Body in connection with the execution, delivery and performance by Purchaser of
 this Agreement or the consummation by Purchaser of the transactions contemplated hereby,
 except (i) such filings as may be required by any applicable federal or state securities or “blue
 sky” Laws, or (ii) where failure to obtain such consent, approval, authorization or action, or to
 make such filing or notification, would not, individually or in the aggregate, reasonably be
 expected to prevent or materially delay the ability of Purchaser to consummate the transactions
 contemplated hereby.

         4.4    Financing. Purchaser has as of the date hereof and will have at the Closing
 sufficient funds in an aggregate amount necessary to pay the Purchase Price, to perform the
 Assumed Liabilities as they become due in accordance with their terms and to consummate all of
 the other transactions contemplated by this Agreement, including the payment of the Purchase
 Price and all fees, expenses of, and other amounts required to be paid by, Purchaser in


                                                 17
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 49 of 247



 connection with the transactions contemplated by this Agreement. Purchaser is and shall be
 capable of satisfying the conditions contained in sections 365(b)(1)(C) and 365(f) of the
 Bankruptcy Code with respect to the Assigned Contracts and the related Assumed Liabilities.

        4.5    Brokers. There is no investment banker, broker, finder, or other intermediary
 which has been retained by or is authorized to act on behalf of Purchaser that might be entitled to
 any fee or commission in connection with the transactions contemplated by this Agreement.

         4.6    No Litigation. There are no Actions pending or, to Purchaser’s knowledge,
 threatened against or affecting Purchaser that will adversely affect Purchaser’s performance
 under this Agreement or the consummation of the transactions contemplated by this Agreement.

         4.7     Certain Arrangements. As of the date hereof, there are no Contracts, undertakings,
 commitments, agreements or obligations, whether written or oral, between any member of the
 Purchaser Group, on the one hand, and any member of the management or board of directors (or
 applicable governing body) of the Company or its Subsidiaries, any holder of equity or debt
 securities of the Company or its Subsidiaries, or any lender or creditor of the Company or its
 Subsidiaries, on the other hand, (a) relating in any way to the acquisition of the Acquired Assets
 or the other transactions contemplated by this Agreement or (b) that would be reasonably likely
 to prevent, restrict, impede or affect adversely the ability of the Company to entertain, negotiate
 or participate in any such transactions

         4.8    No Additional Representations or Warranties. Except for the representations and
 warranties contained in this Article IV, each of Sellers acknowledges that neither Purchaser nor
 any other Person on behalf of Purchaser makes any other express or implied representation or
 warranty with respect to Purchaser or with respect to any other information provided to any
 Seller by Purchaser.

         4.9     No Outside Reliance. Notwithstanding anything contained in this Article IV or
 any other provision of this Agreement to the contrary, each of Purchaser and Guarantor
 acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group, that the
 representations and warranties made by Sellers to Purchaser and Guarantor in Article III (as
 qualified by the Schedules and in accordance with the express terms and conditions (including
 limitations and exclusions) of this Agreement) (the “Express Representations”) are the sole and
 exclusive representations, warranties and statements of any kind made to Purchaser, Guarantor or
 any member of the Purchaser Group and on which Purchaser, Guarantor and the Purchaser
 Group may rely in connection with the transactions contemplated by this Agreement. Each of
 Purchaser and Guarantor acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that (other than solely to the extent expressly set forth in the Express
 Representations) all other representations, warranties and statements of any kind or nature
 expressed or implied, whether in written, electronic or oral form, including (a) with respect to the
 completeness or accuracy of, or any omission to state or to disclose, any information, including
 in the Projections, the confidential information presentation prepared by Guggenheim Securities,
 LLC (the “Information Presentation”), in that certain datasite administered by Box, Inc. (the
 “Dataroom”), any Projections or in any meetings, calls or correspondence with management of
 the Company and its Subsidiaries or any other Person on behalf of the Company, its Subsidiaries
 or any of their respective Affiliates or Advisors and (b) the historical, current or future business,


                                                  18
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 50 of 247



 financial condition, results of operations, assets, liabilities, properties, contracts, or prospects of
 the Company or any of its Subsidiaries, or the quality, quantity or condition of the Company’s or
 its Subsidiaries’ assets, in each case, are specifically disclaimed by Sellers, and that neither
 Purchaser, Guarantor nor any member of the Purchaser Group has relied on any such
 representations, warranties or statements. Each of Purchaser and Guarantor acknowledges and
 agrees, on its own behalf and on behalf of the Purchaser Group, that it has conducted to its full
 satisfaction an independent investigation and verification of the business, financial condition,
 results of operations, assets, liabilities, properties, contracts and prospects of the Company and
 its Subsidiaries, and, in making its determination to proceed with the transactions contemplated
 by this Agreement, Purchaser and Guarantor have relied solely on the results of the Purchaser
 Group’s own independent investigation and verification, and has not relied on, is not relying on,
 and will not rely on, the Information Presentation, any Projections or any information,
 statements, disclosures, documents, projections, forecasts or other material made available to
 Purchaser or any of its Affiliates or Advisors in the Dataroom or otherwise, in each case, whether
 written or oral, made or provided by, or as part of, any of the foregoing or the Company, its
 Subsidiaries or any of their respective Affiliates or Advisors, or any failure of any of the
 foregoing to disclose or contain any information, except to the extent express set forth in the
 Express Representations (it being understood that Purchaser, Guarantor and the Purchaser Group
 have relied only on the Express Representations). Nothing in this Section 4.9, however, shall
 relieve the Seller Parties from any Liability on account of Fraud.

                                             ARTICLE V

                               BANKRUPTCY COURT MATTERS

        5.1     Bankruptcy Actions.

                 (a)    The Company shall pursue diligently the entry of the Sale Order.
 Purchaser shall promptly take all actions as are reasonably requested by the Company to assist in
 obtaining the Bankruptcy Court’s entry of the Sale Order and any other Order reasonably
 necessary in connection with the transactions contemplated by this Agreement as promptly as
 practicable, including furnishing affidavits, financial information, or other documents or
 information for filing with the Bankruptcy Court and making such employees and Advisors of
 Purchaser and its Affiliates available to testify before the Bankruptcy Court for the purposes of,
 among other things providing necessary assurances of performance by Purchaser under this
 Agreement and the Plan, and demonstrating that Purchaser is a “good faith” purchaser under
 section 363(m) of the Bankruptcy Code, as well as demonstrating Purchaser’s ability to pay and
 perform or otherwise satisfy any Assumed Liabilities following the Closing. In the event that the
 entry of the Sale Order is appealed or a stay pending appeal is sought, the Company shall oppose
 the appeal or the stay pending appeal and seek the dismissal of any appeal (including a petition
 for certiorari, motion for rehearing, re-argument, reconsideration or revocation).
 Notwithstanding the foregoing, any resulting changes to this Agreement or any other agreement
 or document contemplated hereby or resulting changes to the Plan or the Sale Order shall be
 subject to the approval of Purchaser in its discretion.

                (b)     The Company has, pursuant to the Bidding Procedures Order, received the
 applicable consent to provide the following Bid Protections to the Purchaser:


                                                   19
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 51 of 247



                      (i)    a break-up fee payable to Purchaser upon and pursuant to the
        events set forth in the Bidding Procedures Order in an amount equal to $400,000
        (the “Break-Up Fee”); and

                      (ii)   documented expense reimbursement payable to Purchaser upon
        and pursuant to the events set forth in the Bidding Procedures Order, not to exceed
        $100,000 (the “Expense Reimbursement”).

                (c)     As promptly as practicable after the date hereof, and in any event no later
 than two (2) days after execution of this Agreement, the Company shall file with the Bankruptcy
 Court a notice that it has selected Purchaser as the Stalking Horse Bidder (as defined in the
 Bidding Procedures Order).

                (d)    The Company shall (i) provide Purchaser with drafts of any and all
 pleadings and proposed orders to be filed or submitted in connection with this Agreement and
 the transactions contemplated hereby, and such pleadings and proposed orders shall be in form
 and substance reasonably acceptable to Purchaser and (ii) make reasonable efforts to consult and
 cooperate with Purchaser regarding any discovery taken in connection with seeking entry of the
 Bidding Procedures Order and the Sale Order (including any depositions).

                (e)    The Company and Purchaser acknowledge that this Agreement and the
 sale of the Acquired Assets are subject to higher and better bids and Bankruptcy Court approval.
 The Company and Purchaser acknowledge that Sellers must take reasonable steps to demonstrate
 that they have sought to obtain the highest or otherwise best price for the Acquired Assets,
 including giving notice thereof to the creditors of Sellers and other interested parties, providing
 information about the Company to prospective bidders, entertaining higher and better offers from
 such prospective bidders, and, in the event that additional qualified prospective bidders desire to
 bid for the Acquired Assets, conducting an Auction. The bidding procedures to be employed
 with respect to this Agreement and any Auction shall be those approved in the Bidding
 Procedures Order.

                (f)     Notwithstanding any other provision of this Agreement to the contrary,
 Purchaser acknowledges that Sellers and their Affiliates and Advisors are and may continue
 soliciting inquiries, proposals, or offers for the Acquired Assets in connection with any
 Alternative Transaction.

                  (g)     Purchaser shall provide adequate assurance of future performance as
 required under section 365 of the Bankruptcy Code for the Assigned Contracts. Purchaser agrees
 that it will take all actions reasonably required to assist in obtaining a Bankruptcy Court finding
 that there has been an adequate demonstration of adequate assurance of future performance
 under the Assigned Contracts, such as furnishing affidavits, non-confidential financial
 information, and other documents or information for filing with the Bankruptcy Court and
 making Purchaser’s Advisors available to testify before the Bankruptcy Court.

               (h)    Nothing in this Section 5.1 shall prevent Sellers from modifying the
 bidding procedures as necessary or appropriate to maximize value for Sellers’ estates in
 accordance with each Seller’s fiduciary obligations.



                                                 20
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 52 of 247



         5.2    Cure Costs. Subject to entry of the Sale Order, Purchaser shall, on or prior to the
 Closing (or, in the case of any Contract that is to be assigned following the Closing pursuant to
 Section 1.5, on or prior to the date of such assignment), pay the Cure Costs and cure any and all
 other defaults and breaches under the Assigned Contracts as required for such Contracts to be
 assumed by the applicable Seller and assigned to Purchaser in accordance with the provisions of
 section 365 of the Bankruptcy Code and this Agreement.

         5.3     The Sale Order. The Sale Order shall, among other things, (a) approve and direct,
 pursuant to sections 105, 363, and 365 of the Bankruptcy Code, (i) the execution, delivery and
 performance by Sellers of this Agreement, (ii) the sale of the Acquired Assets to Purchaser on
 the terms set forth herein and free and clear of all Encumbrances (other than Encumbrances
 expressly included in the Assumed Liabilities and Permitted Encumbrances), and (iii) the
 performance by Sellers of their respective obligations under this Agreement; (b) authorize,
 empower and direct Sellers to assume and assign to Purchaser the Assigned Contracts; (c) find
 that Purchaser is a “good faith” buyer within the meaning of section 363(m) of the Bankruptcy
 Code, find that Purchaser is not a successor to any Seller, and grant Purchaser the protections of
 section 363(m) of the Bankruptcy Code; (d) find that Purchaser shall have no Liability or
 responsibility for any Liability or other obligation of any Seller arising under or related to the
 Acquired Assets other than as expressly set forth in this Agreement, including successor or
 vicarious Liabilities of any kind or character, including any theory of antitrust, successor, or
 transferee Liability, labor law, de facto merger, or substantial continuity; (e) find that Purchaser
 has provided adequate assurance (as that term is used in section 365 of the Bankruptcy Code) of
 future performance in connection with the assumption of the Assigned Contracts; (f) find that
 Purchaser shall have no Liability for any Excluded Liability; and (g) find that there was no
 violation of section 363(n) of the Bankruptcy Code. Purchaser agrees that it will promptly take
 such actions as are reasonably requested by the Company to assist in obtaining Bankruptcy Court
 approval of the Sale Order, including furnishing affidavits or other documents or information for
 filing with the Bankruptcy Court for purposes, among others, of (x) demonstrating that Purchaser
 is a “good faith” purchaser under section 363(m) of the Bankruptcy Code, and (y) establishing
 adequate assurance of future performance within the meaning of section 365 of the Bankruptcy
 Code.

         5.4    Approval. Sellers’ obligations under this Agreement and in connection with the
 transactions contemplated hereby are subject to entry of and, to the extent entered, the terms of
 any Orders of the Bankruptcy Court (including entry of the Sale Order). Nothing in this
 Agreement shall require the Company or its Affiliates to give testimony to or submit a motion to
 the Bankruptcy Court that is untruthful or to violate any duty of candor or other fiduciary duty to
 the Bankruptcy Court or its stakeholders.

                                           ARTICLE VI

                              COVENANTS AND AGREEMENTS

         6.1    Conduct of Business of Sellers. Until the earlier of the termination of this
 Agreement and the Closing, except (w) for any limitations on operations imposed by the
 Bankruptcy Court or the Bankruptcy Code or the DIP Facility, (x) as required by applicable Law,
 (y) as otherwise required by the terms of this Agreement or as set forth on Schedule 6.1 or


                                                 21
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                Document    Page 53 of 247



 (z) with the prior written consent of Purchaser (which consent shall not be unreasonably
 withheld, conditioned or delayed), the Sellers shall conduct the Acquired Business only in the
 Ordinary Course and shall not:

               (a)     terminate (other than by expiration), or amend or modify (other than by
 automatic extension or renewal) the terms of any Assigned Contract;

                  (b)      settle or compromise any pending or threatened Action that could give rise
 to liabilities that are not Excluded Liabilities;

                 (c)     sell, assign, license, transfer, convey, lease, surrender, relinquish or
 otherwise dispose of any of the Acquired Assets, other than (i) sales of Inventory in the Ordinary
 Course, (ii) licenses of Intellectual Property granted on a non-exclusive basis, (iii) the expiration
 of Intellectual Property at the end of the governing terms thereof or abandonment or lapse of
 Company Intellectual Property that is not material or (iv) pursuant to existing Contracts;

                (d)  subject any portion of the Acquired Assets to any Encumbrance, except
 for Permitted Encumbrances;

              (e)     enter into any agreement that limits or restricts the conduct of the
 Acquired Business in any location or with any Person;

               (f)    allow any insurance policies covering the Acquired Assets to lapse unless
 replaced with insurance policies providing substantially similar coverage with respect to the
 Acquired Assets;

                 (g)     take the actions set forth on Schedule 6.1(g); or

                 (h)    authorize any of, or commit or agree, in writing or otherwise, to take any
 of, the foregoing actions.

         Nothing contained in this Agreement is intended to give Purchaser or its Affiliates,
 directly or indirectly, the right to control or direct the business of the Sellers prior to the Closing.

         6.2     Access to Information.

                (a)     From the date hereof until the Closing (or the earlier termination of this
 Agreement pursuant to Article VIII), the Sellers will (x) provide Purchaser and its authorized
 Advisors with reasonable access to, and upon reasonable advance notice and during regular
 business hours, furnish reasonably promptly, such information concerning the Acquired
 Business, the Acquired Assets and/or the Assumed Liabilities, including such financial,
 operating and other data and information related to the Acquired Business, the Acquired Assets
 and/or the Assumed Liabilities, as Purchaser or any of its representatives may reasonably request
 and (y) instruct the representatives of the Company and its Subsidiaries to cooperate to provide
 the access contemplated by the foregoing clause (x); provided that (i) such access does not
 unreasonably interfere with the normal operations of the Company and its Subsidiaries, (ii) such
 access will occur in such a manner as the Company reasonably determines to be appropriate to
 protect the confidentiality of the transactions contemplated by this Agreement, (iii) all requests


                                                   22
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 54 of 247



 for access will be directed to Ray McKown or such other Person(s) as the Company may
 designate in writing from time to time and (iv) nothing herein will require the Company to
 provide access to, or to disclose any information to, Purchaser if such access or disclosure (A)
 would waive any legal privilege or (B) would be in violation of applicable Laws or the
 provisions of any agreement to which the Company or any of its Subsidiaries is bound or would
 violate any fiduciary duty; provided that, in the event that the Company withholds access or
 information in reliance on the foregoing clause (A) or (B), the Company shall provide (to the
 extent possible without waiving or violating the applicable agreement, legal privilege or Law)
 notice to Purchaser that such access or information is being so withheld and shall use
 commercially reasonable efforts to provide such access or information in a way that would not
 risk waiver of such legal privilege or applicable Law.

                (b)     The information provided pursuant to this Section 6.2 will be used solely
 for the purpose of effecting the transactions contemplated hereby, and will be governed by all the
 terms and conditions of the Confidentiality Agreement, which Confidentiality Agreement shall
 not terminate upon the execution of this Agreement notwithstanding anything to the contrary
 therein; provided that the Confidentiality Agreement shall terminate upon the Closing in
 accordance with its terms. Purchaser will, and will cause its Advisors to, abide by the terms of
 the Confidentiality Agreement with respect to such access and any information furnished to
 Purchaser or any of its Advisors. Neither the Company nor any of Sellers makes any
 representation or warranty as to the accuracy of any information, if any, provided pursuant to this
 Section 6.2, and Purchaser may not rely on the accuracy of any such information, in each case,
 other than the Express Representations.

                 (c)     Without limiting Section 9.3, from and after the Closing for a period of
 three (3) years following the Closing Date (or, if later, the closing of the Bankruptcy Case),
 Purchaser will provide Sellers and their Advisors with reasonable access, during normal business
 hours, and upon reasonable advance notice, to books and records relating to the Acquired
 Business, Acquired Assets and Assumed Liabilities with respect to periods or occurrences prior
 to the Closing Date. Unless otherwise consented to in writing by the Company, Purchaser will
 not, for a period of three (3) years following the Closing Date, destroy, alter or otherwise dispose
 of any such books and records without first offering to surrender to the Company such books and
 records or any portion thereof that Purchaser may intend to destroy, alter or dispose of. From and
 after the Closing, Purchaser will, and will cause its employees to provide Sellers with reasonable
 assistance, support and cooperation with Sellers’ wind-down and related activities (e.g., helping
 to locate documents or information related to preparation of Tax Returns or prosecution);
 provided that any out-of-pocket cost and expense incurred by Purchaser as a result of providing
 such assistance, support and cooperation shall be at the sole cost and expense of Sellers;
 provided further that Purchaser shall inform Sellers of, and obtain Sellers’ written consent prior
 to incurring, any such cost and expense and, in the absence of the receipt of such prior written
 consent from Sellers, shall not be deemed to have breached its obligation under this sentence
 solely by virtue of not having provided the requested assistance, support or cooperation to which
 Sellers have not consented.

                (d)    Purchaser will not, and will not permit any member of the Purchaser
 Group to, contact any officer, manager, director, employee, customer, supplier, lessee, lessor,
 lender, licensee, licensor, distributor, noteholder or other material business relation of the


                                                 23
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 55 of 247



 Company or its Subsidiaries prior to the Closing with respect to the Company, its Subsidiaries,
 their business or the transactions contemplated by this Agreement without the prior written
 consent (which may be via email) of Ray McKown or such other Person(s) as the Company may
 designate in writing from time to time. The Company shall use good faith efforts to introduce
 Purchaser to third party vendors in respect of the Company’s loyalty/rewards and credit cards
 programs.

                (e)     Without limiting Section 6.2(c), from and after the Closing Date, the
 Company shall not and shall cause the other Seller Parties not to, directly or indirectly, disclose,
 reveal, divulge or communicate to any Person other than authorized officers, directors, managers,
 Advisors and employees of Purchaser or its Affiliates or use or otherwise exploit for its own
 benefit or for the benefit of anyone other than Purchaser or its Affiliates, any Confidential
 Information or Trade Secret, in each case which is used exclusively in the Acquired Business or,
 if not used exclusively in the Acquired Business, any such disclosure, revealing, divulgence, or
 communication shall be only in the ordinary course of business of the Excluded Business or the
 Going Out of Business Sale. The Seller Parties shall not have any obligation to keep confidential
 any Confidential Information if and to the extent disclosure thereof is specifically required by
 applicable Law. To the extent practical and legally permissible, the applicable Person shall
 notify Purchaser of its intention to make such disclosure and provide a list of the Confidential
 Information that such Person intends to disclose prior to making such disclosure. The Company
 and its Subsidiaries agree to cooperate with Purchaser so that Purchaser may seek, at its sole cost
 and expense, an appropriate protective order.

        6.3     Regulatory Approvals.

                 (a)     The Company will (i) make or cause to be made all filings and
 submissions required to be made by the Company or its Subsidiaries under any applicable Laws
 for the consummation of the transactions contemplated by this Agreement set forth on
 Schedule 6.3, (ii) cooperate with Purchaser in exchanging such information and providing such
 assistance as Purchaser may reasonably request in connection with the foregoing and (iii)
 (A) supply promptly any additional information and documentary material that may be requested
 in connection with such filings and (B) use reasonable best efforts to take all actions necessary to
 obtain all required clearances in connection with such filings.

                (b)     Purchaser will, and will cause its Affiliates and Advisors to, (i) make or
 cause to be made all filings and submissions required to be made by any member of the
 Purchaser Group under any applicable Laws for the consummation of the transactions
 contemplated by this Agreement, (ii) cooperate with the Company in exchanging such
 information and providing such assistance as the Company may reasonably request in connection
 with all of the foregoing, and (iii) (A) supply promptly any additional information and
 documentary material that may be requested in connection with such filings and (B) use
 reasonable best efforts to take all actions necessary to obtain all required clearances.

        6.4     Reasonable Efforts; Cooperation.

                (a)     Subject to the other terms of this Agreement provisions hereof, each Party
 shall, and shall cause its Advisors to, use its reasonable best efforts to perform its obligations


                                                 24
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 56 of 247



 hereunder and to take, or cause to be taken, and do, or cause to be done, all things necessary
 under applicable Law to cause the transactions contemplated herein to be effected as soon as
 practicable, but in any event on or prior to the Outside Date, in accordance with the terms hereof
 and to cooperate with each other Party and its Advisors in connection with any step required to
 be taken as a part of its obligations hereunder. The “reasonable best efforts” of the Company or
 Purchaser will not, except as expressly required hereunder, require the Company, Purchaser or
 any of their respective Subsidiaries, Affiliates or Advisors to expend any money, to remedy any
 breach of any representation or warranty, to commence any Action, to waive or surrender any
 right, to modify any Contract or to waive or forego any right, remedy or condition hereunder.

                 (b)     The obligations of the Company pursuant to this Agreement, including
 this Section 6.4, shall be subject to any Orders entered, or approvals or authorizations granted or
 required, by or under the Bankruptcy Court or the Bankruptcy Code (including in connection
 with the Bankruptcy Case), the DIP Facility, and each of Sellers’ obligations as a debtor-in-
 possession to comply with any Order of the Bankruptcy Court (including the Bidding Procedures
 Order and the Sale Order) and Sellers’ duty to seek and obtain the highest or otherwise best price
 for the Acquired Assets as required by the Bankruptcy Code.

        6.5     Notification of Certain Matters.

                 (a)     The Company will promptly notify Purchaser of: (i) any notice or other
 communication from any Person alleging that the consent of such Person is or may be required in
 connection with the transactions contemplated by this Agreement; (ii) any notice or other
 communication from any Governmental Body related to or in connection with the transactions
 contemplated by this Agreement; and (iii) promptly upon discovery thereof, any variances from,
 or the existence or occurrence of any event, fact or circumstance arising after the execution of
 this Agreement that would reasonably be expected to cause, any of the representations and
 warranties contained in Article III to be untrue or inaccurate such that the condition set forth in
 Section 7.2(b) not to be satisfied. If the subject matter of any such notification required by the
 previous sentence requires any change in the Schedules, the Company shall deliver to Purchaser
 prior to the Closing a supplement to such Schedule (the “Updated Schedules”) with such change;
 provided that in no event will any Updated Schedule serve to amend, supplement or modify the
 Schedules for purposes of Section 7.2(b); provided further that if the Closing occurs, the Updated
 Schedules will be considered and deemed to be part of the Schedules for all purposes under this
 Agreement, and each reference in this Agreement to a particular Schedule will mean such
 Schedule in, or as updated by, the Updated Schedules.

               (b)     Purchaser will promptly notify the Company of: (i) any notice or other
 communication from any Person alleging that the consent of such Person is or may be required in
 connection with the transactions contemplated by this Agreement; (ii) any notice or other
 communication from any Governmental Body related to or in connection with the transactions
 contemplated by this Agreement; (iii) any Actions relating to or involving or otherwise affecting
 Purchaser or its Affiliates that, if pending on the date of this Agreement, would have been
 required to have been disclosed pursuant to Section 4.6 or that relate to the transactions
 contemplated by this Agreement; and (iv) any breach or inaccuracy of any representation or
 warranty contained in this Agreement at any time during the term hereof that could reasonably
 be expected to cause the conditions set forth in Article VII not to be satisfied; provided that the


                                                   25
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 57 of 247



 delivery of any notice pursuant to this Section 6.5(a) will not limit the remedies available to
 Sellers under or with respect to this Agreement.

         6.6    Further Assurances. From time to time, as and when requested by any Party and at
 such requesting Party’s expense, any other Party will execute and deliver, or cause to be
 executed and delivered, all such documents and instruments and will take, or cause to be taken,
 all such further or other actions as such requesting Party may reasonably deem necessary or
 desirable to evidence and effectuate the transactions contemplated by this Agreement. In
 addition, at no cost to Purchaser, Seller shall deliver the Acquired Assets set forth on Schedule
 6.6 to Purchaser not later than twenty (20) Business Days after the Closing Date (the “Transition
 Period”).

         6.7    Insurance Matters. Purchaser acknowledges that, upon Closing, all
 nontransferable insurance coverage provided in relation to Sellers and the Acquired Assets that is
 maintained by any Seller or its Affiliates (whether such policies are maintained with third party
 insurers or with such Seller or its Affiliates) shall cease to provide any coverage to Purchaser and
 the Acquired Assets and no further coverage shall be available to Purchaser or the Acquired
 Assets under any such policies.

         6.8    Receipt of Misdirected Assets. From and after the Closing, if any Seller or any of
 its respective Affiliates receives any right, property or asset that is an Acquired Asset, the
 applicable Seller shall promptly transfer or cause such of its Affiliates to transfer such right,
 property or asset (and shall promptly endorse and deliver any such asset that is received in the
 form of cash, checks or other documents) to Purchaser, and such asset will be deemed the
 property of Purchaser held in trust by such Seller for Purchaser until so transferred. From and
 after the Closing, if Purchaser or any of its Affiliates receives any right, property or asset that is
 an Excluded Asset, Purchaser shall promptly transfer or cause such of its Affiliates to transfer
 such asset (and shall promptly endorse and deliver any such right, property or asset that is
 received in the form of cash, checks, or other documents) to the Company, and such right,
 property or asset will be deemed the property of the Company held in trust by Purchaser for the
 Company until so transferred.

        6.9     Acknowledgment by Purchaser.

                (a)     Each of Purchaser and Guarantor acknowledges and agrees, on its own
 behalf and on behalf of the Purchaser Group, that it has conducted to its full satisfaction an
 independent investigation and verification of the business, financial condition, results of
 operations, assets, Liabilities, properties, Contracts and prospects of the Company and its
 Subsidiaries and the Acquired Assets and the Assumed Liabilities, and, in making its
 determination to proceed with the transactions contemplated by this Agreement, Purchaser,
 Guarantor and the Purchaser Group have relied solely on the results of the Purchaser Group’s
 own independent investigation and verification and have not relied on, are not relying on, and
 will not rely on, any information, statements, disclosures, documents, projections, forecasts or
 other material made available to Purchaser, Guarantor or any of its Affiliates or Advisors in the
 Dataroom, the Information Presentation, or the Projections or any information, statements,
 disclosures or materials, in each case, whether written or oral, made or provided by, or as part of,
 any of the foregoing or any other Seller Party, or any failure of any of the foregoing to disclose


                                                  26
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 58 of 247



 or contain any information, except to the extent expressly set forth in the Express
 Representations (it being understood that Purchaser, Guarantor and the Purchaser Group have
 relied only on the Express Representations). Each of Purchaser and Guarantor acknowledges and
 agrees, on its own behalf and on behalf of the Purchaser Group, that (i) the Express
 Representations are the sole and exclusive representations, warranties and statements of any kind
 made to Purchaser, Guarantor or any member of the Purchaser Group and on which Purchaser,
 Guarantor or any member of the Purchaser Group may rely in connection with the transactions
 contemplated by this Agreement; and (ii) (other than solely to the extent expressly set forth in the
 Express Representations) all other representations, warranties and statements of any kind or
 nature expressed or implied, whether in written, electronic or oral form, including (1) with
 respect to the completeness or accuracy of, or any omission to state or to disclose, any
 information including in the Dataroom, Information Presentation, Projections, meetings, calls or
 correspondence with management of the Company and its Subsidiaries, any of the Seller Parties
 or any other Person on behalf of the Company, its Subsidiaries or any of the Seller Parties or any
 of their respective Affiliates or Advisors and (2) the historical, current or future business,
 financial condition, results of operations, assets, Liabilities, properties, contracts, or prospects of
 the Company or any of its Subsidiaries, or the quality, quantity or condition of the Company’s or
 its Subsidiaries’ assets, in each case, are specifically disclaimed by the Company, on its behalf
 and on behalf of the Seller Parties, and each Seller. Each of Purchaser and Guarantor, on its own
 behalf and on behalf of the Purchaser Group: (x) disclaims reliance on the items in clause (ii) in
 the immediately preceding sentence and (y) acknowledges and agrees that it has relied on, is
 relying on and will rely on only the items in clause (i) in the immediately preceding sentence.
 Without limiting the generality of the foregoing, each of Purchaser and Guarantor acknowledges
 and agrees, on its own behalf and on behalf of the Purchaser Group, that neither the Company,
 nor any other Person (including the Seller Parties), has made, is making or is authorized to make,
 and each of Purchaser and Guarantor, on its own behalf and on behalf of the Purchaser Group,
 hereby waives, all rights and claims it or they may have against any Seller Party with respect to
 the accuracy of, any omission or concealment of, or any misstatement with respect to, (A) any
 potentially material information regarding the Company, its Subsidiaries or any of their
 respective assets (including the Acquired Assets), Liabilities (including the Assumed Liabilities)
 or operations and (B) any warranty or representation (whether in written, electronic or oral
 form), express or implied, as to the quality, merchantability, fitness for a particular purpose, or
 condition of the Company’s or its Subsidiaries’ business, operations, assets, Liabilities, prospects
 or any portion thereof, except, in each case, solely to the extent expressly set forth in the Express
 Representations.

                (b)      Without limiting the generality of the foregoing, in connection with the
 investigation by the Purchaser Group of the Company and its Subsidiaries, Purchaser, Guarantor
 and the members of the Purchaser Group, and the Advisors of each of the foregoing, have
 received or may receive, from or on behalf of the Company, certain projections, forward-looking
 statements and other forecasts (whether in written, electronic, or oral form, and including in the
 Information Presentation, Dataroom, management meetings, etc.) (collectively, “Projections”).
 Each of Purchaser and Guarantor acknowledges and agrees, on its own behalf and on behalf of
 the Purchaser Group, that (i) such Projections are being provided solely for the convenience of
 Purchaser and Guarantor to facilitate its own independent investigation of the Company and its
 Subsidiaries, (ii) there are uncertainties inherent in attempting to make such Projections, (iii)
 each of Purchaser and Guarantor is familiar with such uncertainties, and (iv) each of Purchaser


                                                   27
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 59 of 247



 and Guarantor is taking full responsibility for making their own evaluation of the adequacy and
 accuracy of all Projections (including the reasonableness of the assumptions underlying such
 Projections).

                (c)     Each of Purchaser and Guarantor acknowledges and agrees, on its own
 behalf and on behalf of the Purchaser Group, that it will not assert, institute, or maintain, and will
 cause each member of the Purchaser Group not to assert, institute or maintain, any Action that
 makes any claim contrary to the agreements and covenants set forth in this Section 6.9, including
 any such Action with respect to the distribution to Purchaser, Guarantor or any member of the
 Purchaser Group, or Purchaser’s, Guarantor’s or any member of the Purchaser Group’s use, of
 the information, statements, disclosures or materials in the Information Presentation, the
 Dataroom or Projections or any other information, statements, disclosures, or materials, in each
 case whether written or oral, provided by them or any other Seller Party or any failure of any of
 the foregoing to disclose any information.

                (d)     Each of Purchaser and Guarantor acknowledges and agrees, on its own
 behalf and on behalf of the Purchaser Group, that the covenants and agreements contained in this
 Section 6.9 (i) require performance after the Closing to the maximum extent permitted by
 applicable Law and will survive the Closing for five (5) years; and (ii) are an integral part of the
 transactions contemplated by this Agreement and that, without these agreements set forth in this
 Section 6.9, Sellers would not enter into this Agreement.

                (e)    Nothing in this Section 6.9, however, shall relieve the Seller Parties from
 any Liability on account of Fraud.

          6.10 IP License Back. From and after the Closing Date, Purchaser hereby grants to
 each Seller and its respective Affiliates (collectively “GOB Licensees”) a limited, non-
 exclusive, royalty-free, fully paid-up, worldwide, irrevocable right and license to use (and to
 permit the Consultants to use) (i) the Transferred Trademarks set forth on Schedule 6.10(i) (the
 “GOB Trademarks”) solely as such GOB Trademarks have been used on or in connection with
 physical store locations, products, promotions and advertisements (including promotional
 materials) and the Excluded Business of the GOB Licensees, in each case solely (a) in
 connection with the sale of existing inventory of the Excluded Business (and any other products
 permitted by the Bankruptcy Court to be sold by the GOB Licensees or Consultants, including
 Additional Consultant Goods (as defined in the GOB Sale Order)) at the existing brick and
 mortar locations in the wind-down plan of Sellers’ estates as administered by or on behalf of
 Gordon Brothers and the GOB Licensees or (b) as such trademarks have historically used by the
 Sellers and other GOB Licensees or as retailer trademarks are customarily used in connection
 with going out of business sales of the type envisioned by this Agreement (clauses (a) and (b),
 the “Going Out of Business Sale”), or (ii) the Transferred Trademarks set forth on Schedule
 6.10(ii) in connection with the (a) continued operation of the Sellers’ and their respective
 Affiliates in furtherance of the Going Out of Business Sale and (b) the wind-down of the Sellers
 and their respective Affiliates (provided that such wind-down shall, following the GOB Period,
 exclude any sale, promotion, or commercialization of any consumer products or product
 inventory), but may include the sale of non-product assets (e.g., equipment, machinery, fixtures,
 etc.) (this clause (ii), the “Wind-Down”)). Such license (I) with respect to the Going Out of
 Business Sale, will terminate upon the date which is the earlier of the conclusion of the Going


                                                  28
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 60 of 247



 Out of Business Sale or October 31, 2020 (the period of time from the Closing until such date,
 the “GOB Period”) and (II) with respect to the Wind-Down, will terminate December 31, 2020
 (the period of time from the Closing until such date, the “Wind-Down Period”); provided
 however, that subject to Section 6.15, no GOB Licensee, nor the Company or any of its
 Subsidiaries, shall (a) take any action that would impair in any material respect the value of or
 goodwill associated with the any of the Transferred Trademarks, or (b) apply the GOB
 Trademarks to any product or any other materials for the sale, promotion, or commercialization
 of any retail store or consumer product (including promotional materials) unrelated to the Going
 Out of Business Sale (unless approved by Purchaser) or use the GOB Trademarks in connection
 with any location that was not existing as of the Closing. Each of the GOB Licensees
 acknowledges and agrees that, as of the Closing, the GOB Trademarks shall be the exclusive
 property of the Purchaser (subject to the rights of the GOB Licensees pursuant to Sections 6.10-
 6.16), and that any and all goodwill arising in connection with the use of the GOB Trademarks
 inures solely to Purchaser. The GOB Licensees shall use the GOB Trademarks in accordance
 with quality control requirements regarding the character and quality of the goods, services and
 promotional materials provided in association with the GOB Trademarks, and such quality
 control obligations shall be deemed to be met so long as the goods, services and promotional
 materials provided in association with the GOB Trademarks are of a character and quality
 substantially equivalent to or better than the quality of those provided by the Company and its
 Subsidiaries in the twelve (12) month period prior to the Closing or not of a character or quality
 that would impair in any material respect the value of or goodwill associated with the applicable
 GOB Trademark. At the end of the GOB Period, the license to the GOB Trademarks with
 respect to the Going Out of Business Sale shall terminate, and each of the GOB Licensees shall
 cease, and each shall cause all others operating under or pursuant to any license of the GOB
 Trademarks granted in this Section 6.10, to cease all usage of the GOB Trademarks with respect
 to the Going Out of Business Sale. At the end of the Wind-Down Period, the license to the GOB
 Trademarks with respect to the Wind-Down shall terminate, and each of the GOB Licensees
 shall cease, and cause all others operating under or pursuant to any license of the GOB
 Trademarks granted in this Section 6.10 to cease, all usage of the GOB Trademarks with respect
 to the Wind-Down. For purposes hereof, “Consultants” means (i) the Consultant (as defined in
 the ORDER (I) AUTHORIZING THE DEBTORS TO WIND-DOWN OPERATIONS, (II)
 AUTHORIZING THE DEBTORS TO CONDUCT STORE CLOSING, AND (III) GRANTING
 RELATED RELIEF [Docket 744], and (ii) the GOB Licensees’ and the Consultant’s respective
 Affiliates, service providers, vendors and platforms, in each case solely in support of the Going
 Out of Business Sale and subject to the limits of this Agreement.

         6.11 Going Out of Business Sale Domain Name and Subdomain Support and
 Preservation. In conjunction with the Going Out of Business Sale and the Wind-Down and the
 rights and licenses granted in Sections 6.10-6.16, (i) during the GOB Period and Wind-Down
 Period, and terminating at the conclusion of the Wind-Down Period, Purchaser shall not (and
 shall not permit any Person to) sell, assign, license, transfer, convey, lease, surrender, relinquish,
 abandon, let lapse, fail to maintain or otherwise dispose of, the Internet domain names and
 subdomains set forth on Schedule 6.11(i) (the “GOB Domains”); (ii) during the Transition
 Period, and terminating at the conclusion of the Transition Period, Purchaser shall not (and shall
 not permit any Person to) modify any DNS records (including MX records, CPART records,
 CNAME records, A records, or TXT records) relating to, referencing, or with respect to any of
 the GOB Domains and, at the conclusion of the Transition Period, (x) Purchaser shall be entitled


                                                  29
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 61 of 247



 to redirect the DNS (including MX records, CPART records, CNAME records, A records, or
 TXT records) relating to, referencing, or with respect to any of the GOB Domains to sites
 maintained by Purchaser (and away from the sites used by Sellers at the time of the Closing),
 provided that the new sites shall maintain the GOB banner and GOB store finder as provided
 herein and otherwise comply with the requirements of this Agreement, and (y) Company shall
 not prohibit Purchaser from conducting ecommerce sales on the GOB Domains; (iii) during the
 Wind-Down Period, and terminating at the conclusion of the Wind-Down Period, Purchaser shall
 not (and shall not permit any Person to) sell, assign, license, transfer, convey, lease, surrender,
 relinquish, abandon, let lapse, fail to maintain or otherwise dispose of, the Internet subdomains
 set forth on Schedule 6.11(iii) (the “Seller Subdomains”) or modify any DNS records (including
 MX records, CPART records, CNAME records, A records, or TXT records) relating to,
 referencing, or with respect to any of the Seller Subdomains; (iv) during the GOB Period and
 Wind-Down Period, and terminating at the conclusion of the Wind-Down Period, the GOB
 Licensees shall have the non-exclusive right to use the GOB Domains as an internal network
 domain and the non-exclusive right to use the GOB Domains as part of any email address, and
 Company shall use such email addresses for internal communications and external
 communications (but excluding for marketing or sales offers or campaigns and/or promotional
 emails), and Purchaser may use the GOB Domains as part of an email address except for email
 addresses notified by the Company to Purchaser prior to Closing; and (v) during the GOB Period
 and terminating at the conclusion of the GOB Period, on the landing page on each website
 located on the GOB Domains (a) a full width banner of 250 pixels height (and a corresponding
 proportional height for mobile applications) shall be posted in the most prominent location at the
 top of the initial and main page of the website at the domain address for such GOB Domains, (b)
 a similar banners or link, as applicable, on the initial and main page of the GOB Social Media
 Accounts (as described in Schedule 6.12), in each case of (a) and (b), which banner or link will
 include a link to a “Store Finder” that will enable visitors to search by zip code and find their
 desired location of the Going Out of Business Sale during the GOB Period, and with a “look and
 feel” and other content, in all cases as reasonably directed by Purchaser, provided such “look and
 feel” and other content are consistent with those historically used by the Sellers and other GOB
 Licensees or customarily used in connection with going out of business sales of the type
 envisioned by this Agreement and (c) a separate webpage containing such “Store Finder” and
 with a “look and feel” and content (including discount information), in all cases as reasonably
 directed by Purchaser or its designee. Purchaser shall cause to be promptly made such
 modifications reasonably requested by the Company or its designee to the banners and “Store
 Finder” in connection the Going Out of Business Sale during the GOB Period, provided that
 Purchaser shall not be required to modify each of such banners and “Store Finder” more often
 than one (1) time per week. All GOB related banners, and the “Store Finder,” will be deleted
 from the GOB Domains and GOB Social Media Accounts at the end of the GOB Period.

         6.12 Going Out of Business Sale Social Media Accounts Support and Preservation. In
 conjunction with the Going Out of Business Sale during the GOB Period and the licenses and
 rights granted in Sections 6.10-6.16, Purchaser: (i) hereby grants to the Company and its
 Subsidiaries (and their designees) during the GOB Period the non-exclusive right to post to each
 of the Social Media Accounts set forth on Schedule 6.12 (the “GOB Social Media Accounts”)
 and the SMS short code set forth on Schedule 6.12 (the “GOB Short Code”), content associated
 with the Going Out of Business Sale during the GOB Period and Purchaser shall, at the Closing,
 provide the Company (or its designee) with access (including usernames and passwords and the


                                                 30
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 62 of 247



 use of any other tools or platforms utilized by Purchaser or its Affiliates) to such GOB Social
 Media Accounts sufficient to permit them to so post or send content, and cooperation and
 assistance with respect thereto; (ii) shall not (and shall not permit any Person to) sell, assign,
 license, transfer, convey, lease, surrender, relinquish, abandon, let lapse, fail to maintain or
 otherwise dispose of, during the GOB Period, any GOB Social Media Accounts or GOB Short
 Code; and (iii) shall not permit any Person other than the GOB Licensees, the Consultants or the
 Purchaser to post content to the GOB Social Media Accounts, and shall comply with the
 obligations and restrictions on Schedule 6.12 in connection with the GOB Social Media
 Accounts during the GOB Period. In addition, at Company’s request and direction, Purchasers
 shall purchase for the Company and place ads using the GOB Social Media Accounts, subject to
 Company’s payment in advance of any related costs.

          6.13 Wind-Down Use of The Customer Data, User Data, and PI Databases. In support
 of the Going Out of Business Sale, and only during the GOB Period and in conjunction with the
 licenses and rights licenses granted in Sections 6.10-6.16, Purchaser hereby grants the Company
 and its Subsidiaries (and their designees) during the GOB Period the right to send up to seven (7)
 emails per week and (pursuant to Section 6.12) up to two (2) text messages on the GOB Short
 Code per week, using (and per Person in) the Customer Data, User Data, and PI Databases
 included in the Acquired Assets (the “Lists”), subject to any opt-out decisions of any customer
 or target of any such communications and other legal requirements applicable to the Company
 and its Subsidiaries. The Company may, during the GOB Period, maintain control of a copy of
 the Lists to send such emails and texts. Purchaser shall not (and not permit any Person to)
 interfere with the rights granted hereunder, provided such emails and text messages consistent
 with communications historically made by the Sellers and other GOB Licensees or customarily
 used in connection with going out of business sales of the type envisioned by this Agreement.
 Purchaser shall, during the GOB Period, cooperate with Company and refrain from, sending
 more than three (3) emails per week and two (2) text messages per week, using (and per Person
 in) the Lists, including to promote Pier1.com, subject to any opt-out decisions of any customer or
 target of any such communications and other legal requirements applicable to Purchaser. Each
 Party acknowledges and agrees that it is in the best interest of the Purchaser and the Company
 that the GOB Trademarks be used in connection with the promotion and advertisement of both
 Pier1.com and the Going Out of Business Sale as historically used by the Sellers and other GOB
 Licensees or as retailer trademarks have been customarily used in connection with going out of
 business sales of the type envisioned by this Agreement, to enhance the value and awareness of
 the GOB Trademarks. For the avoidance of doubt, an email or text message, as referred to in
 this Section 6.13, means a substantially similar email or text message sent (including in batches)
 to some or all of the Persons in the Lists (and not one email to one Person). Each of Purchaser
 and the Company shall, during the GOB Period, (i) before the end of each day, electronically
 send to the other a file containing the List user ID of any Person who has “opted out” during
 such day, and (ii) thereafter refrain from sending any emails to the email address associated with
 such user IDs. Purchaser and Company shall, prior to Closing, agree to the manner in which
 they will exchange such user IDs. Company shall, at the Closing, provide the Purchaser with
 access (including usernames and passwords and the use of any other tools or platforms utilized
 by the Company) sufficient to permit them to send text messages using the GOB Short Code, and
 cooperation and assistance with respect thereto, and the Purchaser shall be responsible and liable
 for all texts that it sends pursuant to this Agreement and shall indemnify and hold harmless the
 GOB Licensees for any third party claims arising out of or related to any such texts.


                                                31
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 63 of 247



         6.14 Stop-Gap Licenses. Subject to the other rights and limited license granted in
 Sections 6.10-6.16, from and after the Closing Date, Purchaser hereby grants to the GOB
 Licensees and the Consultants as part of the Going Out Of Business Sale, and the GOB
 Licensees as part of the Wind-Down, a limited, non-exclusive, royalty-free, fully paid-up,
 irrevocable license to the Intellectual Property included in the Acquired Assets (other than with
 respect to Intellectual Property referenced in clauses (ii), (iv), or (viii) of the definition of
 Intellectual Property and excluding any use of the Lists except to the extent (with prior notice to
 Purchaser the extent reasonably practicable) required or requested by a Governmental Body or
 applicable Law) and used in the operation of the GOB Licensees as of the Closing, solely in
 connection with the Going Out Of Business Sale until the end of the GOB Period and, and solely
 in connection with the Wind-Down until the end of the Wind-Down Period.

        6.15    Messaging; Cooperation; Character; Encumbrance.

                 (a)     Purchaser shall not (and shall not permit any other Person to) issue any
 press release or other public statement that states, or could reasonably be construed by a
 reasonable consumer to mean, that any GOB Licensee is no longer conducting “going out of
 business” or “store closing” sales at their stores, or otherwise interfere with or undermine any
 promotion that states that any GOB Licensee is conducting “going out of business” or “store
 closing” sales at their stores. Upon the Company’s request, Purchaser shall reasonably cooperate
 and assist GOB Licensees and the Consultants in connection with the implementation and
 execution of their advertising program with respect to the Going Out of Business Sale, provided
 that any out of pocket costs of Purchaser shall be borne by the Sellers.

                 (b)     For purposes of this Article 6, and anything herein to the contrary
 notwithstanding, association of a GOB Trademark with the Bankruptcy Case, Going Out of
 Business Sale, or Wind-Down as historically used by the Sellers and other GOB Licensees or as
 retailer trademarks have been customarily used in connection with going out of business sales of
 the type envisioned by this Agreement shall not be considered to be an impairment to the value
 or goodwill thereof, and the use of a GOB Trademark for the Going Out of Business Sale or
 Wind-Down as historically used by the Sellers and other GOB Licensees or as retailer
 trademarks have been customarily used in connection with going out of business sales of the type
 envisioned by this Agreement shall not be considered to be of a different character than the
 character of the use of such GOB Trademark prior to the Closing.

                 (c)     Notwithstanding anything to the contrary contained herein, Seller and its
 Affiliates (i) shall, in addition to the rights granted in Sections 6.10-6.15, have the right to
 continue to grant the rights and licenses previously granted pursuant to each agreement set forth
 on Schedule 6.15(c), provided that Seller shall not amend any such agreement to the extent such
 amendment would be adverse to the Transferred Trademarks, or take any action to lower the
 quality standards applicable to, or extend the scope or duration of, any such agreement; and (ii)
 shall have no obligation to cease use of (or cause others to cease use of) GOB Trademarks for
 fair use, for any necessary governmental filings, or in a manner not constituting trademark
 infringement or dilution.

        6.16 Data Use Requirements. Prior to or at, and effective as of, the Closing Date,
 Purchaser shall update its privacy policy (including with respect to the GOB Domains and GOB


                                                 32
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 64 of 247



 Short Code to permit the activities contemplated in Section 6.13, which shall include updating
 such privacy policy to permit (i) the GOB Licensees and Consultants to assist Purchaser in e-
 commence operations, manage a database of customer information, hosting the sites at the GOB
 Domains, send special offers or perform other administrative services, and conduct other services
 design to assist in maximizing business potential, (ii) the disclosure and transfer of Personal
 Information to a subsequent owner, co-owner or operator of any site (including social media
 accounts or SMS short codes) or retail store branded with or operated using a Transferred
 Trademark or other Acquired Asset.

         6.17 Purchaser Parent Guaranty. Guarantor, the majority parent owner of Purchaser,
 guarantees absolutely and unconditionally to Sellers (a) the due and punctual performance, when
 and as due, of all obligations, covenants and agreements of Purchaser arising under or pursuant
 to this Agreement (including, for the avoidance of doubt, the punctual payment of all sums, if
 any, now and hereafter owed by Purchaser hereunder) and (b) the accuracy of Purchaser’s
 representations and warranties set forth herein. Guarantor hereby makes the representations and
 warranties set forth in Sections 4.1, 4.2, 4.3, 4.8 and 4.9 as to itself, and such representations and
 warranties shall apply mutatis mutandis as if the Guarantor were substituted for Purchaser
 therein.

                                           ARTICLE VII

                                  CONDITIONS TO CLOSING

         7.1    Conditions Precedent to the Obligations of Purchaser and Sellers. The respective
 obligations of each Party to this Agreement to consummate the transactions contemplated by this
 Agreement are subject to the satisfaction (or to the extent permitted by Law, written waiver by
 each of Sellers and Purchaser) on or prior to the Closing Date, of each of the following
 conditions:

                (a)    no court or other Governmental Body has issued, enacted, entered,
 promulgated or enforced any Law or Order (that is final and non-appealable and that has not
 been vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting the
 transactions contemplated by this Agreement; and

                (b)     the Bankruptcy Court shall have entered the Sale Order.

         7.2     Conditions Precedent to the Obligations of Purchaser. The obligations of
 Purchaser to consummate the transactions contemplated by this Agreement are subject to the
 satisfaction (or to the extent permitted by Law, written waiver by Purchaser in its sole
 discretion), on or prior to the Closing Date, of each of the following conditions:

                (a)     Sellers shall have delivered to Purchaser a certified copy of the Sale
 Order;

                (b)   the representations and warranties made by Sellers in Article III shall be
 true and correct as of the Closing Date (disregarding all qualifications or limitations as to
 “materiality” or “Material Adverse Effect” (other than the use of “Material Adverse Effect” in
 Section 3.14(b) therein) and words of similar import set forth therein), as though such


                                                  33
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 65 of 247



 representations and warranties had been made on and as of the Closing Date (except that
 representations and warranties that are made as of a specified date need be true and correct only
 as of such date), except where the failure of such representations or warranties to be so true and
 correct has not had, and would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect; provided that the representations set forth in (x)
 Sections 3.1, 3.2, 3.4 and 3.11 will be true and correct in all respects, except for de minimis
 matters;

                 (c)    Sellers shall have performed or caused to be performed, in all material
 respects, all of the obligations and covenants required by this Agreement to be performed by
 Sellers by the Closing;

                (d)     since the date hereof, no Material Adverse Effect shall have occurred;

                (e)     the e-commerce going-out-of-business sales shall have been completed;
 and

                 (f)     Sellers shall have delivered, or caused to be delivered, to Purchaser all of
 the items set forth in Section 2.4.

         7.3    Conditions Precedent to the Obligations of Sellers. The obligations of Sellers to
 consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
 to the extent permitted by Law, written waiver by Sellers in their sole discretion), on or prior to
 the Closing Date, of each of the following conditions:

                (a)     the representations and warranties made by Purchaser in Article IV shall
 be true and correct in all material respects (without giving effect to any materiality or similar
 qualification contained therein), in each case as of the date hereof and as of the Closing Date,
 with the same force and effect as though all such representations and warranties had been made
 as of the Closing Date (other than representations and warranties that by their terms address
 matters only as of another specified date, which shall be so true and correct only as of such other
 specified date), except where the failure of such representations or warranties to be so true and
 correct has not had, and would not reasonably be expected to have, individually or in the
 aggregate, a material adverse effect on Purchaser’s ability to consummate the transactions
 contemplated hereby;

                 (b)    Purchaser shall have performed or caused to be performed, in all material
 respects, all of the obligations and covenants required by this Agreement to be performed by
 Purchaser by the Closing; and

                 (c)     Purchaser shall have delivered, or caused to be delivered, to Sellers all of
 the items set forth in Section 2.5.

         7.4     Waiver of Conditions. Upon the occurrence of the Closing, any condition set forth
 in this Article VII that was not satisfied as of the Closing will be deemed to have been waived
 for all purposes by the Party having the benefit of such condition as of and after the Closing.
 None of Purchaser or Sellers may rely on the failure of any condition set forth in this Article VII,
 as applicable, to be satisfied if such failure was caused by such Party’s failure to use, as required


                                                  34
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 66 of 247



 by this Agreement, its reasonable best efforts to consummate the transactions contemplated
 hereby.

                                         ARTICLE VIII

                                        TERMINATION

        8.1   Termination of Agreement. This Agreement may be terminated only in
 accordance with this Section 8.1. This Agreement may be terminated at any time prior to the
 Closing:

                (a)    by the mutual written consent of the Company and Purchaser;

                (b)    by written notice of either Purchaser or the Company, upon the issuance
 by any Governmental Body of an Order restraining, enjoining, or otherwise prohibiting the
 consummation of the transactions contemplated by this Agreement or declaring unlawful the
 transactions contemplated by this Agreement, and such Order having become final, binding and
 non-appealable; provided that no termination may be made by a Party under this Section 8.1(b) if
 the issuance of such Order was caused by the breach or action or inaction of such Party;

                (c)     by written notice of either Purchaser or the Company, if the Closing shall
 not have occurred on or before July 31, 2020 (the “Outside Date”); provided that such Party shall
 not be permitted to terminate this Agreement pursuant to this Section 8.1(c) if the failure of the
 Closing to have occurred by the Outside Date was caused by the breach or action or inaction of
 such Party;

                (d)     by written notice of either Purchaser or the Company, if the Bankruptcy
 Case is dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy Code, or if a
 trustee or examiner with expanded powers to operate or manage the financial affairs or
 reorganization of the Company is appointed in the Bankruptcy Case;

                 (e)    by written notice from Purchaser to the Company, if Sellers announce any
 stand-alone plan of reorganization or liquidation (or support any such plan filed by any other
 party), other than a wind-down plan of Sellers’ estates post-Closing;

                 (f)    by written notice from the Company to Purchaser, upon a breach of any
 covenant or agreement on the part of Purchaser, or if any representation or warranty of Purchaser
 will have become untrue, in each case, such that the conditions set forth in Section 7.3(a)
 or 7.3(b) would not be satisfied, including a breach of Purchaser’s obligation to consummate the
 Closing; provided that (i) if such breach is curable by Purchaser then the Company may not
 terminate this Agreement under this Section 8.1(f) unless such breach has not been cured by the
 date which is the earlier of (A) two (2) Business Days prior to the Outside Date and
 (B) thirty (30) days after the Company notifies Purchaser of such breach and (ii) the right to
 terminate this Agreement pursuant to this Section 8.1(f) will not be available to the Company at
 any time that the Company is in material breach of, any covenant, representation or warranty
 hereunder;




                                                35
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 67 of 247



                 (g)    by written notice from Purchaser to the Company, upon a breach of any
 covenant or agreement on the part of any Seller, or if any representation or warranty of any
 Seller will have become untrue, in each case, such that the conditions set forth in Section 7.2(b)
 or 7.2(c); provided that (i) if such breach is curable by such Seller then Purchaser may not
 terminate this Agreement under this Section 8.1(g) unless such breach has not been cured by the
 date which is the earlier of (A) two (2) Business Days prior to the Outside Date and
 (B) thirty (30) days after Purchaser notifies the Company of such breach and (ii) the right to
 terminate this Agreement pursuant to this Section 8.1(g) will not be available to Purchaser at any
 time that Purchaser is in material breach of, any covenant, representation or warranty hereunder;

                 (h)     by written notice from the Company to Purchaser, if all of the conditions
 set forth in Sections 7.1 and 7.2 have been satisfied (other than conditions that by their nature are
 to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions at the
 Closing) or waived and Purchaser fails to complete the Closing at the time required by Section
 2.3;

                (i)      by written notice from the Company to Purchaser, if any Seller or the
 board of directors (or similar governing body) of any Seller determines that proceeding with the
 transactions contemplated by this Agreement or failing to terminate this Agreement would be
 inconsistent with its or such Person’s or body’s fiduciary duties;

                (j)    by written notice of either Purchaser or the Company, if (i) any Seller
 enters into one or more Alternative Transactions with one or more Persons other than Purchaser
 or the Successful Bidder or the Backup Bidder at the Auction or (ii) the Bankruptcy Court
 approves an Alternative Transaction other than with the Successful Bidder or the Backup Bidder;
 or

               (k)     by written notice from Purchaser to the Company, if Purchaser is not the
 Successful Bidder or the Backup Bidder at the Auction.

         8.2     Effect of Termination. In the event of termination of this Agreement pursuant to
 Section 8.1, this Agreement shall forthwith become void and there shall be no liability on the
 part of any Party or any of its partners, officers, directors or shareholders; provided that Section
 2.2, this Section 8.2, and Article X shall survive any such termination. The Parties agree that if
 this Agreement is terminated in circumstances under which the Expense Reimbursement and/or
 Break Up Fee is payable, Purchaser’s receipt of the Expense Reimbursement and/or the Break
 Up Fee in accordance with this Agreement shall be the sole and exclusive remedy of Purchaser
 against Sellers and any of their respective Affiliates for any Liability, damage or other loss
 suffered as a result of any breach of any representation, warranty, covenant or agreement in this
 Agreement or the failure of the transactions contemplated hereby to be consummated, and upon
 payment of such amounts, none of Sellers nor any of their respective Affiliates shall have any
 further monetary Liability relating to or arising out of this Agreement or the transactions
 contemplated by this Agreement.




                                                  36
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 68 of 247



                                           ARTICLE IX

                                              TAXES

         9.1     Transfer Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed asset,
 stamp, documentary stamp, use, or other Taxes and recording charges payable by reason of the
 sale of the Acquired Assets or the assumption of the Assumed Liabilities under this Agreement
 or the transactions contemplated hereby (the “Transfer Taxes”) shall be borne and timely paid by
 Purchaser, and Purchaser shall timely file all Tax Returns related to any Transfer Taxes. Sellers
 and Purchaser shall use commercially reasonable efforts and cooperate in good faith to exempt
 all such transactions from any Transfer Taxes to the extent allowed under applicable Law.

         9.2    Allocation of Purchase Price. For U.S. federal and applicable state and local
 income Tax purposes, Purchaser, Sellers, and their respective Affiliates shall allocate the
 Purchase Price (and any Assumed Liabilities or other items treated as part of the purchase price
 for applicable income Tax purposes) first among the Sellers in accordance with the Acquired
 Assets being sold by each Seller, and then such amounts shall be further fallocated among the
 Acquired Assets sold by each Seller. As soon as commercially practicable, but no later than
 forty-five (45) days following the determination of the final Purchase Price, Purchaser shall
 provide a proposed allocation to Sellers setting forth the allocation of the Purchase Price (and
 other amounts treated as Purchase Price for U.S. federal income Tax purposes) among the
 Acquired Assets (the “Allocation”). If Sellers deliver a written objection within thirty (30) days
 after receipt of the draft Allocation proposed by Purchaser, then Purchaser and Sellers shall
 negotiate in good faith to resolve any such objection, and, if Sellers and Purchaser cannot resolve
 such dispute within thirty (30) days of Purchaser’s receipt of Sellers’ objection, then a nationally
 recognized accounting firm mutually acceptable to Purchaser and Sellers shall resolve such
 dispute and the resolution of such dispute shall be final and binding on the Parties. The Parties
 and their respective Affiliates shall file all Tax Returns in accordance with such Allocation (as
 finally determined under this Section 9.2) and not take any Tax related action inconsistent with
 the Allocation, in each case, unless otherwise required by a “determination” within the meaning
 of Section 1313(a) of the Code.

         9.3   Cooperation. Purchaser and Sellers shall reasonably cooperate, as and to the
 extent reasonably requested by the other Party, in connection with the filing of Tax Returns and
 any Action, audit, litigation, or other proceeding with respect to Taxes.

         9.4    Tax Apportionment. Any real property, personal property, or similar Taxes that
 are applicable to the Acquired Assets, the Business, the Assumed Liabilities, or the Excluded
 Liabilities described in clause (i) of the definition thereof (other than Transfer Taxes) for a
 taxable period that includes but does not end on the Closing Date shall be apportioned to the Pre-
 Closing Tax Period based on the number of days in the portion of such taxable period that ends
 on and includes the Closing Date, divided by the number of days in the entire taxable period (the
 “Pre-Closing Apportioned Taxes,” and the remaining Taxes for such taxable period, the “Post-
 Closing Apportioned Taxes”). At least five (5) days prior to the Closing Date, Sellers shall
 deliver an estimate (the “Tax Apportionment Estimate”) of the Pre-Closing Apportioned Taxes
 and Post-Closing Apportioned Taxes, along with reasonable support therefore, based on amounts
 reported on the most recent Tax Returns prepared and/or filed by Sellers relating to such Taxes.


                                                 37
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 69 of 247



 The Tax Apportionment Estimate shall be subject to Purchaser’s review and if Purchaser
 reasonably disputes any amount therein, the parties shall work in good faith to resolve such
 disputes before the Closing. At the Closing, if a positive number, the Sellers shall pay to the
 Purchaser an amount (the “Tax Apportionment Amount”) equal to the difference between: (i)
 any such Pre-Closing Apportioned Taxes that are to be payable by the Purchaser, minus (ii) any
 such Post-Closing Apportioned Taxes that are to be payable by the Sellers. If the Tax
 Apportionment Amount is a negative number, then the Purchaser shall pay to the Sellers the
 positive difference at the Closing. In each case, such payments shall be adjustments to the
 Closing Date Payment, and for all applicable Tax purposes, shall be treated as adjustments to the
 Purchase Price hereunder. Such payments shall be in full and final satisfaction of any
 obligations between the Purchaser and Sellers with respect to Taxes for any Straddle Period
 (other than in respect of Transfer Taxes, which shall be governed by Section 9.1), including in
 respect of Section 1.3(c) and Section 1.4(i).

        9.5     Preparation of Tax Returns and Payment of Taxes.

                  (a)    Except as otherwise provided by Section 9.1, Sellers shall prepare and
 timely file (i) all Tax Returns for any Tax period ending on or before the date hereof and (ii) all
 income Tax Returns of Sellers. Except to the extent any Tax reflected on a return required to be
 prepared and filed by Sellers pursuant to this Section 9.5 is otherwise reflected as an adjustment
 to Purchase Price or constitutes an Assumed Liability, Sellers shall be responsible for paying any
 Taxes reflected on any Tax Return that Sellers are obligated to prepare and file under this
 Section 9.5(a).

                 (b)    Purchaser shall prepare and timely file all other Tax Returns with respect
 to the Acquired Assets that are not addressed by Section 9.5(a). With respect to any Straddle
 Period, Purchaser shall prepare such Tax Returns consistent with past practice, and shall provide
 Sellers with a draft of such Tax Returns at least thirty (30) days prior to the filing of any such
 Tax Return. Purchaser shall incorporate any changes reasonably requested by Sellers with
 respect to such Tax Returns if such Tax Returns could materially and adversely affect the Sellers
 or their Affiliates in a Pre-Closing Tax Period. Purchaser shall be responsible for paying any
 Taxes reflected on any Tax Return that Purchaser is obligated to prepare and file under this
 Section 9.5(b), except to the extent such Taxes constitute an Excluded Liability.

                                           ARTICLE X

                                       MISCELLANEOUS

         10.1 Non-Survival of Representations and Warranties and Certain Covenants; Certain
 Waivers. Each of the representations and warranties and the covenants and agreements (to the
 extent such covenant or agreement contemplates or requires performance by such Party prior to
 the Closing) of the Parties set forth in this Agreement or in any other document contemplated
 hereby, or in any certificate delivered hereunder or thereunder, will terminate effective
 immediately as of the Closing such that no claim for breach of any such representation, warranty,
 covenant or agreement, detrimental reliance or other right or remedy (whether in Contract, in tort
 or at law or in equity) may be brought with respect thereto after the Closing. Each covenant and
 agreement that explicitly contemplates performance after the Closing, will, in each case and to


                                                 38
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 70 of 247



 such extent, expressly survive the Closing in accordance with its terms, and if no term is
 specified, then for five (5) years following the Closing Date, and nothing in this Section 10.1 will
 be deemed to limit any rights or remedies of any Person for breach of any such surviving
 covenant or agreement. Purchaser and Sellers Parties acknowledge and agree, on their own
 behalf and on behalf of the Purchaser Group or the Seller Parties, as the case may be, that the
 agreements contained in this Section 10.1 (a) require performance after the Closing to the
 maximum extent permitted by applicable Law and will survive the Closing for five (5) years; and
 (b) are an integral part of the transactions contemplated hereby and that, without the agreements
 set forth in this Section 10.1, none of the Parties would enter into this Agreement.

         10.2 Expenses. Whether or not the Closing takes place, except as otherwise provided
 herein (including, for the avoidance of doubt, Section 8.2), all fees, costs and expenses
 (including fees, costs and expenses of Advisors) incurred in connection with the negotiation of
 this Agreement and the other agreements contemplated hereby, the performance of this
 Agreement and the other agreements contemplated hereby and the consummation of the
 transactions contemplated hereby and thereby will be paid by the Party incurring such fees, costs
 and expenses; it being acknowledged and agreed that (a) all Transfer Taxes will be allocated
 pursuant to Section 9.1 and (b) all Cure Costs will be allocated pursuant to Section 5.2.

         10.3 Notices. Except as otherwise expressly provided herein, all notices, demands and
 other communications to be given or delivered under or by reason of the provisions of this
 Agreement will be in writing and will be deemed to have been given (a) when personally
 delivered, (b) when transmitted by electronic mail, (c) the day following the day on which the
 same has been delivered prepaid to a reputable national overnight air courier service or (d) the
 third (3rd) Business Day following the day on which the same is sent by certified or registered
 mail, postage prepaid, in each case, to the respective Party at the number, electronic mail address
 or street address, as applicable, set forth below, or at such other number, electronic mail address
 or street address as such Party may specify by written notice to the other Party.

                Notices to Purchaser or Guarantor:

                Pier 1 Imports Online, Inc.
                501 Beale St. PH1D
                San Francisco, California 94105
                Attn: Alex Mehr, alex@mehr.us
                Taino Lopez, tai@tailopezcapital.com

                with a copy to (which shall not constitute notice):

                Sheppard Mullin Richter & Hampton LLP
                333 South Hope Street, 43rd Floor
                Los Angeles, California 90071
                Facsimile: (213) 443-2708
                E-mail: wchuchawat@sheppardmullin.com
                Attention: Will Chuchawat




                                                 39
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 71 of 247



                Notices to Sellers:

                Pier 1 Imports, Inc.
                PO BOX 961020
                Fort Worth, TX 76161
                Attention:     Ray McKown
                Email:         grmckown@pier1.com

                with a copy to (which shall not constitute notice):

                Kirkland & Ellis LLP
                300 North LaSalle Street
                Chicago, Illinois 60654
                Attention:     Steve Toth
                               Mariska S. Richards
                               Joshua M. Altman
                Email:         steve.toth@kirkland.com
                               mariska.richards@kirkland.com
                               josh.altman@kirkland.com


                and

                Kirkland & Ellis LLP
                601 Lexington Avenue
                New York, NY 10022
                Attention:    Joshua A. Sussberg, P.C.
                              Emily E. Geier
                Email:        jsussberg@kirkland.com
                              emily.geier@kirkland.com


         10.4 Binding Effect; Assignment. This Agreement shall be binding upon Purchaser,
 Guarantor and, subject to the terms of the Bidding Procedures Order (with respect to the matters
 covered thereby) and the entry and terms of the Sale Order, Sellers, and shall inure to the benefit
 of and be so binding on the Parties and their respective successors and permitted assigns,
 including any trustee or estate representative appointed in the Bankruptcy Case or any successor
 Chapter 7 case; provided that neither this Agreement nor any of the rights or obligations
 hereunder may be assigned or delegated without the prior written consent of Purchaser,
 Guarantor and the Company, and any attempted assignment or delegation without such prior
 written consent shall be null and void; provided further that Purchaser shall be entitled to assign
 or delegate this Agreement or all or any part of its rights or obligations hereunder (a) to any one
 or more Affiliates of Purchaser, (b) in connection with the sale of all or any substantial portion of
 the assets of Purchaser or one or more Affiliates of Purchaser or (c) for collateral security
 purposes to any lender providing financing to Purchaser, provided further that in each case no
 such assignment shall relieve Purchaser or Guarantor of any of its obligations hereunder.



                                                  40
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 72 of 247



         10.5 Amendment and Waiver. Any provision of this Agreement or the Schedules or
 exhibits hereto may be (a) amended only in a writing signed by Purchaser and the Company or
 (b) waived only in a writing executed by the Person against which enforcement of such waiver is
 sought. No waiver of any provision hereunder or any breach or default thereof will extend to or
 affect in any way any other provision or prior or subsequent breach or default.

         10.6 Third Party Beneficiaries. Except as otherwise expressly provided herein, nothing
 expressed or referred to in this Agreement will be construed to give any Person other than the
 Parties any legal or equitable right, remedy, or claim under or with respect to this Agreement or
 any provision of this Agreement.

         10.7 Non-Recourse. This Agreement may only be enforced against, and any Action
 based upon, arising out of or related to this Agreement may only be brought against, the Persons
 that are expressly named as parties to this Agreement. Except to the extent named as a party to
 this Agreement, and then only to the extent of the specific obligations of such parties set forth in
 this Agreement, no past, present or future shareholder, member, partner, manager, director,
 officer, employee, Affiliate, agent or Advisor of any Party or any Subsidiary of Sellers will have
 any liability (whether in Contract, tort, equity or otherwise) for any of the representations,
 warranties, covenants, agreements or other obligations or Liabilities of any of the parties to this
 Agreement or for any Action based upon, arising out of or related to this Agreement.

         10.8 Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be prohibited by or invalid under applicable Law in any jurisdiction,
 such provision will be ineffective only to the extent of such prohibition or invalidity in such
 jurisdiction, without invalidating the remainder of such provision or the remaining provisions of
 this Agreement or in any other jurisdiction.

        10.9 Construction. The language used in this Agreement will be deemed to be the
 language chosen by the Parties to express their mutual intent, and no rule of strict construction
 will be applied against any Person. The headings of the sections and paragraphs of this
 Agreement have been inserted for convenience of reference only and will in no way restrict or
 otherwise modify any of the terms or provisions hereof.

         10.10 Schedules. Each section of the Schedules will be deemed to incorporate by
 reference all information disclosed in any other section of the Schedules to the extent it is readily
 apparent on its face, without further inquiry or knowledge of the contents of any document
 disclosed in the Schedules, that such information disclosed is applicable to such other section of
 the Schedules. Capitalized terms used in the Schedules and not otherwise defined therein have
 the meanings given to them in this Agreement. Matters reflected in the Schedules are not
 necessarily limited to matters required by this Agreement to be reflected in the Schedules. Such
 additional matters are set forth for informational purposes only and do not necessarily include
 other matters of a similar nature. No information set forth in the Schedules will be deemed to
 broaden in any way the scope of the parties’ representations and warranties. Any description of
 any agreement, document, instrument, plan, arrangement or other item set forth on any Schedule
 is a summary only and is qualified in its entirety by the terms of such agreement, document,
 instrument, plan, arrangement, or item which terms will be deemed disclosed for all purposes of


                                                  41
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 73 of 247



 this Agreement to the extent provided to Purchaser prior to the date hereof. The information
 contained in this Agreement, in the Schedules and exhibits hereto is disclosed solely for purposes
 of this Agreement, and no information contained herein or therein will be deemed to be an
 admission by any Party to any third party of any matter whatsoever, including any violation of
 Law or breach of Contract.

         10.11 Complete Agreement. This Agreement, together with the Confidentiality
 Agreement and any other agreements expressly referred to herein or therein, contains the entire
 agreement of the parties respecting the sale and purchase of the Acquired Assets and the
 Assumed Liabilities and the transactions contemplated by this Agreement and supersedes all
 prior agreements among the Parties respecting the sale and purchase of the Acquired Assets and
 the Assumed Liabilities and the transactions contemplated by this Agreement. In the event an
 ambiguity or question of intent or interpretation arises with respect to this Agreement, the terms
 and provisions of the execution version of this Agreement will control and prior drafts of this
 Agreement and the documents referenced herein will not be considered or analyzed for any
 purpose (including in support of parol evidence proffered by any Person in connection with this
 Agreement), will be deemed not to provide any evidence as to the meaning of the provisions
 hereof or the intent of the Parties with respect hereto and will be deemed joint work product of
 the Parties.

         10.12 Specific Performance. The Parties agree that irreparable damage, for which
 monetary relief, even if available, would not be an adequate remedy, would occur in the event
 that any provision of this Agreement is not performed in accordance with its specific terms or is
 otherwise breached, including if any of the Parties fails to take any action required of it
 hereunder to consummate the transactions contemplated by this Agreement. It is accordingly
 agreed that (a) the Parties will be entitled to an injunction or injunctions, specific performance or
 other equitable relief to prevent breaches of this Agreement and to enforce specifically the terms
 and provisions hereof in the courts described in Section 10.13 without proof of damages or
 otherwise, this being in addition to any other remedy to which they are entitled under this
 Agreement, and (b) the right of specific performance and other equitable relief is an integral part
 of the transactions contemplated by this Agreement and without that right, neither Sellers nor
 Purchaser would have entered into this Agreement. The Parties acknowledge and agree that any
 Party pursuing an injunction or injunctions or other Order to prevent breaches of this Agreement
 and to enforce specifically the terms and provisions of this Agreement in accordance with this
 Section 10.12 will not be required to provide any bond or other security in connection with any
 such Order. The remedies available to Sellers pursuant to this Section 10.12 will be in addition to
 any other remedy to which they were entitled at law or in equity, and the election to pursue an
 injunction or specific performance will not restrict, impair or otherwise limit any Seller from
 seeking to collect or collecting damages. If, prior to the Outside Date, any Party brings any
 action, in each case in accordance with Section 10.12, to enforce specifically the performance of
 the terms and provisions hereof by any other Party, the Outside Date will automatically be
 extended (y) for the period during which such action is pending, plus ten (10) Business Days or
 (z) by such other time period established by the court presiding over such action, as the case may
 be. In no event will this Section 10.12 be used, alone or together with any other provision of this
 Agreement, to require any Seller to remedy any breach of any representation or warranty of any
 Seller made herein.



                                                  42
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 74 of 247



         10.13 Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
 Action that may be based upon, arising out of, or related to this Agreement or the negotiation,
 execution or performance of this Agreement and the transactions contemplated hereby brought
 by any other Party or its successors or assigns will be brought and determined only in (a) the
 Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court may be
 validly taken or (b) if the Bankruptcy Court is unwilling or unable to hear such Action, in the
 Delaware Chancery Court and any state court sitting in the State of Delaware to which an appeal
 from the Delaware Chancery Court may be validly taken (or, if the Delaware Chancery Court
 declines to accept jurisdiction over a particular matter, any state or federal court within the state
 of Delaware) ((a) and (b), the “Chosen Courts”), and each of the Parties hereby irrevocably
 submits to the exclusive jurisdiction of the Chosen Courts for itself and with respect to its
 property, generally and unconditionally, with regard to any such Action arising out of or relating
 to this Agreement and the transactions contemplated hereby. Each of the Parties agrees not to
 commence any Action relating thereto except in the Chosen Courts, other than Actions in any
 court of competent jurisdiction to enforce any Order, decree or award rendered by any Chosen
 Court, and no Party will file a motion to dismiss any Action filed in a Chosen Court on any
 jurisdictional or venue-related grounds, including the doctrine of forum non-conveniens. The
 Parties irrevocably agree that venue would be proper in any of the Chosen Courts, and hereby
 irrevocably waive any objection that any such court is an improper or inconvenient forum for the
 resolution of such Action. Each of the Parties further irrevocably and unconditionally consents to
 service of process in the manner provided for notices in Section 10.3. Nothing in this Agreement
 will affect the right of any Party to this agreement to serve process in any other manner permitted
 by Law.

        10.14 Governing Law; Waiver of Jury Trial.

                 (a)   Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Agreement, and any Action that may be based upon, arising out of or related to this
 Agreement or the negotiation, execution or performance of this Agreement or the transactions
 contemplated hereby will be governed by and construed in accordance with the internal Laws of
 the State of Delaware applicable to agreements executed and performed entirely within such
 State without regards to conflicts of law principles of the State of Delaware or any other
 jurisdiction that would cause the Laws of any jurisdiction other than the State of Delaware to
 apply.

            (b)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
 AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
 CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
 AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
 BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
 AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR
 THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE
 PARTIES AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY
 COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES THIS AGREEMENT MAY
 FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY


                                                  43
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 75 of 247



 COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE
 IRREVOCABLE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
 (I) CERTIFIES THAT NO ADVISOR OF ANY OTHER PARTY HAS REPRESENTED,
 EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
 EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
 (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
 ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
 WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          10.15 No Right of Set-Off. Purchaser, on its own behalf and on behalf the Purchaser
 Group and its and their respective successors and permitted assigns, hereby waives any rights of
 set-off, netting, offset, recoupment, or similar rights that Purchaser, any member of the Purchaser
 Group or any of its or their respective successors and permitted assigns has or may have with
 respect to the payment of the Cash Payment or any other payments to be made by Purchaser
 pursuant to this Agreement or any other document or instrument delivered by Purchaser in
 connection herewith.

         10.16 Counterparts and PDF. This Agreement and any other agreements referred to
 herein or therein, and any amendments hereto or thereto, may be executed in multiple
 counterparts, any one of which need not contain the signature of more than one party hereto or
 thereto, but all such counterparts taken together will constitute one and the same instrument. Any
 counterpart, to the extent signed and delivered by means of a facsimile machine, .PDF or other
 electronic transmission, will be treated in all manner and respects as an original Contract and will
 be considered to have the same binding legal effects as if it were the original signed version
 thereof delivered in person. Minor variations in the form of the signature page to this Agreement
 or any agreement or instrument contemplated hereby, including footers from earlier versions of
 this Agreement or any such other document, will be disregarded in determining the effectiveness
 of such signature. At the request of any party or pursuant to any such Contract, each other party
 hereto or thereto will re-execute original forms thereof and deliver them to all other parties. No
 party hereto or to any such Contract will raise the use of a facsimile machine, .PDF or other
 electronic transmission to deliver a signature or the fact that any signature or Contract was
 transmitted or communicated through the use of facsimile machine, .PDF or other electronic
 transmission as a defense to the formation of a Contract and each such party forever waives any
 such defense.

         10.17 Publicity. Neither the Company nor Purchaser shall issue any press release or
 public announcement concerning this Agreement or the transactions contemplated hereby
 without obtaining the prior written approval of the other Party, which approval will not be
 unreasonably withheld or delayed, unless, in the reasonable judgment of Purchaser or the
 Company, disclosure is otherwise required by applicable Law or by the Bankruptcy Court with
 respect to filings to be made with the Bankruptcy Court in connection with this Agreement or by
 the applicable rules of any stock exchange on which Purchaser or the Company lists securities,
 provided that the Party intending to make such release shall use its best efforts consistent with
 such applicable Law or Bankruptcy Court requirement to consult with the other Party with
 respect to the text thereof; provided further that following the Closing, Purchaser shall be
 permitted to make one or more public statements that it has acquired the Acquired Business, the
 Acquired Assets and the Assumed Liabilities.


                                                 44
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 76 of 247



          10.18 Bulk Sales Laws. The Parties intend that pursuant to section 363(f) of the
 Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any
 Encumbrances in the Acquired Assets including any liens or claims arising out of the bulk
 transfer Laws, and the Parties shall take such steps as may be necessary or appropriate to so
 provide in the Sale Order. In furtherance of the foregoing, each Party hereby waives compliance
 by the Parties with the “bulk sales,” “bulk transfers” or similar Laws and all other similar Laws
 in all applicable jurisdictions in respect of the transactions contemplated by this Agreement.

         10.19 Fiduciary Obligations. Nothing in this Agreement, or any document related to the
 transactions contemplated hereby, will require any Seller or any of their respective directors,
 officers or members, in each case, in their capacity as such, to take any action, or to refrain from
 taking any action, to the extent inconsistent with their fiduciary obligations. For the avoidance of
 doubt, Sellers retain the right to pursue any transaction or restructuring strategy that, in Sellers’
 business judgment, will maximize the value of their estates.

                                           ARTICLE XI

               ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

        11.1    Certain Definitions.

                (a)      “Action” means any Order, action, claim (including a counterclaim,
 cross-claim, or defense), complaint, grievance, summons, suit, litigation, arbitration, mediation,
 audit, proceeding (including any civil, criminal, administrative, investigative or appellate
 proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination or investigation,
 of any kind whatsoever, regardless of the legal theory under which such Liability or obligation
 may be sought to be imposed, whether sounding in Contract or tort, or whether at law or in
 equity, or otherwise under any legal or equitable theory, commenced, brought, conducted or
 heard by or before, or otherwise involving, any Governmental Body or arbitrator.

                (b)     “Advisors” means, with respect to any Person, any directors, officers,
 employees, investment bankers, financial advisors, accountants, agents, attorneys, consultants, or
 other representatives of such Person.

                 (c)      “Affiliate” means, with respect to any Person, any other Person that,
 directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under
 common control with, such Person, and the term “control” (including the terms “controlled by”
 and “under common control with”) means the possession, directly or indirectly, of the power to
 direct or cause the direction of the management and policies of such Person, whether through
 ownership of voting securities, by Contract or otherwise.

                 (d)    “Alternative Transaction” means any transaction (or series of transaction),
 whether direct or indirect, concerning a sale, merger, acquisition, issuance, financing,
 recapitalization, reorganization, liquidation or disposition of any Seller or any portion of the
 equity interests or any material portion of the assets thereof or any portion of the Acquired
 Assets (in any form of transaction, whether by merger, sale of assets or equity or otherwise);




                                                  45
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 77 of 247



 provided, however, that the foregoing shall not include sales of Inventory in the Ordinary
 Course.

               (e)     “Auction” shall have the meaning ascribed to such term in the Bidding
 Procedures Order.

                (f)     “Bidding Procedures Order” means the Order (I) Establishing Bidding
 Procedures, (II) Scheduling the Bid Deadlines and the Auction, (III) Approving the Form and
 Manner of Notice Thereof, (IV) (A) Approving the Asset Purchase Agreement, (B) Authorizing
 the Sale of Assets, and (C) Authorizing the Assumption and Assignment of Executory Contracts
 and Unexpired Leases and (V) Granting Related Relief, Docket No. 102 in the Bankruptcy Case.

              (g)    “Business Day” means any day other than a Saturday, Sunday or other day
 on which banks in New York City, New York are authorized or required by Law to be closed.

                 (h)      “Cash and Cash Equivalents” means all of the Company’s cash (including
 petty cash and checks received on the Closing Date), checking account balances, marketable
 securities, certificates of deposits, time deposits, bankers’ acceptances, commercial paper,
 security entitlements, securities accounts, commodity Contracts, commodity accounts,
 government securities and any other cash equivalents, whether on hand, in transit, in banks or
 other financial institutions, or otherwise held.

                (i)    “Code” means the United States Internal Revenue Code of 1986, as
 amended.

                (j)    “Confidential Information” means any information concerning, including
 any formula, pattern, device or compilation of information, or which is used in, the Acquired
 Business, and includes, but is not limited to, proprietary technology, operating procedures and
 methods of operation, financial statements and other financial information, Trade Secrets, market
 studies and forecasts, competitive analyses, target markets, advertising techniques, pricing
 policies and information, the substance of agreements with customers, subcontractors and others,
 marketing and similar arrangements, servicing and training programs and arrangements,
 customer and subcontractor lists, User Data, customer Personal Information, customer profiles,
 customer preferences, customer-related data, and any documents embodying confidential and
 proprietary information.

               (k)     “Confidentiality Agreement” means that certain letter agreement, dated as
 of February 11, 2020, by and between the Company and its subsidiaries and controlled affiliates
 and Retail Ecommerce Ventures, LLC.

                (l)     “Consent” means any approval, consent, ratification, permission, waiver
 or other authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary
 the same.

                (m)     “Contract” means any contract, purchase order, service order, sales order,
 indenture, note, bond, lease, sublease, mortgage, agreement, guarantee, purchase order, license or
 other agreement that is binding upon a Person or its property.



                                                46
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 78 of 247



                 (n)    “Customer Data” means Personal Information pertaining to current or
 former customers, or prospective customers, of Sellers, including email addresses and other
 contact information for current or former customers and data regarding purchases and purchase
 history, preferences and requirements, and all other data relating in any way to or associated with
 all current and former customers, in all cases collected and maintained by or on behalf of the
 Company or any Subsidiary from any Social Media Account or the E-Commerce Platform,
 excluding in all cases any data that is licensed from third parties that are in the business of
 enhancing or supplementing customer relationship management data as a service for other
 businesses.

                (o)     “DIP Facility” means the Senior Secured, Super-Priority Debtor-in-
 Possession Credit Agreement, dated as of February 20, 2020, by and among the Company, the
 Facility Guarantors (as defined therein), the Lenders (as defined therein), Bank of America, N.A.
 and Pathlight Capital LP.

                 (p)     “Documents” means all of the Company’s written files, documents,
 instruments, papers, books, reports, records, tapes, microfilms, photographs, letters, budgets,
 forecasts, plans, operating records, safety and environmental reports, data, studies, and
 documents, Tax Returns, ledgers, journals, title policies, customer lists, vendor lists and contact
 information, regulatory filings, operating data and plans, research material, technical
 documentation (design specifications, engineering information, test results, maintenance
 schedules, functional requirements, operating instructions, logic manuals, processes, flow charts,
 etc.), user documentation (installation guides, user manuals, training materials, release notes,
 working papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web pages,
 etc.), and other similar materials, in each case whether or not in electronic form.

                (q)    “E-Commerce Platform” means Systems operated by Sellers through
 which Sellers display and/or sell goods or services to consumers who place orders through, any
 internet-based site owned by a Seller, including the website located at “www.pier1.com” (and
 similar permutations thereof where such Internet domain names are owned by a Seller) and
 related internet or mobile application based sales, marketing, and advertising conducted by
 Sellers and Social Media Accounts owned and operated by Sellers.

                  (r)   “Encumbrance” means any lien (as defined in section 101(37) of the
 Bankruptcy Code), encumbrance, claim (as defined in section 101(5) of the Bankruptcy Code),
 charge, mortgage, deed of trust, option, pledge, security interest or similar interests,
 hypothecations, easements, rights of way, encroachments, Orders and conditional sale or other
 title retention agreements.

                 (s)    “Fraud” means with respect to (i) Sellers, the intentional misrepresentation
 by such Sellers in the making by such Sellers to Purchaser of the Express Representations or the
 representations and warranties set forth in the certificate delivered by such Sellers pursuant to
 Section 2.4(e) or (ii) Purchaser or Guarantor, the intentional misrepresentation by Purchaser or
 Guarantor in the making by Purchaser or Guarantor to Sellers of the representations and
 warranties set forth in Article IV, the certificate delivered by Purchaser pursuant to Section
 2.5(c), in each case of clause (i) or (ii), that constitutes common law fraud under Delaware Law



                                                 47
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 79 of 247



 (and does not include any fraud claim based on constructive knowledge, negligent
 misrepresentation, recklessness or a similar theory).

                 (t)     “GAAP” means United States generally accepted accounting principles as
 in effect from time to time.

                (u)    “Governmental Authorization” means any permit, license, certificate,
 approval, consent, permission, clearance, designation, qualification or authorization issued,
 granted, given or otherwise made available by or under the authority of any Governmental Body
 or pursuant to any Law.

                (v)    “Governmental Body” means any government, quasi-governmental entity,
 or other governmental or regulatory body, agency or political subdivision thereof of any nature,
 whether foreign, federal, state or local, or any agency, branch, department, official, entity,
 instrumentality or authority thereof, or any court or arbitrator (public or private) of applicable
 jurisdiction.

                 (w)      “Intellectual Property” means all of the following: (i) patents, patent
 applications, inventions and intellectual property in patent disclosures; (ii) trademarks, service
 marks, trade dress and corporate names, registrations and applications for any of the foregoing,
 together with all goodwill associated with each of the foregoing; (iii) copyright registrations,
 rights in copyrightable works and copyright applications; (iv) Internet domain names and Social
 Media Accounts; (v) Trade Secrets; (vi) all forms of intellectual property rights in Software; (vii)
 all forms of intellectual property rights in drawings, schematics and other technical plans; (viii)
 all right of publicity; and (ix) all other intellectual property rights arising under the Laws of any
 jurisdiction.

                (x)     “Intellectual Property Agreements” means all licenses, consent to use
 agreements, coexistence agreements, and covenants not to sue with respect to any Company
 Intellectual Property that is used in or held for use in the Acquired Business, to which the
 Company or any Subsidiary is a party, other than (i) ancillary or incidental licenses, and (ii) non-
 exclusive licenses granted in the ordinary course of business, in each case, to the extent included
 in the Assigned Contracts.

                (y)     “Inventory” means all inventory (including finished goods, supplies, raw
 materials, work in progress, spare, replacement and component parts) maintained or held by,
 stored by or on behalf of, or in transit to, any of Sellers.

                (z)   “Knowledge of the Company”, “Company’s Knowledge” and words of
 similar import mean the actual knowledge after due inquiry of Ray McKown, Robert Riesbeck
 and Matt Johnson.

                (aa) “Law” means any federal, state, provincial, local, municipal, foreign or
 international, multinational or other law, statute, legislation, constitution, principle of common
 law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,
 ruling, directive, pronouncement, determination, decision, opinion or requirement issued,
 enacted, adopted, promulgated, implemented or otherwise put into effect by or under the
 authority of any Governmental Body.


                                                  48
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                Document    Page 80 of 247



                 (bb) “Liability” means, as to any Person, any debt, adverse claim, liability
 (including any liability that results from, relates to or arises out of tort or any other product
 liability claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss,
 expenditure, charge, fee, penalty, fine, contribution, or premium of any kind or nature
 whatsoever, whether known or unknown, asserted or unasserted, absolute or contingent, direct or
 indirect, accrued or unaccrued, liquidated or unliquidated, or due or to become due, and
 regardless of when sustained, incurred or asserted or when the relevant events occurred or
 circumstances existed.

                  (cc) “Material Adverse Effect” means any state of facts, circumstance, event,
 change, condition, development, occurrence, or effect (each, an “Effect”) that, individually or in
 the aggregate with all other Effects, has had, or would reasonably be expected to have, a material
 adverse effect on the (x) assets, liabilities, business, results of operations or financial condition of
 the Acquired Business or the Acquired Assets and Assumed Liabilities, taken as whole or (y)
 ability of Sellers to consummate the transactions contemplated hereby; provided that none of the
 following shall constitute, or be taken into account in determining whether or not there has been,
 a Material Adverse Effect: (i) Effects in, arising from or relating to general business or economic
 conditions affecting the industry in which the Company and its Subsidiaries operate, (ii) Effects
 in, arising from or relating to national or international political or social conditions, including the
 engagement by the United States in hostilities or the escalation thereof, whether or not pursuant
 to the declaration of a national emergency or war, or the occurrence or the escalation of any
 military, cyber or terrorist attack upon the United States, any of its territories, possessions, or
 diplomatic or consular offices or any of its military installations, assets, equipment or personnel,
 (iii) Effects in, arising from or relating to financial, banking, or securities markets (including (A)
 any disruption of any of the foregoing markets, (B) any change in currency exchange rates,
 (C) any decline or rise in the price of any security, commodity, Contract or index and (D) any
 increased cost, or decreased availability, of capital or pricing or terms related to any financing
 for the transactions contemplated by this Agreement), (iv) Effects in, arising from or relating to
 changes in GAAP, (v) Effects in, arising from or relating to changes in, Laws or other binding
 directives or determinations issued or made by or agreements with any Governmental Body,
 (vi) Effects in, arising from or relating to (A) the taking of any action contemplated by this
 Agreement or at the request of Purchaser or its Affiliates or (B) the failure to take any action if
 such action is prohibited by this Agreement, (C) Purchaser’s failure to consent to any Seller’s
 request therefor with respect to any of the actions restricted in Section 6.1 or (D) the negotiation,
 announcement or pendency of this Agreement or the transactions contemplated hereby or the
 identity, nature or ownership of Purchaser, (vii) Effects that arise from any seasonal fluctuations
 in the business, (viii) any failure, in and of itself, to achieve any budgets, projections, forecasts,
 estimates, plans, predictions, performance metrics or operating statistics or the inputs into such
 items (whether or not shared with Purchaser or its Affiliates or Advisors) (but, for the avoidance
 of doubt, not the underlying causes of any such failure to the extent such underlying cause is not
 otherwise excluded from the definition of Material Adverse Effect), (ix) the effect of any action
 taken by Purchaser or its Affiliates with respect to the transactions completed by this Agreement
 or the financing thereof or any breach by Purchaser of the Agreement, (x) (A) the
 commencement or pendency of the Bankruptcy Case; (B) any objections in the Bankruptcy
 Court to (1) this Agreement or any of the transactions contemplated hereby or thereby, (2) the
 reorganization of Sellers, (3) the Bidding Procedures Order or (4) the assumption or rejection of
 any Assigned Contract; (C) any Order of the Bankruptcy Court or any actions or omissions of


                                                   49
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                Document    Page 81 of 247



 Sellers or their Subsidiaries in compliance therewith, or (xi) any fire, flood, hurricane,
 earthquake, tornado, windstorm, other calamity or act of God, global or national health concern,
 epidemic, pandemic (whether or not declared as such by any Governmental Body), viral
 outbreak (including the “Coronavirus” or “COVID-19”) or any quarantine or trade restrictions
 related thereto or any other force majeure; except in the case of the clauses (i), (ii) or (iii), to the
 extent such Effects have a materially disproportionate impact on the Acquired Business,
 Acquired Assets or Assumed Liabilities, taken as a whole, as compared to other participants
 engaged in the industries and geographies in which Sellers operate.

               (dd) “Order” means any order, injunction, order, decree, ruling, writ,
 assessment or arbitration award of a Governmental Body, including any order entered by the
 Bankruptcy Court in the Bankruptcy Case (including the Sale Order).

               (ee) “Ordinary Course” means the ordinary and usual course of operations of
 the Acquired Business consistent with past practice and taking into account the commencement
 and pendency of the Bankruptcy Case.

                 (ff)   “Permitted Encumbrances” means (i) Encumbrances for utilities and
 current Taxes not yet due and payable, the nonpayment of which is permitted or required by the
 Bankruptcy Code, or otherwise being contested in good faith, and for which adequate reserves
 have been established in accordance with GAAP; (ii) easements, rights of way, restrictive
 covenants, encroachments and similar non-monetary encumbrances or non-monetary
 impediments against any of the Acquired Assets which do not, individually or in the aggregate,
 adversely affect the operation of the Acquired Assets to which it applies, (iii) applicable zoning
 Laws, building codes, land use restrictions and other similar restrictions imposed by Law,
 (iv) materialmans’, mechanics’, artisans’, shippers’, warehousemans’ or other similar common
 law or statutory liens incurred in the Ordinary Course for amounts not yet due and payable,
 (v) Intellectual Property Agreements and licenses granted on a non-exclusive basis, (vi) such
 other Encumbrances or title exceptions as Purchaser may approve in writing in its sole
 discretion, (vii) any Encumbrances set forth on Schedule 11.1(ff), and (viii) any Encumbrances
 that will be removed or released by operation of the Sale Order.

              (gg) “Person” means an individual, corporation, partnership, limited liability
 company, joint venture, association, trust, unincorporated organization, labor union, estate,
 Governmental Body or other entity or group.

                (hh) “Personal Information” means, in addition to any definition provided by
 the Company or any Subsidiary for any similar term (e.g., “personally identifiable information”
 or “PII”) in any published privacy policy , all information regarding or reasonably capable of
 being associated with an individual person or device, including (a) information that identifies,
 could reasonably be used to identify or is otherwise identifiable with an individual, including
 name, physical address, telephone number, email address, financial account number or
 government-issued identifier (including Social Security number and driver’s license number),
 medical, health or insurance information, gender, date of birth, educational or employment
 information, religious or political views or affiliations, marital or other status, and any other data
 used or intended to be used to identify, contact or precisely locate an individual (e.g., geolocation
 data), (b) any data regarding an individual’s activities online or on a mobile device or other


                                                   50
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 82 of 247



 application (e.g., searches conducted, web pages or content visited or viewed) and (d) Internet
 Protocol addresses, unique device identifiers or other persistent identifiers. Personal Information
 may relate to any individual, including a current, prospective or former customer or employee of
 any Person. Personal Information includes information in any form, including paper, electronic
 and other forms.

                (ii)   “PI Databases” means the sale, transfer, assignment, conveyance, and
 delivery to Purchaser of (i) User Data or (ii) any data or information in electronic or other
 database containing (in whole or in part) Personal Information, in each case, collected and
 maintained by or for the Company or any of Subsidiary as of the date of the Closing, and
 included in the Acquired Assets.

                (jj)   “Pre-Closing Tax Period” means any Tax period ending on or before the
 Closing.

                (kk) “Privacy Laws” means all applicable Laws concerning data protection,
 privacy, security or other similar applicable Laws.

               (ll)    “Purchaser Group” means Purchaser, Guarantor, any Affiliate of
 Purchaser and each of their respective former, current or future Affiliates, officers, directors,
 employees, partners, members, managers, agents, Advisors, successors or permitted assigns.

                (mm) “Reference Date” means January 1, 2017.

               (nn) “Sale Hearing” means the hearing conducted by the Bankruptcy Court to
 approve the Sale Order.

                (oo) “Sale Order” means an Order of the Bankruptcy Court reasonably
 acceptable to the Parties approving this Agreement and authorizing the Sellers to undertake the
 transactions contemplated hereunder.

                (pp)   “SEC” means the U.S. Securities and Exchange Commission.

                (qq) “Seller Parties” means Sellers and the Company’s Subsidiaries and each of
 their respective former, current, or future Affiliates, officers, directors, employees, partners,
 members, equityholders, controlling or controlled Persons, managers, agents, Advisors,
 successors or permitted assigns.

               (rr)   “Social Media Account” means an account registration with a social media
 platform, such as Facebook, Instagram, Twitter, Pinterest, Google and the like, and includes
 handle names.

              (ss)   “Software” means computer programs, operating systems, applications,
 firmware and other code, including all related source code, object code, application
 programming interfaces, data files, databases, protocols, specifications, and all documentation
 thereof.




                                                 51
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 83 of 247



                 (tt)   “Straddle Period” means any Tax period beginning on or before, and
 ending after, the Closing Date.

                 (uu) “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
 corporation of which a majority of the total voting power of shares of stock entitled (without
 regard to the occurrence of any contingency) to vote in the election of directors, managers or
 trustees thereof is at the time owned or controlled, directly or indirectly, by such Person or one or
 more of the other Subsidiaries of such Person or a combination thereof or any partnership,
 association or other business entity of which a majority of the partnership or other similar
 ownership interest is at the time owned or controlled, directly or indirectly, by such Person or
 one or more Subsidiaries of such Person or a combination thereof.

                 (vv) “Systems” means computers, computer systems, servers, hardware,
 firmware, middleware, networks, servers, workstations, routers, hubs, switches, data
 communication equipment and lines, telecommunications equipment and lines, co-location
 facilities and equipment, and all other information technology equipment and related items of
 automated or computerized systems, including any outsourced systems and processes (e.g.,
 hosting locations) and all associated documentation.

                 (ww) “Tax” or “Taxes” means any federal, state, local, foreign or other income,
 gross receipts, capital stock, franchise, profits, withholding, social security, unemployment,
 disability, real property, ad valorem/personal property, stamp, excise, occupation, sales, use,
 transfer, value added, import, export, customs, duties, alternative minimum, estimated tax, or
 other taxes, fees, assessments or charges of any kind whatsoever, including any interest, penalty
 or addition thereto and any interest in respect of such additions or penalties.

                (xx) “Tax Return” means any return, claim for refund, report, statement or
 information return relating to Taxes required to be filed with a Governmental Body, including
 any schedule or attachment thereto, and including any amendments thereof.

                (yy) “Trade Secrets” means trade secrets, industrial secret rights, and rights in
 know-how, data and confidential or proprietary business or technical information, in all cases
 that derives independent economic value, whether actual or potential, from not being known to,
 and not being readily ascertainable by proper means by, other Persons who can obtain economic
 value from its disclosure or use and (ii) is the subject of efforts that are reasonable under the
 circumstances to maintain its secrecy.

               (zz) “Transaction Documents” means this Agreement and all other agreements
 and documents contemplated to be executed by a Party in connection with the transactions
 contemplated hereby.

                 (aaa) “Transferred Trademarks” means all trademarks and service marks
 (common law or otherwise, registered or not registered), registrations and all applications
 therefor (including intent to use applications) included in the Acquired Assets.

               (bbb) “User Data” shall mean any Personal Information or other data or
 information collected and maintained by or on behalf of the Company or any Subsidiary from
 any Social Media Account or the E-Commerce Platform.


                                                  52
Case 20-30805-KRH                   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                                          Desc Main
                                          Document    Page 84 of 247



           11.2       Index of Defined Terms.

 Acquired Assets .......................................... 6             Deposit Escrow Account........................... 11
 Agreement................................................... 5           Enforceability Exceptions......................... 14
 Allocation.................................................. 33          Escrow Agent............................................ 11
 Allocation Methodology ........................... 33                    Escrow Agreement.................................... 11
 Assigned Contracts ..................................... 6               Excluded Assets .......................................... 7
 Assignment and Assumption Agreement.. 12                                 Excluded Business ...................................... 5
 Assumed Liabilities .................................... 9               Excluded Contracts ..................................... 7
 Bankruptcy Case ......................................... 5              Excluded Liabilities .................................... 9
 Bankruptcy Code ........................................ 5               Express Representations ........................... 19
 Bankruptcy Court........................................ 5               Outside Date.............................................. 32
 Bankruptcy Rules........................................ 5               Parties.......................................................... 5
 Business ...................................................... 5        Party ............................................................ 5
 Cash Payment............................................ 11              Permits ...................................................... 15
 Chosen Courts........................................... 39              Projections................................................. 29
 Closing ...................................................... 12        Purchase Price........................................... 11
 Closing Date.............................................. 12            Purchaser..................................................... 5
 Closing Date Payment............................... 11                   Seller ........................................................... 5
 Company ..................................................... 5          Sellers.......................................................... 5
 Company Intellectual Property ................. 15                       Transfer Taxes .......................................... 33
 Dataroom................................................... 19           Updated Schedules.................................... 27
 Deposit ...................................................... 11

         11.3 Rules of Interpretation. Unless otherwise expressly provided in this Agreement,
 the following will apply to this Agreement, the Schedules and any other certificate, instrument,
 agreement or other document contemplated hereby or delivered hereunder.

               (a)     Accounting terms which are not otherwise defined in this Agreement have
 the meanings given to them under GAAP consistently applied. To the extent that the definition of
 an accounting term defined in this Agreement is inconsistent with the meaning of such term
 under GAAP, the definition set forth in this Agreement will control.

                 (b)    The terms “hereof,” “herein” and “hereunder” and terms of similar import
 are references to this Agreement as a whole and not to any particular provision of this
 Agreement. Section, clause, schedule and exhibit references contained in this Agreement are
 references to sections, clauses, schedules and exhibits in or to this Agreement, unless otherwise
 specified. All Exhibits and Schedules annexed hereto or referred to herein are hereby
 incorporated in and made a part of this Agreement as if set forth in full herein. Any capitalized
 terms used in any Schedule or Exhibit but not otherwise defined therein shall be defined as set
 forth in this Agreement.

               (c)      Whenever the words “include,” “includes” or “including” are used in this
 Agreement, they will be deemed to be followed by the words “without limitation.” Where the
 context permits, the use of the term “or” will be equivalent to the use of the term “and/or.”

                      (d)        The words “to the extent” shall mean “the degree by which” and not “if.”


                                                                     53
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 85 of 247



                (e)     When calculating the period of time before which, within which or
 following which any act is to be done or step taken pursuant to this Agreement, the date that is
 the reference date in calculating such period will be excluded. If the last day of such period is a
 day other than a Business Day, the period in question will end on the next succeeding Business
 Day.

                (f)     Words denoting any gender will include all genders, including the neutral
 gender. Where a word is defined herein, references to the singular will include references to the
 plural and vice versa.

              (g)    The word “will” will be construed to have the same meaning and effect as
 the word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and “may” is
 permissive.

               (h)     All references to “$” and dollars will be deemed to refer to United States
 currency unless otherwise specifically provided.

                (i)     All references to a day or days will be deemed to refer to a calendar day or
 calendar days, as applicable, unless otherwise specifically provided.

                (j)     Any document or item will be deemed “delivered,” “provided” or “made
 available” by the Company, within the meaning of this Agreement if such document or item (i) is
 included in the Dataroom, (ii) actually delivered or provided to Purchaser or any of Purchaser’s
 Advisors or (iii) made available upon request, including at the Company’s or any of its
 Subsidiaries’ offices.

               (k)    Any reference to any agreement or Contract will be a reference to such
 agreement or Contract, as amended, modified, supplemented or waived.

                 (l)    Any reference to any particular Code section or any Law will be
 interpreted to include any amendment to, revision of or successor to that section or Law
 regardless of how it is numbered or classified; provided that, for the purposes of the
 representations and warranties set forth herein with respect to any violation of or non-
 compliance, or alleged violation of or non-compliance, with any Code section or Law, the
 reference to such Code section or Law means such Code section or Law as in effect at the time
 of such violation or non-compliance or alleged violation or non-compliance.

                (m)     All references to a day or days shall be deemed to refer to a calendar day
 or calendar days, as applicable, unless otherwise specifically provided.

               (n)    A reference to any Party to this Agreement or any other agreement or
 document shall include such Party’s successors and permitted assigns.

                                    [Signature page(s) follow.]




                                                 54
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 86 of 247
Case 20-30805-KRH    Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                           Document    Page 87 of 247



         IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
 their respective duly authorized officers as of the date first above written.



                                            “GUARANTOR”

                                            RETAIL ECOMMERCE VENTURES LLC


                                            By: ________________________
                                            Name: Taino A. Lopez
                                            Title: President




                       Signature Page to Asset Purchase Agreement
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 88 of 247
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 89 of 247
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29      Desc Main
                          Document    Page 90 of 247



                                    Exhibit A

           Form of Bill of Sale and Assignment and Assumption Agreement
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 91 of 247
                                                                                          Execution


            BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

         This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
 (this “Agreement”) is executed as of >Ɣ@  (the “Closing Date”), by and among (i) Pier 1
 Imports Online, Inc., a Delaware corporation (“Assignee”) and (ii) Pier 1 Imports, Inc., a
 Delaware corporation (the “Company”), and the subsidiaries of the Company that are indicated
 on the signature pages attached hereto (together with the Company, each an “Assignor” and
 collectively “Assignors”). Assignors and Assignee may be referred to herein, individually, as a
 “Party” and, collectively, as the “Parties.”

         WHEREAS, this Agreement is being delivered in connection with the Closing of the
 transactions contemplated by that certain Asset Purchase Agreement, dated as of June 30, 2020,
 by and among the Assignors and Assignee (the “Purchase Agreement”);

         WHEREAS, pursuant to the Purchase Agreement, each Assignor has agreed to sell,
 transfer, assign and convey to Assignee, and Assignee has agreed to purchase, acquire and accept
 from such Assignors, all of such Assignors’ direct or indirect right, title and interest in, to and
 under certain assets and liabilities;

         WHEREAS, this Agreement, as duly executed by Assignee and each Assignor, is being
 delivered as of the date hereof by each Party to the other Parties effective as of the Closing.

        NOW, THEREFORE, in consideration of the foregoing and the covenants and
 agreements herein contained and intending to be legally bound hereby, Assignee and Assignors
 do hereby agree as follows:

                                                  I.

                    BILL OF SALE; ASSIGNMENT AND ASSUMPTION

       1.1.   Definitions. Capitalized terms used but not defined in this Agreement have the
 meanings given to such terms in the Purchase Agreement.

          1.2.    Assignment. On the terms and subject to the conditions set forth in Section 1.1 of
 the Purchase Agreement, effective as of the Closing, Assignee will purchase from Assignors and
 Assignors will sell, transfer, assign and convey to Assignee, at the Closing all of the Assignors’
 rights, titles and interests in, to and under the Acquired Assets.

          1.3.   Excluded Assets. Assignors except, reserve, and exclude all of Assignors’ rights,
 titles and interests in, to and under the Excluded Assets, as provided in the Purchase Agreement.
 Without limiting the foregoing, Assignors do not hereby sell, transfer, assign and convey to
 Assignee any right, title or interest in any assets, properties and rights of Assignors that are not
 Acquired Assets.

        1.4.    Assumed Liabilities. On the terms and subject to the conditions set forth in
 Section 1.3 of the Purchase Agreement, effective as of the Closing, Assignee will assume and
 become responsible for the Assumed Liabilities. Assignee agrees to pay, perform, honor and
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 92 of 247



 discharge, or cause to be paid, performed, honored and discharged, all Assumed Liabilities in a
 timely manner in accordance with the terms thereof.

         1.5.    Excluded Liabilities. Assignee shall not assume, be deemed to have assumed or
 be liable or obligated to pay, perform or otherwise discharge or in any other manner be liable or
 responsible for the Excluded Liabilities, as provided in the Purchase Agreement.

                                                  II.

                                        MISCELLANEOUS

         2.1.    Purchase Agreement. This Agreement is expressly made subject to the terms of
 the Purchase Agreement. The delivery of this Agreement shall not amend, affect, enlarge,
 diminish, supersede, modify, replace, rescind, waive or otherwise impair any of the
 representations, warranties, covenants, indemnities, terms or provisions of the Purchase
 Agreement or any of the rights, remedies or obligations of any Assignor or Assignee provided
 for therein or arising therefrom in any way, all of which shall remain in full force and effect in
 accordance with their terms. The representations, warranties, covenants, indemnities, terms and
 provisions contained in the Purchase Agreement shall not be merged with or into this Agreement
 but shall survive the execution and delivery of this Agreement to the extent, and in the manner,
 set forth in the Purchase Agreement. In the event of any conflict or inconsistency between the
 terms of the Purchase Agreement and the terms of this Agreement (including the schedules
 hereto), the terms of the Purchase Agreement shall control.

        2.2.     Successors and Assigns. The provisions of this Agreement shall bind and inure to
 the benefit of Assignors and Assignee and their respective successors and permitted assigns.

         2.3.    Amendment and Waiver. Any provision of this Agreement may be (a) amended
 only in a writing signed by Assignors and Assignee or (b) waived only in a writing executed by
 the Person against which enforcement of such waiver is sought. No waiver of any provision
 hereunder or any breach or default thereof will extend to or affect in any way any other provision
 or prior or subsequent breach or default.

         2.4.    Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be invalid, illegal or unenforceable in any jurisdiction, such
 provision shall be ineffective as to such jurisdiction to the extent of such invalidity, illegality or
 unenforceability without invalidating or affecting the remaining provisions hereof or affecting
 the validity, legality or enforceability of such provision in any other jurisdiction. Upon such a
 determination, the Parties hereto shall negotiate in good faith to modify this Agreement so as to
 effect the original intent of the Parties hereto as closely as possible in a reasonably acceptable
 manner in order that the transactions contemplated hereby may be consummated as originally
 contemplated to the fullest extent possible.

        2.5.    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver

               (a)   Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Agreement, and any Action that may be based upon, arise out of or relate to this

                                                   2
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                               Document    Page 93 of 247



 Agreement or the negotiation, execution or performance of this Agreement or the transactions
 contemplated hereby will be governed by and construed in accordance with the internal Laws of
 the State of Delaware applicable to agreements executed and performed entirely within such
 State without regards to conflicts of law principles of the State of Delaware or any other
 jurisdiction that would cause the Laws of any jurisdiction other than the State of Delaware to
 apply.

                (b)      Each of the Parties irrevocably agrees that any Action that may be based
 upon, arising out of or related to this Agreement or the negotiation, execution or performance of
 this Agreement and the transactions contemplated hereby brought by any other Party or its
 successors or assigns will be brought and determined only in (a) the Bankruptcy Court and any
 federal court to which an appeal from the Bankruptcy Court may be validly taken or (b) in the
 event the Bankruptcy Case is closed, or if the Bankruptcy Court is unwilling or unable to hear
 such Action, in the Delaware Chancery Court or any state court sitting in the State of Delaware
 to which an appeal from the Delaware Chancery Court may be validly taken (or, if the State of
 Delaware Chancery Court declines to accept jurisdiction over a particular matter, any state of
 federal court within the State of Delaware) ((a) and (b), the “Chosen Courts”), and each of the
 Parties hereby irrevocably submits to the exclusive jurisdiction of the Chosen Courts for itself
 and with respect to its property, generally and unconditionally, with regard to any such Action
 arising out of or relating to this Agreement and the transactions contemplated hereby. Each of
 the Parties agrees not to commence any Action relating thereto except in the Chosen Courts,
 other than Action in any court of competent jurisdiction to enforce any judgment, decree or
 award rendered by any Chosen Court, and no Party will file a motion to dismiss any Action filed
 in a Chosen Court on any jurisdictional or venue-related grounds, including the doctrine of
 forum non-conveniens. The Parties irrevocably agree that venue would be proper in any of the
 Chosen Courts, and hereby irrevocably waive any objection that any such court is an improper or
 inconvenient forum for the resolution of such Action. Each of the Parties further irrevocably and
 unconditionally consents to service of process in the manner provided for notices in Section 10.3
 of the Purchase Agreement. Nothing in this Agreement will affect the right of any Party to this
 Agreement to serve process in any other manner permitted by Law.

            (c)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
 AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
 CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
 AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
 BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
 AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR
 THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE
 PARTIES AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY
 COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
 MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
 ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE
 IRREVOCABLE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I)
 CERTIFIES THAT NO ADVISOR OF ANY OTHER PARTY HAS REPRESENTED,
 EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE

                                                3
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 94 of 247



 EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
 ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
 TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
 WAIVERS AND CERTIFICATIONS IN THIS SECTION 2.5(c).

        2.6.     Captions. The captions and article and section numbers in this Agreement are for
 convenience only and do not constitute a part of this Agreement and shall not affect in any way
 the meaning or interpretation of this Agreement. References in this Agreement to articles and
 sections are to articles and sections of this Agreement unless otherwise specified.

         2.7.    Counterparts and PDF. This Agreement may be executed in one or more
 counterparts, each of which shall be deemed an original but all of which together will constitute
 one and the same instrument. This Agreement or any counterpart may be executed and delivered
 by facsimile copies or delivered by electronic communications by portable document format
 (.pdf), each of which shall be deemed an original. At the request of any Party, each other Party
 hereto will re-execute original forms of this Agreement and deliver them to all other parties. No
 Party will raise the use of a facsimile machine, .PDF or other electronic transmission to deliver a
 signature or the fact that any signature or contract was transmitted or communicated through the
 use of facsimile machine, .PDF or other electronic transmission as a defense to the formation of a
 contract and each such Party forever waives any such defense.

                                     [Signature Pages Follow]




                                                 4
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 95 of 247



         IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
 their respective duly authorized officers as of the date first above written, to be effective as of the
 Closing Date.

                                                          ASSIGNORS:

                                                          PIER 1 IMPORTS, INC.

                                                          By:
                                                          Name: Robert J. Riesbeck
                                                          Title: Chief Executive Officer


                                                          PIER 1 ASSETS, INC.

                                                          By:
                                                          Name: Robert J. Riesbeck
                                                          Title: Chief Executive Officer


                                                          PIER 1 LICENSING, INC.

                                                          By:
                                                          Name: Robert J. Riesbeck
                                                          Title: Chief Executive Officer


                                                          PIER 1 HOLDINGS, INC.

                                                          By:
                                                          Name: Robert J. Riesbeck
                                                          Title: Chief Executive Officer


                                                          PIER 1 IMPORTS (U.S.), INC.

                                                          By:
                                                          Name: Robert J. Riesbeck
                                                          Title: Chief Executive Officer




                    [Signature page to Bill of Sale, Assignment and Assumption Agreement]
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                          Document    Page 96 of 247



                                          PIER 1 SERVICES COMPANY

                                          By:
                                          Name: Robert J. Riesbeck
                                          Title: Chief Executive Officer


                                          PIR TRADING, INC.

                                          By:
                                          Name: Robert J. Riesbeck
                                          Title: Chief Executive Officer


                                          PIER 1 VALUE SERVICES, LLC

                                          By:
                                          Name: Robert J. Riesbeck
                                          Title: Chief Executive Officer
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                          Document    Page 97 of 247



                                                    ASSIGNEE:

                                                    PIER 1 IMPORTS ONLINE, INC.

                                                    By:
                                                    Name:
                                                    Title:




              [Signature page to Bill of Sale, Assignment and Assumption Agreement]
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 98 of 247



                                   Exhibit B

                        Form of IP Assignment Agreements
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                Document    Page 99 of 247



                                 IP ASSIGNMENT AGREEMENT

        This IP ASSIGNMENT AGREEMENT (this “Agreement”) is executed as of >Ɣ@ 
 (the “Closing Date”), by and among (i) Pier 1 Imports Online, Inc., a Delaware corporation
 (“Assignee”) and (ii) Pier 1 Imports, Inc., a Delaware corporation (the “Company”), and the
 subsidiaries of the Company that are indicated on the signature pages attached hereto (together
 with the Company, each an “Assignor” and collectively “Assignors”). Assignors and Assignee
 may be referred to herein, individually, as a “Party” and, collectively, as the “Parties.”

         WHEREAS, this Agreement is being delivered in connection with the Closing of the
 transactions contemplated by that certain Asset Purchase Agreement, dated as of June 30, 2020,
 by and among the Assignors and Assignee (the “Purchase Agreement”);

         WHEREAS, pursuant to the Purchase Agreement, each Assignor has agreed to sell,
 transfer, assign and convey to Assignee, and Assignee has agreed to purchase, acquire and accept
 from such Assignors, all of such Assignors’ right, title and interest in, to and under certain
 Intellectual Property;

         WHEREAS, this Agreement, as duly executed by Assignee and each Assignor, is being
 delivered as of the date hereof by each Party to the other Parties effective as of the Closing.

        NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements
 herein contained and intending to be legally bound hereby, Assignee and Assignors do hereby
 agree as follows:

                                                    I.

                       ASSIGNMENT OF INTELLECTUAL PROPERTY

       1.1.   Definitions. Capitalized terms used but not defined in this Agreement have the
 meanings given to such terms in the Purchase Agreement.

       1.2.     Assignment. Each Assignor hereby transfers and assigns to Assignee all of such
 Assignor’s right, title and interest in, to and under the: (i) patents and patent applications listed in
 Schedule A, (ii) trademark registrations and trademark applications listed in Schedule B, and all
 goodwill associated therewith; and (iii) copyright registrations listed in Schedule C.

         1.3.   Recordation. Each Assignor hereby authorizes Assignee to file at the United States
 Patent & Trademark Office, the United States Copyright Office, and their respective counterparts
 in any applicable jurisdiction in the world, this Agreement.

          1.4.   Excluded Assets. Assignors except, reserve, and exclude all of Assignors’ rights,
 titles and interests in, to and under the Excluded Assets, as provided in the Purchase Agreement.
 Without limiting the foregoing, Assignors do not hereby sell, transfer, assign and convey to
 Assignee any right, title or interest in any assets, properties and rights of Assignors that are not
 Acquired Assets.
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 100 of 247



                                                  II.

                                        MISCELLANEOUS

         2.1.   Purchase Agreement. This Agreement is expressly made subject to the terms of the
 Purchase Agreement. In the event of any conflict or inconsistency between the terms of the
 Purchase Agreement and the terms of this Agreement (including the schedules hereto), the terms
 of the Purchase Agreement shall control.

        2.2.     Successors and Assigns. The provisions of this Agreement shall bind and inure to
 the benefit of Assignors and Assignee and their respective successors and permitted assigns.

         2.3.    Amendment and Waiver. Any provision of this Agreement may be (a) amended
 only in a writing signed by Assignors and Assignee or (b) waived only in a writing executed by
 the Person against which enforcement of such waiver is sought. No waiver of any provision
 hereunder or any breach or default thereof will extend to or affect in any way any other provision
 or prior or subsequent breach or default.

         2.4.    Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be invalid, illegal or unenforceable in any jurisdiction, such provision
 shall be ineffective as to such jurisdiction to the extent of such invalidity, illegality or
 unenforceability without invalidating or affecting the remaining provisions hereof or affecting the
 validity, legality or enforceability of such provision in any other jurisdiction. Upon such a
 determination, the Parties hereto shall negotiate in good faith to modify this Agreement so as to
 effect the original intent of the Parties hereto as closely as possible in a reasonably acceptable
 manner in order that the transactions contemplated hereby may be consummated as originally
 contemplated to the fullest extent possible.

        2.5.    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver

                (a)    Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Agreement, and any Action that may be based upon, arise out of or relate to this
 Agreement or the negotiation, execution or performance of this Agreement or the transactions
 contemplated hereby will be governed by and construed in accordance with the internal Laws of
 the State of Delaware applicable to agreements executed and performed entirely within such State
 without regards to conflicts of law principles of the State of Delaware or any other jurisdiction that
 would cause the Laws of any jurisdiction other than the State of Delaware to apply.

                 (b)    Each of the Parties irrevocably agrees that any Action that may be based
 upon, arising out of or related to this Agreement or the negotiation, execution or performance of
 this Agreement and the transactions contemplated hereby brought by any other Party or its
 successors or assigns will be brought and determined only in (a) the Bankruptcy Court and any
 federal court to which an appeal from the Bankruptcy Court may be validly taken or (b) in the
 event the Bankruptcy Case is closed, or if the Bankruptcy Court is unwilling or unable to hear such
 Action, in the Delaware Chancery Court or any state court sitting in the State of Delaware to which
 an appeal from the Delaware Chancery Court may be validly taken (or, if the State of Delaware


                                                   2
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 101 of 247



 Chancery Court declines to accept jurisdiction over a particular matter, any state of federal court
 within the State of Delaware) ((a) and (b), the “Chosen Courts”), and each of the Parties hereby
 irrevocably submits to the exclusive jurisdiction of the Chosen Courts for itself and with respect
 to its property, generally and unconditionally, with regard to any such Action arising out of or
 relating to this Agreement and the transactions contemplated hereby. Each of the Parties agrees
 not to commence any Action relating thereto except in the Chosen Courts, other than Action in
 any court of competent jurisdiction to enforce any judgment, decree or award rendered by any
 Chosen Court, and no Party will file a motion to dismiss any Action filed in a Chosen Court on
 any jurisdictional or venue-related grounds, including the doctrine of forum non-conveniens. The
 Parties irrevocably agree that venue would be proper in any of the Chosen Courts, and hereby
 irrevocably waive any objection that any such court is an improper or inconvenient forum for the
 resolution of such Action. Each of the Parties further irrevocably and unconditionally consents to
 service of process in the manner provided for notices in Section 10.3 of the Purchase Agreement.
 Nothing in this Agreement will affect the right of any Party to this Agreement to serve process in
 any other manner permitted by Law.

             (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
 AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
 CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
 AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
 BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
 AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE
 TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE PARTIES
 AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT
 TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE
 AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT
 AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
 WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO
 ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
 THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
 ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE
 OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
 BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
 SECTION 2.5(c).

        2.6.     Captions. The captions and article and section numbers in this Agreement are for
 convenience only and do not constitute a part of this Agreement and shall not affect in any way
 the meaning or interpretation of this Agreement. References in this Agreement to articles and
 sections are to articles and sections of this Agreement unless otherwise specified.

         2.7.   Counterparts and PDF. This Agreement may be executed in one or more
 counterparts, each of which shall be deemed an original but all of which together will constitute
 one and the same instrument. This Agreement or any counterpart may be executed and delivered
 by facsimile copies or delivered by electronic communications by portable document format (.pdf),
 each of which shall be deemed an original. At the request of any Party, each other Party hereto


                                                 3
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 102 of 247



 will re-execute original forms of this Agreement and deliver them to all other parties. No Party
 will raise the use of a facsimile machine, .PDF or other electronic transmission to deliver a
 signature or the fact that any signature or contract was transmitted or communicated through the
 use of facsimile machine, .PDF or other electronic transmission as a defense to the formation of a
 contract and each such Party forever waives any such defense.

                                    [Signature Pages Follow]




                                                 4
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 103 of 247



         IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their
 respective duly authorized officers as of the date first above written, to be effective as of the
 Closing Date.

                                                       ASSIGNORS:

                                                       PIER 1 IMPORTS, INC.

                                                       By:
                                                       Name: Robert J. Riesbeck
                                                       Title: Chief Executive Officer


                                                       PIER 1 LICENSING, INC.

                                                       By:
                                                       Name: Robert J. Riesbeck
                                                       Title: Chief Executive Officer


                                                       PIER 1 HOLDINGS, INC.

                                                       By:
                                                       Name: Robert J. Riesbeck
                                                       Title: Chief Executive Officer


                                                       PIER 1 IMPORTS (U.S.), INC.

                                                       By:
                                                       Name: Robert J. Riesbeck
                                                       Title: Chief Executive Officer


                                                       PIER 1 SERVICES COMPANY

                                                       By:
                                                       Name: Robert J. Riesbeck
                                                       Title: Chief Executive Officer




                              [Signature page to IP Assignment Agreement]
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29      Desc Main
                          Document    Page 104 of 247



                                                 ASSIGNEE:

                                                 PIER 1 IMPORTS ONLINE, INC.

                                                 By:
                                                 Name:
                                                 Title:




                        [Signature page to IP Assignment Agreement]
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                              Document    Page 105 of 247



                                  Schedule A - Patents

                                     Application No./    Registration No./   Current Owner of
          Title         Country
                                       Filing Date       Registration Date       Record

  Rockasan                U.S.         29/361,791           D656326          Pier 1 Services
                                      14-MAY-2010         27-MAR-2012        Company

  Rockasan base           U.S.         29/361,788            D653478         Pier 1 Services
                                      14-MAY-2010          07-FEB-2012       Company

  Chair                  Canada          137838               137838         Pier 1 Services
                                      09-NOV-2010          20-JUL-2011       Company

  Chair base             Canada          137839               137839         Pier 1 Services
                                      09-NOV-2010          20-JUL-2011       Company

  Industrial model of    Mexico     MX/F/2010/003026        MX35546B         Pier 1 Services
  frame for chair                    12-NOV-2010           08-FEB-2012       Company

  Industrial base        Mexico     MX/F/2010/003025        MX35545B         Pier 1 Services
  model for chair                    12-NOV-2010           08-FEB-2012       Company
  frame
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29         Desc Main
                               Document    Page 106 of 247



                                 Schedule B - Trademarks

  Mark            Jurisdiction       Appln. No.       Registration No.   Owner Name

  ASIAN SPICE     U.S.               77351311         3475821            Managing Trustee
                                                                         of Pier 1 Services
                                                                         Company
                                                                         (Delaware Statutory
                                                                         Trust)
  BUFFET STYLE    Canada             1587056          851248             Pier 1 Services
                                                                         Company
  BUFFET STYLE    Mexico             1348781          1367865            Pier 1 Services
                                                                         Company
  CHEER 1         Canada             1568243          859681             Pier 1 Services
  IMPORTS                                                                Company
  CITRUS          U.S.               86126473         4563704            Managing Trustee
  CILANTRO                                                               of Pier 1 Services
                                                                         Company
                                                                         (Delaware Trust)
  CLOUD STEP      Canada             1587057          851285             Pier 1 Services
                                                                         Company
  CLOUD STEP      U.S.               85658955         4422747            Managing Trustee
                                                                         of Pier 1 Services
                                                                         Company
                                                                         (Delaware Trust)
  COCONUT ISLES   Canada             1785295          1001380            Pier 1 Services
                                                                         Company
  COCONUT ISLES   U.S.               86842210         5126990            Managing Trustee
                                                                         of Pier 1 Services
                                                                         Company
                                                                         (Delaware Trust)
  DECO WICK       Canada             1865879          TMA1048612         Pier 1 Services
                                                                         Company
  DECO WICK       Mexico             1972892          1850655            Pier 1 Services
                                                                         Company
  ENCHANTED       Canada             1785292          1001379            Pier 1 Services
  PARADISE                                                               Company
  ENCHANTED       U.S.               86842299         5016796            Managing Trustee
  PARADISE                                                               of Pier 1 Services
                                                                         Company
                                                                         (Delaware Trust)
  FIND WHAT       Canada             1526356          TMA865635          Pier 1 Services
  SPEAKS TO YOU                                                          Company
  FIND WHAT       U.S.               85310794         4070374            Managing Trustee
  SPEAKS TO YOU                                                          of Pier 1 Services
                                                                         Company
                                                                         (Delaware Statutory
                                                                         Trust)
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                              Document    Page 107 of 247


  Mark           Jurisdiction       Appln. No.      Registration No.   Owner Name

  GINGER PEACH   U.S.               86286630        4652927            Managing Trustee
                                                                       of Pier 1 Services
                                                                       Company
                                                                       (Delaware Trust)
  GLIMMER        Canada             1626216         884646             Pier 1 Services
  STRINGS                                                              Company
  GLIMMER        U.S.               85914543        4735807            Managing Trustee
  STRINGS                                                              of Pier 1 Services
                                                                       Company
                                                                       (Delaware Trust)
  ISLAND         U.S.               77351657        3471886            Managing Trustee
  ORCHARD                                                              of Pier 1 Services
                                                                       Company
                                                                       (Delaware Statutory
                                                                       Trust)
  ISLAND         U.S.               77351669        3603752            Managing Trustee
  ORCHARD                                                              of Pier 1 Services
                                                                       Company
                                                                       (Delaware Statutory
                                                                       Trust)
  LIGHT MY       Canada             1641777         902489             Pier 1 Services
  LANTERN                                                              Company
  LIGHT MY       Mexico             1348780         1367864            Pier 1 Services
  LANTERN                                                              Company
  OCEANS         U.S.               75559696        2448618            Pier 1 Services
                                                                       Company
  OCEANS         U.S.               77351676        3484056            Managing Trustee
                                                                       of Pier 1 Services
                                                                       Company
  PARK AVENUE    Canada             1785296         1001398            Pier 1 Services
  PUPPIES                                                              Company
  PARK AVENUE    U.S.               86841482        5016773            Managing Trustee
  PUPPIES                                                              of Pier 1 Services
                                                                       Company
                                                                       (Delaware Trust)
  PIER           China (People's    201328595       10823444           Pier 1 Licensing,
                 Republic)                                             Inc.
  PIER 1         Austria            AM357698        179118             Pier 1 Licensing,
                                                                       Inc.
  PIER 1         Austria            AM392298        179119             Pier 1 Licensing,
                                                                       Inc.
  PIER 1         Bahamas            19759           19759              Pier 1 Licensing,
                                                                       Inc.
  PIER 1         Bahamas            19760           19760              Pier 1 Licensing,
                                                                       Inc.
  PIER 1         Bahamas            19761           19761              Pier 1 Licensing,
                                                                       Inc.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                          Document    Page 108 of 247


  Mark          Jurisdiction    Appln. No.      Registration No.   Owner Name

  PIER 1        Bahamas         19762           19762              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19763           19763              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19764           19764              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19765           19765              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19766           19766              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19767           19767              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19768           19768              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19769           19769              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bahamas         19770           19770              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Belize          641609          641609             Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bermuda         28850           28850              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bermuda         28851           28851              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bermuda         28852           28852              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Brazil          819650498       819650498          Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bulgaria        38321           6640               Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Bulgaria        38322           32752              Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Canada          1129597         599095             Pier 1 Services
                                                                   Company
  PIER 1        Colombia        11098982        450637             Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Colombia        11098985        452887             Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Colombia        11098986        451142             Pier 1 Licensing,
                                                                   Inc.
  PIER 1        Costa Rica      200711704       181405             Pier 1 Licensing,
                                                                   Inc.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                          Document    Page 109 of 247


  Mark          Jurisdiction         Appln. No.          Registration No.   Owner Name

  PIER 1        Costa Rica           2013007485          235385             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Costa Rica           2013007486          235386             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Denmark              VA199702256         VR199801597        Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Finland              T199701879          212097             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Germany              398323372           39832337           Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Germany              398343071           39834307           Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Guatemala            2007007139          195357             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Guatemala            2007007140          202251             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Guatemala            2007007141          193691             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Honduras             2819407             104763             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Honduras             3892907             104276             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Honduras             3893207                                Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Hungary              M9701667            151958             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Iceland              5571997             V00267608          Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Indonesia            D0070031966919840   IDM000022666       Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Indonesia            J0020030563705701   IDM000564358       Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Ireland              971725              207310             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Korea, Republic of   9713256             40-416552          Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Malaysia             2018007030                             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Malaysia             2018007031                             Pier 1 Licensing,
                                                                            Inc.
  PIER 1        Malaysia             2018007032                             Pier 1 Licensing,
                                                                            Inc.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                             Document    Page 110 of 247


  Mark          Jurisdiction         Appln. No.    Registration No.   Owner Name

  PIER 1        Mexico               280622        538482             Pier 1 Licensing,
                                                                      Inc.
  PIER 1        New Zealand          293500        293500             Pier 1 Licensing,
                                                                      Inc.
  PIER 1        New Zealand          293501        293501             Pier 1 Licensing,
                                                                      Inc.
  PIER 1        New Zealand          294159        294159             Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Nicaragua            2011003892    2013098443         Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Panama               95076         95076              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Panama               95077         95077              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Panama               95078         95078              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Peru                 68680         50577              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Peru                 68681         50353              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Qatar                18925         18925              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Qatar                18926         18926              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Qatar                18927         18927              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Russian Federation   99707026      168599             Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Spain                2168395       2168395            Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Spain                2168396       2168396            Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Spain                2179152       2179152            Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Sweden               199704262     334046             Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Taiwan               086015122     99984              Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Taiwan               086015123     00811328           Pier 1 Licensing,
                                                                      Inc.
  PIER 1        Taiwan               086015124     00840709           Pier 1 Licensing,
                                                                      Inc.
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                                Document    Page 111 of 247


  Mark             Jurisdiction       Appln. No.      Registration No.   Owner Name

  PIER 1           Taiwan             087043741       00116868           Pier 1 Licensing,
                                                                         Inc.
  PIER 1           Thailand           326719          Kor108867          Pier 1 Licensing,
                                                                         Inc.
  PIER 1           United Kingdom     2067155         2067155            Pier 1 Licensing,
                                                                         Inc.
  PIER 1           United Kingdom     2257651         2257651            Pier 1 Licensing,
                                                                         Inc.
  PIER 1           U.S.               73157477        1104059            Pier 1 Services
                                                                         Company,
                                                                         Managing Trustee
                                                                         Pier 1 Holdings,
                                                                         Inc.
  PIER 1           U.S.               88593308        6002617            Managing Trustee
                                                                         of Pier 1 Services
                                                                         Company
  PIER 1           Vietnam            4201000463      182706             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 (in       Japan              H09109883       4356328            Pier 1 Licensing,
  Katakana)                                                              Inc.
  PIER 1 IMPORTS   Argentina          3658447                            Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Australia          620132          620132             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Australia          620133          620133             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Australia          739691          739691             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Bahrain            59397           2269               Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Bahrain            59497           21952              Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Bahrain            59597           21953              Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Belize             641409          7444.11            Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Brazil             817400150       817400150          Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Brazil             817402012       817402012          Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Canada             1129599         599519             Pier 1 Services
                                                                         Company
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                             Document    Page 112 of 247


  Mark             Jurisdiction      Appln. No.    Registration No.   Owner Name

  PIER 1 IMPORTS   Chile             293860        1186819            Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   China (People's   10823445      10823445           Pier 1 Licensing,
                   Republic)                                          Inc.
  PIER 1 IMPORTS   China (People's   10823446      10823446           Pier 1 Licensing,
                   Republic)                                          Inc.
  PIER 1 IMPORTS   China (People's   14299031      14299031           Pier 1 Licensing,
                   Republic)                                          Inc.
  PIER 1 IMPORTS   Colombia          11098990      451143             Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   Colombia          11098992      451144             Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   Colombia          11098995      451145             Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   Costa Rica        2013007484    235384             Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   Costa Rica        2013007488    235648             Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   Costa Rica        2013007489    235603             Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       425182004     239 Book 41        Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       425192004     247 Book 41        Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       425202004     32 Book 42         Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       425212004     15 Book 42         Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       425262004     29 Book 42         Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       2004042522    178 Book 43        Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       2004042523    246 Book 41        Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       2004042524    207 Book 48        Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       2004042525    143 Book 43        Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       2004042527    9 Book 42          Pier 1 Licensing,
                                                                      Inc.
  PIER 1 IMPORTS   El Salvador       2004042528    5 Book 42          Pier 1 Licensing,
                                                                      Inc.
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29            Desc Main
                              Document    Page 113 of 247


  Mark             Jurisdiction         Appln. No.      Registration No.   Owner Name

  PIER 1 IMPORTS   El Salvador          2004042529      162 Book 62        Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Greece               133025          133025             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Guatemala            19934503        7127               Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Guatemala            2007007142      193694             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Guatemala            2007007143      193924             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Guatemala            2007007144      193928             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Honduras             2819507         104427             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Honduras             3892807                            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Honduras             3893107         104296             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Hong Kong            199804207AA     199804207AA        Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   India                595544          595544             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   India                857281          857281             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Indonesia            D002010004621   IDM000313848       Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Israel               97825           97825              Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Israel               97826           97826              Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Israel               122040          122040             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Japan                H05072403       3199234            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Japan                H08049832       4100942            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Japan                H08049833       4137655            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Japan                H10051100       4353866            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Korea, Republic of   9336993         40319138           Pier 1 Licensing,
                                                                           Inc.
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                                Document    Page 114 of 247


  Mark             Jurisdiction       Appln. No.      Registration No.   Owner Name

  PIER 1 IMPORTS   Kuwait             37311           47751              Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Malaysia           93004655        93004655           Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             180160          447420             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             180161          465838             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181261          447430             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181263          447431             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181264          447432             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181265          447433             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181266          447434             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181267          447435             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181268          447436             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181269          447437             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Mexico             181270          447438             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   New Zealand        817051          817051             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Nicaragua          2011004141      2013098444         Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Oman               15168           15168              Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Oman               15169           15169              Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Oman               15170           15170              Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Paraguay           422378          422378             Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Peru               263663          17404              Pier 1 Licensing,
                                                                         Inc.
  PIER 1 IMPORTS   Peru               623226          P00017501          Pier 1 Licensing,
                                                                         Inc.
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29          Desc Main
                                Document    Page 115 of 247


  Mark             Jurisdiction         Appln. No.      Registration No.   Owner Name

  PIER 1 IMPORTS   Philippines          4201600007019   4201600007019      Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Saudi Arabia         28725           141503116          Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Singapore            T9303696Z       T9303696Z          Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Taiwan               086015119       99983              Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Taiwan               086015120       00811318           Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Taiwan               086015121       00840696           Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Thailand             244956          Kor16932           Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Thailand             244957          Bor1755            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Turkey               5554            185164             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Turkey               8276            187270             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   United Kingdom       2067158         2067158            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   United Kingdom       2257652         2257652            Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   U.S.                 72407022        948076             Managing Trustee
                                                                           of Pier 1 Services
                                                                           Company
  PIER 1 IMPORTS   U.S.                 73813988        1620518            Pier 1 Services
                                                                           Company,
                                                                           Managing Trustee
                                                                           Pier 1 Holdings,
                                                                           Inc.
  PIER 1 IMPORTS   U.S.                 77354497        3507640            Managing Trustee
                                                                           of Pier 1 Services
                                                                           Company
  PIER 1 IMPORTS   Vietnam              4201000464      182707             Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Yemen, Republic of   10490           8921               Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Yemen, Republic of   10491           9423               Pier 1 Licensing,
                                                                           Inc.
  PIER 1 IMPORTS   Yemen, Republic of   10492           9128               Pier 1 Licensing,
                                                                           Inc.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                                    Document    Page 116 of 247


  Mark                 Jurisdiction       Appln. No.      Registration No.   Owner Name

  PIER 1 IMPORTS       Chile              293861          1186820            Pier 1 Licensing,
  (Commercial                                                                Inc.
  Establishment)
  PIER 1 IMPORTS       Chile              1171153         1204525            Pier 1 Licensing,
  (Commercial                                                                Inc.
  Establishment)
  PIER 1 IMPORTS       Japan              H09109884       4356329            Pier 1 Licensing,
  (in Katakana)                                                              Inc.
  PIER 1 IMPORTS       Paraguay           9504705         467914             Pier 1 Licensing,
  (Slogan)                                                                   Inc.
  PIER 1 IMPORTS       Paraguay           9504706         456224             Pier 1 Licensing,
  (Slogan)                                                                   Inc.
  PIER 1 IMPORTS       Hong Kong          302486124       302486124          Pier 1 Licensing,
  (Stylized)                                                                 Inc.

  PIER 1 IMPORTS       India              1557499         1557499            Pier 1 Licensing,
  (Stylized)                                                                 Inc.
  PIER 1 IMPORTS       Singapore          T0711204F       T0711204F          Pier 1 Licensing,
  (Stylized)                                                                 Inc.
  PIER 1 IMPORTS       Singapore          T1203766I       T1203766I          Pier 1 Licensing,
  (Stylized)                                                                 Inc.
  PIER 1 IMPORTS       Singapore          T1205634E       T1205634E          Pier 1 Licensing,
  (Stylized)                                                                 Inc.
  PIER 1 IMPORTS       U.S.               75421938        2228300            Pier 1 Services
  (Stylized)                                                                 Company,
                                                                             Managing Trustee
                                                                             Pier 1 Holdings,
                                                                             Inc.
  PIER 1 IMPORTS       U.S.               75429262        2225972            Pier 1 Services
  (Stylized/Blue on                                                          Company,
  White)                                                                     Managing Trustee
                                                                             Pier 1 Holdings,
                                                                             Inc.
  PIER 1 IMPORTS       U.S.               75429258        2225971            Managing Trustee
  (Stylized/White on                                                         of Pier 1 Services
  Blue)                                                                      Company, Pier 1
                                                                             Holdings, Inc.
  PIER 1 IMPORTS       Canada             1888282                            Pier 1 Services
  Stylized (2015)                                                            Company
  PIER 1 IMPORTS       U.S.               86734803        4955445            Managing Trustee
  Stylized (2015)                                                            of Pier 1 Services
                                                                             Company
  PIER 1 KIDS          Mexico             684588          900844             Pier 1 Licensing,
                                                                             Inc.
  PIER I IMPORTS       Canada             336637          182573             Pier 1 Services
                                                                             Company
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                               Document    Page 117 of 247


  Mark            Jurisdiction       Appln. No.      Registration No.   Owner Name

  PIERFORMANCE    Canada             1977949                            Pier 1 Services
                                                                        Company
  PIERFORMANCE    U.S.               88575026                           Managing Trustee
                                                                        of Pier 1 Services
                                                                        Company
  PUPASAN         Canada             1700641         968107             Pier 1 Services
                                                                        Company
  PUPASAN         U.S.               86440278        4937657            Managing Trustee
                                                                        of Pier 1 Services
                                                                        Company
  ROCKASAN        Canada             1466828         783110             Pier 1 Services
                                                                        Company
  ROCKASAN        Indonesia          D002010003976   IDM000312813       Pier 1 Licensing,
                                                                        Inc.
  SEA AIR         Canada             1785288         1001378            Pier 1 Services
                                                                        Company
  SEA AIR         U.S.               86842358        5016800            Managing Trustee
                                                                        of Pier 1 Services
                                                                        Company.
  SIZZLEWICK      Canada             1634956         924731             Pier 1 Services
                                                                        Company
  SPECIAL FINDS   Canada             1334161         805458             Pier 1 Services
                                                                        Company
  SPECIAL FINDS   U.S.               78444633        2987585            The Trustee of Pier
                                                                        1 Services
                                                                        Company, a
                                                                        Delaware Trust, the
                                                                        Managing Trustee
                                                                        Comprising, Pier 1
                                                                        Holdings, Inc., a
                                                                        Delaware
                                                                        Corporation
  SWINGASAN       Canada             1557351         859219             Pier 1 Services
                                                                        Company
  SWINGASAN       U.S.               85314560        4124535            Managing Trustee
                                                                        of Pier 1 Services
                                                                        Company
  SWIVELASAN      Canada             1634958         896641             Pier 1 Services
                                                                        Company
  TASTING PARTY   Canada             1587058         851249             Pier 1 Services
                                                                        Company
  THE PIER        China (People's    6053914         6053914            Pier 1 Licensing,
                  Republic)                                             Inc.
  THE PIER        Guatemala          2007007145      193919             Pier 1 Licensing,
                                                                        Inc.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                             Document    Page 118 of 247


  Mark          Jurisdiction       Appln. No.      Registration No.   Owner Name

  THE PIER      Guatemala          2007007146      193918             Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Guatemala          2007007147      193359             Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Honduras           2819607                            Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Hong Kong          300869167       300869167          Pier 1 Licensing,
                                                                      Inc.
  THE PIER      India              1557500         1557500            Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Mexico             878005          1055114            Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Mexico             878006          1029953            Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Mexico             878008          1127990            Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Singapore          T0711208I       T0711208I          Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Singapore          T0711209G       T0711209G          Pier 1 Licensing,
                                                                      Inc.
  THE PIER      Singapore          T0711211I       T0711211I          Pier 1 Licensing,
                                                                      Inc.
  THIS IS ME    Canada             1884943                            Pier 1 Services
                                                                      Company
  THIS IS ME    U.S.               87729047        5752356            Managing Trustee
                                                                      of Pier 1 Services
                                                                      Company
  TRADE PERKS   Canada             1833644         1078409            Pier 1 Services
                                                                      Company
  TRADE PERKS   U.S.               87416707        5440047            Managing Trustee
                                                                      of Pier 1 Services
                                                                      Company
  TWISTASAN     Canada             1634957         899285             Pier 1 Services
                                                                      Company
  SQUARASAN     U.S.               86530608        4812270            Managing Trustee
                                                                      of Pier 1 Services
                                                                      Company
Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29         Desc Main
                                     Document    Page 119 of 247



                                  Schedule C - Copyright Registrations

  Title                        Registration No.      Registration Date   Owner
  Asian bells                  VA0001050080          2000                Pier 1 Imports (US) Inc.
  Bridal design                VA0000878855          1997                Pier 1 Imports (US), Inc.
  Fall coffee/teapot           VA0000909336          1997                Pier 1 Imports (US), Inc.
  Stained glass orange
  flower clock face with bee   VA0000918632          1998                Pier 1 Imports (US) Inc.
  pendulum
  Star struck                  VA0000878785          1994                Pier 1 Imports (US), Inc.
  Three panel pumpkin
                               VA0000885171          1997                Pier 1 Imports (US), Inc.
  mantel screen
  Topiary                      VA0000909335          1997                Pier 1 Imports (US), Inc.
  Wine rack with leaf
                               VA0000935332          1998                Pier 1 Imports (US) Inc.
  design
  2004 snowflake.              VAu000642748          2004                Pier 1 Imports (US), Inc.
  Airplane bookends.           VAu000424408          1997                Pier 1 Imports (US), Inc.
  Airplane peg hook.           VAu000407813          1997                Pier 1 Imports (US), Inc.
  Angel stand.                 VAu000414415          1997                Pier 1 Imports (US), Inc.
  Angel--A wooden
                               VAu000377382          1996                Pier 1 Import (US), Inc.
  handcarved ornament.
  Angels.                      VAu000392842          1997                Pier 1 Imports (US) Inc.
  Bottlestopper : no. E.       VAu000411204          1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. F.       VAu000411206          1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. G.       VAu000411205          1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. H.       VAu000411208          1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. I.       VAu000411207          1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. J.       VAu000411209          1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. X.       VAu000411203          1997                Pier 1 Imports (US), Inc.
  Bottlestopper A.             VAu000409199          1997                Pier 1 Imports (US), Inc.
  Bottlestopper B.             VAu000409198          1997                Pier 1 Imports (US), Inc.
  Bottlestopper C.             VAu000409200          1997                Pier 1 Imports (US), Inc.
  Bottlestopper S.             VAu000409203          1997                Pier 1 Imports (US), Inc.
  Bottlestopper T.             VAu000409204          1997                Pier 1 Imports (US), Inc.
  Bottlestopper U.             VAu000409202          1997                Pier 1 Imports (US), Inc.
  Bottlestopper V.             VAu000409201          1997                Pier 1 Imports (US), Inc.
  Bottlestopper--0.            VAu000409185          1997                Pier 1 Imports (US), Inc.
  Bottlestopper--L.            VAu000409189          1997                Pier 1 Imports (US), Inc.
  Bottlestopper--M.            VAu000409188          1997                Pier 1 Imports (US), Inc.
  Bottlestopper--N.            VAu000409187          1997                Pier 1 Imports (US), Inc.
  Bottlestopper--P.            VAu000409186          1997                Pier 1 Imports (US), Inc.
  Bottlestopper--R.            VAu000409184          1997                Pier 1 Imports (US), Inc.
  Bottlestopper--W.            VAu000409190          1997                Pier 1 Imports (US), Inc.
  Bright fish.                 VA0000864420          1997                Pier 1 Imports (US), Inc.
  Bug bookends.                VAu000417921          1997                Pier 1 Imports (US), Inc.
Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                                     Document    Page 120 of 247



  Title                        Registration No.    Registration Date   Owner
  Bumble bee switch plate
                               VAu000417922        1997                Pier 1 Imports (US), Inc.
  cover.
  Butterfly.                   VAu000642755        2004                Pier 1 Imports (US), Inc.
  Carved wood Easter
                               VAu000414475        1997                Pier 1 Imports (US), Inc.
  bunny : no. A.
  Carved wood Easter
                               VAu000409192        1997                Pier 1 Imports (US), Inc.
  bunny B.
  Carved wood ornament--
                               VAu000393747        1997                Pier 1 Imports (US), Inc.
  boat.
  Carved wood ornament--
                               VAu000393741        1997                Pier 1 Imports (US), Inc.
  drum.
  Carved wood ornament--
                               VAu000402456        1997                Pier 1 Imports (US), Inc.
  elephant.
  Carved wood ornament--
                               VAu000393740        1997                Pier 1 Imports (US), Inc.
  rocking horse.
  Carved wood ornament--
                               VAu000393742        1997                Pier 1 Imports (US), Inc.
  teddy bear.
  Carved wood ornament--
                               VAu000402455        1997                Pier 1 Imports (US), Inc.
  train.
  Carved wood roly poly
                               VAu000394639        1997                Pier 1 Imports (US), Inc.
  rabbit : no. A.
  Carved wood roly poly
                               VAu000394640        1997                Pier 1 Imports (US), Inc.
  rabbit : no. B.
  Caterpillar bookends.        VAu000417924        1997                Pier 1 Imports (US), Inc.
  Christmas letter box.        VAu000409191        1997                Pier 1 Imports (US), Inc.
  Christmas stocking : no.
                               VAu000432462        1998                Pier 1 Imports (US), Inc.
  A.
  Christmas stocking : no.
                               VAu000432461        1998                Pier 1 Imports (US), Inc.
  B.
  Christmas stocking : no.
                               VAu000432460        1998                Pier 1 Imports (US), Inc.
  C.
  Christmas stocking : no.
                               VAu000432459        1998                Pier 1 Imports (US), Inc.
  D.
  Christmas tree icon.         VA0001358288        2004                Pier 1 Licensing, Inc.
  Christmas tree mantel
                               VAu000413753        1997                Pier 1 Imports (US), Inc.
  decoration.
  Christmas tree stocking
                               VAu000407820        1997                Pier 1 Imports (US), Inc.
  hanger A.
  Christmas tree stocking
                               VAu000407819        1997                Pier 1 Imports (US), Inc.
  hanger B.
  Christmas tree stocking
                               VAu000407818        1997                Pier 1 Imports (US), Inc.
  hanger.
  Christmas tree wood
                               VAu000409194        1997                Pier 1 Imports (US), Inc.
  basket.
  Christmas tree--A
                               VAu000377375        1996                Pier 1 Import (US), Inc.
  (hanging ornament).
  Classic toy--growth chart.   VAu000414419        1997                Pier 1 Imports (US), Inc.
  Double handled bucket
                               VA0001032120        1999                Pier 1 Imports (US), Inc.
  (galvanized daisy scroll)
  Dove--A wooden
                               VAu000377377        1996                Pier 1 Import (US), Inc.
  handcarved ornaments.
  Dragonfly.                   VAu000642754        2004                Pier 1 Imports (US), Inc.
Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                                     Document    Page 121 of 247



  Title                        Registration No.    Registration Date   Owner
  DVB423.                      VAu000713865        2006                Pier 1 Imports (US), Inc.
  Easter basket with white
                               VAu000413343        1997                Pier 1 Imports (US), Inc.
  metal bunny handle.
  Easter bunnies and Easter
                               VAu000412831        1997                Pier 1 Imports (US), Inc.
  eggs.
  Easter bunny ceramic
                               VAu000413347        1997                Pier 1 Imports (US), Inc.
  bank.
  Easter rabbits indise.       VAu000412832        1997                Pier 1 Imports (US), Inc.
  Fish and chips--A.           VAu000398521        1998                Pier 1 Imports (US), Inc.
  Fish and chips--B.           VAu000398520        1998                Pier 1 Imports (US), Inc.
  FKH3866.                     VAu000713867        2006                Pier 1 Imports (US), Inc.
  Flying angel with star and
                               VA0000840770        1996                Pier 1 Imports (US) Inc.
  border.
  Forest friends.              VAu000392841        1997                Pier 1 Imports (US) Inc.
  Frosted resin organic
                               VAu000378495        1996                Pier 1 Imports (US), Inc.
  frame.
  Frosted resin organic
                               VAu000378494        1996                Pier 1 Imports (US), Inc.
  rectangular frame.
  Frosted resin organic
  three opening picture        VAu000378500        1996                Pier 1 Imports (US), Inc.
  frame.
  Frosted resin organic
                               VAu000378493        1996                Pier 1 Imports (US), Inc.
  trapezoidal frame.
  Garden patchwork.            VAu000414767        1997                Pier 1 Imports (US), Inc.
  Gift box--C (hanging
                               VAu000377384        1996                Pier 1 Import (US), Inc.
  ornament)
  Gift box--D (hanging
                               VAu000377383        1996                Pier 1 Import (US), Inc.
  ornament)
  Gold resin bird --B
                               VAu000377380        1996                Pier 1 Import (US), Inc.
  (hanging ornament.
  Gold resin bird--A
                               VAu000377381        1996                Pier 1 Import (US), Inc.
  (hanging ornament.
  Handcarved blue wooden
  bird--A (hanging             VAu000377373        1996                Pier 1 Import (US), Inc.
  ornament).
  Handcarved white
  wooden bird--A (hanging      VAu000377378        1996                Pier 1 Import (US), Inc.
  ornament.
  Handcarved wood
  cardinal (hanging            VAu000377379        1996                Pier 1 Import (US), Inc.
  ornament.
  Heart stocking hanger.       VAu000407817        1997                Pier 1 Imports (US), Inc.
  Holiday Poinsettia.           VAu000971934       2008                Pier 1 Imports (U.S.), Inc.
  Incense burner A.            VAu000395101        1997                Pier 1 Imports (US), Inc.
  Incense burner B.            VAu000395102        1997                Pier 1 Imports (US), Inc.
  Incense burner E.            VAu000395103        1997                Pier 1 Imports (US), Inc.
  Incense burner F.            VAu000395108        1997                Pier 1 Imports (US), Inc.
  Incense burner G.            VAu000395109        1997                Pier 1 Imports (US), Inc.
  Incense burner I.            VAu000395110        1997                Pier 1 Imports (US), Inc.
Case 20-30805-KRH               Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                                      Document    Page 122 of 247



  Title                         Registration No.    Registration Date   Owner
  Jack o'lantern and stake.     VAu000422604        1998                Pier 1 Imports (US), Inc.
  Jack-in-the-box
                                VAu000413346        1997                Pier 1 Imports (US), Inc.
  switchplate.
  Jungle circus gift card.      VAu000409197        1997                Pier 1 Imports (US), Inc.
  Jungle circus.                VAu000409196        1997                Pier 1 Imports (US), Inc.
  Ladybug clock.                VAu000427865        1997                Pier 1 Imports (US), Inc.
  Ladybug stool.                VAu000427864        1997                Pier 1 Imports (US), Inc.
  Ladybug switch plate
                                VAu000417923        1997                Pier 1 Imports (US), Inc.
  cover.
  Lion face gift card.          VAu000409195        1997                Pier 1 Imports (US), Inc.
  Lion's paw.                   VAu000642757        2004                Pier 1 Imports (US), Inc.
  Market at Pier 1.             VA0000515281        1991                Pier 1 Imports (US) Inc.
  Mediterrania pattern floral
                                VAu000642750        2004                Pier 1 Imports (US), Inc.
  all-over pattern.
  Mediterrania pattern tile
                                VAu000642749        2004                Pier 1 Imports (US), Inc.
  design & border motif.
  Medium size Easter egg
  ornament with hanger :        VAu000394643        1997                Pier 1 Imports (US), Inc.
  no. H.
  Medium size Easter egg
  ornament with hanger :        VAu000394644        1997                Pier 1 Imports (US), Inc.
  no. K.
  Medium size Easter egg
                                VAu000415116        1997                Pier 1 Imports (US), Inc.
  ornament with hanger--C.
  Medium size Easter egg
                                VAu000415125        1997                Pier 1 Imports (US), Inc.
  ornament with hanger--F.
  Mini Easter egg ornament
                                VAu000394650        1997                Pier 1 Imports (US), Inc.
  with hanger : no. B.
  Mini Easter egg ornament
                                VAu000394641        1997                Pier 1 Imports (US), Inc.
  with hanger : no. D.
  Mini Easter egg ornament
                                VAu000394642        1997                Pier 1 Imports (US), Inc.
  with hanger : no. G.
  Mini Easter egg ornament
                                VAu000394645        1997                Pier 1 Imports (US), Inc.
  with hanger : no. L.
  Mini Easter egg ornament
                                VAu000394646        1997                Pier 1 Imports (US), Inc.
  with hanger : no. M.
  Mini Easter egg ornament
                                VAu000394647        1997                Pier 1 Imports (US), Inc.
  with hanger : no. N.
  Mini Easter egg ornament
                                VAu000394648        1997                Pier 1 Imports (US), Inc.
  with hanger : no. O.
  Mini Easter egg ornament
                                VAu000394649        1997                Pier 1 Imports (US), Inc.
  with hanger : no. Q.
  Mini Easter egg ornament
                                VAu000414478        1997                Pier 1 Imports (US), Inc.
  with hanger : no. S.
  Mini Easter egg ornament
                                VAu000414477        1997                Pier 1 Imports (US), Inc.
  with hanger : no. T.
  Mini Easter egg ornament
                                VAu000414479        1997                Pier 1 Imports (US), Inc.
  with hanger : no. U.
  Mini Easter egg with
                                VAu000414480        1997                Pier 1 Imports (US), Inc.
  hanger : no. Z.
  Mischa clown bookends.        VAu000407814        1997                Pier 1 Imports (US), Inc.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                                    Document    Page 123 of 247



  Title                       Registration No.    Registration Date   Owner
  Moroccan wall lantern :
                              VAu000422605        1998                Pier 1 Imports (US), Inc.
  no. A.
  Nautilus shell.             VAu000642756        2004                Pier 1 Imports (US), Inc.
  Nine pin garden bowling
                              VAu000450596        1999                Pier 1 Imports (US) Inc.
  set.
  Old town.                   VAu000392838        1997                Pier 1 Imports (US) Inc.
  Paper mache birdbath
                              VAu000398522        1998                Pier 1 Imports (US), Inc.
  ornament.
  Papier-mache bunny.         VAu000413348        1997                Pier 1 Imports (US), Inc.
  Parsley floral.             VAu000642752        2004                Pier 1 Imports (US), Inc.
  Resin architectural
                              VA0000899835        1997                Pier 1 Imports (US), Inc.
  candleholder : no. A.
  Resin architectural
                              VA0000899834        1997                Pier 1 Imports (US), Inc.
  candleholder : no. B.
  Resin cornucopia.           VAu000393743        1997                Pier 1 Imports (US), Inc.
  Resin scarecrow.            VAu000393744        1997                Pier 1 Imports (US), Inc.
  Santa face--A wooden
                              VAu000377376        1996                Pier 1 Import (US), Inc.
  handcarved ornament.
  Santa stocking hanger :
                              VAu000378496        1996                Pier 1 Imports (US), Inc.
  no. A.
  Santa stocking hanger :
                              VAu000378497        1996                Pier 1 Imports (US), Inc.
  no. B.
  Santa stocking hanger :
                              VAu000378499        1996                Pier 1 Imports (US), Inc.
  no. C.
  Santa stocking hanger :
                              VAu000378498        1996                Pier 1 Imports (US), Inc.
  no. D.
  Santa/reindeer/snowman
                              VAu000394635        1997                Pier 1 Imports (US), Inc.
  screen.
  Santa's workshop.           VAu000392840        1997                Pier 1 Imports (US) Inc.
  Scrollwork shelf with
                              VAu000378501        1996                Pier 1 Imports (US), Inc.
  resin tiles.
  Single handled bucket
                              VA0001032118        1999                Pier 1 Imports (US), Inc.
  (galvanized daisy scroll)
  Snow day.                   VAu000392839        1997                Pier 1 Imports (US) Inc.
  Snowman wood basket.        VAu000409193        1997                Pier 1 Imports (US), Inc.
  Spinning top bookends.      VAu000407812        1997                Pier 1 Imports (US), Inc.
  Spinning top clock.         VAu000414417        1997                Pier 1 Imports (US), Inc.
  Spiral conical.             VAu000642758        2004                Pier 1 Imports (US), Inc.
  Spring cottage container.   VAu000394637        1997                Pier 1 Imports (US), Inc.
  Star and swirl
                              VA0000727329        1994                Pier 1 Import (US), Inc.
  candleholder.
  Star stocking hanger.       VAu000407816        1997                Pier 1 Imports (US), Inc.
  Starfish.                   VAu000642753        2004                Pier 1 Imports (US), Inc.
  Sultry artwork.             VAu000713866        2006                Pier 1 Imports (US), Inc.
  Talia 2.10.                 VAu000713864        2006                Pier 1 Imports (US), Inc.
  Teddy bear clock.           VAu000414418        1997                Pier 1 Imports (US), Inc.
  Teddy bear peg hook.        VAu000407815        1997                Pier 1 Imports (US), Inc.
  Teddy Bear switchplate.     VAu000413342        1997                Pier 1 Imports (US), Inc.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                                    Document    Page 124 of 247



  Title                       Registration No.    Registration Date   Owner
  Terra cotta checker board
                              VAu000398519        1998                Pier 1 Imports (US), Inc.
  set.
  Tile fish.                  VAu000642751        2004                Pier 1 Imports (US), Inc.
  Top, teddy & drum peg
                              VAu000414416        1997                Pier 1 Imports (US), Inc.
  hook.
  Traditional Christmas
                              VAu000415117        1997                Pier 1 Imports (US), Inc.
  ornaments--heart B.
  Traditional Christmas
                              VAu000415124        1997                Pier 1 Imports (US), Inc.
  ornaments--snowflake A.
  Traditional Christmas
                              VAu000415123        1997                Pier 1 Imports (US), Inc.
  ornaments--snowflake B.
  Traditional Christmas
                              VAu000415122        1997                Pier 1 Imports (US), Inc.
  ornaments--snowflake C.
  Traditional Christmas
                              VAu000415121        1997                Pier 1 Imports (US), Inc.
  ornaments--tree A.
  Traditional Christmas
                              VAu000415118        1997                Pier 1 Imports (US), Inc.
  ornaments--tree B.
  Traditional Christmas
                              VAu000415119        1997                Pier 1 Imports (US), Inc.
  ornaments--tree C.
  Train peg hook/shelf.       VAu000414420        1997                Pier 1 Imports (US), Inc.
  Twelve days of
                              VAu000278140        1998                Pier 1 Imports (US), Inc.
  Christmas.
  Vase (galvanized daisy
                              VA0001032121        1999                Pier 1 Imports (US), Inc.
  scroll)
  Water pitcher (galvanized
                              VA0001032119        1999                Pier 1 Imports (US), Inc.
  daisy scroll)
  Windows.                    VAu000392837        1997                Pier 1 Imports (US) Inc.
  Wire garden urn ornament
                              VAu000398516        1998                Pier 1 Imports (US), Inc.
  : no. A.
  Wire garden urn ornament
                              VAu000398515        1998                Pier 1 Imports (US), Inc.
  : no. B.
  Wisemen glass ornament-
                              VAu000417918        1997                Pier 1 Imports (US), Inc.
  -blue.
  Wisemen glass ornament-
                              VAu000417916        1997                Pier 1 Imports (US), Inc.
  -pink.
  Wisemen glass ornament-
                              VAu000417917        1997                Pier 1 Imports (US), Inc.
  -purple.
  Wood carved reindeer
                              VAu000393746        1997                Pier 1 Imports (US), Inc.
  ornament.
  Wood carved Santa
                              VAu000393745        1997                Pier 1 Imports (US), Inc.
  ornament.
  Wood Easter egg on
                              VAu000414476        1997                Pier 1 Imports (US), Inc.
  stand.
  Wood handcarved elf--A
                              VAu000377372        1996                Pier 1 Import (US), Inc.
  (hanging ornament).
  Wood handcarved
  reindeer--A (hanging        VAu000377371        1996                Pier 1 Import (US), Inc.
  ornament).
  Wood handcarved Santa--
                              VAu000377370        1996                Pier 1 Import (US), Inc.
  A (hanging ornament).
  Wooden birdhouse
                              VAu000400335        1997                Pier 1 Imports (US), Inc.
  ornament : no. A.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29         Desc Main
                                    Document    Page 125 of 247



  Title                       Registration No.    Registration Date   Owner
  Wooden birdhouse
                              VAu000392727        1996                Pier 1 Imports (US), Inc.
  ornament--B.
  Wooden carved snowman
                              VAu000393748        1997                Pier 1 Imports (US), Inc.
  ornament.
  Wooden caterpillar
                              VAu000417919        1997                Pier 1 Imports (US), Inc.
  growth chart.
  Wooden caterpillar
                              VAu000417920        1997                Pier 1 Imports (US), Inc.
  pegboard.
  Wooden Easter egg
                              VAu000413344        1997                Pier 1 Imports (US), Inc.
  ornament tree.
  Wooden handcarved
  candle--A (hanging          VAu000377374        1996                Pier 1 Import (US), Inc.
  ornament).
  Woodleaf windchime.         VAu000422603        1998                Pier 1 Imports (US), Inc.
  Woven bunny container.      VAu000413349        1997                Pier 1 Imports (US), Inc.
  Woven carrot container.     VAu000413345        1997                Pier 1 Imports (US), Inc.
  Woven chick basket.         VAu000418344        1997                Pier 1 Imports (US), Inc.
  Woven daffodil container.   VAu000394638        1997                Pier 1 Imports (US), Inc.
  Woven rabbit/bowl
                              VAu000394636        1997                Pier 1 Imports (US), Inc.
  basket.
  Pier 1 vs. the dust
                              PA0000430303        1989                Pier 1 Imports
  bunnies.
  So many reasons to love
                              TX0005123094        1999                Pier 1 Imports
  your new home.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 126 of 247



                                   Exhibit C

                           Form of Escrow Agreement
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                     Desc Main
                                 Document    Page 127 of 247
                                                                                                Execution

                                        ESCROW AGREEMENT

          THIS ESCROW AGREEMENT, dated as of July 1, 2020 (this “Agreement”), is made by and
 among Pier 1 Imports Online, Inc., a Delaware corporation (“Purchaser”), Pier 1 Imports, Inc., a Delaware
 corporation (the “Company”), and Acquiom Clearinghouse LLC, as escrow agent (the “Escrow Agent”).
 Capitalized terms used but not otherwise defined herein shall have the respective meanings given to them
 in the Asset Purchase Agreement (as defined below). Notwithstanding the foregoing, it is expressly
 understood and agreed by the parties hereto that all references herein to the Asset Purchase Agreement are
 for the convenience of the parties hereto other than the Escrow Agent and the Escrow Agent shall have no
 obligation or duties with respect thereto other than as expressly set forth herein.

        WHEREAS, Purchaser, the Company and the other parties thereto have entered into an Asset
 Purchase Agreement (as amended, the “Asset Purchase Agreement”), dated as of July 1, 2020, pursuant to
 which Purchaser will purchase certain assets and assume certain liabilities of the Company (the
 “Transaction”) on the terms and subject to the conditions set forth in the Asset Purchase Agreement;

         WHEREAS, the Asset Purchase Agreement provides that Purchaser shall deposit the Escrow
 Amount (defined below) in a segregated escrow account titled in the name of Escrow Agent for the benefit
 of Purchaser and the Company to be held by Escrow Agent for the purposes set forth in the Asset Purchase
 Agreement;

         WHEREAS, in accordance with the terms and subject to the conditions of the Asset Purchase
 Agreement, Purchaser is depositing with the Escrow Agent an amount in cash equal to $2,007,500 (the
 “Escrow Amount”) to be held in an escrow account (the “Escrow Account”) and disposed of as provided
 herein;

         WHEREAS, Schedule I to this Agreement sets forth the wire transfer instructions for the Escrow
 Agent, Purchaser, and the Company; and

          NOW, THEREFORE, in consideration of the agreements and understandings contemplated in the
 Asset Purchase Agreement and herein, and for other good and valuable consideration, the receipt and
 sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows:

  1.      Appointment of Escrow Agent. Purchaser and the Company hereby jointly appoint and designate
          the Escrow Agent as the escrow agent for the purposes set forth in this Agreement, and the Escrow
          Agent hereby accepts such appointment under the terms and conditions set forth in this
          Agreement.

  2.      Establishment of Escrow Funds; Escrow Account. Contemporaneously with the execution and
          delivery of this Agreement, Purchaser shall deliver to the Escrow Agent (by wire transfer of
          immediately available U.S. funds in accordance with the payment instructions of the Escrow
          Agent), and the Escrow Agent shall acknowledge to all parties hereto upon receipt of, the Deposit,
          which the Escrow Agent shall then deposit in the Escrow Account. All amounts held in the Escrow
          Account, including any dividends, interest, distributions and other income received in respect
          thereof, less any losses on investments thereof, less distributions thereof in accordance with the
          Asset Purchase Agreement and this Agreement, are hereinafter referred to as the “Escrow Funds.”

  3.      Disbursements of Escrow Funds.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                        Desc Main
                             Document    Page 128 of 247


      (a)    The Escrow Agent will hold all the Escrow Funds in accordance with the provisions of this
             Agreement and will not distribute the Escrow Funds except in accordance with the express
             terms and conditions of this Agreement.

      (b)    Within two (2) Business Days after the Escrow Agent’s receipt of a joint written direction
             executed by Purchaser and the Company directing Escrow Agent to disburse all or a portion
             of the Escrow Funds or to take or refrain from taking an action pursuant to this Agreement
             (a “Joint Instruction”) or final nonappealable order from a court of competent jurisdiction
             pursuant to Section 9(r), the Escrow Agent shall release, by wire transfer of immediately
             available funds to the accounts listed on Schedule I (as applicable), or as otherwise
             designated in such Joint Instruction or final nonappealable order, all or any portion (if less
             than all) of the Escrow Funds designated in such Joint Instruction by wire transfer of
             immediately available funds to the account or accounts as set forth in the Joint Instruction.
             The Company and Purchaser shall deliver to the Escrow Agent Joint Instructions to effect
             disbursement of the Escrow Funds when and as contemplated by Section 2.2 of the Asset
             Purchase Agreement. The Escrow Agent shall receive and may conclusively rely upon an
             opinion of counsel to the effect that such final order is final, non-appealable and from a
             court of competent jurisdiction.

 4.    No Duty to Verify.

      (a)    The Escrow Agent will act in good faith and verify the accuracy of the information
             contained in the foregoing instructions, notices or certificates solely by means of the
             security procedure communicated to the Escrow Agent through a signed certificate in the
             form of Exhibit A-1 or Exhibit A-2 attached hereto or pursuant to Section 4(b). The Escrow
             Agent will be entitled to rely upon any document, instrument or signature reasonably
             believed by it in good faith to be genuine and signed by any party hereto or an authorized
             officer or agent thereof (provided that the document or instrument is otherwise in
             accordance with the requirements of Exhibits A-1 or A-2), and will not have the duty to
             verify the genuineness of the signatures or any instructions, notices or certificates or the
             authority of such signatories to execute such instructions, notices or certificates. Upon
             distribution of all of the Escrow Funds to Purchaser and/or the Company or as otherwise
             directed by Purchaser and the Company, in accordance with Section 3 and Section 6, the
             Escrow Agent will be deemed to have fully discharged its duties and obligations hereunder,
             and will have no further liability or obligation to any party with respect hereto.

      (b)    Concurrently with the execution of this Agreement, the parties hereto shall deliver to the
             Escrow Agent the applicable authorized signers’ forms in the forms attached hereto as
             Exhibit A-1 and Exhibit A-2. The Escrow Agent shall confirm each funds transfer
             instruction received in the name of such parties by confirming with an authorized
             individual as evidenced in Exhibit A-1 and Exhibit A-2. Once delivered to the Escrow
             Agent, Exhibit A-1 or Exhibit A-2 may be revised or rescinded only in writing signed by
             an authorized representative of the applicable party. Such revisions or rescissions shall be
             effective only after actual receipt and following such period of time as may be necessary
             to afford the Escrow Agent a reasonable opportunity to act on it. If a revised Exhibit A-1
             or Exhibit A-2 or a rescission of an existing Exhibit A-1 or Exhibit A-2 is delivered to the
             Escrow Agent by an entity that is a successor-in-interest to either party, such document
             shall be accompanied by additional documentation reasonably satisfactory to the Escrow
             Agent showing that such entity has succeeded to the rights and responsibilities of the
             parties. The parties hereto understand that the Escrow Agent’s inability to receive or
             confirm funds transfer instructions may result in a delay in accomplishing such funds


                                                 -2-
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                             Document    Page 129 of 247


             transfer, and agree that the Escrow Agent shall not be liable for any loss caused by any
             such delay.

 5.    Investment of Escrow Funds.

      (a)    The Escrow Funds will be held at Citizens Bank, will not be invested and will be held in a
             non-interest bearing account and therefore shall not earn interest. The parties hereto
             recognize and agree that the Escrow Agent will not provide supervision, recommendations
             or advice relating to either the investment of moneys held in the Escrow Account or the
             purchase, sale, retention or other disposition of any investment. Escrow Agent or its
             affiliates may receive compensation from third parties based on balances deposited in the
             Escrow Account.

      (b)    Purchaser and the Company agree that, for tax reporting purposes, all interest and other
             income, if any, from investment of the Escrow Funds shall, as of the end of each calendar
             year and to the extent required by the United States Internal Revenue Code of 1986, as
             amended thereunder (the “Code”), be reported as having been earned by the Company,
             whether or not such income was disbursed during such calendar year. The Escrow Agent
             shall be deemed the payor of any interest or other income paid upon investment of the
             Escrow Funds for purposes of performing tax reporting. With respect to any other
             payments made under this Agreement, the Escrow Agent shall not be deemed the payor
             and shall have no responsibility for performing tax reporting. The Escrow Agent’s function
             of making such payments is solely ministerial and upon express direction of Purchaser and
             the Company.

      (c)    Purchaser and the Company provided the Escrow Agent with certified tax identification
             numbers by furnishing appropriate forms W-9 or W-8 and such other forms and documents
             that the Escrow Agent has requested. The parties hereto understand that if such tax
             reporting documentation was not provided and certified to the Escrow Agent, the Escrow
             Agent may be required by the Code, the regulations promulgated thereunder, and any other
             applicable law to withhold a portion of any interest or other income earned on the
             investment of the Escrow Funds.

 6.    Provisions with Respect to the Escrow Agent.

      (a)    Protection of the Escrow Agent. The Escrow Agent, Purchaser, and the Company agree
             that: (i) either Purchaser or the Company may examine the Escrow Account (and the
             Escrow Funds) at any time at the office of the Escrow Agent upon reasonable notice to the
             Escrow Agent; (ii) if the Escrow Account (or the Escrow Funds) are attached, garnished,
             or levied upon under the order of any court, or the delivery thereof will be stayed or
             enjoined by the order of any court, or any other order, judgment or decree will be made or
             entered by any court affecting the Escrow Account (or the Escrow Funds), the Escrow
             Agent is hereby expressly authorized to obey and comply with all writs, orders or decrees
             so entered or issued, whether with or without jurisdiction; provided that the Escrow Agent
             will provide reasonable prior notice, to the extent possible under the circumstances, to
             Purchaser and the Company of such compliance with such writs, orders or decrees, and the
             Escrow Agent will not be liable to any of the parties hereto or their successors by reason
             of compliance with any such writ, order or decree notwithstanding such writ, order or
             decree being subsequently reversed, modified, annulled, set aside or vacated; (iii) the
             Escrow Agent may, in its sole and absolute discretion, deposit the Escrow Funds with a
             Chosen Court (defined below), and interplead the parties hereto, and upon so depositing


                                               -3-
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                          Desc Main
                             Document    Page 130 of 247


            such property and filing its complaint in interpleader, it will be relieved of all liability under
            the terms hereof as to the property so deposited and will be entitled to recover in such
            interpleader action, from the other parties hereto, its reasonable and documented out-of-
            pocket attorneys’ fees and related reasonable and documented out-of-pocket costs and
            expenses incurred in commencing and prosecuting such action and furthermore, the parties
            hereto for themselves, their successors and assigns, do hereby submit themselves to the
            jurisdiction of said court and do hereby appoint the then clerk, or acting clerk, of said court
            as their agent for the service of all process in connection with such proceedings; and
            (iv) notwithstanding anything herein to the contrary, the Escrow Agent will be under no
            duty to monitor or enforce compliance by the Company or Purchaser with any term or
            provision of the Asset Purchase Agreement.

      (b)   Resignation; Removal; New Escrow Agent. The Escrow Agent reserves the right to resign
            at any time by giving at least thirty (30) calendar days advance written notice of resignation
            to Purchaser and the Company, specifying the effective date thereof. Similarly, the Escrow
            Agent may be removed and replaced following the delivery of thirty (30) calendar days
            advance written notice to the Escrow Agent signed by Purchaser and the Company. Within
            thirty (30) calendar days after the receipt of one of the notices referred to above, Purchaser
            and the Company agree to jointly appoint a mutually-acceptable successor escrow agent (a
            “Successor Escrow Agent”). The Successor Escrow Agent will be a party to and will agree
            to be legally bound by this Agreement by means of a written joinder agreement, the
            signature page to which, when signed by the Successor Escrow Agent, will be deemed to
            be a counterpart signature page to this Agreement. The Successor Escrow Agent will be
            deemed to be the Escrow Agent under the terms of this Agreement and without any further
            act, deed or conveyance, shall become vested with all right, title and interest to all cash and
            property held hereunder by such predecessor Escrow Agent, and such predecessor Escrow
            Agent, shall, on the written request signed by Purchaser and the Company, execute and
            deliver to such Successor Escrow Agent all the right, title and interest hereunder in and to
            the Escrow Funds. If a Successor Escrow Agent has not been appointed and has not
            accepted such appointment by the end of the thirty (30) calendar day period commencing
            upon the receipt of the notice of resignation by Purchaser and the Company, the Escrow
            Agent may apply to a court of competent jurisdiction for the appointment of a Successor
            Escrow Agent, and the reasonable and documented out-of-pocket costs, expenses and
            reasonable and documented out-of-pocket attorneys’ fees which the Escrow Agent incurs
            in connection with such a proceeding will be subject to indemnification pursuant to clause
            (c) below.

      (c)   Indemnification. Without limiting any protection or indemnity of the Escrow Agent under
            any other provision hereof, or otherwise at law, each of Purchaser and the Company, agree,
            severally and not jointly, to indemnify and hold harmless the Escrow Agent from and
            against any and all liabilities, losses, damages, penalties, claims, actions, suits, and
            reasonable and documented out-of-pocket costs, expenses and disbursements, including
            reasonable and documented out-of-pocket outside legal or advisor fees and disbursements,
            of whatever kind and nature which may at any time be imposed on, incurred by or asserted
            against the Escrow Agent in connection with the performance of its duties and obligations
            hereunder, other than such liabilities, losses, damages, penalties, claims, actions, suits,
            costs, expenses and disbursements finally adjudicated to have directly resulted from the
            Escrow Agent’s fraud, gross negligence or willful misconduct; provided, however, that,
            the Company, on the one hand, and Purchaser, on the other hand, shall each be responsible
            for not more than fifty percent (50%) of any such losses, liabilities, fees or expenses. This
            provision will survive the resignation or removal of the Escrow Agent, or the termination


                                                 -4-
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                         Desc Main
                              Document    Page 131 of 247


              of this Agreement. In so agreeing to indemnify and hold harmless the Escrow Agent, as
              among themselves, Purchaser, on one hand, and the Company, on the other hand, intend to
              share equally (one-half each) all amounts required to be paid under this Section 6(c).

      (d)    Duties. The Escrow Agent will have only those duties as are specifically provided in this
             Agreement, which will be deemed purely ministerial in nature, and will under no
             circumstance be deemed a fiduciary for any of the parties to this Agreement. The Escrow
             Agent will neither be responsible for, nor chargeable with, knowledge of the terms and
             conditions of any other agreement, instrument or document between the other parties
             hereto, in connection herewith, including, without limitation, the Asset Purchase
             Agreement. This Agreement sets forth all matters pertinent to the Escrow Account, and no
             additional obligations of the Escrow Agent with regard to the Escrow Account will be
             inferred from the terms of this Agreement or any other agreement. IN NO EVENT WILL
             THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY
             (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
             PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES
             WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED
             FROM THE ESCROW AGENT’S FRAUD, GROSS NEGLIGENCE OR WILLFUL
             MISCONDUCT OR (II) SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL
             DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
             LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
             ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSSES AND
             REGARDLESS OF THE FORM OF ACTION.

 7.    Fees and Reimbursement to the Escrow Agent. The Escrow Agent will be entitled to be paid a
       fee as listed on Exhibit B hereto for its services and to be reimbursed for the reasonable,
       documented out-of-pocket costs and expenses incurred by the Escrow Agent related to the Escrow
       Accounts and this Agreement, which fees, costs and expenses shall be paid one-half by the
       Company and one-half by Purchaser. The Escrow Agent is hereby granted the right to set off and
       deduct any unpaid fees, non-reimbursed expenses and unsatisfied indemnification rights from the
       Escrow Funds.

 8.    Termination. This Agreement will terminate when all of the Escrow Funds have been distributed
       in accordance with this Agreement.

 9.    Miscellaneous.

      (a)     Notices. All notices or other communications which are required or permitted hereunder
              shall be in writing and sufficient if delivered (i) personally or sent by nationally-recognized
              overnight courier or by registered or certified mail, postage prepaid, return receipt
              requested, addressed as follows or (ii) via e-mail to the e-mail address set out below if the
              sender on the same day sends a confirming copy of such notice by a recognized overnight
              delivery service (overnight service charges prepaid):


               Notices to the Escrow Agent:                   with a mandatory copy to (which will not
                                                              constitute notice):

               Acquiom Clearinghouse LLC                      Acquiom Clearinghouse LLC
               10 S. Riverside Plaza, Suite 875               950 17th Street, Suite 1400
               Chicago, Illinois 60606


                                                  -5-
Case 20-30805-KRH     Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                        Desc Main
                            Document    Page 132 of 247


             Attention: Timothy P. Martin                  Denver, Colorado 80202
             E-mail: tmartin@srsacquiom.com                E-mail: escrowagent@srsacquiom.com


             Notices to Purchaser:                         with a copy to (which will not constitute
                                                           notice):

             Pier 1 Imports Online, Inc.                   Sheppard Mullin Richter & Hampton LLP
             501 Beale St. PH1D                            333 South Hpe Stret, 43rd Floor
             San Francisco, CA 94105                       Los Angeles, California 90071
             Attention: Alex Mehr                          Attention: Will Chuchawat
                        Tai Lopez                          Email: wchuchawat@sheppardmullin.com
             Email:      alex@mehr.us
                        tai@tailopezcapital.com

             Notices to The Company:                       with a copy to (which will not constitute
                                                           notice):

             Pier 1 Imports, Inc.                          Kirkland & Ellis LLP
             PO BOX 961020                                 300 North LaSalle
             Fort Worth, TX 76161                          Chicago, IL 60654
             Attention: Ray McKown                         Attention: Steve Toth
             Email: grmckown@pier1.com                                Mariska S. Richards

                                                           Email: steve.toth@kirkland.com
                                                                  mariska.richards@kirkland.com

                                                                    and

                                                           Kirkland & Ellis LLP
                                                           601 Lexington Avenue
                                                           New York, NY 10022
                                                           Attention: Joshua A. Sussberg, P.C.
                                                                      Emily E. Geier

                                                           Email: jsussberg@kirkland.com
                                                                 Emily.geier@kirkland.com


      (b)   Governing Law. This Agreement, and any action, suit, claim, investigation, or proceeding
            of any kind whatsoever, including a counterclaim, cross-claim, or defense, regardless of
            the legal theory under which such liability or obligation may be sought to be imposed,
            whether sounding in contract or tort, or whether at law or in equity, or otherwise under any
            legal or equitable theory, that may be based upon, arising out of or related to this Agreement
            or the negotiation, execution or performance of this Agreement or with respect to the
            transactions contemplated hereby, will be governed by and construed in accordance with
            the internal laws of the State of Delaware applicable to agreements executed and performed
            entirely within such State without regard to any principles of conflicts of laws or statutes
            that would result in the application of the laws or statutes of any other jurisdiction other
            than the State of Delaware.



                                                -6-
Case 20-30805-KRH     Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                      Desc Main
                            Document    Page 133 of 247


      (c)   Jurisdiction and Venue. Each of the parties irrevocably agrees that any action, suit, claim,
            investigation or proceeding of any kind whatsoever, including a counterclaim, cross-claim,
            or defense, regardless of the legal theory under which such liability or obligation may be
            sought to be imposed, whether sounding in contract or tort, or whether at law or in equity,
            or otherwise under any legal or equitable theory, that may be based upon, arising out of or
            related to this Agreement or the negotiation, execution or performance of this Agreement
            or with respect to the transactions contemplated hereby brought by any other party or its
            successors or assigns shall be brought and determined in the Delaware Chancery Court and
            any state court sitting in the State of Delaware to which an appeal from the Delaware
            Chancery Court may be validly taken (or, if the Delaware Chancery Court declines to
            accept jurisdiction over a particular matter, any state or federal court within the State of
            Delaware) (the “Chosen Courts”), and each of the parties hereby irrevocably submits to the
            exclusive jurisdiction of the Chosen Courts with regard to any such action, suit, claim,
            investigation or proceeding arising out of or relating to this Agreement or with respect to
            the transactions contemplated hereby. Each of the parties agrees not to commence any
            action, suit, claim or proceeding relating thereto except in the Chosen Courts, other than
            actions in any court of competent jurisdiction to enforce any judgment, decree or award
            rendered by any Chosen Court, and no party will file a motion to dismiss any action filed
            in a state or federal court in the State of Delaware, on any jurisdictional or venue-related
            grounds, including the doctrine of forum non-conveniens. Each party hereby irrevocably
            consents to the service of any and all process in any such action, suit, claim or proceeding
            by delivery of such process in the manner for notices provided in Section 9(a) and agrees
            not to assert (by way of motion, as a defense or otherwise) in any action, suit, claim or
            proceeding any claim that service of process made in accordance with Section 9(a) does
            not constitute good and valid service of process. Nothing in this Agreement will affect the
            right of any party to this Agreement to serve process in any other manner permitted by law.

      (d)   WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND
            AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS
            AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY
            TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND THEREFORE
            HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
            LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, SUIT,
            CLAIM, INVESTIGATION, OR PROCEEDING BASED ON, ARISING OUT OF OR
            RELATED TO THIS AGREEMENT OR WITH RESPECT TO THE TRANSACTIONS
            CONTEMPLATED HEREBY, WHETHER BASED ON CONTRACT, TORT OR ANY
            OTHER LEGAL OR EQUITABLE THEORY. EACH PARTY HERETO (I) CERTIFIES
            THAT NO ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
            OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
            LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
            (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
            BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
            THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
            9(d).

      (e)   Counterparts. This Agreement may be executed on two or more separate counterparts
            (including by means of telecopied or electronically transmitted (including in .pdf or .tif
            formats) signature pages), each of which will be an original and all of which taken together
            will constitute one and the same agreement.




                                               -7-
Case 20-30805-KRH     Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                       Desc Main
                            Document    Page 134 of 247


      (f)   Successors and Assigns. Except as otherwise expressly provided in this Agreement,
            neither this Agreement nor any of the rights, benefits or obligations hereunder may be
            assigned by any party (whether by operation of law or otherwise) without the prior written
            consent of the other parties. Notwithstanding the foregoing, Purchaser, upon prior written
            notice to Escrow Agent, may assign (without relieving it of its obligations under) this
            Agreement in whole or in part, to any of its Subsidiaries or Affiliates. Subject to the
            foregoing, this Agreement will be binding upon and inure to the benefit of the parties hereto
            and their respective successors and permitted assigns.

      (g)   Amendment and Waiver. This Agreement will not be amended, modified, altered or
            revoked without the prior written consent of each of Purchaser and the Company; provided
            that no amendment or modification will be made to Section 5(a) and Section 6(d) hereof
            without the written consent of the Escrow Agent (which consent shall not be unreasonably
            withheld, conditioned or delayed). Purchaser and the Company separately agree to provide
            to the Escrow Agent a copy of all amendments to this Agreement and agree that the Escrow
            Agent will not be bound by such amendments until it has acknowledged receipt of a copy.
            No failure or delay by a party hereto in exercising any right, power or privilege hereunder
            will operate as a waiver thereof, and no single or partial exercise thereof will preclude any
            right of further exercise or the exercise of any other right, power or privilege.

      (h)   Headings. Section headings used herein are for convenience of reference only and will not
            be deemed to constitute a part of this Agreement for any other purpose, or to limit,
            characterize or in any way affect any provision of this Agreement, and all provisions of
            this Agreement will be enforced as if such headings had not been included herein.

      (i)   No Strict Construction. The parties hereto hereby expressly acknowledge and agree that
            the language of this Agreement constitutes the mutual intention and understanding of the
            parties, and that each party hereto has been represented by competent counsel in connection
            herewith. Accordingly, each party hereto hereby waives any doctrine of strict construction
            with respect to the interpretation hereof or the resolution of any ambiguities herein, and
            none of the foregoing will be resolved against any party as a result of any such doctrine.

      (j)   Complete Agreement. This Agreement (together with, as between Purchaser and the
            Company, the Asset Purchase Agreement), sets forth the entire agreement and
            understanding of the parties hereto with respect to the Escrow Funds and any prior
            agreements or understandings, whether oral or written, are entirely superseded hereby.

      (k)   Delivery by Facsimile or Electronic Transmission. This Agreement, and any amendments
            hereto, to the extent signed and delivered by means of a facsimile machine or other
            electronic transmission (including email), will be treated in all manner and respects as an
            original contract and will be considered to have the same binding legal effects as if it were
            the original signed version thereof delivered in person. At the request of any party hereto,
            each other party hereto will re-execute original forms thereof and deliver them to all other
            parties. No party hereto will raise the use of a facsimile machine or other electronic
            transmission (including email or “.pdf” format (or similar format)) to deliver a signature or
            the fact that this Agreement or any signature was transmitted or communicated through the
            use of facsimile machine or other electronic means (including email or “.pdf” format (or
            similar format)) as a defense to the formation of a contract and each such party forever
            waives any such defense.




                                               -8-
Case 20-30805-KRH     Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                         Desc Main
                            Document    Page 135 of 247


      (l)   Business Days. To the extent any payment or other action or delivery is required to be
            made on a date which is not a Business Day, then the period required for such payment,
            action or delivery will automatically be extended to the next Business Day immediately
            following. All references to a day or days will be deemed to refer to a calendar day or
            calendar days, as applicable, unless otherwise specifically provided.

      (m)   Severability. Whenever possible, each provision of this Agreement will be interpreted in
            such manner as to be effective and valid under applicable Law, but if any provision of this
            Agreement is held to be prohibited by or invalid under applicable Law, such provision will
            be ineffective only to the extent of such prohibition or invalidity, without invalidating the
            remainder of such provision or the remaining provisions of this Agreement.

      (n)   Third Party Beneficiaries. Nothing herein expressed or implied is intended or will be
            construed to confer upon or to give any Person other than the Escrow Agent, the Company
            and Purchaser any rights or remedies under or by reason of this Agreement.

      (o)   Automatic Succession. Any bank or corporation into which the Escrow Agent may be
            merged or with which it may be consolidated, or any bank or corporation to whom the
            Escrow Agent may transfer a substantial amount of its escrow business, will be the
            successor to the Escrow Agent without the execution or filing of any paper or any further
            act on the part of any of the parties, anything herein to the contrary notwithstanding.

      (p)   Specific Performance. The obligations of the parties hereto (including the Escrow Agent)
            are unique in that time is of the essence, and any delay in performance hereunder by any
            party will result in irreparable harm to the other parties hereto. Accordingly, any party may
            seek specific performance and/or injunctive relief before any court of competent
            jurisdiction in order to enforce this Agreement or to prevent violations of the provisions
            hereof, and no party will object to specific performance or injunctive relief as an
            appropriate remedy. The Escrow Agent acknowledges that its obligations, as well as the
            obligations of any party hereunder, are subject to the equitable remedy of specific
            performance and/or injunctive relief.

      (q)   Force Majeure. The Escrow Agent shall not be responsible or liable for any failure or delay
            in the performance of its obligation under this Agreement arising out of or caused, directly
            or indirectly, by circumstances beyond its reasonable control, including, without limitation,
            acts of God; earthquakes; fire; flood; wars; acts of terrorism; civil or military disturbances;
            sabotage; epidemic; riots; interruptions, loss or malfunctions of utilities, computer
            (hardware or software) or communications services; accidents; labor disputes; acts of civil
            or military authority or governmental action; it being understood that the Escrow Agent
            shall use commercially reasonable efforts which are consistent with accepted practices in
            the banking industry to resume performance as soon as reasonably practicable under the
            circumstances.

      (r)   Disagreements. If any conflict, disagreement or dispute arises between, among, or
            involving any of the parties hereto concerning the meaning or validity of any provision
            hereunder or concerning any other matter relating to this Agreement, or the Escrow Agent
            is in doubt as to the action to be taken hereunder, the Escrow Agent shall be fully protected
            and may, at its option, retain the Escrow Funds until the Escrow Agent (i) receives a final
            non-appealable order of a court of competent jurisdiction or a final non-appealable
            arbitration decision directing delivery of the Escrow Funds, (ii) receives a written
            agreement executed by each of the parties involved in such disagreement or dispute


                                                -9-
Case 20-30805-KRH     Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                         Desc Main
                            Document    Page 136 of 247


            directing delivery of the Escrow Funds, in which event the Escrow Agent shall be
            authorized to disburse the Escrow Funds in accordance with such final court order,
            arbitration decision, or agreement, or (iii) files an interpleader action in any court of
            competent jurisdiction, and upon the filing thereof, the Escrow Agent shall be relieved of
            all liability as to the Escrow Funds and shall be entitled to recover attorneys’ fees, expenses
            and other costs incurred in commencing and maintaining any such interpleader action. The
            parties hereto further agree to pursue any redress or recourse in connection with such
            dispute without making the Escrow Agent a party to the same. The Escrow Agent shall be
            entitled to act on any such agreement, court order, or arbitration decision without further
            question, inquiry, or consent.

      (s)   No Financial Obligation. The Escrow Agent shall not be required to use its own funds in
            the performance of any of its obligations or duties or the exercise of any of its rights or
            powers, and shall not be required to take any action which, in the Escrow Agent’s
            reasonable judgment, could involve it in expense or liability unless furnished with security
            and indemnity which it deems, in its sole and absolute discretion, to be satisfactory.

      (t)   Attorneys and Agents. The Escrow Agent shall be entitled to rely on and shall not be liable
            for any action taken or omitted to be taken by the Escrow Agent in accordance with the
            advice of counsel or other professionals retained or consulted by the Escrow Agent. The
            Escrow Agent shall be reimbursed set forth in Section 6(c) for any and all compensation
            (fees, expenses and other costs) paid and/or reimbursed to such counsel and/or
            professionals. The Escrow Agent may perform any and all of its duties through its affiliates,
            agents, representatives, attorneys, custodians, and/or nominees.

     IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW
     ACCOUNT:

            To help the government fight the funding of terrorism and money laundering
            activities, Federal law requires all financial institutions to obtain, verify and record
            information that identifies each person who opens an account. When a party opens
            an account, the Escrow Agent will ask for each party’s name, address, date of birth,
            or other appropriate information that will allow the Escrow Agent to identify such
            party. The Escrow Agent may also ask to see each party’s driver’s license or other
            identifying documents.

                          [Remainder of Page Intentionally Left Blank]




                                               - 10 -
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29            Desc Main
                              Document    Page 137 of 247


         IN WITNESS WHEREOF, the parties have executed this Escrow Agreement on the date first
 written above.

                                            PURCHASER

                                            PIER 1 IMPORTS ONLINE, INC.


                                            By:
                                            Name:
                                            Its:


                                            COMPANY

                                            PIER 1 IMPORTS, INC.


                                            BY: ______________________________
                                            NAME: Robert J. Riesbeck
                                            TITLE: Chief Executive Officer


                                            THE ESCROW AGENT

                                            ACQUIOM CLEARINGHOUSE LLC, as Escrow Agent


                                            By:
                                            Name: Timothy P. Martin
                                            Its:  Senior Director




                                Signature Page to Escrow Agreement
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                             Document    Page 138 of 247


                                       Schedule I

                                Wire Transfer Instructions


 Purchaser

 Bank Name:
 ABA Number:
 Account Number:

 Company

 Bank Name:
 ABA Number:
 SWIFT Code:
 Account Number:

 Bank Contact:
 Phone:
 E-mail:

 Escrow Agent:

 Bank Name:
 ABA #:
 Account Name:
 Account:
 For further credit:
 Attn:
Case 20-30805-KRH               Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                                      Document    Page 139 of 247


                                               EXHIBIT A-1

                       CERTIFICATE AS TO AUTHORIZED REPRESENTATIVES
                                       OF PURCHASER

 Pier 1 Imports Online, Inc. (the “Purchaser”) hereby designates each of the following persons as its
 Authorized Representatives for purposes of this Agreement, and confirms that the title, contact information
 and specimen signature of each such person as set forth below is true and correct. Each such Authorized
 Representative is authorized to initiate and approve transactions of all types for the Escrow Account
 established under the Agreement to which this Exhibit A-1 is attached, on behalf of the Purchaser.

  Name (print):
  Specimen Signature:
  Title:
  Telephone Number                Office:
  (required):                     Cell:
   If more than one, list all
  applicable telephone
  numbers.
  E-mail (required):              Email 1:
  If more than one, list all      Email 2:
  applicable email
  addresses.




                                                     13
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 140 of 247


 COMPLETE BELOW TO UPDATE EXHIBIT A-1
 If Purchaser wishes to update this Exhibit A-1, Purchaser must complete, sign and send to Escrow Agent
 an updated copy of this Exhibit A-1 with such changes. Any updated Exhibit A-1 shall be effective once
 signed by Purchaser and Escrow Agent and shall entirely supersede and replace any prior Exhibit A-1 to
 this Agreement.

 PIER 1 IMPORTS ONLINE, INC.

 By:_________________________
 Name:
 Title:
 Date:


 ACQUIOM CLEARINGHOUSE LLC (as Escrow Agent)

 By:_________________________
 Name:
 Title:
 Date:




                                                  14
Case 20-30805-KRH               Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29           Desc Main
                                      Document    Page 141 of 247


                                              EXHIBIT A-2


                       CERTIFICATE AS TO AUTHORIZED REPRESENTATIVES
                                      OF THE COMPANY


 Pier 1 Imports, Inc. (the “Company”) designates each of the following persons as its Authorized
 Representatives for purposes of this Agreement, and confirms that the title, contact information and
 specimen signature of each such person as set forth below is true and correct. Each such Authorized
 Representative is authorized to initiate and approve transactions of all types for the Escrow Account
 established under the Agreement to which this Exhibit A-2 is attached, on behalf of the Company.

  Name (print):
  Specimen Signature:

  Title:
  Telephone Number                Office:
  (required):                     Cell:
   If more than one, list all
  applicable telephone
  numbers.
  E-mail (required):              Email:
  If more than one, list all
  applicable email
  addresses.


  Name (print):
  Specimen Signature:
  Title:
  Telephone Number                Office:
  (required):
   If more than one, list all
  applicable telephone
  numbers.
  E-mail (required):              Email:
  If more than one, list all
  applicable email
  addresses.




                                                  15
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 142 of 247


 COMPLETE BELOW TO UPDATE EXHIBIT A-2
 If the Company wishes to update this Exhibit A-2, the Company must complete, sign and send to Escrow
 Agent an updated copy of this Exhibit A-2 with such changes. Any updated Exhibit A-2 shall be effective
 once signed by the Company and Escrow Agent and shall entirely supersede and replace any prior Exhibit
 A-2 to this Agreement.

 PIER 1 IMPORTS, INC.

 BY: ______________________________
 NAME:
 TITLE:



 ACQUIOM CLEARINGHOUSE LLC (as Escrow Agent)


 By:_________________________
 Name:
 Title:
 Date:




                                                   16
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 143 of 247


                                               Exhibit B

                                        Fees of Escrow Agent

 Acceptance Fee:                                                                              Waived

 Initial Fees as they relate to Acquiom Clearinghouse LLC acting in the capacity of Escrow Agent
 – includes review of the Escrow Agreement; acceptance of the Escrow appointment; setting up of
 Escrow Account(s) and accounting records; and coordination of receipt of funds for deposit to the
 Escrow Account(s).

 Annual Administration Fee                                                                     $3,500



 For ordinary administrative services by Escrow Agent – includes daily routine account
 management; interest tracking; monitoring claim notices pursuant to the agreement; disbursement
 of funds in accordance with the agreement; and delivery of trust account statements to all
 applicable parties. These fees cover a full year, or any part thereof, and thus are not pro-rated in
 the year of termination. The annual fee is billed in advance and payable prior to that years’ service.

 Acquiom Clearinghouse LLC’s bid is based on the following assumptions:

    •   Number of Escrow Accounts to be established: One (1)
    •   Estimated Term: 1 year
    •   Amount of Escrow: $2,007,500
    •   Estimated number of disbursements: 6
    •   Investment in an account at Citizens Bank that will remain un-invested


 Out-of-Pocket Expenses:                                                               Billed At Cost




                                                  17
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                                Document    Page 144 of 247
                                                                                         Execution


                                       AMENDMENT NO. 1

                This AMENDMENT NO. 1 (this “Amendment”) to the Asset Purchase Agreement
 dated as of July 1, 2020 (the “Agreement”) is made and entered into as of July 13, 2020, by and
 among Pier 1 Imports Online, Inc., a Delaware corporation (“Purchaser”), Retail Ecommerce
 Ventures LLC, a Delaware limited company (“Guarantor”), Pier 1 Imports, Inc., a Delaware
 corporation (the “Company”), and the subsidiaries of the Company (together with Purchaser,
 Guarantor and the Company, the “Parties”).

                The Parties desire to amend the Agreement in certain respects and accordingly, in
 consideration of the covenants and promises set forth herein, and for good and valuable
 consideration (the receipt and sufficiency of which are hereby acknowledged), the Parties agree as
 follows:

         1.       Capitalized terms used but not otherwise defined herein shall have the meanings
 set forth in the Agreement.

        2.       Amendments. Effective as of the date hereof, the Agreement shall be amended as
 follows:

                  (a)   References to the Agreement (including references to the Agreement as
          amended hereby) to “this Agreement” (and indirect references such as “hereunder,”
          “herein” and “hereof”) shall be deemed to be references to the Agreement as amended
          hereby.

                  (b)     The Agreement is hereby amended to delete the stricken text (indicated
          textually in the same manner as the following example: stricken text) and to add the bold
          and double-underlined text (indicated textually in the same manner as the following
          example: bold and double-underlined text) as set forth on the pages of the Agreement
          attached as Annex I hereto.

                 (c)     The Agreement is hereby amended to attach Exhibit D - Form of IP Power
          of Attorney as a new exhibit, in the form attached as Annex II hereto.

                  (d)     The schedules to the Agreement (the “Schedules”) are hereby amended to
          delete the stricken text (indicated textually in the same manner as the following example:
          stricken text) and to add the bold and double-underlined text (indicated textually in the
          same manner as the following example: bold and double-underlined text) as set forth on
          the pages of the Schedules attached as Annex III hereto.

         3.      Deposit. No later than July 13, 2020, Purchaser shall increase the amount of cash
 held by the Escrow Agent as the Deposit to $3,100,000, the Parties shall execute an amendment to
 the Escrow Agreement reflecting such increase, and, from and after the date hereof, the Deposit
 shall be equal to $3,100,000.

       4.     Except as otherwise specifically set forth in this Amendment, all provisions of the
 Agreement shall remain in full force and effect.



 KE 69875245.2
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29            Desc Main
                             Document    Page 145 of 247



         5.    This Amendment may be executed in two or more counterparts, each of which
 shall be deemed an original, but all of which together shall constitute one and the same
 instrument.

                                *      *      *      *      *
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29          Desc Main
                             Document    Page 146 of 247



               IN WITNESS WHEREOF, the Parties have caused this Amendment to be
 executed by their respective duly authorized officers as of the date first above written.



                                                PIER 1 IMPORTS ONLINE, INC.



                                                By: ________________________
                                                Name: Alex Mehr
                                                Title: Chief Executive Officer



                                                RETAIL ECOMMERCE VENTURES
                                                LLC



                                                By: ________________________
                                                Name: Taino A. Lopez
                                                Title: President
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 147 of 247
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 148 of 247
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 149 of 247



                                   ANNEX I

                    Asset Purchase Agreement - Changed Pages
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29          Desc Main
                             Document    Page 150 of 247



       9.4     Tax Apportionment                                                       37
       9.5     Preparation of Tax Returns and Payment of Taxes                         38

 Article X Miscellaneous                                                               38
       10.1    Non-Survival of Representations and Warranties and Certain Covenants;
               Certain Waivers                                                         38
       10.2    Expenses                                                                39
       10.3    Notices                                                                 39
       10.4    Binding Effect; Assignment                                              40
       10.5    Amendment and Waiver                                                    41
       10.6    Third Party Beneficiaries                                               41
       10.7    Non-Recourse                                                            41
       10.8    Severability                                                            41
       10.9    Construction                                                            41
       10.10   Schedules                                                               41
       10.11   Complete Agreement                                                      42
       10.12   Specific Performance                                                    42
       10.13   Jurisdiction and Exclusive Venue                                        43
       10.14   Governing Law; Waiver of Jury Trial                                     43
       10.15   No Right of Set-Off                                                     44
       10.16   Counterparts and PDF                                                    44
       10.17   Publicity                                                               44
       10.18   Bulk Sales Laws                                                         45
       10.19   Fiduciary Obligations                                                   45

 Article XI Additional Definitions and Interpretive Matters                            45
       11.1    Certain Definitions                                                     45
       11.2    Index of Defined Terms                                                  53
       11.3    Rules of Interpretation                                                 53


                                   INDEX OF EXHIBITS

       EXHIBIT A      FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
                      AGREEMENT

       EXHIBIT B      FORM OF IP ASSIGNMENT AGREEMENTS

       EXHIBIT C      FORM OF ESCROW AGREEMENT¶

       EXHIBIT D FORM OF IP POWER OF ATTORNEY¶




                                              iv
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 151 of 247



                                             ARTICLE I

                      PURCHASE AND SALE OF THE ACQUIRED ASSETS;
                       ASSUMPTION OF ONLY ASSUMED LIABILITIES

         1.1    Purchase and Sale of the Acquired Assets. Pursuant to sections 105, 363 and 365
 of the Bankruptcy Code, on the terms and subject to the conditions set forth herein and in the
 Sale Order, at the Closing, Sellers shall sell, transfer, assign, convey, and deliver to Purchaser,
 and Purchaser shall purchase, acquire, and accept from Sellers, all of Sellers’ right, title and
 interest in and to the following assets, properties and rights of Sellers, free and clear of all
 Encumbrances other than Permitted Encumbrances (the “Acquired Assets”) but excluding in all
 cases the Excluded Assets:

               (a)     all Contracts listed on Schedule 1.1(a), to the extent assignable under
 applicable Law (the “Assigned Contracts”);

                 (b)     all rights in Intellectual Property owned by the Company or any of its
 Subsidiaries and primarily used in the Acquired Business; provided, that Acquired Assets shall
 include the following Intellectual Property owned by the Company or any of its Subsidiaries
 whether or not primarily used in the Acquired Business: (i) all such, including (i) all patents,
 patent applications and patent disclosures, including those listed in Schedule 1.1(b)(i), (ii) all
 such trademarks, service marks, trade dress and corporate names (common law or otherwise,
 registered or not registered) and any registrations and all applications therefor (including intent to
 use applications), in each caseincluding those listed in Schedule 1.1(b)(ii), and all goodwill
 associated therewith; (iii) all such copyrightcopyrights (common law or otherwise, registered
 or unregistered) and any registrations and all applications therefor, including those listed in
 Schedule 1.1(b)(iii); (iv) all such Internet domain names and Social Media Accounts, including
 those listed in Schedule 1.1(b)(iv) and all Customer Lists and Lists (as defined in Section
 6.13), (v) all Trade Secrets and all other such Intellectual Property and all Confidential
 Information, including that which is listed in Schedule 1.1(b)(v), and (vi) all rights to collect
 royalties and proceeds in connection with the foregoing with respect to the period from and after
 the Closing, all rights to sue and recover for past, present and future infringements, dilutions,
 misappropriations of, or other conflicts with, such Company Intellectual Property and any and all
 corresponding rights that, now or hereafter, may be secured throughout the world, including any
 deposits or prepayments with respect to any of the foregoing (collectively, the “Company
 Intellectual Property”);

                (c)      all goodwill associated with the Company Intellectual Property;

                 (d)     all Documents primarily used in the Acquired Business; provided, Sellers
 shall retain copies of such Documents that are used in connection with or related to the Excluded
 Business;

                (e)     all transferrable rights of Sellers under non-disclosure, confidentiality,
 non-compete, or non-solicitation Contracts relating to the Company Intellectual Property and that
 are primarily used in the Acquired Business; and



                                                   2
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 152 of 247



                (f)     all Permits.

          1.2     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
 no event shall Sellers be deemed to sell, transfer, assign, or convey, and Sellers shall retain all
 right, title and interest to, in and under all assets, properties, interests and rights of such Sellers
 that are not included in the definition of “Acquired Assets” in Section 1.1 (collectively, the
 “Excluded Assets”), including the following:

                (a)     all Cash and Cash Equivalents, all bank accounts, and all deposits
 (including maintenance deposits, customer deposits, and security deposits for rent, electricity,
 telephone or otherwise) or prepaid or deferred charges and expenses, including all lease and
 rental payments, that have been prepaid by any Seller, and any retainers or similar amounts paid
 to Advisors or other professional service providers;

                (b)     all Contracts of Sellers other than the Assigned Contracts (the “Excluded
 Contracts”);

                  (c)     all Documents (i) to the extent they are primarily used in or primarily
 related to any of the other Excluded Assets, Excluded Liabilities or Excluded Business (including
 information stored on the computer systems, data networks or servers of any Seller); (ii) that are
 Sellers’ financial accounting Documents, all minute books, organizational documents, stock
 registers and such other books and records of any Seller as pertaining to ownership, organization
 or existence of such Seller, Tax Returns (and any related work papers) and any other Tax
 information or records, corporate seal, checkbooks, and canceled checks; (iii) that any Seller is
 required by Law to retain or (iv) that any Seller is prohibited under Law or Contract from
 selling, transferring, assigning, conveying, or delivering to Purchaser; provided that, to the extent
 not prohibited by applicable Law or Contract, Purchaser shall have the right to make copies of
 any portions of such Documents referenced in clauses (i) and (iii) that, but for such clauses (i) or
 (iii), respectively, would be Acquired Assets.

                  (d)    all Documents prepared or received by any Seller or any of its Affiliates in
 connection with the sale of the Acquired Assets, this Agreement, or the transactions
 contemplated hereby, including (i) all records and reports prepared or received by Sellers, any of
 their respective Affiliates or Advisors in connection with the sale of the Acquired Assets and the
 transactions contemplated hereby, including all analyses relating to the business of Purchaser or
 its Affiliates so prepared or received, (ii) all bids and expressions of interest received from third
 parties with respect to the acquisition of any of Sellers’ businesses or assets; and (iii) all
 privileged materials, documents and records of a Seller or any of its Affiliates;

                (e)     all current and prior insurance policies of any of Sellers, including for the
 avoidance or doubt all director and officer insurance policies, and all rights and benefits of any
 nature of Sellers with respect thereto, including all insurance recoveries thereunder and rights to
 assert claims with respect to any such insurance recoveries;

                (f)    all membership interests or other equity interests of any Seller or any of
 their respective Subsidiaries or securities convertible into, exchangeable, or exercisable for any
 such membership interests or other equity interests;


                                                    3
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                                 Document    Page 153 of 247



 Authorization (other than, and in addition to, that of the Bankruptcy Court) in order to permit the
 sale or transfer to Purchaser of the applicable Seller’s rights under such Permit, and no such
 Consent or Governmental Authorization has been obtained prior to the Closing. In the event that
 any Assigned Contract is deemed not to be assigned pursuant to clause (ii) of the first sentence of
 this Section 1.5(b), the Closing shall nonetheless take place subject to the terms and conditions
 set forth herein and, thereafter, through the earlier of such time as such Consent or Governmental
 Authorization is obtained and twelve (12) months following the Closing (or the remaining term
 of such Contract or the closing of the Bankruptcy Case, if shorter), Sellers and Purchaser shall
 (A) use reasonable best efforts to secure such Consent or Governmental Authorization as
 promptly as practicable after the Closing and (B) cooperate in good faith in any lawful and
 commercially reasonable arrangement reasonably proposed by Purchaser, including
 subcontracting, licensing, or sublicensing to Purchaser any or all of any Seller’s rights and
 obligations with respect to any such Assigned Contract, under which (1) Purchaser shall obtain
 (without infringing upon the legal rights of such third party or violating any Law) the economic
 rights and benefits under such Assigned Contract with respect to which the Consent and/or
 Governmental Authorization has not been obtained and (2) Purchaser shall be responsible for any
 related burden and obligation (including performance) with respect to such Assigned Contract.
 Upon satisfying any requisite Consent or Governmental Authorization requirement applicable to
 such Assigned Contract after the Closing, such Assigned Contract shall promptly be transferred
 and assigned to Purchaser in accordance with the terms of this Agreement, the Sale Order and the
 Bankruptcy Code.

                                           ARTICLE II

                                 CONSIDERATION; CLOSING

        2.1     Consideration; Payment.

                (a)     The aggregate consideration (collectively, the “Purchase Price”) to be paid
 by Purchaser for the purchase of the Acquired Assets shall be equal to: (i) the assumption of
 Assumed Liabilities, plus (ii) a cash payment of the amount equal to $20,075,000,31,000,000,
 and plus or minus, as applicable, (iii) the Tax Apportionment Amount (the “Cash Payment”).

                (b)     At the Closing, Purchaser shall deliver, or cause to be delivered, to the
 Company the Cash Payment less the Deposit (the “Closing Date Payment”). The Closing Date
 Payment and any payment required to be made pursuant to any other provision hereof shall be
 made in cash by wire transfer of immediately available funds to such bank account as shall be
 designated in writing by the applicable Party to (or for the benefit of) whom such payment is to
 be made at least two (2) Business Days prior to the date such payment is to be made.

        2.2     Deposit.

                (a)     Purchaser has, on or prior to the date hereof, made an earnest money
 deposit with SRS Acquiom, Inc. (the “Escrow Agent”) in the amount of $2,007,500 (the
 “Deposit”), by wire transfer of immediately available funds for deposit into a separate escrow
 account (the “Deposit Escrow Account”), established pursuant to the escrow agreement, dated as
 of the date hereof, by and among the Company, Purchaser and the Escrow Agent, substantially in


                                                  7
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 154 of 247



 other place and time as the Parties may agree; provided that in no event shall the Closing take
 place prior to July 30, 2020 or such earlier date elected by Purchaser upon five (5) Business
 Days prior written notice to Sellers. The date on which the Closing actually occurs is referred
 to herein as the “Closing Date.”

        2.4     Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall deliver to
 Purchaser:

               (a)     a bill of sale and assignment and assumption agreement substantially in
 the form of Exhibit A (the “Assignment and Assumption Agreement”) duly executed by Sellers;

               (b)     each IP Assignment Agreement substantially in the form of Exhibit B,
 duly executed by the Sellers party thereto;¶

               (c)     each IP Power of Attorney substantially in the form of Exhibit D, duly
 executed by all applicable Sellers;

                (d)     (c) a copy of the Sale Order, as entered by the Bankruptcy Court;

                (e)    (d) a duly executed IRS Form W-9 with respect to each Seller (or, in the
 case of any disregarded entity, the regarded parent entity of such Seller);

                (f)     (e) an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of the Company certifying that the conditions set forth in Sections 7.2(b) and
 7.2(c) have been satisfied; and

             (g)     (f) a joint written instruction, duly executed by Sellers, instructing the
 Escrow Agent to release to the Company by wire transfer of immediately available funds, the
 Deposit.

         2.5     Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver to (or at
 the direction of) the Company:

                (a)     the Closing Date Payment;

                (b)     the Assignment and Assumption Agreement, duly executed by Purchaser;

                (c)     an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of Purchaser certifying that the conditions set forth in Sections 7.3(a), 7.3(b)
 and 7.3(c) have been satisfied; and

             (d)     a joint written instruction, duly executed by Purchaser, instructing the
 Escrow Agent to release to the Company by wire transfer of immediately available funds, the
 Deposit.

        2.6   Withholding. Purchaser shall be entitled to deduct and withhold from any
 payment to be made under this Agreement all Taxes that Purchaser is required to deduct and
 withhold with respect to such payment under any provision of applicable Tax Law. Taxes


                                                   9
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 155 of 247



 withheld pursuant to this Section 2.6 by Purchaser will be treated for all purposes of this
 Agreement as having been paid to the Person in respect of which such deduction and withholding
 was made. If Purchaser determines that any such deduction or withholding is so required with
 respect to any payments under this Agreement (excluding any withholding with respect to any
 failure to deliver an applicable IRS Form W-9 pursuant to Section 2.4(d)), Purchaser will
 promptly notify the Sellers and shall in good faith cooperate to eliminate or otherwise reduce any
 such deduction or withholding to the extent permitted by applicable Tax Law.

                                           ARTICLE III

                  REPRESENTATIONS AND WARRANTIES OF SELLERS

        Sellers represent and warrant to Purchaser as follows as of the date hereof and as of the
 Closing Date; provided that the following representations and warranties are not made with
 respect to Company Intellectual Property that is not used in the E-Commerce Platform,
 except the representation and warranty set forth in Section 3.9(a)(i).

         3.1     Organization and Qualification. Each of the Company and its Subsidiaries (a) is
 an entity duly incorporated or organized, validly existing and in good standing under the Laws of
 the jurisdiction of its incorporation or organization, as applicable, (b) has all requisite power and
 authority to own and operate its properties and to carry on its businesses as now conducted,
 subject to the provisions of the Bankruptcy Code, and (c) is qualified to do business and is in
 good standing (or its equivalent) in every jurisdiction in which its ownership of property or the
 conduct of its business as now conducted requires it to qualify, except where the failure to be so
 qualified would not reasonably be expected to have a Material Adverse Effect.

         3.2    Authorization of Agreement. The execution, delivery, and performance of the
 Transaction Documents by the Sellers party thereto, and the consummation by such Sellers of the
 transactions contemplated thereby, subject to requisite Bankruptcy Court approvals, have been
 duly and validly authorized by all requisite corporate or similar organizational action, and no
 other corporate or similar organizational proceedings on their part are necessary to authorize the
 execution, delivery or performance of the Transaction Documents by such Sellers. Subject to
 requisite Bankruptcy Court approvals, this Agreement has been, and the other Transaction
 Documents will be, when delivered pursuant to the terms hereof, duly and validly executed and
 delivered by such Sellers, and, assuming this Agreement and each of the other Transaction
 Documents is a valid and binding obligation of Purchaser, this Agreement constitutes, and each
 other Transaction Document will constitute, when delivered pursuant to the terms hereof, a valid
 and binding obligation of such Sellers, enforceable against such Sellers in accordance with its
 terms, except as limited by the application of bankruptcy, insolvency, reorganization, fraudulent
 conveyance, moratorium, or other Laws relating to or affecting creditors’ rights or general
 principles of equity (whether considered in a proceeding in equity or at law) (the “Enforceability
 Exceptions”).

        3.3     Conflicts; Consents.

              (a)    Except as set forth on Schedule 3.3(a) and assuming that (w) requisite
 Bankruptcy Court approvals are obtained, and (x) the notices, authorizations, approvals, Orders,


                                                  10
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 156 of 247



                       (ii)   a Contract for the furnishing or receipt of services, the performance
        of which will extend over a period of more than twelve (12) months;

                       (iii) a Contract that is a joint venture agreement or similar agreement
        involving the sharing of profits and losses;

                       (iv)    a Contract that contains any (i) “most favored nation” pricing in
        favor of any customer of the Acquired Business in a manner material to the Acquired
        Business, (ii) a provision expressly requiring the purchase of goods or services
        exclusively from another Person or (iii) express restriction on the ability to compete in
        any line of business or with any Person or to provide services generally or in any market
        segment or any geographic area ;

                        (v)    a Contract granting an option to acquire, sell, lease or license any
        Acquired Asset or granting any right of first offer, right of first refusal or right of first
        negotiation in respect of any Acquired Asset;

                       (vi)  a Contract with or for the benefit of any present officer, director,
        employee or Affiliate of a Seller (each, a “Related Party” and each such Contract, a
        “Related Party Contract”);

                        (vii)   a power of attorney that is currently effective and outstanding;

                       (viii) any settlement, conciliation or similar agreement with any
        Governmental Body, or that will require a Seller to pay consideration after the date hereof
        in excess of $100,000; and

                      (ix)  any endorsement or influencer Contract related to any of the
        Transferred Trademarks or the E-Commerce Platform.

                 (b)    Subject to requisite Bankruptcy Court approvals, and assumption by the
 applicable Seller of the applicable Contract in accordance with applicable Law (including
 satisfaction of any applicable Cure Costs) and except as a result of the commencement of the
 Bankruptcy Case, each of the Assigned Contracts is in full force and effect and is a valid, binding
 and enforceable obligation of the Company and its Subsidiaries and, to the kKnowledge of the
 Company, each of the other parties thereto, except as may be limited by the Enforceability
 Exceptions. Except as a result of the commencement of the Bankruptcy Case, neither the
 Company nor any of its Subsidiaries, as applicable, is in material default, or is alleged in writing
 by the counterparty thereto to have materially breached or to be in material default, under any
 Assigned Contract, and, to the kKnowledge of the Company, the other party to each Assigned
 Contract is not in material default thereunder. The Company has made available to Purchaser
 complete and correct copies of all Assigned Contracts, each as amended to the date hereof. None
 of the Assigned Contracts has been canceled or otherwise terminated, and neither the Company
 nor its Subsidiaries has received any written notice from any Person regarding any such
 cancellation or termination.

               (c)    Except for normal employment relationships between an employer and
 employee, no Related Party directly or indirectly is a party to any Assigned Contract.


                                                  12
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                               Document    Page 157 of 247



 commencement of the Bankruptcy Case, (i) each Intellectual Property Agreement is valid and
 binding on the Company and its Subsidiaries and, to the kKnowledge of the Company, each of
 the other parties to such Intellectual Property Agreement in accordance with its terms, except as
 may be limited by the Enforceability Exceptions and (ii) to the Knowledge of the Company, is in
 full force and effect. Except as a result of the commencement of the Bankruptcy Case, neither
 the Company nor its Subsidiaries, as applicable, is, or is alleged by the counterparty thereto in
 writing to be, in material breach of or material default under, or received any written notice of
 cancellation or termination of, any material Intellectual Property Agreement, and, to the
 kKnowledge of the Company, the other party to each such Intellectual Property Agreement is not
 in material default thereunder.

                 (c)    The Company and its Subsidiaries have sufficient rights to use all
 Company Intellectual Property in the manner in which such Company Intellectual Property is
 used in connection with the Acquired Business as of the date hereof, and all such rights shall
 survive materially unchanged, and without any material change in the terms and conditions under
 which the Company and/or its Subsidiaries, respectively, currently have such rights, following
 the Closing Date; provided, that, this representation and warranty shall not be construed to be a
 representation or warranty regarding the violation, infringement, or misappropriation of
 Intellectual Property. Neither the Company nor any of its Subsidiaries has received, since the
 Reference Date, any written notice (or to the Knowledge of the Company, any oral notice) that it
 is violating, misappropriating or infringing upon the Intellectual Property of other Person in
 connection with the Company’s or such Subsidiaries’ use of the Company Intellectual Property,
 nor have any reasonable grounds for such a claim been made in writing (or to the Knowledge of
 the Company, orally) to the Company or any Subsidiary since the Reference Date. To the
 Knowledge of the Company, neither the Company’s nor any of its Subsidiaries’ respective use of
 the Company Intellectual Property since the Reference Date until the date hereof infringes,
 misappropriates or otherwise violates any Intellectual Property of any other Person in any
 material respect.

                 (d)    Since the Reference Date, neither the Company nor any of its Subsidiaries
 has made any written claim of any violation, misappropriation or infringement by other Persons
 of any of the material Company Intellectual Property, nor have any reasonable grounds for such a
 claim been brought in writing (or to the Knowledge of the Company, orally) to the attention of
 the Company or any of its Subsidiaries. To the Knowledge of the Company, no third party has,
 since the Reference Date until the date hereof, infringed, misappropriated or otherwise violated
 any material Company Intellectual Property. The Company and its Subsidiaries have taken steps
 reasonable under the circumstances, in any event no less than commercially reasonable efforts, to
 maintain the secrecy of all material Confidential Information and Trade Secrets, in each case
 included in the Company Intellectual Property. Since the Reference Date, neither the Company
 nor its Subsidiaries have authorized the disclosure of any such Confidential Information or Trade
 Secrets, nor has any such Confidential Information or Trade Secrets been disclosed to any Person
 (other than to employees of the Company or its Subsidiaries), other than pursuant to a written
 confidentiality agreement which agreements, to the Knowledge of the Company and subject to
 requisite Bankruptcy Court approvals, and assumption by the applicable Seller of the applicable
 Contract in accordance with applicable Law (including satisfaction of any applicable Cure Costs)
 and except as a result of the commencement of the Bankruptcy Case, are valid and binding on the
 counterparty thereto, except as may be limited by the Enforceability Exceptions. To the


                                                14
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 158 of 247



 the Confidentiality Agreement with respect to such access and any information furnished to
 Purchaser or any of its Advisors. Neither the Company nor any of Sellers makes any
 representation or warranty as to the accuracy of any information, if any, provided pursuant to this
 Section 6.2, and Purchaser may not rely on the accuracy of any such information, in each case,
 other than the Express Representations.

                 (c)     Without limiting Section 9.3, from and after the Closing for a period of
 three (3) years following the Closing Date (or, if later, the closing of the Bankruptcy Case),
 Purchaser will provide Sellers and their Advisors with reasonable access, during normal business
 hours, and upon reasonable advance notice, to books and records relating to the Acquired
 Business, Acquired Assets and Assumed Liabilities with respect to periods or occurrences prior
 to the Closing Date. Unless otherwise consented to in writing by the Company, Purchaser will
 not, for a period of three (3) years following the Closing Date, destroy, alter or otherwise dispose
 of any such books and records without first offering to surrender to the Company such books and
 records or any portion thereof that Purchaser may intend to destroy, alter or dispose of. From and
 after the Closing, Purchaser will, and will cause its employees to provide Sellers with reasonable
 assistance, support and cooperation with Sellers’ wind-down and related activities (e.g., helping
 to locate documents or information related to preparation of Tax Returns or prosecution);
 provided that any out-of-pocket cost and expense incurred by Purchaser as a result of providing
 such assistance, support and cooperation shall be at the sole cost and expense of Sellers; provided
 further that Purchaser shall inform Sellers of, and obtain Sellers’ written consent prior to
 incurring, any such cost and expense and, in the absence of the receipt of such prior written
 consent from Sellers, shall not be deemed to have breached its obligation under this sentence
 solely by virtue of not having provided the requested assistance, support or cooperation to which
 Sellers have not consented.

                (d)     Purchaser will not, and will not permit any member of the Purchaser
 Group to, contact any officer, manager, director, employee, customer, supplier, lessee, lessor,
 lender, licensee, licensor, distributor, noteholder or other material business relation of the
 Company or its Subsidiaries prior to the Closing with respect to the Company, its Subsidiaries,
 their business or the transactions contemplated by this Agreement without the prior written
 consent (which may be via email) of Ray McKown or such other Person(s) as the Company may
 designate in writing from time to time. The Company shall use good faith efforts to introduce
 Purchaser to third party vendors in respect of the Company’s loyalty/rewards and credit cards
 programs.

                (e)    Without limiting Section 6.2(c), from and after the Closing Date, the
 Company shall not and shall cause the other Seller Parties not to, directly or indirectly, disclose,
 reveal, divulge or communicate to any Person other than authorized officers, directors, managers,
 Advisors and employees of Purchaser or its Affiliates or use or otherwise exploit for its own
 benefit or for the benefit of anyone other than Purchaser or its Affiliates, any Confidential
 Information or Trade Secret, in each case which is used exclusively in the Acquired Business or,
 if not used exclusively in the Acquired Business, any such disclosure, revealing, divulgence, or
 communication shall be only in the ordinary course of business of the Excluded Business or the
 Going Out of Business Sale or Wind-Down. The Seller Parties shall not have any obligation to
 keep confidential any Confidential Information if and to the extent disclosure thereof is
 specifically required by applicable Law. To the extent practical and legally permissible, the


                                                  24
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 159 of 247



 addresses notified by the Company to Purchaser prior to Closing; and (v) during the GOB Period
 and terminating at the conclusion of the GOB Period, on the landing page on each website
 located on the GOB Domains (a) a full width banner of 250 pixels height (and a corresponding
 proportional height for mobile applications) shall be posted in the most prominent location at the
 top of the initial and main page of the website at the domain address for such GOB Domains, (b)
 a similar banners or link, as applicable, on the initial and main page of the GOB Social Media
 Accounts (as described in Schedule 6.12), in each case of (a) and (b), which banner or link will
 include a link to a “Store Finder” that will enable visitors to search by zip code and find their
 desired location of the Going Out of Business Sale during the GOB Period, and with a “look and
 feel” and other content, in all cases as reasonably directed by Purchaser, provided such “look and
 feel” and other content are consistent with those historically used by the Sellers and other GOB
 Licensees or customarily used in connection with going out of business sales of the type
 envisioned by this Agreement and (c) a separate webpage containing such “Store Finder” and
 with a “look and feel” and content (including discount information), in all cases as reasonably
 directed by Purchaser or its designee. Purchaser shall cause to be promptly made such
 modifications reasonably requested by the Company or its designee to the banners and “Store
 Finder” in connection the Going Out of Business Sale during the GOB Period, provided that
 Purchaser shall not be required to modify each of such banners and “Store Finder” more often
 than one (1) time per week. All GOB related banners, and the “Store Finder,” will be deleted
 from the GOB Domains and GOB Social Media Accounts at the end of the GOB Period.

         6.12 Going Out of Business Sale Social Media Accounts Support and Preservation. In
 conjunction with the Going Out of Business Sale during the GOB Period and the licenses and
 rights granted in Sections 6.10-6.16, Purchaser: (i) hereby grants to the Company and its
 Subsidiaries (and their designees) during the GOB Period the non-exclusive right to post to each
 of the Social Media Accounts set forth on Schedule 6.12 (the “GOB Social Media Accounts”)
 and the SMS short code set forth on Schedule 6.12 (the “GOB Short Code”), content associated
 with the Going Out of Business Sale during the GOB Period and Purchaser shall, at the Closing,
 provide the Company (or its designee) with access (including usernames and passwords and the
 use of any other tools or platforms utilized by Purchaser or its Affiliates) to such GOB Social
 Media Accounts sufficient to permit them to so post or send content, and cooperation and
 assistance with respect thereto; (ii) shall not (and shall not permit any Person to) sell, assign,
 license, transfer, convey, lease, surrender, relinquish, abandon, let lapse, fail to maintain or
 otherwise dispose of, during the GOB Period, any GOB Social Media Accounts or GOB Short
 Code; and (iii) shall not permit any Person other than the GOB Licensees, the Consultants or the
 Purchaser to post content to the GOB Social Media Accounts, and shall comply with the
 obligations and restrictions on Schedule 6.12 in connection with the GOB Social Media
 Accounts during the GOB Period. In addition, at Company’s request and direction, Purchasers
 shall purchase for the Company and place ads using the GOB Social Media Accounts, subject to
 Company’s payment in advance of any related costs.

         6.13 Wind-Down Use of The Customer Data, User Data, and PI Databases. In support
 of the Going Out of Business Sale, and only during the GOB Period and in conjunction with the
 licenses and rights licenses granted in Sections 6.10-6.16, Purchaser hereby grants the Company
 and its Subsidiaries (and their designees) during the GOB Period the right to send up to seven (7)
 emails per week and (pursuant to Section 6.12) and up to two (2) text messages on the GOB
 Short Code per week, using (and per Person in) the Customer Data, Customer Lists, User Data,


                                                 31
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 160 of 247



 and PI Databases included in the Acquired Assets (the “Lists”), subject to any opt-out decisions
 of any customer or target of any such communications and other legal requirements applicable to
 the Company and its Subsidiaries. The Company may, during the GOB Period, maintain control
 of a copy of the Lists to send such emails and texts. Purchaser shall not (and not permit any
 Person to) interfere with the rights granted hereunder, provided such emails and text messages
 consistent with communications historically made by the Sellers and other GOB Licensees or
 customarily used in connection with going out of business sales of the type envisioned by this
 Agreement. Purchaser shall, during the GOB Period, cooperate with Company and refrain from,
 sending more than three (3) emails per week and two (2) text messages per week, using (and per
 Person in) the Lists, including to promote Pier1.com, subject to any opt-out decisions of any
 customer or target of any such communications and other legal requirements applicable to
 Purchaser. Each Party acknowledges and agrees that it is in the best interest of the Purchaser and
 the Company that the GOB Trademarks be used in connection with the promotion and
 advertisement of both Pier1.com and the Going Out of Business Sale as historically used by the
 Sellers and other GOB Licensees or as retailer trademarks have been customarily used in
 connection with going out of business sales of the type envisioned by this Agreement, to enhance
 the value and awareness of the GOB Trademarks. For the avoidance of doubt, an email or text
 message, as referred to in this Section 6.13, means a substantially similar email or text message
 sent (including in batches) to some or all of the Persons in the Lists (and not one email to one
 Person). Each of Purchaser and the Company shall, during the GOB Period, (i) before the end of
 each day, electronically send to the other a file containing the List user ID of any Person who has
 “opted out” during such day, and (ii) thereafter refrain from sending any emails to the email
 address associated with such user IDs. Purchaser and Company shall, prior to Closing, agree to
 the manner in which they will exchange such user IDs. Company shall, at the Closing, provide
 the Purchaser with access (including usernames and passwords and the use of any other tools or
 platforms utilized by the Company) sufficient to permit them to send text messages using the
 GOB Short Code, and cooperation and assistance with respect thereto, and the Purchaser shall be
 responsible and liable for all texts that it sends pursuant to this Agreement and shall indemnify
 and hold harmless the GOB Licensees for any third party claims arising out of or related to any
 such texts.

        6.14 Stop-Gap Licenses. Subject to the other rights and limited license granted in
 Sections 6.10-6.16, from and after the Closing Date, Purchaser hereby grants to the GOB
 Licensees and the Consultants as part of the Going Out Of Business Sale, and the GOB Licensees
 as part of the Wind-Down, a limited, non-exclusive, royalty-free, fully paid-up, irrevocable
 license to the Intellectual Property and Confidential Information included in the Acquired
 Assets (other than with respect to Intellectual Property referenced in clauses (ii), (iv), or (viii) of
 the definition of Intellectual Property and excluding any use of the Lists except to the extent
 (with prior notice to Purchaser the extent reasonably practicable) required or requested by a
 Governmental Body or applicable Law) and used in the operation of the GOB Licensees as of the
 Closing, solely in connection with the Going Out Of Business Sale until the end of the GOB
 Period and, and solely in connection with the Wind-Down until the entry of an order closing
 the Bankruptcy Case, it being agreed and understood that following the end of the
 Wind-Down Period, Sellers shall promptly change their corporate names to names that no
 longer include the names “Pier 1” or any derivation thereof.

        6.15    Messaging; Cooperation; Character; Encumbrance.


                                                   32
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 161 of 247



                 (a)     Purchaser shall not (and shall not permit any other Person to) issue any
 press release or other public statement that states, or could reasonably be construed by a
 reasonable consumer to mean, that any GOB Licensee is no longer conducting “going out of
 business” or “store closing” sales at their stores, or otherwise interfere with or undermine any
 promotion that states that any GOB Licensee is conducting “going out of business” or “store
 closing” sales at their stores. Upon the Company’s request, Purchaser shall reasonably cooperate
 and assist GOB Licensees and the Consultants in connection with the implementation and
 execution of their advertising program with respect to the Going Out of Business Sale, provided
 that any out of pocket costs of Purchaser shall be borne by the Sellers.

                (b)    For purposes of this Article 6, and anything herein to the contrary
 notwithstanding, association of a GOB Trademark with the Bankruptcy Case, Going Out of
 Business Sale, or Wind-Down as historically used by the Sellers and other GOB Licensees or as
 retailer trademarks have been customarily used in connection with going out of business sales of
 the type envisioned by this Agreement shall not be considered to be an impairment to the value
 or goodwill thereof, and the use of a GOB Trademark for the Going Out of Business Sale or
 Wind-Down as historically used by the Sellers and other GOB Licensees or as retailer trademarks
 have been customarily used in connection with going out of business sales of the type envisioned
 by this Agreement shall not be considered to be of a different character than the character of the
 use of such GOB Trademark prior to the Closing.

                  (c)     Notwithstanding anything to the contrary contained herein, each Seller and
 its Affiliates (i) shall, in addition to the rights granted in Sections 6.10-6.15, have the right to
 continue to grant the rights and licenses previously granted pursuant to each agreement set forth
 on Schedule 6.15(c), provided that Seller shall not amend any such agreement to the extent such
 amendment would be adverse to the Transferred Trademarks, or take any action to lower the
 quality standards applicable to, or extend the scope or duration of, any such agreement; and (ii)
 shall have no obligation to cease use of (or cause others to cease use of) GOB Trademarks for
 fair use, for any necessary governmental filings, or in a manner not constituting trademark
 infringement or dilution.

        6.16 Data Use Requirements. Prior to or at, and effective as of, the Closing Date,
 Purchaser shall update its privacy policy (including with respect to the GOB Domains and GOB
 Short Code to permit the activities contemplated in Section 6.13, which shall include updating
 such privacy policy to permit (i) the GOB Licensees and Consultants to assist Purchaser in
 e-commence operations, manage a database of customer information, hosting the sites at the
 GOB Domains, send special offers or perform other administrative services, and conduct other
 services design to assist in maximizing business potential, (ii) the disclosure and transfer of
 Personal Information to a subsequent owner, co-owner or operator of any site (including social
 media accounts or SMS short codes) or retail store branded with or operated using a Transferred
 Trademark or other Acquired Asset.

        6.17 Purchaser Parent Guaranty. Guarantor, the majority parent owner of Purchaser,
 guarantees absolutely and unconditionally to Sellers (a) the due and punctual performance, when
 and as due, of all obligations, covenants and agreements of Purchaser arising under or pursuant to
 this Agreement (including, for the avoidance of doubt, the punctual payment of all sums, if any,
 now and hereafter owed by Purchaser hereunder) and (b) the accuracy of Purchaser’s


                                                  33
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 162 of 247



 non-appealable; provided that no termination may be made by a Party under this Section 8.1(b) if
 the issuance of such Order was caused by the breach or action or inaction of such Party;

                 (c)     by written notice of either Purchaser or the Company, if the Closing shall
 not have occurred on or before July 31,August 10, 2020 (the “Outside Date”); provided that such
 Party shall not be permitted to terminate this Agreement pursuant to this Section 8.1(c) if the
 failure of the Closing to have occurred by the Outside Date was caused by the breach or action or
 inaction of such Party;

                (d)     by written notice of either Purchaser or the Company, if the Bankruptcy
 Case is dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy Code, or if a
 trustee or examiner with expanded powers to operate or manage the financial affairs or
 reorganization of the Company is appointed in the Bankruptcy Case;

                 (e)    by written notice from Purchaser to the Company, if Sellers announce any
 stand-alone plan of reorganization or liquidation (or support any such plan filed by any other
 party), other than a wind-down plan of Sellers’ estates post-Closing;

                (f)    by written notice from the Company to Purchaser, upon a breach of any
 covenant or agreement on the part of Purchaser, or if any representation or warranty of Purchaser
 will have become untrue, in each case, such that the conditions set forth in Section 7.3(a) or
 7.3(b) would not be satisfied, including a breach of Purchaser’s obligation to consummate the
 Closing; provided that (i) if such breach is curable by Purchaser then the Company may not
 terminate this Agreement under this Section 8.1(f) unless such breach has not been cured by the
 date which is the earlier of (A) two (2) Business Days prior to the Outside Date and (B) thirty
 (30) days after the Company notifies Purchaser of such breach and (ii) the right to terminate this
 Agreement pursuant to this Section 8.1(f) will not be available to the Company at any time that
 the Company is in material breach of, any covenant, representation or warranty hereunder;

                  (g)    by written notice from Purchaser to the Company, upon a breach of any
 covenant or agreement on the part of any Seller, or if any representation or warranty of any Seller
 will have become untrue, in each case, such that the conditions set forth in Section 7.2(b) or
 7.2(c); provided that (i) if such breach is curable by such Seller then Purchaser may not terminate
 this Agreement under this Section 8.1(g) unless such breach has not been cured by the date which
 is the earlier of (A) two (2) Business Days prior to the Outside Date and (B) thirty (30) days after
 Purchaser notifies the Company of such breach and (ii) the right to terminate this Agreement
 pursuant to this Section 8.1(g) will not be available to Purchaser at any time that Purchaser is in
 material breach of, any covenant, representation or warranty hereunder;

                 (h)     by written notice from the Company to Purchaser, if all of the conditions
 set forth in Sections 7.1 and 7.2 have been satisfied (other than conditions that by their nature are
 to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions at the
 Closing) or waived and Purchaser fails to complete the Closing at the time required by Section
 2.3;

                (i)     by written notice from the Company to Purchaser, if any Seller or the
 board of directors (or similar governing body) of any Seller determines that proceeding with the


                                                  36
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 163 of 247



 transactions contemplated by this Agreement or failing to terminate this Agreement would be
 inconsistent with its or such Person’s or body’s fiduciary duties;

                (j)    by written notice of either Purchaser or the Company, if (i) any Seller
 enters into one or more Alternative Transactions with one or more Persons other than Purchaser
 or the Successful Bidder or the Backup Bidder at the Auction or (ii) the Bankruptcy Court
 approves an Alternative Transaction other than with the Successful Bidder or the Backup Bidder;
 or

               (k)     by written notice from Purchaser to the Company, if Purchaser is not the
 Successful Bidder or the Backup Bidder at the Auction.

         8.2     Effect of Termination. In the event of termination of this Agreement pursuant to
 Section 8.1, this Agreement shall forthwith become void and there shall be no liability on the part
 of any Party or any of its partners, officers, directors or shareholders; provided that Section 2.2,
 this Section 8.2, and Article X shall survive any such termination. The Parties agree that if this
 Agreement is terminated in circumstances under which the Expense Reimbursement and/or
 Break Up Fee is payable, Purchaser’s receipt of the Expense Reimbursement and/or the Break Up
 Fee in accordance with this Agreement shall be the sole and exclusive remedy of Purchaser
 against Sellers and any of their respective Affiliates for any Liability, damage or other loss
 suffered as a result of any breach of any representation, warranty, covenant or agreement in this
 Agreement or the failure of the transactions contemplated hereby to be consummated, and upon
 payment of such amounts, none of Sellers nor any of their respective Affiliates shall have any
 further monetary Liability relating to or arising out of this Agreement or the transactions
 contemplated by this Agreement.

                                           ARTICLE IX

                                              TAXES

         9.1     Transfer Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed asset,
 stamp, documentary stamp, use, or other Taxes and recording charges payable by reason of the
 sale of the Acquired Assets or the assumption of the Assumed Liabilities under this Agreement
 or the transactions contemplated hereby (the “Transfer Taxes”) shall be borne and timely paid by
 Purchaser, and Purchaser shall timely file all Tax Returns related to any Transfer Taxes. Sellers
 and Purchaser shall use commercially reasonable efforts and cooperate in good faith to exempt
 all such transactions from any Transfer Taxes to the extent allowed under applicable Law.

        9.2      Allocation of Purchase Price. For U.S. federal and applicable state and local
 income Tax purposes, Purchaser, Sellers, and their respective Affiliates shall allocate the
 Purchase Price (and any Assumed Liabilities or other items treated as part of the purchase price
 for applicable income Tax purposes) first among the Sellers in accordance with the Acquired
 Assets being sold by each Seller, and then such amounts shall be further fallocatedallocated
 among the Acquired Assets sold by each Seller. As soon as commercially practicable, but no later
 than forty-five (45) days following the determination of the final Purchase Price, Purchaser shall
 provide a proposed allocation to Sellers setting forth the allocation of the Purchase Price (and
 other amounts treated as Purchase Price for U.S. federal income Tax purposes) among the


                                                  37
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                Desc Main
                               Document    Page 164 of 247



                (j)    “Confidential Information” means any information concerning, including
 any formula, pattern, device or compilation of information, or which is used in, the Acquired
 Business, and includes, but is not limited to, proprietary technology, operating procedures and
 methods of operation, financial statements and other financial information, Trade Secrets, market
 studies and forecasts, competitive analyses, target markets, advertising techniques, pricing
 policies and information, the substance of agreements with customers, subcontractors and others,
 marketing and similar arrangements, servicing and training programs and arrangements,
 customer and subcontractor lists, User Data, customer Personal Information, customer profiles,
 customer preferences, customer-related data, and any documents embodying confidential and
 proprietary information.

               (k)     “Confidentiality Agreement” means that certain letter agreement, dated as
 of February 11, 2020, by and between the Company and its subsidiaries and controlled affiliates
 and Retail Ecommerce Ventures, LLC.

                (l)     “Consent” means any approval, consent, ratification, permission, waiver or
 other authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary the
 same.

                (m)     “Contract” means any contract, purchase order, service order, sales order,
 indenture, note, bond, lease, sublease, mortgage, agreement, guarantee, purchase order, license or
 other agreement that is binding upon a Person or its property.

                 (n)    “Customer Data” means Personal Information pertaining to current or
 former customers, or prospective customers, of Sellers, including email addresses and other
 contact information for current or former customers and data regarding purchases and purchase
 history, preferences and requirements, and all other data relating in any way to or associated with
 all current and former customers, in all cases collected and maintained by or on behalf of the
 Company or any Subsidiary from any Social Media Account or the E-Commerce Platform,
 excluding in all cases any data that is licensed from third parties that are in the business of
 enhancing or supplementing customer relationship management data as a service for other
 businesses.¶

               (o)    "Customer Lists" means any and all lists of current, past and
 prospective customers, including any and all information relating in any way to the use of
 such lists, including (x) Customer Data and Personal Information and (y) customer
 purchase history at a transaction level (including with respect to dollar amounts, dates, and
 items purchased), in all cases collected and maintained by or on behalf of the Company or
 any Subsidiary, but excluding from the foregoing in all cases, (A) any data that is licensed
 from third parties that are in the business of enhancing or supplementing customer
 relationship management data as a service for other businesses and (B) any credit card
 numbers or other information to the extent prohibited by any Data Security
 Requirements.¶

                (p)    “Data Security Requirements” means, collectively, all of the following
 to the extent relating to privacy, security, or security breach notification requirements: (i)
 each Seller's own rules, policies, and procedures; (ii) all applicable Laws; (iii) industry


                                                 47
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 165 of 247



 standards applicable to the industry in which the Business is conducted (including the
 Payment Card Industry Data Security Standard (PCI DSS)); and (iv) Contracts into which
 any Seller has entered or by which it is otherwise bound.

               (q)    (o) “DIP Facility” means the Senior Secured, Super-Priority
 Debtor-in-Possession Credit Agreement, dated as of February 20, 2020, by and among the
 Company, the Facility Guarantors (as defined therein), the Lenders (as defined therein), Bank of
 America, N.A. and Pathlight Capital LP.

                 (r)     (p) “Documents” means all of the Company’s written files, documents,
 instruments, papers, books, reports, records, tapes, microfilms, photographs, letters, budgets,
 forecasts, plans, operating records, safety and environmental reports, data, studies, and
 documents, Tax Returns, ledgers, journals, title policies, cCustomer lLists, vendor lists and
 contact information, regulatory filings, operating data and plans, research material, technical
 documentation (design specifications, engineering information, test results, maintenance
 schedules, functional requirements, operating instructions, logic manuals, processes, flow charts,
 etc.), user documentation (installation guides, user manuals, training materials, release notes,
 working papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web pages,
 etc.), and other similar materials, in each case whether or not in electronic form.

                (s)    (q) “E-Commerce Platform” means Systems operated by Sellers through
 which Sellers display and/or sell goods or services to consumers who place orders through, any
 internet-based site owned by a Seller, including the website located at “www.pier1.com” (and
 similar permutations thereof where such Internet domain names are owned by a Seller) and
 related internet or mobile application based sales, marketing, and advertising conducted by
 Sellers and Social Media Accounts owned and operated by Sellers.

                  (t)   (r) “Encumbrance” means any lien (as defined in section 101(37) of the
 Bankruptcy Code), encumbrance, claim (as defined in section 101(5) of the Bankruptcy Code),
 charge, mortgage, deed of trust, option, pledge, security interest or similar interests,
 hypothecations, easements, rights of way, encroachments, Orders and conditional sale or other
 title retention agreements.

                (u)     (s) “Fraud” means with respect to (i) Sellers, the intentional
 misrepresentation by such Sellers in the making by such Sellers to Purchaser of the Express
 Representations or the representations and warranties set forth in the certificate delivered by such
 Sellers pursuant to Section 2.4(e) or (ii) Purchaser or Guarantor, the intentional misrepresentation
 by Purchaser or Guarantor in the making by Purchaser or Guarantor to Sellers of the
 representations and warranties set forth in Article IV, the certificate delivered by Purchaser
 pursuant to Section 2.5(c), in each case of clause (i) or (ii), that constitutes common law fraud
 under Delaware Law (and does not include any fraud claim based on constructive knowledge,
 negligent misrepresentation, recklessness or a similar theory).

                 (v)     (t) “GAAP” means United States generally accepted accounting principles
 as in effect from time to time.




                                                  48
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 166 of 247



                (w)    (u) “Governmental Authorization” means any permit, license, certificate,
 approval, consent, permission, clearance, designation, qualification or authorization issued,
 granted, given or otherwise made available by or under the authority of any Governmental Body
 or pursuant to any Law.

                 (x)    (v) “Governmental Body” means any government, quasi-governmental
 entity, or other governmental or regulatory body, agency or political subdivision thereof of any
 nature, whether foreign, federal, state or local, or any agency, branch, department, official, entity,
 instrumentality or authority thereof, or any court or arbitrator (public or private) of applicable
 jurisdiction.

                 (y)      (w) “Intellectual Property” means all of the following: (i) patents, patent
 applications, inventions and intellectual property in patent disclosures; (ii) trademarks, service
 marks, trade dress and corporate names, registrations and applications for any of the foregoing,
 together with all goodwill associated with each of the foregoing; (iii) copyright registrations,
 rights in copyrightable works and copyright applications; (iv) Internet domain names and Social
 Media Accounts; (v) Trade Secrets; (vi) all forms of intellectual property rights in Software; (vii)
 all forms of intellectual property rights in drawings, schematics and other technical plans; (viii)
 all right of publicity; and (ix) all other intellectual property rights arising under the Laws of any
 jurisdiction.

                (z)     (x) “Intellectual Property Agreements” means all licenses, consent to use
 agreements, coexistence agreements, and covenants not to sue with respect to any Company
 Intellectual Property that is used in or held for use in the Acquired Business, to which the
 Company or any Subsidiary is a party, other than (i) ancillary or incidental licenses, and (ii)
 non-exclusive licenses granted in the ordinary course of business, in each case, to the extent
 included in the Assigned Contracts.

                (aa) (y) “Inventory” means all inventory (including finished goods, supplies,
 raw materials, work in progress, spare, replacement and component parts) maintained or held by,
 stored by or on behalf of, or in transit to, any of Sellers.

                (bb) (z) “Knowledge of the Company”, “Company’s Knowledge” and words of
 similar import mean the actual knowledge after due inquiry of Ray McKown, Robert Riesbeck
 and Matt Johnson.

                (cc) (aa) “Law” means any federal, state, provincial, local, municipal, foreign
 or international, multinational or other law, statute, legislation, constitution, principle of common
 law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,
 ruling, directive, pronouncement, determination, decision, opinion or requirement issued,
 enacted, adopted, promulgated, implemented or otherwise put into effect by or under the
 authority of any Governmental Body.

                 (dd) (bb) “Liability” means, as to any Person, any debt, adverse claim, liability
 (including any liability that results from, relates to or arises out of tort or any other product
 liability claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss,
 expenditure, charge, fee, penalty, fine, contribution, or premium of any kind or nature



                                                   49
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                    Desc Main
                                Document    Page 167 of 247



 whatsoever, whether known or unknown, asserted or unasserted, absolute or contingent, direct or
 indirect, accrued or unaccrued, liquidated or unliquidated, or due or to become due, and
 regardless of when sustained, incurred or asserted or when the relevant events occurred or
 circumstances existed.

                  (ee) (cc) “Material Adverse Effect” means any state of facts, circumstance,
 event, change, condition, development, occurrence, or effect (each, an “Effect”) that, individually
 or in the aggregate with all other Effects, has had, or would reasonably be expected to have, a
 material adverse effect on the (x) assets, liabilities, business, results of operations or financial
 condition of the Acquired Business or the Acquired Assets and Assumed Liabilities, taken as
 whole or (y) ability of Sellers to consummate the transactions contemplated hereby; provided that
 none of the following shall constitute, or be taken into account in determining whether or not
 there has been, a Material Adverse Effect: (i) Effects in, arising from or relating to general
 business or economic conditions affecting the industry in which the Company and its
 Subsidiaries operate, (ii) Effects in, arising from or relating to national or international political
 or social conditions, including the engagement by the United States in hostilities or the escalation
 thereof, whether or not pursuant to the declaration of a national emergency or war, or the
 occurrence or the escalation of any military, cyber or terrorist attack upon the United States, any
 of its territories, possessions, or diplomatic or consular offices or any of its military installations,
 assets, equipment or personnel, (iii) Effects in, arising from or relating to financial, banking, or
 securities markets (including (A) any disruption of any of the foregoing markets, (B) any change
 in currency exchange rates, (C) any decline or rise in the price of any security, commodity,
 Contract or index and (D) any increased cost, or decreased availability, of capital or pricing or
 terms related to any financing for the transactions contemplated by this Agreement), (iv) Effects
 in, arising from or relating to changes in GAAP, (v) Effects in, arising from or relating to
 changes in, Laws or other binding directives or determinations issued or made by or agreements
 with any Governmental Body, (vi) Effects in, arising from or relating to (A) the taking of any
 action contemplated by this Agreement or at the request of Purchaser or its Affiliates or (B) the
 failure to take any action if such action is prohibited by this Agreement, (C) Purchaser’s failure to
 consent to any Seller’s request therefor with respect to any of the actions restricted in Section 6.1
 or (D) the negotiation, announcement or pendency of this Agreement or the transactions
 contemplated hereby or the identity, nature or ownership of Purchaser, (vii) Effects that arise
 from any seasonal fluctuations in the business, (viii) any failure, in and of itself, to achieve any
 budgets, projections, forecasts, estimates, plans, predictions, performance metrics or operating
 statistics or the inputs into such items (whether or not shared with Purchaser or its Affiliates or
 Advisors) (but, for the avoidance of doubt, not the underlying causes of any such failure to the
 extent such underlying cause is not otherwise excluded from the definition of Material Adverse
 Effect), (ix) the effect of any action taken by Purchaser or its Affiliates with respect to the
 transactions completed by this Agreement or the financing thereof or any breach by Purchaser of
 the Agreement, (x) (A) the commencement or pendency of the Bankruptcy Case; (B) any
 objections in the Bankruptcy Court to (1) this Agreement or any of the transactions contemplated
 hereby or thereby, (2) the reorganization of Sellers, (3) the Bidding Procedures Order or (4) the
 assumption or rejection of any Assigned Contract; (C) any Order of the Bankruptcy Court or any
 actions or omissions of Sellers or their Subsidiaries in compliance therewith, or (xi) any fire,
 flood, hurricane, earthquake, tornado, windstorm, other calamity or act of God, global or national
 health concern, epidemic, pandemic (whether or not declared as such by any Governmental
 Body), viral outbreak (including the “Coronavirus” or “COVID-19”) or any quarantine or trade


                                                    50
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                   Desc Main
                                Document    Page 168 of 247



 restrictions related thereto or any other force majeure; except in the case of the clauses (i), (ii) or
 (iii), to the extent such Effects have a materially disproportionate impact on the Acquired
 Business, Acquired Assets or Assumed Liabilities, taken as a whole, as compared to other
 participants engaged in the industries and geographies in which Sellers operate.

               (ff)    (dd) “Order” means any order, injunction, order, decree, ruling, writ,
 assessment or arbitration award of a Governmental Body, including any order entered by the
 Bankruptcy Court in the Bankruptcy Case (including the Sale Order).

             (gg) (ee) “Ordinary Course” means the ordinary and usual course of operations
 of the Acquired Business consistent with past practice and taking into account the
 commencement and pendency of the Bankruptcy Case.

                 (hh) (ff) “Permitted Encumbrances” means (i) Encumbrances for utilities and
 current Taxes not yet due and payable, the nonpayment of which is permitted or required by the
 Bankruptcy Code, or otherwise being contested in good faith, and for which adequate reserves
 have been established in accordance with GAAP; (ii) easements, rights of way, restrictive
 covenants, encroachments and similar non-monetary encumbrances or non-monetary
 impediments against any of the Acquired Assets which do not, individually or in the aggregate,
 adversely affect the operation of the Acquired Assets to which it applies, (iii) applicable zoning
 Laws, building codes, land use restrictions and other similar restrictions imposed by Law, (iv)
 materialmans’, mechanics’, artisans’, shippers’, warehousemans’ or other similar common law or
 statutory liens incurred in the Ordinary Course for amounts not yet due and payable, (v)
 Intellectual Property Agreements and licenses granted on a non-exclusive basis, (vi) such other
 Encumbrances or title exceptions as Purchaser may approve in writing in its sole discretion, (vii)
 any Encumbrances set forth on Schedule 11.1(ff), and (viii) any Encumbrances that will be
 removed or released by operation of the Sale Order.

               (ii)    (gg) “Person” means an individual, corporation, partnership, limited
 liability company, joint venture, association, trust, unincorporated organization, labor union,
 estate, Governmental Body or other entity or group.

                 (jj)   (hh) “Personal Information” means, in addition to any definition provided
 by the Company or any Subsidiary for any similar term (e.g., “personally identifiable
 information” or “PII”) in any published privacy policy , all information regarding or reasonably
 capable of being associated with an individual person or device, including (a) information that
 identifies, could reasonably be used to identify or is otherwise identifiable with an individual,
 including name, physical address, telephone number, email address, financial account number or
 government-issued identifier (including Social Security number and driver’s license number),
 medical, health or insurance information, gender, date of birth, educational or employment
 information, religious or political views or affiliations, marital or other status, and any other data
 used or intended to be used to identify, contact or precisely locate an individual (e.g., geolocation
 data), (b) any data regarding an individual’s activities online or on a mobile device or other
 application (e.g., searches conducted, web pages or content visited or viewed) and (d) Internet
 Protocol addresses, unique device identifiers or other persistent identifiers. Personal Information
 may relate to any individual, including a current, prospective or former customer or employee of



                                                   51
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 169 of 247



 any Person. Personal Information includes information in any form, including paper, electronic
 and other forms.

                (kk) (ii) “PI Databases” means the sale, transfer, assignment, conveyance, and
 delivery to Purchaser of (i) User Data or (ii) any data or information in electronic or other
 database containing (in whole or in part) Personal Information, in each case, collected and
 maintained by or for the Company or any of Subsidiary as of the date of the Closing, and
 included in the Acquired Assets.

                (ll)   (jj) “Pre-Closing Tax Period” means any Tax period ending on or before
 the Closing.

                 (mm) (kk) “Privacy Laws” means all applicable Laws concerning data
 protection, privacy, security or other similar applicable Laws.

               (nn) (ll) “Purchaser Group” means Purchaser, Guarantor, any Affiliate of
 Purchaser and each of their respective former, current or future Affiliates, officers, directors,
 employees, partners, members, managers, agents, Advisors, successors or permitted assigns.

                (oo)   (mm) “Reference Date” means January 1, 2017.

                (pp) (nn) “Sale Hearing” means the hearing conducted by the Bankruptcy Court
 to approve the Sale Order.

                (qq) (oo) “Sale Order” means an Order of the Bankruptcy Court reasonably
 acceptable to the Parties approving this Agreement and authorizing the Sellers to undertake the
 transactions contemplated hereunder.

                (rr)   (pp) “SEC” means the U.S. Securities and Exchange Commission.

                (ss)   (qq) “Seller Parties” means Sellers and the Company’s Subsidiaries and
 each of their respective former, current, or future Affiliates, officers, directors, employees,
 partners, members, equityholders, controlling or controlled Persons, managers, agents, Advisors,
 successors or permitted assigns.

               (tt)   (rr) “Social Media Account” means an account registration with a social
 media platform, such as Facebook, Instagram, Twitter, Pinterest, Google and the like, and
 includes handle names.

                 (uu) (ss) “Software” means computer programs, operating systems,
 applications, firmware and other code, including all related source code, object code, application
 programming interfaces, data files, databases, protocols, specifications, and all documentation
 thereof.

                 (vv) (tt) “Straddle Period” means any Tax period beginning on or before, and
 ending after, the Closing Date.




                                                 52
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 170 of 247



                 (ww) (uu) “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
 corporation of which a majority of the total voting power of shares of stock entitled (without
 regard to the occurrence of any contingency) to vote in the election of directors, managers or
 trustees thereof is at the time owned or controlled, directly or indirectly, by such Person or one or
 more of the other Subsidiaries of such Person or a combination thereof or any partnership,
 association or other business entity of which a majority of the partnership or other similar
 ownership interest is at the time owned or controlled, directly or indirectly, by such Person or one
 or more Subsidiaries of such Person or a combination thereof.

                 (xx) (vv) “Systems” means computers, computer systems, servers, hardware,
 firmware, middleware, networks, servers, workstations, routers, hubs, switches, data
 communication equipment and lines, telecommunications equipment and lines, co-location
 facilities and equipment, and all other information technology equipment and related items of
 automated or computerized systems, including any outsourced systems and processes (e.g.,
 hosting locations) and all associated documentation.

                 (yy) (ww) “Tax” or “Taxes” means any federal, state, local, foreign or other
 income, gross receipts, capital stock, franchise, profits, withholding, social security,
 unemployment, disability, real property, ad valorem/personal property, stamp, excise, occupation,
 sales, use, transfer, value added, import, export, customs, duties, alternative minimum, estimated
 tax, or other taxes, fees, assessments or charges of any kind whatsoever, including any interest,
 penalty or addition thereto and any interest in respect of such additions or penalties.

               (zz) (xx) “Tax Return” means any return, claim for refund, report, statement or
 information return relating to Taxes required to be filed with a Governmental Body, including
 any schedule or attachment thereto, and including any amendments thereof.

                (aaa) (yy) “Trade Secrets” means trade secrets, industrial secret rights, and
 rights in know-how, data and confidential or proprietary business or technical information, in all
 cases that derives independent economic value, whether actual or potential, from not being
 known to, and not being readily ascertainable by proper means by, other Persons who can obtain
 economic value from its disclosure or use and (ii) is the subject of efforts that are reasonable
 under the circumstances to maintain its secrecy.

                (bbb) (zz) “Transaction Documents” means this Agreement and all other
 agreements and documents contemplated to be executed by a Party in connection with the
 transactions contemplated hereby.

                 (ccc) (aaa) “Transferred Trademarks” means all trademarks and service marks
 (common law or otherwise, registered or not registered), registrations and all applications
 therefor (including intent to use applications) included in the Acquired Assets.

               (ddd) (bbb) “User Data” shall mean any Personal Information or other data or
 information collected and maintained by or on behalf of the Company or any Subsidiary from any
 Social Media Account or the E-Commerce Platform.

        11.2    Index of Defined Terms.

 Acquired Assets                              6

                                                  53
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 171 of 247



                                   ANNEX II

                     Exhibit D - Form of IP Power of Attorney
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                        Desc Main
                                 Document    Page 172 of 247



                                               EXHIBIT D

                                FORM OF POWER OF ATTORNEY
                                        (Trademarks)

 The undersigned, [Ɣ], a [Ɣ] ( “PIER 1”),1 hereby appoints PIER 1 IMPORTS ONLINE, INC., a
 Delaware limited liability company (the “COMPANY”), and any and all officers thereof, as the
 undersigned’s true and lawful attorney-in-fact and agent, effective as of the closing of the
 transactions contemplated by that certain Asset Purchase Agreement, by and among the
 Company, PIER 1, Pier 1 Imports, Inc., a Delaware corporation, and certain other parties,
 entered into as of July [Ɣ], 2020 (as amended, restated, supplemented and/or otherwise modified
 from time to time in accordance with the terms thereof, the “Purchase Agreement”), for its use
 and benefit solely as follows:

    1. Prepare, execute in the undersigned’s name and on the undersigned’s behalf, and submit
       to the proper authority any and all documents necessary or desirable to effectuate,
       confirm, file and/or record a transfer or assignment to the COMPANY of all worldwide
       rights in and to the trademark registrations and trademark applications listed in Schedule
       B to that certain IP Assignment Agreement, dated as of _________, by and between
       PIER 1 and the COMPANY (such registrations and applications, the “Assigned
       Trademarks”), and such IP Assignment Agreement, the “IP Assignment Agreement”);
       and

    2. Prepare, execute in the undersigned’s name and on the undersigned’s and its affiliates’
       behalf, and submit to the proper authority any and all documents necessary or desirable to
       effectuate, confirm, file and/or record evidence of any transfer of rights regarding the
       Assigned Trademark from a predecessor entity to PIER 1 or change of formation of
       organization of PIER 1 or any of its affiliates in connection therewith.

 The undersigned hereby grants to such attorney-in-fact full irrevocable power and authority, in
 the place of PIER 1 and in the name of PIER 1, or in its own name as nominee for PIER 1, to do
 and perform any and every act and thing whatsoever requisite, necessary, or proper to be done in
 the exercise of any of the rights and powers herein granted, as fully to all intents and purposes as
 the undersigned might or could do if personally present, with full power of substitution and
 delegation, hereby ratifying and confirming all that such attorney-in-fact, or such attorney-in-
 fact’s substitute or substitutes, shall lawfully do or cause to be done by virtue of this Power of
 Attorney and the rights and powers herein granted.

 This Power of Attorney is coupled with an interest and, as such, is irrevocable. This Power of
 Attorney is governed by, and construed in accordance with, the laws of the State of New York
 without giving effect to any choice of law or conflict of law that would cause the application of
 the laws of any jurisdiction other than the State of New York.

                                        [Signature Page Follows]

    1
     Note to Draft: Each current record owner of any Assigned Trademarks will need to execute a Power of
    Attorney.
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                              Document    Page 173 of 247



 IN WITNESS WHEREOF, PIER 1 has caused this Power of Attorney to be executed by its duly
 authorized representative.

 Dated: [●], 2020                             [PIER 1]


                                              By:
                                              Name:
                                     Title:




 STATE OF NEW YORK  )
 COUNTY OF NEW YORK )


 On the ____ day of ____________ in the year 2020, before me, personally appeared
 _____________________, personally known to me or proved to me on the basis of satisfactory
 evidence to be the individual whose name is subscribed to the within instrument and
 acknowledges to me that he executed the same in his/her capacity, and that by his/her signature
 on the instrument, the individual, or the person upon behalf of which they acted, executed the
 instrument.


                                                         __________________________________
                                                             Notary Public
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29     Desc Main
                          Document    Page 174 of 247



                                    ANNEX III

             Schedules to the Asset Purchase Agreement - Changed Pages
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                                 Document    Page 175 of 247



                                             Schedule 1.1(b)

                                       Intellectual Property

 (i)

 U.S. and Foreign Patents

                                               Registration                              Current
                               Application                                Expiration
        Title     Country                         No./           Status                  Owner of
                                   No./                                     Date
                                               Registration                               Record
                               Filing Date
                                                  Date
  Rockasan         U.S.        29/361,791       D656326       Issued      27-MAR-       Pier 1
                                14-MAY-         27-MAR-                   2026          Services
                                  2010            2012                                  Company

  Rockasan         U.S.        29/361,788        D653478      Issued      07-FEB-2026   Pier 1
  base                          14-MAY-        07-FEB-2012                              Services
                                  2010                                                  Company

  Chair           Canada         137838           137838      Issued      20-JUL-2021   Pier 1
                                09-NOV-        20-JUL-2011                              Services
                                  2010                                                  Company

  Chair base      Canada         137839           137839      Issued      20-JUL-2021   Pier 1
                                09-NOV-        20-JUL-2011                              Services
                                  2010                                                  Company

  Industrial      Mexico      MX/F/2010/0       MX35546B      Issued      12-NOV-       Pier 1
  model of                      03026          08-FEB-2012                2025          Services
  frame for                    12-NOV-                                                  Company
  chair                          2010

  Industrial      Mexico      MX/F/2010/0       MX35545B      Issued      12-NOV-       Pier 1
  base model                    03025          08-FEB-2012                2025          Services
  for chair                    12-NOV-                                                  Company
  frame                          2010


 **Patents or inventions owned by the Sellers that are or have been incorporated, in whole or on
 part, in any product previously sold by the Sellers or their Affiliates..**

 (ii)

 U.S. and Foreign Trademarks




                                                    4
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                              Document    Page 176 of 247


 Mark      Jurisdiction    Appln. No.    Registration   Registration   Status       Owner Name
                                         No.            Date
 PIER 1    Bermuda         28852         28852          10-Nov-        Registered   Pier 1
                                                        1998                        Licensing, Inc.
 PIER 1    Brazil          819650498     819650498      22-Jun-1999    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Bulgaria        38321         6640            08-May-       Registered   Pier 1
                                                        1998                        Licensing, Inc.
 PIER 1    Bulgaria        38322         32752          27-Mar-1998    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Canada          1129597       599095         12-Jan-2004    Registered   Pier 1 Services
                                                                                    Company
 PIER 1    Colombia        11098982      450637          31-May-       Registered   Pier 1
                                                        2012                        Licensing, Inc.
 PIER 1    Colombia        11098985      452887         07-Jun-2012    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Colombia        11098986      451142         07-Jun-2012    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Costa Rica      20070011704   181405         24-Oct-2008    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Costa Rica      2013007485    235385          09-May-       Registered   Pier 1
                                                        2014                        Licensing, Inc.
 PIER 1    Costa Rica      2013007486    235386          09-May-       Registered   Pier 1
                                                        2014                        Licensing, Inc.
 PIER 1    Denmark         VA19970225    VR19980159     03-Apr-1998    Registered   Pier 1
                           6             7                                          Licensing, Inc.
 PIER 1    Finland         T199701879    212097         15-Dec-1998    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Germany         398323372     39832337       01-Sep-1998    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Germany         398343071     39834307       14-Dec-2000    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Guatemala       2007007139    195357         07-Apr-2014    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Guatemala       2007007140    202251         12-Aug-        Registered   Pier 1
                                                        2014                        Licensing, Inc.
 PIER 1    Guatemala       2007007141    193691         04-Feb-2014    Registered   Pier 1
                                                                                    Licensing, Inc.
 PIER 1    Honduras        2819407       104763          08-May-       Registered   Pier 1
                                                        2008                        Licensing, Inc.
 PIER 1    Honduras        3892907       104276         02-Apr-2008    Registered   Pier 1
                                                                                    Licensing, Inc.




                                                 8
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                             Document    Page 177 of 247


 Mark      Jurisdiction   Appln. No.    Registration   Registration   Status       Owner Name
                                        No.            Date
 PIER 1    Honduras       3893207                                     Pending      Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Hungary        M9701667      151958         04-May-        Registered   Pier 1
                                                       1998                        Licensing, Inc.
 PIER 1    Iceland        5571997       V00267608      25-Sep-1997    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Indonesia      D007003196    IDM0000226     07-Dec-2004    Registered   Pier 1
                          6919840       66                                         Licensing, Inc.
 PIER 1    Indonesia      J0020030563   IDM0005643     26-Feb-2004    Registered   Pier 1
                          705701        58                                         Licensing, Inc.
 PIER 1    Ireland        971725        207310         20-Oct-1999    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Korea,         9713256       40-416552       17-Aug-       Registered   Pier 1
           Republic of                                 1998                        Licensing, Inc.
 PIER 1    Malaysia       2018007030                                  Pending      Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Malaysia       2018007031                                  Pending      Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Malaysia       2018007032                                  Pending      Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Mexico         280622        538482          29-Nov-       Registered   Pier 1
                                                       1996                        Licensing, Inc.
 PIER 1    New Zealand    293500        293500         15-Apr-1999    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    New Zealand    293501        293501         15-Apr-1999    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    New Zealand    294159        294159         07-Sep-2000    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Nicaragua      2011003892    2013098443     25-Jul-2013    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Panama         95076         95076          24-Feb-2000    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Panama         95077         95077          24-Feb-2000    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Panama         95078         95078          24-Feb-2000    Registered   Pier 1
                                                                                   Licensing, Inc.
 PIER 1    Peru           68680         50577          23-Nov-        Registered   Pier 1
                                                       1998                        Licensing, Inc.
 PIER 1    Peru           68681         50353          13-Nov-        Registered   Pier 1
                                                       1998                        Licensing, Inc.




                                                9
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                                 Document    Page 178 of 247


 Mark         Jurisdiction    Appln. No.   Registration   Registration   Status       Owner Name
                                           No.            Date
 PIER 1       Qatar           18925        18925          08-Feb-2005    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Qatar           18926        18926          08-Feb-2005    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Qatar           18927        18927          08-Feb-2005    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Russian         99707026     168599         16-Oct-1998    Registered   Pier 1
              Federation                                                              Licensing, Inc.
 PIER 1       Spain           2168395      2168395        20-Jul-1999    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Spain           2168396      2168396        05-Feb-1999    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Spain           2179152      2179152        20-Jan-1999    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Sweden          199704262    334046         10-Dec-1999    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Taiwan          086015122    99984          01-May-        Registered   Pier 1
                                                          1998                        Licensing, Inc.
 PIER 1       Taiwan          086015123    00811328       01-Aug-        Registered   Pier 1
                                                          1998                        Licensing, Inc.
 PIER 1       Taiwan          086015124    00840709       16-Feb-1999    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       Taiwan          087043741    00116868       01-Nov-        Registered   Pier 1
                                                          1999                        Licensing, Inc.
 PIER 1       Thailand        326719       Kor108867      17-Feb-2000    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1       United          2067155      2067155        19-Dec-1997    Registered   Pier 1
              Kingdom                                                                 Licensing, Inc.
 PIER 1       United          2257651      2257651        15-Jun-2001    Registered   Pier 1
              Kingdom                                                                 Licensing, Inc.
 PIER 1       U.S.            73157477     1104059        10-Oct-1978    Registered   Pier 1 Services
                                                                                      Company,
                                                                                      Managing
                                                                                      Trustee Pier 1
                                                                                      Holdings, Inc.
 PIER 1       U.S.            88593308     6002617        03-Mar-2020    Registered   Managing
                                                                                      Trustee of Pier
                                                                                      1 Services
                                                                                      Company
 PIER 1       Vietnam         4201000463   182706         10-Apr-2012    Registered   Pier 1
                                                                                      Licensing, Inc.
 PIER 1 (in   Japan           H09109883    4356328        28-Jan-2000    Registered   Pier 1
 Katakana)                                                                            Licensing, Inc.



                                                10
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                              Document    Page 179 of 247


 Mark      Jurisdiction    Appln. No.    Registration   Registration   Status       Owner Name
                                         No.            Date
 PIER 1    Costa Rica      2013007489    235603          16-May-       Registered   Pier 1
 IMPORTS                                                2014                        Licensing, Inc.
 PIER 1    El Salvador     42518200420   239 Book 41    17-Jun-2005    Registered   Pier 1
 IMPORTS                   04042518                                                 Licensing, Inc.
 PIER 1    El Salvador     42519200420   247 Book 41    17-Jun-2005    Registered   Pier 1
 IMPORTS                   04042519                                                 Licensing, Inc.
 PIER 1    El Salvador     42520200420   32 Book 42     17-Jun-2005    Registered   Pier 1
 IMPORTS                   04042520                                                 Licensing, Inc.
 PIER 1    El Salvador     42521200420   15 Book 42     17-Jun-2005    Registered   Pier 1
 IMPORTS                   04042521                                                 Licensing, Inc.
 PIER 1    El Salvador     42526200420   29 Book 42     17-Jun-2005    Registered   Pier 1
 IMPORTS                   04042546                                                 Licensing, Inc.
 PIER 1    El Salvador     2004042522    178 Book 43    12-Jul-2005    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    El Salvador     2004042523    246 Book 41    17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    El Salvador     2004042524    207 Book 48    06-Oct-2005    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    El Salvador     2004042525    143 Book 43    11-Jul-2005    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    El Salvador     2004042527    9 Book 42      17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    El Salvador     2004042528    5 Book 42      17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    El Salvador     2004042529    162 Book 62     12-May-       Registered   Pier 1
 IMPORTS                                                2006                        Licensing, Inc.
 PIER 1    Greece          133025        133025         19-Nov-        Registered   Pier 1
 IMPORTS                                                2002                        Licensing, Inc.
 PIER 1    Guatemala       1993004503    7127           06-Jun-1995    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    Guatemala       2007007142    193694         04-Feb-2014    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    Guatemala       2007007143    193924         03-Mar-2014    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    Guatemala       2007007144    193928         03-Mar-2014    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    Honduras        2819507       104427         08-Apr-2008    Registered   Pier 1
 IMPORTS                                                                            Licensing, Inc.
 PIER 1    Honduras        3892807                                     Pending      Pier 1
 IMPORTS                                                                            Licensing,
                                                                                    Inc.




                                                12
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 180 of 247


 Mark      Jurisdiction     Appln. No.    Registration   Registration   Status       Owner Name
                                          No.            Date
 PIER 1    Mexico           181266        447434          26-Nov-       Registered   Pier 1
 IMPORTS                                                 1993                        Licensing, Inc.
 PIER 1    Mexico           181267        447435          26-Nov-       Registered   Pier 1
 IMPORTS                                                 1993                        Licensing, Inc.
 PIER 1    Mexico           181268        447436          26-Nov-       Registered   Pier 1
 IMPORTS                                                 1993                        Licensing, Inc.
 PIER 1    Mexico           181269        447437          26-Nov-       Registered   Pier 1
 IMPORTS                                                 1993                        Licensing, Inc.
 PIER 1    Mexico           181270        447438          26-Nov-       Registered   Pier 1
 IMPORTS                                                 1993                        Licensing, Inc.
 PIER 1    New Zealand      817051        817051         10-Jun-2010    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Nicaragua        2011004141    2013098444     25-Jul-2013    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Oman             15168         15168          28-Oct-2002    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Oman             15169         15169           02-Nov-       Registered   Pier 1
 IMPORTS                                                 2002                        Licensing, Inc.
 PIER 1    Oman             15170         15170           02-Nov-       Registered   Pier 1
 IMPORTS                                                 2002                        Licensing, Inc.
 PIER 1    Paraguay         422378        422378          21-Nov-       Registered   Pier 1
 IMPORTS                                                 1995                        Licensing, Inc.
 PIER 1    Peru             263663        17404          21-Jul-1995    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Peru             623226        P00017501      24-Jul-1995    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Philippines      42016000070   42016000070    15-Sep-2016    Registered   Pier 1
 IMPORTS                    19            19                                         Licensing, Inc.
 PIER 1    Saudi Arabia     28725         141503116      17-Apr-1996    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Singapore        T9303696Z     T9303696Z      28-Feb-1998    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Taiwan           086015119     00099983        01-May-       Registered   Pier 1
 IMPORTS                                                 1998                        Licensing, Inc.
 PIER 1    Taiwan           086015120     00811318        01-Aug-       Registered   Pier 1
 IMPORTS                                                 1998                        Licensing, Inc.
 PIER 1    Taiwan           086015121     00840696       16-Feb-1999    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Thailand         244956        Kor16932       15-Sep-1994    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.
 PIER 1    Thailand         244957        Bor1755        30-Sep-1994    Registered   Pier 1
 IMPORTS                                                                             Licensing, Inc.


                                               14
Case 20-30805-KRH            Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                                   Document    Page 181 of 247


 Mark            Jurisdiction   Appln. No.   Registration   Registration   Status       Owner Name
                                             No.            Date
 PIER 1          Hong Kong      302486124    302486124      08-Oct-2013    Registered   Pier 1
 IMPORTS                                                                                Licensing, Inc.
 (Stylized)

 PIER 1          Hong Kong      300869158    300869158      10-May-        Registered   Pier 1
 IMPORTS                                                    2017                        Licensing,
 (Stylized)                                                                             Inc.

 PIER 1          India          1557499      1557499        31-Mar-2009    Registered   Pier 1
 IMPORTS                                                                                Licensing, Inc.
 (Stylized)
 PIER 1          Singapore      T0711204F    T0711204F       11-May-       Registered   Pier 1
 IMPORTS                                                    2009                        Licensing, Inc.
 (Stylized)
 PIER 1          Singapore      T1203766I    T1203766I       16-Aug-       Registered   Pier 1
 IMPORTS                                                    2012                        Licensing, Inc.
 (Stylized)
 PIER 1          Singapore      T1205634E    T1205634E       07-May-       Registered   Pier 1
 IMPORTS                                                    2013                        Licensing, Inc.
 (Stylized)
 PIER 1          U.S.           75421938     2228300        02-Mar-1999    Registered   Pier 1 Services
 IMPORTS                                                                                Company,
 (Stylized)                                                                             Managing
                                                                                        Trustee Pier 1
                                                                                        Holdings, Inc.
 PIER 1          U.S.           75429262     2225972        23-Feb-1999    Registered   Pier 1 Services
 IMPORTS                                                                                Company,
 (Stylized/Blu                                                                          Managing
 e on White)                                                                            Trustee Pier 1
                                                                                        Holdings, Inc.
 PIER 1          U.S.           75429258     2225971        23-Feb-1999    Registered   Managing
 IMPORTS                                                                                Trustee of Pier
 (Stylized/Wh                                                                           1 Services
 ite on Blue)                                                                           Company, Pier
                                                                                        1 Holdings,
                                                                                        Inc.
 PIER 1          Canada         1888282                                    Published    Pier 1 Services
 IMPORTS                                                                                Company
 Stylized
 (2015)
 PIER 1          U.S.           86734803     4955445         10-May-       Registered   Managing
 IMPORTS                                                    2016                        Trustee of Pier
 Stylized                                                                               1 Services
 (2015)                                                                                 Company
 PIER 1 KIDS     Mexico         684588       900844         26-Sep-2005    Registered   Pier 1
                                                                                        Licensing, Inc.
 PIER I          Canada         336637       182573         21-Apr-1972    Registered   Pier 1 Services
 IMPORTS                                                                                Company
 PIERFORM        Canada         1977949                                    Pending      Pier 1 Services
 ANCE                                                                                   Company



                                                  16
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                                Document    Page 182 of 247


 Mark         Jurisdiction   Appln. No.   Registration   Registration   Status       Owner Name
                                          No.            Date
 THE PIER     China          6053914      6053914        28-Oct-2010    Registered   Pier 1
              (People's                                                              Licensing, Inc.
              Republic)
 THE PIER     Guatemala      2007007145   193919         03-Mar-2014    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     Guatemala      2007007146   193918         03-Mar-2014    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     Guatemala      2007007147   193359         27-Jan-2014    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     Honduras       2819607                                    Pending      Pier 1
                                                                                     Licensing,
                                                                                     Inc.
 THE PIER     Hong Kong      300869167    300869167      06-Oct-2009    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     India          1557500      1557500        31-Mar-2009    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     Mexico         878005       1055114         25-Aug-       Registered   Pier 1
                                                         2008                        Licensing, Inc.
 THE PIER     Mexico         878006       1029953        13-Mar-2008    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     Mexico         878008       1127990        28-Oct-2009    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     Singapore      T0711208I    T0711208I      28-Sep-2007    Registered   Pier 1
                                                                                     Licensing, Inc.
 THE PIER     Singapore      T0711209G    T0711209G       26-Nov-       Registered   Pier 1
                                                         2009                        Licensing, Inc.
 THE PIER     Singapore      T0711211I    T0711211I      16-Oct-2008    Registered   Pier 1
                                                                                     Licensing, Inc.
 THIS IS ME   Canada         1884943                                    Pending      Pier 1 Services
                                                                                     Company
 THIS IS ME   U.S.           87729047     5752356         14-May-       Registered   Managing
                                                         2019                        Trustee of Pier
                                                                                     1 Services
                                                                                     Company
 TRADE        Canada         1833644      1078409        12-May-2020    Registered   Pier 1 Services
 PERKS                                                                               Company
 TRADE        U.S.           87416707     5440047        03-Apr-2018    Registered   Managing
 PERKS                                                                               Trustee of Pier
                                                                                     1 Services
                                                                                     Company
 TWISTASA     Canada         1634957      899285         20-Mar-2015    Registered   Pier 1 Services
 N                                                                                   Company




                                               18
Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                       Desc Main
                                     Document    Page 183 of 247


 Mark            Jurisdiction      Appln. No.      Registration     Registration   Status         Owner Name
                                                   No.              Date
 SQUARASA        U.S.              86530608        4812270          15-Sep-2015    Registered     Managing
 N                                                                                                Trustee of Pier
                                                                                                  1 Services
                                                                                                  Company

 **All trademark rights owned by the Sellers that are or have been used, in whole or on part, in
 association with any product or service sold or provided by the Sellers or their Affiliates..**

 (iii)

 U.S. Copyright Registrations

  Title                         Registration No.             Registration Date         Owner
  Asian bells                   VA0001050080                 2000                      Pier 1 Imports (US) Inc.
  Bridal design                 VA0000878855                 1997                      Pier 1 Imports (US), Inc.
  Fall coffee/teapot            VA0000909336                 1997                      Pier 1 Imports (US), Inc.
  Stained glass orange
  flower clock face with bee    VA0000918632                 1998                      Pier 1 Imports (US) Inc.
  pendulum
  Star struck                   VA0000878785                 1994                      Pier 1 Imports (US), Inc.
  Three panel pumpkin
                                VA0000885171                 1997                      Pier 1 Imports (US), Inc.
  mantel screen
  Topiary                       VA0000909335                 1997                      Pier 1 Imports (US), Inc.
  Wine rack with leaf
                                VA0000935332                 1998                      Pier 1 Imports (US) Inc.
  design
  2004 snowflake.               VAu000642748                 2004                      Pier 1 Imports (US), Inc.
  Airplane bookends.            VAu000424408                 1997                      Pier 1 Imports (US), Inc.
  Airplane peg hook.            VAu000407813                 1997                      Pier 1 Imports (US), Inc.
  Angel stand.                  VAu000414415                 1997                      Pier 1 Imports (US), Inc.
  Angel--A wooden
                                VAu000377382                 1996                      Pier 1 Import (US), Inc.
  handcarved ornament.
  Angels.                       VAu000392842                 1997                      Pier 1 Imports (US) Inc.
  Bottlestopper : no. E.        VAu000411204                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper : no. F.        VAu000411206                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper : no. G.        VAu000411205                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper : no. H.        VAu000411208                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper : no. I.        VAu000411207                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper : no. J.        VAu000411209                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper : no. X.        VAu000411203                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper A.              VAu000409199                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper B.              VAu000409198                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper C.              VAu000409200                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper S.              VAu000409203                 1997                      Pier 1 Imports (US), Inc.
  Bottlestopper T.              VAu000409204                 1997                      Pier 1 Imports (US), Inc.


                                                        19
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                                    Document    Page 184 of 247



  Title                       Registration No.        Registration Date    Owner
  Wisemen glass ornament-
                              VAu000417917            1997                 Pier 1 Imports (US), Inc.
  -purple.
  Wood carved reindeer
                              VAu000393746            1997                 Pier 1 Imports (US), Inc.
  ornament.
  Wood carved Santa
                              VAu000393745            1997                 Pier 1 Imports (US), Inc.
  ornament.
  Wood Easter egg on
                              VAu000414476            1997                 Pier 1 Imports (US), Inc.
  stand.
  Wood handcarved elf--A
                              VAu000377372            1996                 Pier 1 Import (US), Inc.
  (hanging ornament).
  Wood handcarved
  reindeer--A (hanging        VAu000377371            1996                 Pier 1 Import (US), Inc.
  ornament).
  Wood handcarved Santa--
                              VAu000377370            1996                 Pier 1 Import (US), Inc.
  A (hanging ornament).
  Wooden birdhouse
                              VAu000400335            1997                 Pier 1 Imports (US), Inc.
  ornament : no. A.
  Wooden birdhouse
                              VAu000392727            1996                 Pier 1 Imports (US), Inc.
  ornament--B.
  Wooden carved snowman
                              VAu000393748            1997                 Pier 1 Imports (US), Inc.
  ornament.
  Wooden caterpillar
                              VAu000417919            1997                 Pier 1 Imports (US), Inc.
  growth chart.
  Wooden caterpillar
                              VAu000417920            1997                 Pier 1 Imports (US), Inc.
  pegboard.
  Wooden Easter egg
                              VAu000413344            1997                 Pier 1 Imports (US), Inc.
  ornament tree.
  Wooden handcarved
  candle--A (hanging          VAu000377374            1996                 Pier 1 Import (US), Inc.
  ornament).
  Woodleaf windchime.         VAu000422603            1998                 Pier 1 Imports (US), Inc.
  Woven bunny container.      VAu000413349            1997                 Pier 1 Imports (US), Inc.
  Woven carrot container.     VAu000413345            1997                 Pier 1 Imports (US), Inc.
  Woven chick basket.         VAu000418344            1997                 Pier 1 Imports (US), Inc.
  Woven daffodil container.   VAu000394638            1997                 Pier 1 Imports (US), Inc.
  Woven rabbit/bowl
                              VAu000394636            1997                 Pier 1 Imports (US), Inc.
  basket.
  Pier 1 vs. the dust
                              PA0000430303            1989                 Pier 1 Imports
  bunnies.
  So many reasons to love
                              TX0005123094            1999                 Pier 1 Imports
  your new home.

 **All copyright rights owned by the Sellers that are or have been incorporated, in whole or on
 part, in any product previously sold by the Sellers or their Affiliates..**

 (iv)

 Internet Domain Names




                                                 25
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29            Desc Main
                              Document    Page 185 of 247



                                       Schedule 1.2(m)

                                       Excluded Assets

 1. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended (and all royalties or other payments due or owing
    thereunder at any time).
 2. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended (and all royalties or other payments due or owing
    thereunder at any time).

 3. Private Label Credit Card Plan Agreement between Comenity Bank, successor in
    interest to World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October
    5, 2011, as amended (and all royalties or other payments due or owing thereunder at any
    time).
 4. All account receivables and credit card receivables.




                                              29
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                              Document    Page 186 of 247



                                         Schedule 3.6

                                           Contracts
 (a)

 (i)

 1. Master Subscription Agreement, dated as of October 15, 2019, by and between Attentive
     Mobile Inc. and Pier 1 Services Company.
 2. Master Subscription Agreement, dated as of July 31, 2019, by and between salesforce.com,
     Inc. and Pier 1 Services Company.
 3. Service Agreement, dated as of January 1, 2018, by and between Custora, Inc. and Pier 1
     Services Company, as amended.
 4. Data Onboarding Agreement, dated as of February 1, 2017, by and between Liveramp, Inc.
     and Pier 1 Services Company, as amended.
 5. Amended and Restated Master Services Agreement, dated as of October 1, 2014, by and
     between Epsilon Data Management, LLC and Pier 1 Services Company, as amended.
 6. Cloud Services Agreement, dated as of February 26, 2016, by and between Oracle America,
     Inc. - 10438951 - Call Center and Pier 1 Services Company, as amended.
 7. Master Subscription Agreement, dated as of July 31, 2019, by and between salesforce.com,
     Inc. and Pier 1 Services Company,
 8.7.Service Order, dated as of October 15, 2011, by and between Adobe Systems Incorporated -
     Analytics and Pier 1 Services Company, as amended.
 9.8.Resonance Master Agreement, dated as of September 26, 2014, by and between Certona
     Corporation and Pier 1 Services Company, as amended.
 10.9. Payment Solutions Agreement, dated as of March 12, 2012, by and between CyberSource
     Corporation and Pier 1 Services Company, as amended.
 11.10. Master Services Agreement, dated as of November 14, 2014, by and between Edgecase,
     Inc. and Pier 1 Services Company, as amended.
 12.11. Master Subscription Agreement, dated as of June 1, 2018, by and between Fastly, Inc. and
     Pier 1 Services Company, as amended.
 13.12. Master Service Agreement, dated as of June 30, 2015, by and between Monetate, Inc. and
     Pier 1 Services Company, as amended.
 14.13. Software License Agreement, dated as of January 19, 2012, by and between Vertex, Inc.
     and Pier 1 Services Company, as amended.
 15.14. Master Services Agreement, dated as of August 5, 2019, by and between Moonswitch
     Software LLC and Pier 1 Services Company, as amended.
 16.15. Master Services Agreement, dated as of August 7, 2019, by and between Bytelion LLC
     and Pier 1 Services Company, as amended.
 17.16. Agreement for Temporary Labor, dated as of September 30, 2013, by and between Sogeti
     USA, LLC and Pier 1 Services Company, as amended.

 (ii)

 1. Master Subscription Agreement, dated as of October 15, 2019, by and between Attentive
    Mobile Inc. and Pier 1 Services Company.

                                               33
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                              Document    Page 187 of 247



 2. Master Subscription Agreement, dated as of July 31, 2019, by and between salesforce.com,
     Inc. and Pier 1 Services Company.
 3. Service Agreement, dated as of January 1, 2018, by and between Custora, Inc. and Pier 1
     Services Company, as amended.
 4. Subscription Agreement, dated as of April 25, 2019, by and between Feedonomics, LLC and
     Pier 1 Services Company.
 5. Master Services Agreement, dated as of September 1, 2017, by and between Liveclicker, Inc.
     and Pier 1 Services Company, as amended.
 6. Data Onboarding Agreement, dated as of February 1, 2017, by and between Liveramp, Inc.
     and Pier 1 Services Company, as amended.
 7. Master Software License and Services Agreement, dated as of March 29, 2016, by and between
     Workfront, Inc. and Pier 1 Services Company, as amended.
 8. Master Subscription Agreement, dated as of February 17, 2017, by and between Yext, Inc. and
     Pier 1 Services Company, as amended.
 9. Master Services and Software License Agreement, dated as of April 11, 2016, by and between
     IO Integration, Inc. and Pier 1 Services Company, as amended.
 10. Master Service and License Agreement, dated as of October 31, 2012, by and between
     Curalate, Inc. and Pier 1 Services Company, as amended.
 11. Amended and Restated Master Services Agreement, dated as of October 1, 2014, by and
     between Epsilon Data Management, LLC and Pier 1 Services Company, as amended.
 12. Master Services Agreement, dated as of October 10, 2019, by and between Coastal Cloud,
     LLC and Pier 1 Services Company, as amended.
 13. Cloud Services Agreement, dated as of February 26, 2016, by and between Oracle America,
     Inc. - 10438951 - Call Center and Pier 1 Services Company, as amended.
 14. Master Software License Agreement, dated as of February 6, 2019, by and between
     OpenMethods and Pier 1 Services Company.
 15. Order Form, dated as of February 21, 2020, by and between Quiq and Pier 1 Services
     Company, as amended.
 16. Master Subscription Agreement, dated as of July 31, 2019, by and between salesforce.com,
     Inc. and Pier 1 Services Company,
 17.16. Online Click Through Agreement, by and between ACID and Pier 1 Services Company.
 18.17. Service Order, dated as of October 15, 2011, by and between Adobe Systems Incorporated
     - Analytics and Pier 1 Services Company, as amended.
 19.18. Master SAAS Subscription Agreement, signed as of June 20, 2019, by and between
     Browserstack, Inc. USA and Pier 1 Services Company, as amended.
 20.19. Resonance Master Agreement, dated as of September 26, 2014, by and between Certona
     Corporation and Pier 1 Services Company, as amended.
 21.20. Payment Solutions Agreement, dated as of March 12, 2012, by and between CyberSource
     Corporation and Pier 1 Services Company, as amended.
 22.21. Master Services Agreement, dated as of November 14, 2014, by and between Edgecase,
     Inc. and Pier 1 Services Company, as amended.
 23.22. Data Quality Standard Terms and Conditions, dated as of August 1, 2019, by and between
     Experian Marketing Solutions, LLC and Pier 1 Services Company.
 24.23. Master Subscription Agreement, dated as of June 1, 2018, by and between Fastly, Inc. and
     Pier 1 Services Company, as amended.



                                               34
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                              Document    Page 188 of 247



 25.24. Online Click-Through Agreement, dated as of September 5, 2019, by and between GitLab
     and Pier 1 Services Company.
 26.25. Master Service Agreement, dated as of June 30, 2015, by and between Monetate, Inc. and
     Pier 1 Services Company, as amended.
 27.26. Gift Registry Agreement, dated as of January 1, 2020, by and between My Registry LLC
     and Pier 1 Services Company, as amended.
 28.27. Software as a Service License Agreement, dated as of September 30, 2015, by and between
     Narvar, Inc. and Pier 1 Services Company, as amended.
 29.28. Bot Defender Subscription Services Agreement - Order Form, dated as of March 30, 2018,
     by and between PerimeterX, Inc. and Pier 1 Services Company, as amended.
 30.29. Online Click Through Agreement, by and between Publitas and Pier 1 Services Company,
     as amended.
 31.30. Master Software as a Service Agreement, dated as of April 29, 2017, by and between
     TurnTo Networks, Inc. and Pier 1 Services Company.
 32.31. Software License Agreement, dated as of January 19, 2012, by and between Vertex, Inc.
     and Pier 1 Services Company, as amended.
 33.32. Online Click-Through Agreement, dated as of March 27, 2020, by and between Vimeo Pro
     and Pier 1 Services Company.
 34.33. Master Services Agreement, dated as of August 5, 2019, by and between Moonswitch
     Software LLC and Pier 1 Services Company, as amended.
 35.34. Master Services Agreement, dated as of August 7, 2019, by and between Bytelion LLC
     and Pier 1 Services Company, as amended.
 36.35. Agreement for Temporary Labor, dated as of September 30, 2013, by and between Sogeti
     USA, LLC and Pier 1 Services Company, as amended.

 (iii)

 No disclosure.

 (iv)

 No disclosure.

 (v)

 1. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended.
 2. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended.
 3. Private Label Credit Card Plan Agreement between Comenity Bank, successor in interest to
    World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October 5, 2011, as
    amended.

 (vi)




                                              35
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29           Desc Main
                             Document    Page 189 of 247



                                        Schedule 3.7

                                         Litigation

 1. Letter, dated as of September 20, 2017, from the U.S. Consumer Product Safety Commission
    (the “CPSC Matter”).
 2. Item 1 set forth on Schedule 3.9(e) is incorporated by reference herein.




                                             37
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 190 of 247



                                           Schedule 3.9

                                      Intellectual Property
 (a)

 1. The items set forth on Schedule 1.1(b))(i), (ii), and (iii), except those items marked with **,
    are incorporated by reference herein.

 (b)

 1. License Agreement, dated as of December 15, 2010, by and between Pier 1 Licensing, Inc. and
    PIR Trading, Inc.
 2. License Agreement, dated as of December 1, 2001, by and between Pier 1 Services Company
    and Pier 1 Imports (U.S.), Inc.
 3. Agreement for Strategic Business, Financial Reporting, Accounting and Administrative
    Services, dated as of February 26, 2016, by and between Pier 1 Services Company and Pier 1
    Imports (U.S.), Inc.
 4. Agreement for the Management of Trademarks, Tradenames and Service Marks, dated as of
    October 1, 1996, by and between Pier 1 Services Company and Pier 1 Licensing, Inc.
 5. Agreement for Strategic Management, Accounting and Administrative Services, dated as of
    September 18, 2000, by and between Pier 1 Services Company and Pier 1 Value Services,
    LLC.
 6. Service Agreement, dated as of September 18, 2000, by and between Pier 1 Value Services,
    LLC and Pier 1 Imports (U.S.), Inc.
 7. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended.
 8. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended.
 9. Private Label Credit Card Plan Agreement between Comenity Bank, successor in interest to
    World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October 5, 2011, as
    amended.

 The representation and warranty in the last of sentence of Section 3.9(b) shall not apply to
 the Contracts listed on Schedule 1.2(m).

 (d)

 1. The Company issues cease and desist letters in the Ordinary Course to third parties that
    may be or are infringing the Company’s Intellectual Property.

 (e)

 10. From time to time, the Company receives claims from third parties claiming rights in the
     Company’s products, which are addressed in the Ordinary Course. The Company issues cease
     and desist letters in the Ordinary Course to third parties that may be or are infringing the
     Company’s Intellectual Property.

                                                39
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 191 of 247




                                 SCHEDULES


                                     to the


                       ASSET PURCHASE AGREEMENT


                               BY AND AMONG

                            PIER 1 IMPORTS, INC.,

                    THE OTHER SELLERS PARTY THERETO,

                                     AND

                        PIER 1 IMPORTS ONLINE, INC.


                                 JULY 1, 2020
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                  Desc Main
                                Document    Page 192 of 247



                                       SCHEDULES
                                          TO
                               ASSET PURCHASE AGREEMENT

         This document and the attachments hereto (each of which is incorporated by reference
 herein) constitute the Schedules (the “Schedules”) referred to in the Asset Purchase Agreement,
 dated as of July 1, 2020 (the “Agreement”), by and among Pier 1 Imports, Inc., a Delaware
 corporation (the “Company”), the other direct and indirect wholly-owned Subsidiaries of the
 Company that are signatories thereto (together with the Company, the “Sellers”), and Pier 1
 Imports Online, Inc., a Delaware corporation (“Purchaser”). Capitalized terms used but not
 otherwise defined herein shall have the respective meaning assigned to such terms in the
 Agreement.

        Pursuant to the terms of the Agreement, the Schedules are incorporated in and a part of the
 Agreement as if set forth in full therein, and are therefore, without limitation and for the avoidance
 of doubt, subject to Section 10.10 of the Agreement.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 193 of 247



                                Schedule 1.1(a)

                               Assigned Contracts

 None.
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                                 Document    Page 194 of 247



                                             Schedule 1.1(b)

                                       Intellectual Property

 (i)

 U.S. and Foreign Patents

                                               Registration                              Current
                               Application                                Expiration
        Title     Country                         No./           Status                  Owner of
                                   No./                                     Date
                                               Registration                               Record
                               Filing Date
                                                  Date
  Rockasan         U.S.        29/361,791       D656326       Issued      27-MAR-       Pier 1
                                14-MAY-         27-MAR-                   2026          Services
                                  2010            2012                                  Company

  Rockasan         U.S.        29/361,788        D653478      Issued      07-FEB-2026   Pier 1
  base                          14-MAY-        07-FEB-2012                              Services
                                  2010                                                  Company

  Chair           Canada         137838           137838      Issued      20-JUL-2021   Pier 1
                                09-NOV-        20-JUL-2011                              Services
                                  2010                                                  Company

  Chair base      Canada         137839           137839      Issued      20-JUL-2021   Pier 1
                                09-NOV-        20-JUL-2011                              Services
                                  2010                                                  Company

  Industrial      Mexico      MX/F/2010/0       MX35546B      Issued      12-NOV-       Pier 1
  model of                      03026          08-FEB-2012                2025          Services
  frame for                    12-NOV-                                                  Company
  chair                          2010

  Industrial      Mexico      MX/F/2010/0       MX35545B      Issued      12-NOV-       Pier 1
  base model                    03025          08-FEB-2012                2025          Services
  for chair                    12-NOV-                                                  Company
  frame                          2010


 **Patents or inventions owned by the Sellers that are or have been incorporated, in whole or on
 part, in any product previously sold by the Sellers or their Affiliates.**

 (ii)

 U.S. and Foreign Trademarks
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                             Document    Page 195 of 247


 Mark        Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                         No.            Date                        Name
 ASIAN       U.S.           77351311     3475821        29-Jul-2008    Registered   Managing
 SPICE                                                                              Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Statutory
                                                                                    Trust)
 BUFFET      Canada         1587056      851248          21-May-       Registered   Pier 1
 STYLE                                                  2013                        Services
                                                                                    Company
 BUFFET      Mexico         1348781      1367865         16-May-       Registered   Pier 1
 STYLE                                                  2013                        Services
                                                                                    Company
 CHEER 1     Canada         1568243      859681         09-Sep-2013    Registered   Pier 1
 IMPORTS                                                                            Services
                                                                                    Company
 CITRUS      U.S.           86126473     4563704        08-Jul-2014    Registered   Managing
 CILANTRO                                                                           Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Trust)
 CLOUD       Canada         1587057      851285          21-May-       Registered   Pier 1
 STEP                                                   2013                        Services
                                                                                    Company
 CLOUD       U.S.           85658955     4422747        22-Oct-2013    Registered   Managing
 STEP                                                                               Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Trust)
 COCONUT     Canada         1785295      1001380        24-Jul-2018    Registered   Pier 1
 ISLES                                                                              Services
                                                                                    Company
 COCONUT     U.S.           86842210     5126990        24-Jan-2017    Registered   Managing
 ISLES                                                                              Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Trust)
 DECO WICK   Canada         1865879      TMA104861      13-Aug-2019    Registered   Pier 1
                                         2                                          Services
                                                                                    Company
 DECO WICK   Mexico         1972892      1850655        23-Feb-2018    Registered   Pier 1
                                                                                    Services
                                                                                    Company
 ENCHANTE    Canada         1785292      1001379        24-Jul-2018    Registered   Pier 1
 D                                                                                  Services
 PARADISE                                                                           Company
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                             Document    Page 196 of 247


 Mark        Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                         No.            Date                        Name
 ENCHANTE    U.S.           86842299     5016796        09-Aug-2016    Registered   Managing
 D                                                                                  Trustee of
 PARADISE                                                                           Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Trust)
 FIND WHAT   Canada         1526356      TMA865635      21-Nov-2013    Registered   Pier 1
 SPEAKS TO                                                                          Services
 YOU                                                                                Company
 FIND WHAT   U.S.           85310794     4070374        13-Dec-2011    Registered   Managing
 SPEAKS TO                                                                          Trustee of
 YOU                                                                                Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Statutory
                                                                                    Trust)
 GINGER      U.S.           86286630     4652927        09-Dec-2014    Registered   Managing
 PEACH                                                                              Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Trust)
 GLIMMER     Canada         1626216      884646         25-Aug-2014    Registered   Pier 1
 STRINGS                                                                            Services
                                                                                    Company
 GLIMMER     U.S.           85914543     4735807         12-May-       Registered   Managing
 STRINGS                                                2015                        Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Trust)
 ISLAND      U.S.           77351657     3471886        22-Jul-2008    Registered   Managing
 ORCHARD                                                                            Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Statutory
                                                                                    Trust)
 ISLAND      U.S.           77351669     3603752        07-Apr-2009    Registered   Managing
 ORCHARD                                                                            Trustee of
                                                                                    Pier 1
                                                                                    Services
                                                                                    Company
                                                                                    (Delaware
                                                                                    Statutory
                                                                                    Trust)
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                              Document    Page 197 of 247


 Mark       Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                        No.            Date                        Name
 LIGHT MY   Canada         1641777      902489         29-Apr-2015    Registered   Pier 1
 LANTERN                                                                           Services
                                                                                   Company
 LIGHT MY   Mexico         1348780      1367864         16-May-       Registered   Pier 1
 LANTERN                                               2013                        Services
                                                                                   Company
 OCEANS     U.S.           75559696     2448618        08-May-        Registered   Pier 1
                                                       2001                        Services
                                                                                   Company
 OCEANS     U.S.           77351676     3484056        12-Aug-2008    Registered   Managing
                                                                                   Trustee of
                                                                                   Pier 1
                                                                                   Services
                                                                                   Company
 PARK       Canada         1785296      1001398        24-Jul-2018    Registered   Pier 1
 AVENUE                                                                            Services
 PUPPIES                                                                           Company
 PARK       U.S.           86841482     5016773        09-Aug-2016    Registered   Managing
 AVENUE                                                                            Trustee of
 PUPPIES                                                                           Pier 1
                                                                                   Services
                                                                                   Company
                                                                                   (Delaware
                                                                                   Trust)
 PIER       China          201328595    10823444       07-Nov-2013    Registered   Pier 1
            (People's                                                              Licensing,
            Republic)                                                              Inc.
 PIER 1     Austria        AM357698     179118         23-Nov-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1     Austria        AM392298     179119         23-Nov-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1     Bahamas        19759        19759          30-Apr-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1     Bahamas        19760        19760          30-Apr-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1     Bahamas        19761        19761          30-Apr-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1     Bahamas        19762        19762          02-Jul-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1     Bahamas        19763        19763          30-Apr-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1     Bahamas        19764        19764          30-Apr-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
Case 20-30805-KRH     Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                            Document    Page 198 of 247


 Mark      Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                       No.            Date                        Name
 PIER 1    Bahamas        19765        19765          30-Apr-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bahamas        19766        19766          30-Apr-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bahamas        19767        19767          30-Apr-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bahamas        19768        19768          30-Apr-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bahamas        19769        19769          04-Jun-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bahamas        19770        19770          30-Apr-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Belize         641609       641609         14-Jun-2010    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bermuda        28850        28850          06-Nov-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bermuda        28851        28851          26-Oct-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bermuda        28852        28852          10-Nov-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Brazil         819650498    819650498      22-Jun-1999    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Bulgaria       38321        6640            08-May-       Registered   Pier 1
                                                      1998                        Licensing,
                                                                                  Inc.
 PIER 1    Bulgaria       38322        32752          27-Mar-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Canada         1129597      599095         12-Jan-2004    Registered   Pier 1
                                                                                  Services
                                                                                  Company
 PIER 1    Colombia       11098982     450637          31-May-       Registered   Pier 1
                                                      2012                        Licensing,
                                                                                  Inc.
 PIER 1    Colombia       11098985     452887         07-Jun-2012    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Colombia       11098986     451142         07-Jun-2012    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                              Document    Page 199 of 247


 Mark      Jurisdiction    Appln. No.    Registration   Registration   Status       Owner
                                         No.            Date                        Name
 PIER 1    Costa Rica      20070011704   181405         24-Oct-2008    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Costa Rica      2013007485    235385          09-May-       Registered   Pier 1
                                                        2014                        Licensing,
                                                                                    Inc.
 PIER 1    Costa Rica      2013007486    235386          09-May-       Registered   Pier 1
                                                        2014                        Licensing,
                                                                                    Inc.
 PIER 1    Denmark         VA19970225    VR19980159     03-Apr-1998    Registered   Pier 1
                           6             7                                          Licensing,
                                                                                    Inc.
 PIER 1    Finland         T199701879    212097         15-Dec-1998    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Germany         398323372     39832337       01-Sep-1998    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Germany         398343071     39834307       14-Dec-2000    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Guatemala       2007007139    195357         07-Apr-2014    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Guatemala       2007007140    202251         12-Aug-2014    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Guatemala       2007007141    193691         04-Feb-2014    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Honduras        2819407       104763          08-May-       Registered   Pier 1
                                                        2008                        Licensing,
                                                                                    Inc.
 PIER 1    Honduras        3892907       104276         02-Apr-2008    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Hungary         M9701667      151958         04-May-        Registered   Pier 1
                                                        1998                        Licensing,
                                                                                    Inc.
 PIER 1    Iceland         5571997       V00267608      25-Sep-1997    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
 PIER 1    Indonesia       D007003196    IDM0000226     07-Dec-2004    Registered   Pier 1
                           6919840       66                                         Licensing,
                                                                                    Inc.
 PIER 1    Indonesia       J0020030563   IDM0005643     26-Feb-2004    Registered   Pier 1
                           705701        58                                         Licensing,
                                                                                    Inc.
 PIER 1    Ireland         971725        207310         20-Oct-1999    Registered   Pier 1
                                                                                    Licensing,
                                                                                    Inc.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                             Document    Page 200 of 247


 Mark      Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                       No.            Date                        Name
 PIER 1    Korea,         9713256      40-416552      17-Aug-1998    Registered   Pier 1
           Republic of                                                            Licensing,
                                                                                  Inc.
 PIER 1    Malaysia       2018007030                                 Pending      Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Malaysia       2018007031                                 Pending      Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Malaysia       2018007032                                 Pending      Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Mexico         280622       538482         29-Nov-1996    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    New Zealand    293500       293500         15-Apr-1999    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    New Zealand    293501       293501         15-Apr-1999    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    New Zealand    294159       294159         07-Sep-2000    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Nicaragua      2011003892   2013098443     25-Jul-2013    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Panama         95076        95076          24-Feb-2000    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Panama         95077        95077          24-Feb-2000    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Panama         95078        95078          24-Feb-2000    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Peru           68680        50577          23-Nov-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Peru           68681        50353          13-Nov-1998    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Qatar          18925        18925          08-Feb-2005    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Qatar          18926        18926          08-Feb-2005    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
 PIER 1    Qatar          18927        18927          08-Feb-2005    Registered   Pier 1
                                                                                  Licensing,
                                                                                  Inc.
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                              Document    Page 201 of 247


 Mark      Jurisdiction    Appln. No.   Registration   Registration   Status       Owner
                                        No.            Date                        Name
 PIER 1    Russian         99707026     168599         16-Oct-1998    Registered   Pier 1
           Federation                                                              Licensing,
                                                                                   Inc.
 PIER 1    Spain           2168395      2168395        20-Jul-1999    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Spain           2168396      2168396        05-Feb-1999    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Spain           2179152      2179152        20-Jan-1999    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Sweden          199704262    334046         10-Dec-1999    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Taiwan          086015122    99984          01-May-        Registered   Pier 1
                                                       1998                        Licensing,
                                                                                   Inc.
 PIER 1    Taiwan          086015123    00811328       01-Aug-1998    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Taiwan          086015124    00840709       16-Feb-1999    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Taiwan          087043741    00116868       01-Nov-1999    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    Thailand        326719       108867         17-Feb-2000    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 PIER 1    United          2067155      2067155        19-Dec-1997    Registered   Pier 1
           Kingdom                                                                 Licensing,
                                                                                   Inc.
 PIER 1    United          2257651      2257651        15-Jun-2001    Registered   Pier 1
           Kingdom                                                                 Licensing,
                                                                                   Inc.
 PIER 1    U.S.            73157477     1104059        10-Oct-1978    Registered   Pier 1
                                                                                   Services
                                                                                   Company,
                                                                                   Managing
                                                                                   Trustee Pier 1
                                                                                   Holdings,
                                                                                   Inc.
 PIER 1    U.S.            88593308     6002617        03-Mar-2020    Registered   Managing
                                                                                   Trustee of
                                                                                   Pier 1
                                                                                   Services
                                                                                   Company
 PIER 1    Vietnam         4201000463   182706         10-Apr-2012    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                                Document    Page 202 of 247


 Mark         Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                          No.            Date                        Name
 PIER 1 (in   Japan          H09109883    4356328        28-Jan-2000    Registered   Pier 1
 Katakana)                                                                           Licensing,
                                                                                     Inc.
 PIER 1       Argentina      3658447                                    Published    Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Australia      620132       620132         07-Jan-1994    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Australia      620133       620133         14-Dec-1994    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Australia      739691       739691         15-Apr-1999    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Bahrain        59397        2269            30-May-       Registered   Pier 1
 IMPORTS                                                 1998                        Licensing,
                                                                                     Inc.
 PIER 1       Bahrain        59497        21952          23-Dec-2000    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Bahrain        59597        21953          23-Dec-2000    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Belize         641409       7444.11        10-Jan-2011    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Brazil         817400150    817400150      08-Aug-1995    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Brazil         817402012    817402012      19-Oct-1999    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       Canada         1129599      599519         15-Jan-2004    Registered   Pier 1
 IMPORTS                                                                             Services
                                                                                     Company
 PIER 1       Chile          293860       1186819        06-Nov-1995    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1       China          10823445     10823445        14-May-       Registered   Pier 1
 IMPORTS      (People's                                  2014                        Licensing,
              Republic)                                                              Inc.
 PIER 1       China          10823446     10823446       28-Jul-2013    Registered   Pier 1
 IMPORTS      (People's                                                              Licensing,
              Republic)                                                              Inc.
 PIER 1       China          14299031     14299031        21-May-       Registered   Pier 1
 IMPORTS      (People's                                  2015                        Licensing,
              Republic)                                                              Inc.
 PIER 1       Colombia       11098990     451143         07-Jun-2012    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                              Document    Page 203 of 247


 Mark      Jurisdiction    Appln. No.   Registration   Registration   Status       Owner
                                        No.            Date                        Name
 PIER 1    Colombia        11098992     451144         07-Jun-2012    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    Colombia        11098995     451145         07-Jun-2012    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    Costa Rica      2013007484   235384          09-May-       Registered   Pier 1
 IMPORTS                                               2014                        Licensing,
                                                                                   Inc.
 PIER 1    Costa Rica      2013007488   235648          09-May-       Registered   Pier 1
 IMPORTS                                               2014                        Licensing,
                                                                                   Inc.
 PIER 1    Costa Rica      2013007489   235603          16-May-       Registered   Pier 1
 IMPORTS                                               2014                        Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042518   239 Book 41    17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042519   247 Book 41    17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042520   32 Book 42     17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042521   15 Book 42     17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042546   29 Book 42     17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042522   178 Book 43    12-Jul-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042523   246 Book 41    17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042524   207 Book 48    06-Oct-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042525   143 Book 43    11-Jul-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042527   9 Book 42      17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042528   5 Book 42      17-Jun-2005    Registered   Pier 1
 IMPORTS                                                                           Licensing,
                                                                                   Inc.
 PIER 1    El Salvador     2004042529   162 Book 62     12-May-       Registered   Pier 1
 IMPORTS                                               2006                        Licensing,
                                                                                   Inc.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                             Document    Page 204 of 247


 Mark      Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                       No.            Date                        Name
 PIER 1    Greece         133025       133025         19-Nov-2002    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Guatemala      1993004503   7127           06-Jun-1995    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Guatemala      2007007142   193694         04-Feb-2014    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Guatemala      2007007143   193924         03-Mar-2014    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Guatemala      2007007144   193928         03-Mar-2014    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Honduras       2819507      104427         08-Apr-2008    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Honduras       3893107      104296         02-Apr-2008    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Hong Kong      199804207A   199804207A      05-May-       Registered   Pier 1
 IMPORTS                  A            A              1998                        Licensing,
                                                                                  Inc.
 PIER 1    India          595544       595544         27-Apr-2005    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    India          857281       857281         23-Dec-2005    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Indonesia      D002010004   IDM0003138     22-Jul-2011    Registered   Pier 1
 IMPORTS                  621          48                                         Licensing,
                                                                                  Inc.
 PIER 1    Israel         97825        97825          01-Sep-1996    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Israel         97826        97826          01-Sep-1996    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Israel         122040       122040         05-Mar-2000    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Japan          H05072403    3199234        30-Sep-1996    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Japan          H08049832    4100942        09-Jan-1998    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Japan          H08049833    4137655        17-Apr-1998    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                             Document    Page 205 of 247


 Mark      Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                       No.            Date                        Name
 PIER 1    Japan          H10051100    4353866        21-Jan-2000    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Korea,         9336993      40319138       03-Aug-1995    Registered   Pier 1
 IMPORTS   Republic of                                                            Licensing,
                                                                                  Inc.
 PIER 1    Kuwait         37311        47751          18-Feb-2004    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Malaysia       93004655     93004655       12-Feb-2018    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         180160       447420         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         180161       465838         07-Jul-1994    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181261       447430         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181263       447431         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181264       447432         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181265       447433         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181266       447434         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181267       447435         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181268       447436         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181269       447437         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Mexico         181270       447438         26-Nov-1993    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    New Zealand    817051       817051         10-Jun-2010    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
 PIER 1    Nicaragua      2011004141   2013098444     25-Jul-2013    Registered   Pier 1
 IMPORTS                                                                          Licensing,
                                                                                  Inc.
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                               Document    Page 206 of 247


 Mark      Jurisdiction     Appln. No.    Registration   Registration   Status       Owner
                                          No.            Date                        Name
 PIER 1    Oman             15168         15168          28-Oct-2002    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Oman             15169         15169          02-Nov-2002    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Oman             15170         15170          02-Nov-2002    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Paraguay         422378        422378         21-Nov-1995    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Peru             263663        17404          21-Jul-1995    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Peru             623226        P00017501      24-Jul-1995    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Philippines      42016000070   42016000070    15-Sep-2016    Registered   Pier 1
 IMPORTS                    19            19                                         Licensing,
                                                                                     Inc.
 PIER 1    Saudi Arabia     28725         141503116      17-Apr-1996    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Singapore        T9303696Z     T9303696Z      28-Feb-1998    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Taiwan           086015119     00099983        01-May-       Registered   Pier 1
 IMPORTS                                                 1998                        Licensing,
                                                                                     Inc.
 PIER 1    Taiwan           086015120     00811318       01-Aug-1998    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Taiwan           086015121     00840696       16-Feb-1999    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Thailand         244956        16932          15-Sep-1994    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Thailand         244957        1755           30-Sep-1994    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Turkey           5554          185164         26-Oct-1998    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    Turkey           8276          187270         29-Dec-1998    Registered   Pier 1
 IMPORTS                                                                             Licensing,
                                                                                     Inc.
 PIER 1    United           2067158       2067158         15-May-       Registered   Pier 1
 IMPORTS   Kingdom                                       1998                        Licensing,
                                                                                     Inc.
Case 20-30805-KRH           Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                                  Document    Page 207 of 247


 Mark            Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                             No.            Date                        Name
 PIER 1          United         2257652      2257652        08-Jun-2001    Registered   Pier 1
 IMPORTS         Kingdom                                                                Licensing,
                                                                                        Inc.
 PIER 1          U.S.           72407022     948076         28-Nov-1972    Registered   Managing
 IMPORTS                                                                                Trustee of
                                                                                        Pier 1
                                                                                        Services
                                                                                        Company
 PIER 1          U.S.           73813988     1620518        30-Oct-1990    Registered   Pier 1
 IMPORTS                                                                                Services
                                                                                        Company,
                                                                                        Managing
                                                                                        Trustee Pier 1
                                                                                        Holdings,
                                                                                        Inc.
 PIER 1          U.S.           77354497     3507640        30-Sep-2008    Registered   Managing
 IMPORTS                                                                                Trustee of
                                                                                        Pier 1
                                                                                        Services
                                                                                        Company
 PIER 1          Vietnam        4201000464   182707         10-Apr-2012    Registered   Pier 1
 IMPORTS                                                                                Licensing,
                                                                                        Inc.
 PIER 1          Yemen,         10490        8921           20-Sep-1998    Registered   Pier 1
 IMPORTS         Republic of                                                            Licensing,
                                                                                        Inc.
 PIER 1          Yemen,         10491        9423           20-Sep-1998    Registered   Pier 1
 IMPORTS         Republic of                                                            Licensing,
                                                                                        Inc.
 PIER 1          Yemen,         10492        9128           20-Sep-1998    Registered   Pier 1
 IMPORTS         Republic of                                                            Licensing,
                                                                                        Inc.
 PIER 1          Chile          293861       1186820        06-Nov-1995    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Commercial                                                                            Inc.
 Establishment
 )
 PIER 1          Chile          1171153      1204525        05-Jun-2016    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Commercial                                                                            Inc.
 Establishment
 )
 PIER 1          Japan          H09109884    4356329        28-Jan-2000    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (in Katakana)                                                                          Inc.
 PIER 1          Paraguay       9504705      467914         26-Nov-1996    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Slogan)                                                                               Inc.
 PIER 1          Paraguay       9504706      456224         26-Nov-1996    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Slogan)                                                                               Inc.
Case 20-30805-KRH            Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                                   Document    Page 208 of 247


 Mark            Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                             No.            Date                        Name
 PIER 1          Hong Kong      302486124    302486124      08-Oct-2013    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Stylized)                                                                             Inc.

 PIER 1          Hong Kong      300869158    300869158      10-May-2017    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Stylized)                                                                             Inc.

 PIER 1          India          1557499      1557499        31-Mar-2009    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Stylized)                                                                             Inc.
 PIER 1          Singapore      T0711204F    T0711204F       11-May-       Registered   Pier 1
 IMPORTS                                                    2009                        Licensing,
 (Stylized)                                                                             Inc.
 PIER 1          Singapore      T1203766I    T1203766I      16-Aug-2012    Registered   Pier 1
 IMPORTS                                                                                Licensing,
 (Stylized)                                                                             Inc.
 PIER 1          Singapore      T1205634E    T1205634E       07-May-       Registered   Pier 1
 IMPORTS                                                    2013                        Licensing,
 (Stylized)                                                                             Inc.
 PIER 1          U.S.           75421938     2228300        02-Mar-1999    Registered   Pier 1
 IMPORTS                                                                                Services
 (Stylized)                                                                             Company,
                                                                                        Managing
                                                                                        Trustee Pier 1
                                                                                        Holdings,
                                                                                        Inc.
 PIER 1          U.S.           75429262     2225972        23-Feb-1999    Registered   Pier 1
 IMPORTS                                                                                Services
 (Stylized/Blu                                                                          Company,
 e on White)                                                                            Managing
                                                                                        Trustee Pier 1
                                                                                        Holdings,
                                                                                        Inc.
 PIER 1          U.S.           75429258     2225971        23-Feb-1999    Registered   Managing
 IMPORTS                                                                                Trustee of
 (Stylized/Whi                                                                          Pier 1
 te on Blue)                                                                            Services
                                                                                        Company,
                                                                                        Pier 1
                                                                                        Holdings,
                                                                                        Inc.
 PIER 1          Canada         1888282                                    Published    Pier 1
 IMPORTS                                                                                Services
 Stylized                                                                               Company
 (2015)
 PIER 1          U.S.           86734803     4955445         10-May-       Registered   Managing
 IMPORTS                                                    2016                        Trustee of
 Stylized                                                                               Pier 1
 (2015)                                                                                 Services
                                                                                        Company
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                                 Document    Page 209 of 247


 Mark          Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                           No.            Date                        Name
 PIER 1 KIDS   Mexico         684588       900844         26-Sep-2005    Registered   Pier 1
                                                                                      Licensing,
                                                                                      Inc.
 PIER I        Canada         336637       182573         21-Apr-1972    Registered   Pier 1
 IMPORTS                                                                              Services
                                                                                      Company
 PIERFORM      Canada         1977949                                    Pending      Pier 1
 ANCE                                                                                 Services
                                                                                      Company
 PIERFORM      U.S.           88575026                                   Allowed      Managing
 ANCE                                                                                 Trustee of
                                                                                      Pier 1
                                                                                      Services
                                                                                      Company
 PUPASAN       Canada         1700641      968107         12-Apr-2017    Registered   Pier 1
                                                                                      Services
                                                                                      Company
 PUPASAN       U.S.           86440278     4937657        12-Apr-2016    Registered   Managing
                                                                                      Trustee of
                                                                                      Pier 1
                                                                                      Services
                                                                                      Company
 ROCKASAN      Canada         1466828      783110         23-Nov-2010    Registered   Pier 1
                                                                                      Services
                                                                                      Company
 ROCKASAN      Indonesia      D002010003   IDM0003128     22-Jul-2011    Registered   Pier 1
                              976          13                                         Licensing,
                                                                                      Inc.
 SEA AIR       Canada         1785288      1001378        24-Jul-2018    Registered   Pier 1
                                                                                      Services
                                                                                      Company
 SEA AIR       U.S.           86842358     5016800        09-Aug-2016    Registered   Managing
                                                                                      Trustee of
                                                                                      Pier 1
                                                                                      Services
                                                                                      Company.
 SIZZLEWIC     Canada         1634956      924731         04-Jan-2016    Registered   Pier 1
 K                                                                                    Services
                                                                                      Company
 SPECIAL       Canada         1334161      805458         29-Aug-2011    Registered   Pier 1
 FINDS                                                                                Services
                                                                                      Company
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                              Document    Page 210 of 247


 Mark       Jurisdiction   Appln. No.   Registration   Registration   Status       Owner
                                        No.            Date                        Name
 SPECIAL    U.S.           78444633     2987585        23-Aug-2005    Registered   The Trustee
 FINDS                                                                             of Pier 1
                                                                                   Services
                                                                                   Company, a
                                                                                   Delaware
                                                                                   Trust, the
                                                                                   Managing
                                                                                   Trustee
                                                                                   Comprising,
                                                                                   Pier 1
                                                                                   Holdings,
                                                                                   Inc., a
                                                                                   Delaware
                                                                                   Corporation
 SWINGASA   Canada         1557351      859219         04-Sep-2013    Registered   Pier 1
 N                                                                                 Services
                                                                                   Company
 SWINGASA   U.S.           85314560     4124535        10-Apr-2012    Registered   Managing
 N                                                                                 Trustee of
                                                                                   Pier 1
                                                                                   Services
                                                                                   Company
 SWIVELAS   Canada         1634958      896641         17-Feb-2015    Registered   Pier 1
 AN                                                                                Services
                                                                                   Company
 TASTING    Canada         1587058      851249          21-May-       Registered   Pier 1
 PARTY                                                 2013                        Services
                                                                                   Company
 THE PIER   China          6053914      6053914        28-Oct-2010    Registered   Pier 1
            (People's                                                              Licensing,
            Republic)                                                              Inc.
 THE PIER   Guatemala      2007007145   193919         03-Mar-2014    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 THE PIER   Guatemala      2007007146   193918         03-Mar-2014    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 THE PIER   Guatemala      2007007147   193359         27-Jan-2014    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 THE PIER   Hong Kong      300869167    300869167      06-Oct-2009    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 THE PIER   India          1557500      1557500        31-Mar-2009    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 THE PIER   Mexico         878005       1055114        25-Aug-2008    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
 THE PIER   Mexico         878006       1029953        13-Mar-2008    Registered   Pier 1
                                                                                   Licensing,
                                                                                   Inc.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                       Desc Main
                                    Document    Page 211 of 247


 Mark             Jurisdiction      Appln. No.      Registration    Registration   Status         Owner
                                                    No.             Date                          Name
 THE PIER         Mexico            878008          1127990          28-Oct-2009   Registered     Pier 1
                                                                                                  Licensing,
                                                                                                  Inc.
 THE PIER         Singapore         T0711208I       T0711208I        28-Sep-2007   Registered     Pier 1
                                                                                                  Licensing,
                                                                                                  Inc.
 THE PIER         Singapore         T0711209G       T0711209G        26-Nov-2009   Registered     Pier 1
                                                                                                  Licensing,
                                                                                                  Inc.
 THE PIER         Singapore         T0711211I       T0711211I        16-Oct-2008   Registered     Pier 1
                                                                                                  Licensing,
                                                                                                  Inc.
 THIS IS ME       Canada            1884943                                        Pending        Pier 1
                                                                                                  Services
                                                                                                  Company
 THIS IS ME       U.S.              87729047        5752356          14-May-       Registered     Managing
                                                                    2019                          Trustee of
                                                                                                  Pier 1
                                                                                                  Services
                                                                                                  Company
 TRADE            Canada            1833644         1078409         12-May-2020    Registered     Pier 1
 PERKS                                                                                            Services
                                                                                                  Company
 TRADE            U.S.              87416707        5440047          03-Apr-2018   Registered     Managing
 PERKS                                                                                            Trustee of
                                                                                                  Pier 1
                                                                                                  Services
                                                                                                  Company
 TWISTASA         Canada            1634957         899285           20-Mar-2015   Registered     Pier 1
 N                                                                                                Services
                                                                                                  Company
 SQUARASA         U.S.              86530608        4812270         15-Sep-2015    Registered     Managing
 N                                                                                                Trustee of
                                                                                                  Pier 1
                                                                                                  Services
                                                                                                  Company

 **All trademark rights owned by the Sellers that are or have been used, in whole or on part, in
 association with any product or service sold or provided by the Sellers or their Affiliates.**

 (iii)

 U.S. Copyright Registrations

  Title                          Registration No.            Registration Date        Owner
  Asian bells                    VA0001050080                2000                     Pier 1 Imports (US) Inc.
  Bridal design                  VA0000878855                1997                     Pier 1 Imports (US), Inc.
  Fall coffee/teapot             VA0000909336                1997                     Pier 1 Imports (US), Inc.
Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                                     Document    Page 212 of 247



  Title                        Registration No.    Registration Date   Owner
  Stained glass orange
  flower clock face with bee   VA0000918632        1998                Pier 1 Imports (US) Inc.
  pendulum
  Star struck                  VA0000878785        1994                Pier 1 Imports (US), Inc.
  Three panel pumpkin
                               VA0000885171        1997                Pier 1 Imports (US), Inc.
  mantel screen
  Topiary                      VA0000909335        1997                Pier 1 Imports (US), Inc.
  Wine rack with leaf
                               VA0000935332        1998                Pier 1 Imports (US) Inc.
  design
  2004 snowflake.              VAu000642748        2004                Pier 1 Imports (US), Inc.
  Airplane bookends.           VAu000424408        1997                Pier 1 Imports (US), Inc.
  Airplane peg hook.           VAu000407813        1997                Pier 1 Imports (US), Inc.
  Angel stand.                 VAu000414415        1997                Pier 1 Imports (US), Inc.
  Angel--A wooden
                               VAu000377382        1996                Pier 1 Import (US), Inc.
  handcarved ornament.
  Angels.                      VAu000392842        1997                Pier 1 Imports (US) Inc.
  Bottlestopper : no. E.       VAu000411204        1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. F.       VAu000411206        1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. G.       VAu000411205        1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. H.       VAu000411208        1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. I.       VAu000411207        1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. J.       VAu000411209        1997                Pier 1 Imports (US), Inc.
  Bottlestopper : no. X.       VAu000411203        1997                Pier 1 Imports (US), Inc.
  Bottlestopper A.             VAu000409199        1997                Pier 1 Imports (US), Inc.
  Bottlestopper B.             VAu000409198        1997                Pier 1 Imports (US), Inc.
  Bottlestopper C.             VAu000409200        1997                Pier 1 Imports (US), Inc.
  Bottlestopper S.             VAu000409203        1997                Pier 1 Imports (US), Inc.
  Bottlestopper T.             VAu000409204        1997                Pier 1 Imports (US), Inc.
  Bottlestopper U.             VAu000409202        1997                Pier 1 Imports (US), Inc.
  Bottlestopper V.             VAu000409201        1997                Pier 1 Imports (US), Inc.
  Bottlestopper--0.            VAu000409185        1997                Pier 1 Imports (US), Inc.
  Bottlestopper--L.            VAu000409189        1997                Pier 1 Imports (US), Inc.
  Bottlestopper--M.            VAu000409188        1997                Pier 1 Imports (US), Inc.
  Bottlestopper--N.            VAu000409187        1997                Pier 1 Imports (US), Inc.
  Bottlestopper--P.            VAu000409186        1997                Pier 1 Imports (US), Inc.
  Bottlestopper--R.            VAu000409184        1997                Pier 1 Imports (US), Inc.
  Bottlestopper--W.            VAu000409190        1997                Pier 1 Imports (US), Inc.
  Bright fish.                 VA0000864420        1997                Pier 1 Imports (US), Inc.
  Bug bookends.                VAu000417921        1997                Pier 1 Imports (US), Inc.
  Bumble bee switch plate
                               VAu000417922        1997                Pier 1 Imports (US), Inc.
  cover.
  Butterfly.                   VAu000642755        2004                Pier 1 Imports (US), Inc.
  Carved wood Easter
                               VAu000414475        1997                Pier 1 Imports (US), Inc.
  bunny : no. A.
Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                                     Document    Page 213 of 247



  Title                        Registration No.    Registration Date   Owner
  Carved wood Easter
                               VAu000409192        1997                Pier 1 Imports (US), Inc.
  bunny B.
  Carved wood ornament--
                               VAu000393747        1997                Pier 1 Imports (US), Inc.
  boat.
  Carved wood ornament--
                               VAu000393741        1997                Pier 1 Imports (US), Inc.
  drum.
  Carved wood ornament--
                               VAu000402456        1997                Pier 1 Imports (US), Inc.
  elephant.
  Carved wood ornament--
                               VAu000393740        1997                Pier 1 Imports (US), Inc.
  rocking horse.
  Carved wood ornament--
                               VAu000393742        1997                Pier 1 Imports (US), Inc.
  teddy bear.
  Carved wood ornament--
                               VAu000402455        1997                Pier 1 Imports (US), Inc.
  train.
  Carved wood roly poly
                               VAu000394639        1997                Pier 1 Imports (US), Inc.
  rabbit : no. A.
  Carved wood roly poly
                               VAu000394640        1997                Pier 1 Imports (US), Inc.
  rabbit : no. B.
  Caterpillar bookends.        VAu000417924        1997                Pier 1 Imports (US), Inc.
  Christmas letter box.        VAu000409191        1997                Pier 1 Imports (US), Inc.
  Christmas stocking : no.
                               VAu000432462        1998                Pier 1 Imports (US), Inc.
  A.
  Christmas stocking : no.
                               VAu000432461        1998                Pier 1 Imports (US), Inc.
  B.
  Christmas stocking : no.
                               VAu000432460        1998                Pier 1 Imports (US), Inc.
  C.
  Christmas stocking : no.
                               VAu000432459        1998                Pier 1 Imports (US), Inc.
  D.
  Christmas tree icon.         VA0001358288        2004                Pier 1 Licensing, Inc.
  Christmas tree mantel
                               VAu000413753        1997                Pier 1 Imports (US), Inc.
  decoration.
  Christmas tree stocking
                               VAu000407820        1997                Pier 1 Imports (US), Inc.
  hanger A.
  Christmas tree stocking
                               VAu000407819        1997                Pier 1 Imports (US), Inc.
  hanger B.
  Christmas tree stocking
                               VAu000407818        1997                Pier 1 Imports (US), Inc.
  hanger.
  Christmas tree wood
                               VAu000409194        1997                Pier 1 Imports (US), Inc.
  basket.
  Christmas tree--A
                               VAu000377375        1996                Pier 1 Import (US), Inc.
  (hanging ornament).
  Classic toy--growth chart.   VAu000414419        1997                Pier 1 Imports (US), Inc.
  Double handled bucket
                               VA0001032120        1999                Pier 1 Imports (US), Inc.
  (galvanized daisy scroll)
  Dove--A wooden
                               VAu000377377        1996                Pier 1 Import (US), Inc.
  handcarved ornaments.
  Dragonfly.                   VAu000642754        2004                Pier 1 Imports (US), Inc.
  DVB423.                      VAu000713865        2006                Pier 1 Imports (US), Inc.
  Easter basket with white
                               VAu000413343        1997                Pier 1 Imports (US), Inc.
  metal bunny handle.
  Easter bunnies and Easter
                               VAu000412831        1997                Pier 1 Imports (US), Inc.
  eggs.
Case 20-30805-KRH              Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29        Desc Main
                                     Document    Page 214 of 247



  Title                        Registration No.    Registration Date   Owner
  Easter bunny ceramic
                               VAu000413347        1997                Pier 1 Imports (US), Inc.
  bank.
  Easter rabbits indise.       VAu000412832        1997                Pier 1 Imports (US), Inc.
  Fish and chips--A.           VAu000398521        1998                Pier 1 Imports (US), Inc.
  Fish and chips--B.           VAu000398520        1998                Pier 1 Imports (US), Inc.
  FKH3866.                     VAu000713867        2006                Pier 1 Imports (US), Inc.
  Flying angel with star and
                               VA0000840770        1996                Pier 1 Imports (US) Inc.
  border.
  Forest friends.              VAu000392841        1997                Pier 1 Imports (US) Inc.
  Frosted resin organic
                               VAu000378495        1996                Pier 1 Imports (US), Inc.
  frame.
  Frosted resin organic
                               VAu000378494        1996                Pier 1 Imports (US), Inc.
  rectangular frame.
  Frosted resin organic
  three opening picture        VAu000378500        1996                Pier 1 Imports (US), Inc.
  frame.
  Frosted resin organic
                               VAu000378493        1996                Pier 1 Imports (US), Inc.
  trapezoidal frame.
  Garden patchwork.            VAu000414767        1997                Pier 1 Imports (US), Inc.
  Gift box--C (hanging
                               VAu000377384        1996                Pier 1 Import (US), Inc.
  ornament)
  Gift box--D (hanging
                               VAu000377383        1996                Pier 1 Import (US), Inc.
  ornament)
  Gold resin bird --B
                               VAu000377380        1996                Pier 1 Import (US), Inc.
  (hanging ornament.
  Gold resin bird--A
                               VAu000377381        1996                Pier 1 Import (US), Inc.
  (hanging ornament.
  Handcarved blue wooden
  bird--A (hanging             VAu000377373        1996                Pier 1 Import (US), Inc.
  ornament).
  Handcarved white
  wooden bird--A (hanging      VAu000377378        1996                Pier 1 Import (US), Inc.
  ornament.
  Handcarved wood
  cardinal (hanging            VAu000377379        1996                Pier 1 Import (US), Inc.
  ornament.
  Heart stocking hanger.       VAu000407817        1997                Pier 1 Imports (US), Inc.
  Holiday Poinsettia.          VAu000971934        2008                Pier 1 Imports (U.S.), Inc.
  Incense burner A.            VAu000395101        1997                Pier 1 Imports (US), Inc.
  Incense burner B.            VAu000395102        1997                Pier 1 Imports (US), Inc.
  Incense burner E.            VAu000395103        1997                Pier 1 Imports (US), Inc.
  Incense burner F.            VAu000395108        1997                Pier 1 Imports (US), Inc.
  Incense burner G.            VAu000395109        1997                Pier 1 Imports (US), Inc.
  Incense burner I.            VAu000395110        1997                Pier 1 Imports (US), Inc.
  Jack o'lantern and stake.    VAu000422604        1998                Pier 1 Imports (US), Inc.
  Jack-in-the-box
                               VAu000413346        1997                Pier 1 Imports (US), Inc.
  switchplate.
  Jungle circus gift card.     VAu000409197        1997                Pier 1 Imports (US), Inc.
  Jungle circus.               VAu000409196        1997                Pier 1 Imports (US), Inc.
Case 20-30805-KRH               Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                                      Document    Page 215 of 247



  Title                         Registration No.    Registration Date   Owner
  Ladybug clock.                VAu000427865        1997                Pier 1 Imports (US), Inc.
  Ladybug stool.                VAu000427864        1997                Pier 1 Imports (US), Inc.
  Ladybug switch plate
                                VAu000417923        1997                Pier 1 Imports (US), Inc.
  cover.
  Lion face gift card.          VAu000409195        1997                Pier 1 Imports (US), Inc.
  Lion's paw.                   VAu000642757        2004                Pier 1 Imports (US), Inc.
  Market at Pier 1.             VA0000515281        1991                Pier 1 Imports (US) Inc.
  Mediterrania pattern floral
                                VAu000642750        2004                Pier 1 Imports (US), Inc.
  all-over pattern.
  Mediterrania pattern tile
                                VAu000642749        2004                Pier 1 Imports (US), Inc.
  design & border motif.
  Medium size Easter egg
  ornament with hanger :        VAu000394643        1997                Pier 1 Imports (US), Inc.
  no. H.
  Medium size Easter egg
  ornament with hanger :        VAu000394644        1997                Pier 1 Imports (US), Inc.
  no. K.
  Medium size Easter egg
                                VAu000415116        1997                Pier 1 Imports (US), Inc.
  ornament with hanger--C.
  Medium size Easter egg
                                VAu000415125        1997                Pier 1 Imports (US), Inc.
  ornament with hanger--F.
  Mini Easter egg ornament
                                VAu000394650        1997                Pier 1 Imports (US), Inc.
  with hanger : no. B.
  Mini Easter egg ornament
                                VAu000394641        1997                Pier 1 Imports (US), Inc.
  with hanger : no. D.
  Mini Easter egg ornament
                                VAu000394642        1997                Pier 1 Imports (US), Inc.
  with hanger : no. G.
  Mini Easter egg ornament
                                VAu000394645        1997                Pier 1 Imports (US), Inc.
  with hanger : no. L.
  Mini Easter egg ornament
                                VAu000394646        1997                Pier 1 Imports (US), Inc.
  with hanger : no. M.
  Mini Easter egg ornament
                                VAu000394647        1997                Pier 1 Imports (US), Inc.
  with hanger : no. N.
  Mini Easter egg ornament
                                VAu000394648        1997                Pier 1 Imports (US), Inc.
  with hanger : no. O.
  Mini Easter egg ornament
                                VAu000394649        1997                Pier 1 Imports (US), Inc.
  with hanger : no. Q.
  Mini Easter egg ornament
                                VAu000414478        1997                Pier 1 Imports (US), Inc.
  with hanger : no. S.
  Mini Easter egg ornament
                                VAu000414477        1997                Pier 1 Imports (US), Inc.
  with hanger : no. T.
  Mini Easter egg ornament
                                VAu000414479        1997                Pier 1 Imports (US), Inc.
  with hanger : no. U.
  Mini Easter egg with
                                VAu000414480        1997                Pier 1 Imports (US), Inc.
  hanger : no. Z.
  Mischa clown bookends.        VAu000407814        1997                Pier 1 Imports (US), Inc.
  Moroccan wall lantern :
                                VAu000422605        1998                Pier 1 Imports (US), Inc.
  no. A.
  Nautilus shell.               VAu000642756        2004                Pier 1 Imports (US), Inc.
  Nine pin garden bowling
                                VAu000450596        1999                Pier 1 Imports (US) Inc.
  set.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                                    Document    Page 216 of 247



  Title                       Registration No.    Registration Date   Owner
  Old town.                   VAu000392838        1997                Pier 1 Imports (US) Inc.
  Paper mache birdbath
                              VAu000398522        1998                Pier 1 Imports (US), Inc.
  ornament.
  Papier-mache bunny.         VAu000413348        1997                Pier 1 Imports (US), Inc.
  Parsley floral.             VAu000642752        2004                Pier 1 Imports (US), Inc.
  Resin architectural
                              VA0000899835        1997                Pier 1 Imports (US), Inc.
  candleholder : no. A.
  Resin architectural
                              VA0000899834        1997                Pier 1 Imports (US), Inc.
  candleholder : no. B.
  Resin cornucopia.           VAu000393743        1997                Pier 1 Imports (US), Inc.
  Resin scarecrow.            VAu000393744        1997                Pier 1 Imports (US), Inc.
  Santa face--A wooden
                              VAu000377376        1996                Pier 1 Import (US), Inc.
  handcarved ornament.
  Santa stocking hanger :
                              VAu000378496        1996                Pier 1 Imports (US), Inc.
  no. A.
  Santa stocking hanger :
                              VAu000378497        1996                Pier 1 Imports (US), Inc.
  no. B.
  Santa stocking hanger :
                              VAu000378499        1996                Pier 1 Imports (US), Inc.
  no. C.
  Santa stocking hanger :
                              VAu000378498        1996                Pier 1 Imports (US), Inc.
  no. D.
  Santa/reindeer/snowman
                              VAu000394635        1997                Pier 1 Imports (US), Inc.
  screen.
  Santa's workshop.           VAu000392840        1997                Pier 1 Imports (US) Inc.
  Scrollwork shelf with
                              VAu000378501        1996                Pier 1 Imports (US), Inc.
  resin tiles.
  Single handled bucket
                              VA0001032118        1999                Pier 1 Imports (US), Inc.
  (galvanized daisy scroll)
  Snow day.                   VAu000392839        1997                Pier 1 Imports (US) Inc.
  Snowman wood basket.        VAu000409193        1997                Pier 1 Imports (US), Inc.
  Spinning top bookends.      VAu000407812        1997                Pier 1 Imports (US), Inc.
  Spinning top clock.         VAu000414417        1997                Pier 1 Imports (US), Inc.
  Spiral conical.             VAu000642758        2004                Pier 1 Imports (US), Inc.
  Spring cottage container.   VAu000394637        1997                Pier 1 Imports (US), Inc.
  Star and swirl
                              VA0000727329        1994                Pier 1 Import (US), Inc.
  candleholder.
  Star stocking hanger.       VAu000407816        1997                Pier 1 Imports (US), Inc.
  Starfish.                   VAu000642753        2004                Pier 1 Imports (US), Inc.
  Sultry artwork.             VAu000713866        2006                Pier 1 Imports (US), Inc.
  Talia 2.10.                 VAu000713864        2006                Pier 1 Imports (US), Inc.
  Teddy bear clock.           VAu000414418        1997                Pier 1 Imports (US), Inc.
  Teddy bear peg hook.        VAu000407815        1997                Pier 1 Imports (US), Inc.
  Teddy Bear switchplate.     VAu000413342        1997                Pier 1 Imports (US), Inc.
  Terra cotta checker board
                              VAu000398519        1998                Pier 1 Imports (US), Inc.
  set.
  Tile fish.                  VAu000642751        2004                Pier 1 Imports (US), Inc.
  Top, teddy & drum peg
                              VAu000414416        1997                Pier 1 Imports (US), Inc.
  hook.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29       Desc Main
                                    Document    Page 217 of 247



  Title                       Registration No.    Registration Date   Owner
  Traditional Christmas
                              VAu000415117        1997                Pier 1 Imports (US), Inc.
  ornaments--heart B.
  Traditional Christmas
                              VAu000415124        1997                Pier 1 Imports (US), Inc.
  ornaments--snowflake A.
  Traditional Christmas
                              VAu000415123        1997                Pier 1 Imports (US), Inc.
  ornaments--snowflake B.
  Traditional Christmas
                              VAu000415122        1997                Pier 1 Imports (US), Inc.
  ornaments--snowflake C.
  Traditional Christmas
                              VAu000415121        1997                Pier 1 Imports (US), Inc.
  ornaments--tree A.
  Traditional Christmas
                              VAu000415118        1997                Pier 1 Imports (US), Inc.
  ornaments--tree B.
  Traditional Christmas
                              VAu000415119        1997                Pier 1 Imports (US), Inc.
  ornaments--tree C.
  Train peg hook/shelf.       VAu000414420        1997                Pier 1 Imports (US), Inc.
  Twelve days of
                              VAu000278140        1998                Pier 1 Imports (US), Inc.
  Christmas.
  Vase (galvanized daisy
                              VA0001032121        1999                Pier 1 Imports (US), Inc.
  scroll)
  Water pitcher (galvanized
                              VA0001032119        1999                Pier 1 Imports (US), Inc.
  daisy scroll)
  Windows.                    VAu000392837        1997                Pier 1 Imports (US) Inc.
  Wire garden urn ornament
                              VAu000398516        1998                Pier 1 Imports (US), Inc.
  : no. A.
  Wire garden urn ornament
                              VAu000398515        1998                Pier 1 Imports (US), Inc.
  : no. B.
  Wisemen glass ornament-
                              VAu000417918        1997                Pier 1 Imports (US), Inc.
  -blue.
  Wisemen glass ornament-
                              VAu000417916        1997                Pier 1 Imports (US), Inc.
  -pink.
  Wisemen glass ornament-
                              VAu000417917        1997                Pier 1 Imports (US), Inc.
  -purple.
  Wood carved reindeer
                              VAu000393746        1997                Pier 1 Imports (US), Inc.
  ornament.
  Wood carved Santa
                              VAu000393745        1997                Pier 1 Imports (US), Inc.
  ornament.
  Wood Easter egg on
                              VAu000414476        1997                Pier 1 Imports (US), Inc.
  stand.
  Wood handcarved elf--A
                              VAu000377372        1996                Pier 1 Import (US), Inc.
  (hanging ornament).
  Wood handcarved
  reindeer--A (hanging        VAu000377371        1996                Pier 1 Import (US), Inc.
  ornament).
  Wood handcarved Santa--
                              VAu000377370        1996                Pier 1 Import (US), Inc.
  A (hanging ornament).
  Wooden birdhouse
                              VAu000400335        1997                Pier 1 Imports (US), Inc.
  ornament : no. A.
  Wooden birdhouse
                              VAu000392727        1996                Pier 1 Imports (US), Inc.
  ornament--B.
  Wooden carved snowman
                              VAu000393748        1997                Pier 1 Imports (US), Inc.
  ornament.
  Wooden caterpillar
                              VAu000417919        1997                Pier 1 Imports (US), Inc.
  growth chart.
Case 20-30805-KRH             Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                                    Document    Page 218 of 247



  Title                       Registration No.    Registration Date        Owner
  Wooden caterpillar
                              VAu000417920        1997                     Pier 1 Imports (US), Inc.
  pegboard.
  Wooden Easter egg
                              VAu000413344        1997                     Pier 1 Imports (US), Inc.
  ornament tree.
  Wooden handcarved
  candle--A (hanging          VAu000377374        1996                     Pier 1 Import (US), Inc.
  ornament).
  Woodleaf windchime.         VAu000422603        1998                     Pier 1 Imports (US), Inc.
  Woven bunny container.      VAu000413349        1997                     Pier 1 Imports (US), Inc.
  Woven carrot container.     VAu000413345        1997                     Pier 1 Imports (US), Inc.
  Woven chick basket.         VAu000418344        1997                     Pier 1 Imports (US), Inc.
  Woven daffodil container.   VAu000394638        1997                     Pier 1 Imports (US), Inc.
  Woven rabbit/bowl
                              VAu000394636        1997                     Pier 1 Imports (US), Inc.
  basket.
  Pier 1 vs. the dust
                              PA0000430303        1989                     Pier 1 Imports
  bunnies.
  So many reasons to love
                              TX0005123094        1999                     Pier 1 Imports
  your new home.

 **All copyright rights owned by the Sellers that are or have been incorporated, in whole or on
 part, in any product previously sold by the Sellers or their Affiliates.**

 (iv)

 Internet Domain Names

             Domain Name
                asianspice.xxx
                 firstrain.xxx
              freshlybaked.xxx
             islandorchard.xxx
             libienbypier1.com
        libienbypier1imports.com
           libien-ornaments.com
          lifemoreinteresting.xxx
                 mypier1.com
             mypier1rewards.ca
            mypier1rewards.com
                  oceans.xxx
                   p1br.com
                  papasan.biz
                 papasan.com
                papasans.com
                   peir1.com
              peir1import.com
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                                Document    Page 219 of 247



          Domain Name
          peir1imports.com
         peironeimport.com
         peironeimports.com
           peironekids.com
                 pier.eu
               pier1.asia
                pier1.biz
                pier1.ca
              pier1.co.uk
               pier1.com
              pier-1.com
                pier1.eu
              pier1.mobi
                pier1.net
               pier1.nyc
               pier1.org
               pier-1.org
                pier1.us
               pier1.xxx
             pier1911.com
     pier1customerrelations.com
      pier1designconcepts.com
       pier1designerperks.com
      pier1doublerewards.com
          pier1furniture.com
          pier1giftcards.com
            pier1home.com
           pier1images.com
           pier1imorts.com
           pier1import.com
           pier1import.xxx
           pier1imports.asia
            pier1imports.ca
          pier1imports.co.uk
          pier1imports.com
            pier1imports.eu
          pier1imports.mobi
           pier1imports.net
           pier1imports.nyc
           pier1imports.org
            pier1imports.us
           pier1imports.xxx
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                               Document    Page 220 of 247



         Domain Name
     pier1importsbenefits.com
      pier1importslibien.com
      pier1importsonline.com
          pier1impots.com
          pier1improts.com
             pier1kids.com
           pier1libien.com
          pier1loyalty.com
            pier1mall.com
          pier1mports.com
           pier1outlet.com
            pier1place.com
        pier1pressroom.com
           pier1rewards.ca
         pier1rewards.com
           pier1sucks.com
          pier1survey.com
        pier1tradeperks.com
               pier2.com
          pier2imports.com
              pierone.com
             pier-one.com
              pierone.net
              pierone.org
               pierone.us
         pieroneimport.com
       pieroneimports.co.uk
        pieroneimports.com
         pieroneimports.net
        pieroneimports.nyc
         pieroneimports.org
           pieronekids.com
         pieroneoutlet.com
              plicker.xxx
             rockasan.xxx
          special-finds.com
           specialfinds.xxx
            swingasan.com
            swingasan.xxx
          thenewpier1.com
              thepier.asia
               thepier.eu
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                                 Document    Page 221 of 247



             Domain Name
             thepier.xxx
           wwwpapasan.com
          wwwpeir1imports.com
            wwwpier1.com
           wwwpierone.com

 Social Media Accounts

 1.    Facebook - https://www.facebook.com/pier1/
 2.    Instagram - @Pier 1
 3.    YouTube - https://www.youtube.com/user/MyPier1/
 4.    Twitter - @Pier1
 5.    Pinterest - https://www.pinterest.com/pier1imports/

 (v)

 To the extent owned by Sellers:

 1. Customer Data and PI Databases
 2. Rights owned in product designs and specifications
 3. Photographic designs and related elements
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29            Desc Main
                              Document    Page 222 of 247



                                       Schedule 1.2(m)

                                       Excluded Assets

 1. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended (and all royalties or other payments due or owing
    thereunder at any time).
 2. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended (and all royalties or other payments due or owing
    thereunder at any time).
 3. Private Label Credit Card Plan Agreement between Comenity Bank, successor in interest to
    World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October 5, 2011, as
    amended (and all royalties or other payments due or owing thereunder at any time).
 4. All account receivables and credit card receivables.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 223 of 247



                                 Schedule 1.5(a)

                               Assumed Liabilities

 None.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 224 of 247



                                  Schedule 3.3

                               Conflicts; Consents
 (a)

 No disclosure.

 (b)

 No disclosure.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 225 of 247



                                  Schedule 3.4

                               Title to Properties

 No disclosure.
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                               Document    Page 226 of 247



                                          Schedule 3.6

                                            Contracts
 (a)

 (i)

 1. Master Subscription Agreement, dated as of October 15, 2019, by and between Attentive
     Mobile Inc. and Pier 1 Services Company.
 2. Master Subscription Agreement, dated as of July 31, 2019, by and between salesforce.com,
     Inc. and Pier 1 Services Company.
 3. Service Agreement, dated as of January 1, 2018, by and between Custora, Inc. and Pier 1
     Services Company, as amended.
 4. Data Onboarding Agreement, dated as of February 1, 2017, by and between Liveramp, Inc.
     and Pier 1 Services Company, as amended.
 5. Amended and Restated Master Services Agreement, dated as of October 1, 2014, by and
     between Epsilon Data Management, LLC and Pier 1 Services Company, as amended.
 6. Cloud Services Agreement, dated as of February 26, 2016, by and between Oracle America,
     Inc. - 10438951 - Call Center and Pier 1 Services Company, as amended.
 7. Service Order, dated as of October 15, 2011, by and between Adobe Systems Incorporated -
     Analytics and Pier 1 Services Company, as amended.
 8. Resonance Master Agreement, dated as of September 26, 2014, by and between Certona
     Corporation and Pier 1 Services Company, as amended.
 9. Payment Solutions Agreement, dated as of March 12, 2012, by and between CyberSource
     Corporation and Pier 1 Services Company, as amended.
 10. Master Services Agreement, dated as of November 14, 2014, by and between Edgecase, Inc.
     and Pier 1 Services Company, as amended.
 11. Master Subscription Agreement, dated as of June 1, 2018, by and between Fastly, Inc. and Pier
     1 Services Company, as amended.
 12. Master Service Agreement, dated as of June 30, 2015, by and between Monetate, Inc. and Pier
     1 Services Company, as amended.
 13. Software License Agreement, dated as of January 19, 2012, by and between Vertex, Inc. and
     Pier 1 Services Company, as amended.
 14. Master Services Agreement, dated as of August 5, 2019, by and between Moonswitch Software
     LLC and Pier 1 Services Company, as amended.
 15. Master Services Agreement, dated as of August 7, 2019, by and between Bytelion LLC and
     Pier 1 Services Company, as amended.
 16. Agreement for Temporary Labor, dated as of September 30, 2013, by and between Sogeti
     USA, LLC and Pier 1 Services Company, as amended.

 (ii)

 1. Master Subscription Agreement, dated as of October 15, 2019, by and between Attentive
    Mobile Inc. and Pier 1 Services Company.
 2. Master Subscription Agreement, dated as of July 31, 2019, by and between salesforce.com,
    Inc. and Pier 1 Services Company.
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                               Document    Page 227 of 247



 3. Service Agreement, dated as of January 1, 2018, by and between Custora, Inc. and Pier 1
     Services Company, as amended.
 4. Subscription Agreement, dated as of April 25, 2019, by and between Feedonomics, LLC and
     Pier 1 Services Company.
 5. Master Services Agreement, dated as of September 1, 2017, by and between Liveclicker, Inc.
     and Pier 1 Services Company, as amended.
 6. Data Onboarding Agreement, dated as of February 1, 2017, by and between Liveramp, Inc.
     and Pier 1 Services Company, as amended.
 7. Master Software License and Services Agreement, dated as of March 29, 2016, by and between
     Workfront, Inc. and Pier 1 Services Company, as amended.
 8. Master Subscription Agreement, dated as of February 17, 2017, by and between Yext, Inc. and
     Pier 1 Services Company, as amended.
 9. Master Services and Software License Agreement, dated as of April 11, 2016, by and between
     IO Integration, Inc. and Pier 1 Services Company, as amended.
 10. Master Service and License Agreement, dated as of October 31, 2012, by and between
     Curalate, Inc. and Pier 1 Services Company, as amended.
 11. Amended and Restated Master Services Agreement, dated as of October 1, 2014, by and
     between Epsilon Data Management, LLC and Pier 1 Services Company, as amended.
 12. Master Services Agreement, dated as of October 10, 2019, by and between Coastal Cloud,
     LLC and Pier 1 Services Company, as amended.
 13. Cloud Services Agreement, dated as of February 26, 2016, by and between Oracle America,
     Inc. - 10438951 - Call Center and Pier 1 Services Company, as amended.
 14. Master Software License Agreement, dated as of February 6, 2019, by and between
     OpenMethods and Pier 1 Services Company.
 15. Order Form, dated as of February 21, 2020, by and between Quiq and Pier 1 Services
     Company, as amended.
 16. Online Click Through Agreement, by and between ACID and Pier 1 Services Company.
 17. Service Order, dated as of October 15, 2011, by and between Adobe Systems Incorporated -
     Analytics and Pier 1 Services Company, as amended.
 18. Master SAAS Subscription Agreement, signed as of June 20, 2019, by and between
     Browserstack, Inc. USA and Pier 1 Services Company, as amended.
 19. Resonance Master Agreement, dated as of September 26, 2014, by and between Certona
     Corporation and Pier 1 Services Company, as amended.
 20. Payment Solutions Agreement, dated as of March 12, 2012, by and between CyberSource
     Corporation and Pier 1 Services Company, as amended.
 21. Master Services Agreement, dated as of November 14, 2014, by and between Edgecase, Inc.
     and Pier 1 Services Company, as amended.
 22. Data Quality Standard Terms and Conditions, dated as of August 1, 2019, by and between
     Experian Marketing Solutions, LLC and Pier 1 Services Company.
 23. Master Subscription Agreement, dated as of June 1, 2018, by and between Fastly, Inc. and Pier
     1 Services Company, as amended.
 24. Online Click-Through Agreement, dated as of September 5, 2019, by and between GitLab and
     Pier 1 Services Company.
 25. Master Service Agreement, dated as of June 30, 2015, by and between Monetate, Inc. and Pier
     1 Services Company, as amended.
Case 20-30805-KRH       Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29             Desc Main
                              Document    Page 228 of 247



 26. Gift Registry Agreement, dated as of January 1, 2020, by and between My Registry LLC and
     Pier 1 Services Company, as amended.
 27. Software as a Service License Agreement, dated as of September 30, 2015, by and between
     Narvar, Inc. and Pier 1 Services Company, as amended.
 28. Bot Defender Subscription Services Agreement - Order Form, dated as of March 30, 2018, by
     and between PerimeterX, Inc. and Pier 1 Services Company, as amended.
 29. Online Click Through Agreement, by and between Publitas and Pier 1 Services Company, as
     amended.
 30. Master Software as a Service Agreement, dated as of April 29, 2017, by and between TurnTo
     Networks, Inc. and Pier 1 Services Company.
 31. Software License Agreement, dated as of January 19, 2012, by and between Vertex, Inc. and
     Pier 1 Services Company, as amended.
 32. Online Click-Through Agreement, dated as of March 27, 2020, by and between Vimeo Pro
     and Pier 1 Services Company.
 33. Master Services Agreement, dated as of August 5, 2019, by and between Moonswitch Software
     LLC and Pier 1 Services Company, as amended.
 34. Master Services Agreement, dated as of August 7, 2019, by and between Bytelion LLC and
     Pier 1 Services Company, as amended.
 35. Agreement for Temporary Labor, dated as of September 30, 2013, by and between Sogeti
     USA, LLC and Pier 1 Services Company, as amended.

 (iii)

 No disclosure.

 (iv)

 No disclosure.

 (v)

 1. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended.
 2. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended.
 3. Private Label Credit Card Plan Agreement between Comenity Bank, successor in interest to
    World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October 5, 2011, as
    amended.

 (vi)

 1. License Agreement, dated as of December 15, 2010, by and between Pier 1 Licensing, Inc. and
    PIR Trading, Inc.
 2. License Agreement, dated as of December 1, 2001, by and between Pier 1 Services Company
    and Pier 1 Imports (U.S.), Inc.
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29              Desc Main
                               Document    Page 229 of 247



 3. Agreement for Strategic Business, Financial Reporting, Accounting and Administrative
    Services, dated as of February 26, 2016, by and between Pier 1 Services Company and Pier 1
    Imports (U.S.), Inc.
 4. Agreement for the Management of Trademarks, Tradenames and Service Marks, dated as of
    October 1, 1996, by and between Pier 1 Services Company and Pier 1 Licensing, Inc.
 5. Agreement for Strategic Management, Accounting and Administrative Services, dated as of
    September 18, 2000, by and between Pier 1 Services Company and Pier 1 Value Services,
    LLC.
 6. Service Agreement, dated as of September 18, 2000, by and between Pier 1 Value Services,
    LLC and Pier 1 Imports (U.S.), Inc.

 (vii)

 1. In the Ordinary Course, the Company grants limited powers of attorney to intellectual property
    counsel for the purposes of maintaining the good standing of intellectual property in various
    jurisdictions.

 (viii)

 No disclosure.

 (ix)

 No disclosure.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29           Desc Main
                             Document    Page 230 of 247



                                        Schedule 3.7

                                         Litigation

 1. Letter, dated as of September 20, 2017, from the U.S. Consumer Product Safety Commission
    (the “CPSC Matter”).
 2. Item 1 set forth on Schedule 3.9(e) is incorporated by reference herein.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                             Document    Page 231 of 247



                                     Schedule 3.8

                            Permits; Compliance with Laws

 (b)

 1. The CPSC Matter.
Case 20-30805-KRH         Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                                Document    Page 232 of 247



                                            Schedule 3.9

                                       Intellectual Property
 (a)

 1. The items set forth on Schedule 1.1(b)(i), (ii), and (iii), except those items marked with **, are
    incorporated by reference herein.

 (b)

 1. License Agreement, dated as of December 15, 2010, by and between Pier 1 Licensing, Inc. and
    PIR Trading, Inc.
 2. License Agreement, dated as of December 1, 2001, by and between Pier 1 Services Company
    and Pier 1 Imports (U.S.), Inc.
 3. Agreement for Strategic Business, Financial Reporting, Accounting and Administrative
    Services, dated as of February 26, 2016, by and between Pier 1 Services Company and Pier 1
    Imports (U.S.), Inc.
 4. Agreement for the Management of Trademarks, Tradenames and Service Marks, dated as of
    October 1, 1996, by and between Pier 1 Services Company and Pier 1 Licensing, Inc.
 5. Agreement for Strategic Management, Accounting and Administrative Services, dated as of
    September 18, 2000, by and between Pier 1 Services Company and Pier 1 Value Services,
    LLC.
 6. Service Agreement, dated as of September 18, 2000, by and between Pier 1 Value Services,
    LLC and Pier 1 Imports (U.S.), Inc.
 7. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended.
 8. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended.
 9. Private Label Credit Card Plan Agreement between Comenity Bank, successor in interest to
    World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October 5, 2011, as
    amended.

 The representation and warranty in the last of sentence of Section 3.9(b) shall not apply to the
 Contracts listed on Schedule 1.2(m).

 (d)

 1. The Company issues cease and desist letters in the Ordinary Course to third parties that may
    be or are infringing the Company’s Intellectual Property.

 (e)

 1. From time to time, the Company receives claims from third parties claiming rights in the
    Company’s products, which are addressed in the Ordinary Course. The Company issues cease
    and desist letters in the Ordinary Course to third parties that may be or are infringing the
    Company’s Intellectual Property.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29         Desc Main
                             Document    Page 233 of 247



                                      Schedule 3.11

                                         Brokers

 1. Letter agreement, dated as of August 21, 2019, by and between Pier 1 Imports, Inc. and
    Guggenheim Securities, LLC, as amended.
Case 20-30805-KRH               Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29           Desc Main
                                      Document    Page 234 of 247



                                                  Schedule 3.12

                                                      Taxes
 (b)

 1. Pier 1 Imports (U.S.), Inc. is currently under audit by the Canada Revenue Agency (the “CRA”)
    for GST/HST tax for the period 03/01/19 to 02/29/20. The initial proposed assessment by the
    CRA is $351,170. The Company is providing additional support to the CRA and expects to
    reduce the amount before paying the final assessment.
 2. Pier 1 Imports (U.S.), Inc. is currently under audit by the State of Texas for Franchise Tax for
    the period 03/01/2015 to 03/03/2018. The initial proposed tax assessment is $524,428.62. The
    Company expects to substantially reduce or eliminate the tax through ongoing negotiations
    before paying any final assessment.
 3. Pier 1 Imports (U.S.), Inc. is currently under audit by the State of North Carolina for Income
    Tax for the period 03/01/2012 to 05/05/2017. The initial proposed assessment is
    $1,085,808.85. The Company is working to resolve the matter with the State and expects the
    assessment will be reduced before it pays the final assessment.
 4. Franklin County Treasurer Cheryl Brooks v. Pier 1 Imports (U.S.), Inc. Litigation concerns
    certain personal property taxes with respect to the operation of a distribution center in Franklin
    County, Ohio by Pier 1 Imports (U.S.), Inc. for the tax years 2007 and 2008. Plaintiff seeks
    judgement in the amount of $305,389 and the Company is defending against this claim.

 (d)

           Entities                    Jurisdiction            Type of Tax           Audit Period
  Pier 1 Imports (U.S.), Inc.   New Jersey               Sales/Use Tax            10/01/13 - 09/30/17
  Pier 1 Imports (U.S.), Inc.   Florida                  Sales/Use Tax            06/01/16 - 05/31/19
  Pier 1 Imports (U.S.), Inc.   Mississippi              Sales/Use Tax              1/1/17-1/31/20
  Pier 1 Services Company
  & Pier 1 Imports (U.S.),
  Inc.                          New Jersey               Income Tax                02/26/12-03/02/19
  Pier 1 Imports (U.S.), Inc.   Mississippi              Income Tax                02/27/16-03/03/18
  Pier 1 Imports (U.S.),
  Inc.                          Canada                   Income Tax                To be determined
  Pier 1 Imports, Inc.          U.S. Federal             Income Tax                02/2014-02/2020

 (g)

 1. Agreement for Strategic Business, Financial Reporting, Accounting and Administrative
    Services, dated as of February 26, 2016, by and between Pier 1 Services Company and Pier 1
    Imports (U.S.), Inc.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29           Desc Main
                             Document    Page 235 of 247



                                       Schedule 3.13

                                Absence of Certain Changes

 1. The Company has experienced delays in shipping speed and customer service response time
    as a result of the “Coronavirus” or “COVID-19” pandemic.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 236 of 247



                                  Schedule 4.3

                          Purchaser Conflicts; Consents

 (a)

 No disclosure.

 (b)

 No disclosure.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 237 of 247



                                  Schedule 6.1

                          Conduct of Business of Sellers

 (g)

 No disclosure.
Case 20-30805-KRH   Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                          Document    Page 238 of 247



                                  Schedule 6.3

                              Regulatory Approvals

 No disclosure.
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29               Desc Main
                               Document    Page 239 of 247



                                           Schedule 6.6

                          Post-Closing Deliverables: Acquired Assets

 1. Seller will initiate transfer of the Internet domain names and Social Media Accounts set forth
    on Schedule 1.1(b)(iv) within twenty (20) Business Days after the Closing Date.
 2. Customer Data and PI Databases, each to the extent owned by Sellers.
 3. Vendor List and other high priority product design specifications as reasonably agreed to by
    Seller and Buyer during the Transition Period (provided that the Transition Period with
    respect to such design specification shall be deemed to end twenty (20) Business Days after
    such agreement is reached).
Case 20-30805-KRH     Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                     Desc Main
                            Document    Page 240 of 247



                                       Schedule 6.10

                            Going Out of Business Trademarks

    (i) Going Out of Business Trademarks

  Mark                        Jurisdiction   Registration   Owner Name
                                             No.
  ASIAN SPICE                 U.S.           3475821        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Statutory Trust)
  CITRUS CILANTRO             U.S.           4563704        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Trust)
  CLOUD STEP                  U.S.           4422747        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Trust)
  COCONUT ISLES               U.S.           5126990        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Trust)
  ENCHANTED PARADISE          U.S.           5016796        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Trust)
  FIND WHAT SPEAKS TO YOU     U.S.           4070374        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Statutory Trust)
  GINGER PEACH                U.S.           4652927        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Trust)
  GLIMMER STRINGS             U.S.           4735807        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Trust)
  ISLAND ORCHARD              U.S.           3471886        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Statutory Trust)
  ISLAND ORCHARD              U.S.           3603752        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Statutory Trust)
  OCEANS                      U.S.           2448618        Pier 1 Services Company

  OCEANS                      U.S.           3484056        Managing Trustee of Pier 1 Services
                                                            Company
  PARK AVENUE PUPPIES         U.S.           5016773        Managing Trustee of Pier 1 Services
                                                            Company (Delaware Trust)
  PIER 1                      U.S.           1104059        Pier 1 Services Company, Managing
                                                            Trustee Pier 1 Holdings, Inc.
  PIER 1                      U.S.           6002617        Managing Trustee of Pier 1 Services
                                                            Company
  PIER 1 IMPORTS              U.S.           948076         Managing Trustee of Pier 1 Services
                                                            Company
  PIER 1 IMPORTS              U.S.           1620518        Pier 1 Services Company, Managing
                                                            Trustee Pier 1 Holdings, Inc.
  PIER 1 IMPORTS              U.S.           3507640        Managing Trustee of Pier 1 Services
                                                            Company
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                       Desc Main
                               Document    Page 241 of 247


  Mark                             Jurisdiction   Registration   Owner Name
                                                  No.
  PIER 1 IMPORTS (Stylized)        U.S.           2228300        Pier 1 Services Company, Managing
                                                                 Trustee Pier 1 Holdings, Inc.
  PIER 1 IMPORTS (Stylized/Blue    U.S.           2225972        Pier 1 Services Company, Managing
  on White)                                                      Trustee Pier 1 Holdings, Inc.

  PIER 1 IMPORTS (Stylized/White   U.S.           2225971        Managing Trustee of Pier 1 Services
  on Blue)                                                       Company, Pier 1 Holdings, Inc.
  PIER 1 IMPORTS Stylized (2015)   U.S.           4955445        Managing Trustee of Pier 1 Services
                                                                 Company
  PIERFORMANCE                     U.S.                          Managing Trustee of Pier 1 Services
                                                                 Company
  PUPASAN                          U.S.           4937657        Managing Trustee of Pier 1 Services
                                                                 Company
  SEA AIR                          U.S.           5016800        Managing Trustee of Pier 1 Services
                                                                 Company
  SPECIAL FINDS                    U.S.           2987585        The Trustee of Pier 1 Services Company, a
                                                                 Delaware Trust, the Managing Trustee
                                                                 Comprising, Pier 1 Holdings, Inc., a
                                                                 Delaware Corporation
  SWINGASAN                        U.S.           4124535        Managing Trustee of Pier 1 Services
                                                                 Company
  THIS IS ME                       U.S.           5752356        Managing Trustee of Pier 1 Services
                                                                 Company
  TRADE PERKS                      U.S.           5440047        Managing Trustee of Pier 1 Services
                                                                 Company
  SQUARASAN                        U.S.           4812270        Managing Trustee of Pier 1 Services
                                                                 Company


 All other trademarks, service marks, trade dress, logos, designs and corporate names (common
 law or otherwise), currently used in the United States by Sellers or any of their respective
 Affiliates.

    (ii) Wind-Down Trademarks

  Mark                             Jurisdiction   Registration   Owner Name
                                                  No.
  PIER 1                           U.S.           1104059        Pier 1 Services Company, Managing
                                                                 Trustee Pier 1 Holdings, Inc.
  PIER 1                           U.S.           6002617        Managing Trustee of Pier 1 Services
                                                                 Company
  PIER 1 IMPORTS                   U.S.           948076         Managing Trustee of Pier 1 Services
                                                                 Company
  PIER 1 IMPORTS                   U.S.           1620518        Pier 1 Services Company, Managing
                                                                 Trustee Pier 1 Holdings, Inc.
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                       Desc Main
                               Document    Page 242 of 247


  Mark                             Jurisdiction   Registration   Owner Name
                                                  No.
  PIER 1 IMPORTS                   U.S.           3507640        Managing Trustee of Pier 1 Services
                                                                 Company
  PIER 1 IMPORTS (Stylized)        U.S.           2228300        Pier 1 Services Company, Managing
                                                                 Trustee Pier 1 Holdings, Inc.
  PIER 1 IMPORTS (Stylized/Blue    U.S.           2225972        Pier 1 Services Company, Managing
  on White)                                                      Trustee Pier 1 Holdings, Inc.

  PIER 1 IMPORTS (Stylized/White   U.S.           2225971        Managing Trustee of Pier 1 Services
  on Blue)                                                       Company, Pier 1 Holdings, Inc.
  PIER 1 IMPORTS Stylized (2015)   U.S.           4955445        Managing Trustee of Pier 1 Services
                                                                 Company


 All other logos and corporate names (common law or otherwise), currently used in the United
 States by Sellers or any of their respective Affiliates related to “Pier 1”.
Case 20-30805-KRH          Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                                 Document    Page 243 of 247



                                        Schedule 6.11

                         Going Out of Business Domains and Subdomains

 (i) GOB Domains

 Domain Names

           Domain Name
             mypier1.com
         mypier1rewards.com
                p1br.com
               pier1.com
               pier-1.com
      pier1customerrelations.com
           pier1imports.com
       pier1importsbenefits.com
           pier1rewards.com
          pieroneimport.com
          pieroneimports.com

 (iii) Subdomain Names

            Subdomain Name
  apfwcucmp1-ms.pier1.com
  apfwcucsp1-ms.pier1.com
  apfwcuctcp1-ms.pier1.com
  Associate.pier1.com
  Crl.pier1.com
  customerservice.pier1.com
  Cxapi.pier1.com
  Cxapistg.pier1.com
  Ecsvc1.pier1.com
  Ecsvc1stage.pier1.com
  expresswayc.pier1.com
  expresswaye.pier1.com
  Federation.pier1.com
  Go.pier1.com
  ise.pier1.com
  [associatename]@pier1.com
  Mail.pier1.com
  Mail365.pier1.com
  P1fs.pier1.com
Case 20-30805-KRH           Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29   Desc Main
                                  Document    Page 244 of 247



  Sl.pier1.com
  Transfers.pier1.com
  Vertexwsprod.pier1.com
  Vertexwsstage.pier1.com
  www.pier1.com
Case 20-30805-KRH        Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29                 Desc Main
                               Document    Page 245 of 247



                                           Schedule 6.12

                         Going Out of Business Social Media Accounts

 GOB Social Media Accounts:

 1. Facebook Pier 1. Purchaser shall place the link and banner described in Section 6.11 on the
    initial and main page of the Facebook account.
 2. Instagram @pier1. Purchaser shall place the link described in Section 6.11 as the allowed link
    for the Instagram account.
 3. Twitter     #pier1. Purchaser shall place the link described in Section 6.11 as the pinned tweet.
 4. Google Ads
 5. SMS GOB Short Code - 52700

 Organic Posting Restrictions:

 1. Purchaser shall not make more than one (1) organic post or tweet per day. The GOB Licensees
    shall not make more than one (1) post or tweet per customer group or store group per day.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29           Desc Main
                             Document    Page 246 of 247



                                      Schedule 6.15(c)

                                     Existing Licenses

 1. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended.
 2. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended.
 3. Private Label Credit Card Plan Agreement between Comenity Bank, successor in interest to
    World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October 5, 2011, as
    amended.
Case 20-30805-KRH      Doc 865 Filed 07/16/20 Entered 07/16/20 14:49:29           Desc Main
                             Document    Page 247 of 247



                                      Schedule 11.1(ff)

                                 Permitted Encumbrances

 1. License Agreement, dated as of December 17, 2010, by and between PIR Trading, Inc. and
    Grupo Sanborns, S.A. de C.V., as amended.
 2. License Agreement, dated as of January 1, 2007, by and between Pier 1 Alliance, Ltd. and
    Grupo Sanborns, S.A. de C.V., as amended.
 3. Private Label Credit Card Plan Agreement between Comenity Bank, successor in interest to
    World Financial Network Bank, and Pier 1 Imports (U.S.), Inc., dated October 5, 2011, as
    amended.
